Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 1 of 276




                            EXHIBIT 2
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 2 of 276




                        INTERNATIONAL CENTRE FOR
                    SETTLEMENT OF INVESTMENT DISPUTES

               OPTIMA VENTURES LLC AND OPTIMA 7171 LLC,

                                              Claimants,

                                         v.

                         UNITED STATES OF AMERICA,

                                          Respondent.


                            ICSID CASE NO. ARB/_____


                            NOTICE OF ARBITRATION



                               Counsel for Claimants

               BLACK, SREBNICK, KORNSPAN & STUMPF, P.A.
                       201 S. Biscayne Blvd, Suite 1300
                               Miami, FL 33131

                      ROCHE CYRULNIK FREEDMAN LLP
                               200 S. Biscayne Blvd.
                         Suite 5500 Miami, Florida 33131

                                       -and-

                       KASOWITZ BENSON TORRES LLP
                               1633 Broadway
                          New York, New York 10019

                                 February 8, 2021

                                         1
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 3 of 276




                                 TABLE OF CONTENTS
     I.     INTRODUCTION AND FACTUAL BACKGROUND
     II.    PARTIES
     III.   JURISDICTION
            A.   Claimants’ Investment in Commercial Real Estate in Texas Constitutes an
                 Investment under the U.S. Ukraine-BIT
            B.   Under the U.S.-Ukraine BIT, the CompuCom Campus is Owned and
                 Controlled by Ukrainian Nationals
     IV.    THE UNITED STATES BREACHED ITS OBLIGATIONS UNDER THE U.S.-
            UKRAINE BIT
            A.   The U.S.-Ukraine BIT Prohibits Unlawful Expropriation
            B.   The U.S.-Ukraine BIT Requires Fair and Equitable Treatment
            C.   The U.S.-Ukraine BIT Provides Exceptions Only For “Measures Necessary
                 for the Maintenance of Public Order,” “International Peace or Security,” or
                 “Essential Security Interests”
            D.   The U.S.-Ukraine BIT Reserves Full Protections of Domestic Law and
                 International Legal Obligations
            E.   The United States Violated Customary International Law and the
                 Requirement of Fair and Equitable Treatment
            F.   In Addition to Violating Customary International Law’s Minimum Standards,
                 The United States is Violating Its Own Doctrine of “Prescriptive Comity”
            G.   The United States Is Further Violating Its Own Doctrine of “Adjudicatory
                 Comity”
            H.   The United States Has Unlawfully Expropriated Ukrainian Investments
            I.   United States Civil Forfeiture Law Fails to Provide Due Process
            J.   The United States is Wrong on the Merits
     V.     DAMAGES
            A.   Customary International Law Requires Full Reparation For Damages
                 Resulting From The Breach Of An International Obligation
            B.   Claimants’ Initial Assessment of Damages
            C.   Claimants are Entitled to Arbitration Costs and Expenses
     VI. AGREEMENT TO ARBITRATE
     VII. REQUIRED COPIES AND LODGING FEE
     VIII. THE CLAIMANTS’ REQUEST FOR RELIEF

                                               2
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 4 of 276




    I.    INTRODUCTION AND FACTUAL BACKGROUND
          A.     The United States’ Forfeiture Actions
          Optima Ventures, LLC (“Optima Ventures” or “Claimant”) and Optima 7171,
    LLC (“Optima 7171” or “Claimant”) (collectively “Claimants”) request the
    institution of arbitration proceedings against the United States of America (the
    “United States” or “U.S.”) under the Convention on the Settlement of Investment
    Disputes (the “ICSID Convention”) and the ICSID Rules of Procedure for
    Arbitration Proceedings (“ICSID Arbitration Rules”).
          This Notice of Arbitration (the “Notice”) is submitted pursuant to Article VI
    of the Treaty Between the United States of America and Ukraine Concerning the
    Encouragement and Reciprocal Protection of Investment (the “U.S.-Ukraine BIT”),1
    which was signed on March 4, 1994 and entered into force on November 16, 1996.2
          The United States of America (the “United States” or “U.S.”) has engaged in
    expropriation and breaches of the obligation of fair and equitable treatment with
    respect to Ukrainian nationals Ihor Kolomoisky and Gennadiy Boholiubov’s
    investments in commercial real estate in Dallas, Texas. Specifically, on August 6,
    2020, the United States, acting through the United States Department of Justice, filed
    a complaint for civil forfeiture in the Southern District of Florida, which sought to
    forfeit ownership of a roughly 19.5-acre office park located in Dallas, Texas,
    comprising three buildings, parking areas, and undeveloped land known as the




    1
        U.S.-Ukraine BIT (attached as Exhibit 1).
    2
       U.S. State Department, United States Bilateral Investment Treaties,
    https://www.state.gov/investment-affairs/bilateral-investment-treaties-and-related-
    agreements/united-states-bilateral-investment-treaties/ (last visited 2 February
    2021) (attached as Exhibit 2).
                                              3
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 5 of 276




    CompuCom Campus (hereinafter the “CompuCom Campus”).3 On September 4,
    2020, without a hearing or any opportunity to respond, the United States moved for
    and obtained an Ex Parte Restraining Order, which prohibited the property from
    being “transferred, sold, assigned, pledged, distributed, encumbered, attached or
    disposed of in any manner . . . unless approved in writing by the Government.”4
    Subsequently, the United States conditioned the sale of the property upon the deposit
    of the net sale proceeds into the account of the United States Marshals Service. The
    market value of the CompuCom Campus is $23,250,000.00. To date, there has been
    no hearing or opportunity to challenge the basis for the Ex Parte Restraining Order.
          B.     Ukrainian Nationals’ Investments in CompuCom and PNC Plaza
          Kolomoisky and Boholiubov are well-known Ukrainian business magnates.
    Until December 2016, Kolomoisky and Boholiubov owned and controlled
    PrivatBank, the largest commercial bank in Ukraine. Kolomoisky and Boholiubov
    also held large ownership interests in a number of industries, including holdings in
    the oil and gas and ferroalloy industries.
          Beginning in or around the year 2008, Kolomoisky and Boholiubov began
    investing in the United States alongside their partners, Mordechai Korf and Uriel
    Laber. Kolomoisky and Boholiubov had previously transacted business in Ukraine
    with United States citizens Korf and Laber. As part of their longstanding business
    relationship, Kolomoisky and Boholiubov and Korf and Laber decided to engage in
    transactions in the United States, and negotiated an agreement whereby Korf and
    Laber obtained a 33.33% interest (16.665% Laber, 16.665% Korf) in certain

    3
      United States v. Real Property Located at 7505 and 7171 Forest Lane, Dallas,
    Texas 75230, Case No. 20-cv-23278-MGC (S.D. Fla. 2020), ECF#1, Verified
    Complaint of 6 August 2020.
    4
      United States v. Real Property Located at 7505 and 7171 Forest Lane, Dallas,
    Texas 75230, Case No. 20-cv-23278-MGC (S.D. Fla. 2020), ECF#6, Ex Parte
    Restraining Order and Order Directing Clerk to Unseal of 4 September 2020.
                                                 4
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 6 of 276




    investments in the United States, with Kolomoisky and Boholiubov owning the
    remaining 66.67% (33.335% Kolomoisky, 33.335% Boholiubov).
          Kolomoisky and Boholiubov invested in the United States through Optima
    Ventures, a Delaware limited liability company. The ultimate beneficial ownership
    of Optima Ventures is as set forth above: 16.665% Laber; 16.665% Korf; 33.335%
    Kolomoisky; 33.335% Boholiubov. Although Korf and Laber oversee the day-to-
    day operation of the investments in the United States, Kolomoisky and Boholiubov
    facilitated the investment of the capital and hold a 66.67% interest, including voting
    interest. Kolomoisky and Boholiubov can dissolve Optima Ventures by
    supermajority vote as well as remove Korf as manager for cause. Optima Ventures
    and Optima 7171 have duly authorized the submission of these claims to arbitration
    pursuant to Article VI of the U.S.-Ukraine BIT.5
          In 2010, Kolomoisky and Boholiubov provided capital for the purchase of the
    CompuCom Campus in Dallas, Texas. The CompuCom Campus is owned by
    Claimant Optima 7171, a Delaware single purpose limited liability company whose
    sole purpose is ownership of the CompuCom Campus. Optima 7171 is a wholly
    owned subsidiary of Optima Ventures. Optima 7171’s profits and losses from the
    CompuCom Campus are allocated to Optima Ventures, and Optima Ventures
    controls and directs the distribution of funds derived from the CompuCom Campus.
    The CompuCom Campus is currently owned free and clear of any encumbrances
    and its current market value is $23,250,000.00.
          C.     The Nationalization of PrivatBank
          In 2014, following the invasion of Ukraine by Russia, Kolomoisky entered
    Ukrainian politics. In 2014, Kolomoisky was appointed Governor of Dnipropetrovsk

    5
      See Power of Attorney Issued by Optima 7171, LLC and Optima Ventures, LLC
    to Black, Srebnick, Kornspan & Stumpf, P.A., Roche Cyrulnik Freedman LLP, and
    Kasowitz Benson Torres LLP (attached as Exhibit 3).
                                              5
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 7 of 276




    Oblast. Eventually, as has been widely reported in the international press,
    Kolomoisky and the former President of Ukraine, Petro Poroshenko, had a falling
    out. On March 25, 2015, Poroshenko signed a decree dismissing Kolomoisky from
    his position as Governor of Dnipropetrovsk Oblast. In December 2016, at a time
    when Poroshenko was still in power, Kolomoisky and Boholiubov’s ownership of
    PrivatBank was nationalized by the Ukrainian government. At least one Ukrainian
    court has held that the nationalization of PrivatBank was illegal.
           According to the United States, Kolomoisky and Boholiubov “used their
    control of PrivatBank to steal billions of dollars of the bank’s funds” and PrivatBank
    had to be “bail[ed] out” with “$5.5 billion in order to stave off economic crisis for
    the whole country.” The United States alleges that “Kolomoisky and Boholiubov’s
    conduct violated numerous provisions of the Ukrainian Criminal Code.” Indeed, the
    lynchpin of each and every allegation of wrongdoing set forth in the United States’
    Verified Complaint (“Compl.”) is purported wrongdoing that occurred in Ukraine,
    at the direction of two Ukrainian nationals who reside in Ukraine, and to the
    detriment of a Ukrainian bank located in Ukraine. Nevertheless, to date, the
    Ukrainian Prosecutor’s Office has made no criminal allegations against Kolomoisky
    or Boholiubov, neither of whom have been charged with any crimes in Ukraine.
    Kolomoisky, in fact, continues to reside in Ukraine, where he remains one of the
    country’s foremost business magnates. At risk of repetition, although the United
    States claims it is entitled to expropriate investments based on claims that
    Kolomoisky and Boholiubov caused “$5.5 billion” in losses to the Ukrainian
    government and a potential “economic crisis for the whole country,” purportedly
    constituting violation of “numerous provisions of the Ukrainian Criminal Code,”
    Ukraine itself has not brought any criminal charges against Kolomoisky and
    Boholiubov, and the propriety of the nationalization of PrivatBank continues to be
    litigated to this day.
                                              6
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 8 of 276




          Article 62 of the Ukrainian Constitution provides that “a person shall be
    deemed innocent of committing a crime and shall not be subjected to a criminal
    punishment unless his/her guilt has been proven through a legal procedure and
    established by a court verdict of guilty.” Marchukov Aff. ¶ 14 (attached as Exhibit
    4). The Ukrainian Constitution further provides the Ukrainian Prosecutor’s Office
    is exclusively empowered to initiate criminal charges. Id. ¶ 17. Ukrainian civil and
    commercial courts therefore uniformly hold that they lack authority to conclude or
    find that conduct violates the Criminal Code of Ukraine in the absence of criminal
    charges filed by the Ukrainian Prosecutor’s Office and a finding of violations of the
    Criminal Code of the Ukraine by a Ukrainian criminal court. Id. ¶ 25.
          D.     Parallel Ukrainian Proceedings
          Recently, certain of the Ukrainian borrowers accused by the United States of
    committing Ukrainian crimes -- in Ukraine, against a Ukrainian bank -- have
    initiated litigations in Ukraine against PrivatBank seeking judgments that, contrary
    to PrivatBank’s allegations in its various litigations (and the United States’
    allegations here), the purportedly fraudulent loans were in fact entirely legitimate
    and consistent with Ukrainian law (the “Related Actions”). See generally Decision,
    Joint Stock Co. Nikopol Ferroalloy Plant v. Joint Stock Co. Comm. Bank
    PrivatBank, No. 910/13313/20 (Kyiv. Econ. Ct. Jan. 22, 2021); Decision, Joint Stock
    Co. Nikopol Ferroalloy Plant v. Joint Stock Co. Comm. Bank PrivatBank, No.
    910/14224/20 (Kyiv. Econ. Ct. Jan. 22, 2021) (hereinafter “NZF Decision”). Those
    cases are proceeding through the Ukrainian judicial system, and Ukrainian courts
    are now issuing decisions directly refuting PrivatBank’s allegations – allegations
    that the United States has parroted in the Complaint. See id.
          As a specific example, the United States alleges that application for Loan
    Number 4N09129D falsely “stated that the loan would be repaid via funds earned
    through ferroalloy production; instead, it was repaid with funds from two other
                                              7
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 9 of 276




    loans.” Compl. ¶ 47. The United States claims that such alleged misrepresentations
    “constituted a fraud by and on PrivatBank.” Id. ¶ 48. However, in a decision issued
    by the Economic Court of Kyiv on January 22, 2021, the Ukrainian court found that
    the “the loan repayment and payment of all interest, fees, and other payments, which
    were set forth in the Loan Agreement No. 4N09129D . . . were made at the expense
    of funds received by [NZF] from its business activities, at the expense of the
    Guarantor and not at the expense of other loan funds, which were received by [NZF]
    under other loan agreements.” NZF Decision, No. 910/14224/20 at *24. This finding
    by a Ukrainian court concerning issues of Ukrainian law directly contradicts the
    United States’ allegation that Loan No. 4N09129D was a “fraud,” and that the
    proceeds from that loan “constituted embezzlement and conversion.” Compl. ¶¶ 48,
    61.   Another decision issued by the same Ukrainian court on the same day
    determined that a number of other loans the Complaint identifies as examples of
    allegedly fraudulent loans were in fact properly performed, including Loan Nos.
    4N10122D, 4N10221D, 4N10224D, 4N10220D, and 4N10263D. NZF Decision,
    No. 910/14224/20 at *1–2; Compl. ¶ 39.
          Another Ukrainian borrower identified in the Complaint, ZFZ, has filed at
    least four similar actions in Ukraine seeking declarations that its loans were properly
    performed. Each of those actions concern loans that are substantially similar to the
    ZFZ Loan identified in the Complaint, and expressly reference this case.6 The
    actions remain active and pending.


    6
       See, e.g., Statement of Claim, Joint Stock Co. Zaporizhzhia Ferroalloy Plant v.
    Joint Stock Co. Comm. Bank PrivatBank, No. 18-180/282 (Kyiv Econ. Ct. Dec. 3,
    2020), at 3 (noting that on August 6, 2020, two actions were filed by the United
    States DOJ in this Court, including an action against real property located at 7505
    and 7171, Forest Lane, Dallas, Texas, 75230); accord Statement of Claim, Joint
    Stock Co. Zaporizhzhia Ferroalloy Plant v. Joint Stock Co. Comm. Bank PrivatBank,
    No. 18-183/328 (Kyiv Econ. Ct. Dec. 3, 2020), at 3; Statement of Claim, Joint Stock
                                              8
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 10 of
                                     276



   II.            PARTIES
         1. Optima Ventures is a Delaware limited liability company that is ultimately
   beneficially owned by Ihor Kolomoisky (a Ukrainian citizen holding 33.35%
   beneficial ownership), Gennady Boholiubov (a Ukrainian citizen holding 33.35%
   beneficial ownership), Mordechai Korf (a U.S. citizen holding 16.665% beneficial
   ownership) and Uriel Laber (a U.S. citizen holding 16.665% beneficial ownership).
   Optima 7171 is a Delaware limited liability and wholly owned subsidiary of Optima
   Ventures, whose sole member is Optima Ventures.
         2. All correspondence and notices relating to this case should be addressed to:7
            Howard M. Srebnick
            Robert T. Dunlap
            Black, Srebnick, Kornspan & Stumpf, P.A.
            201 South Biscayne Blvd., Suite 1300
            Miami, FL 33131
            Tel: (305) 371-6421
            Fax: (305) 371-6322
            Email: HSrebnick@RoyBlack.com
                   RDunlap@RoyBlack.com

            Velvel (Devin) Freedman
            Roche Cyrulnik Freedman LLP
            200 S. Biscayne Blvd., Suite 5500
            Miami, FL 33131
            Email: vel@rcfllp.com

            Marc E. Kasowitz


   Co. Zaporizhzhia Ferroalloy Plant v. Joint Stock Co. Comm. Bank PrivatBank, No.
   18-188/341 (Kyiv Econ. Ct. Dec. 3, 2020), at 3; Statement of Claim, Joint Stock Co.
   Zaporizhzhia Ferroalloy Plant v. Joint Stock Co. Comm. Bank PrivatBank, No. 18-
   189/342 (Kyiv Econ. Ct. Dec. 3, 2020), at 3.
   7
      See Power of Attorney Issued by Optima 7171, LLC and Optima Ventures, LLC
   to Black, Srebnick, Kornspan & Stumpf, P.A., Roche Cyrulnik Freedman LLP, and
   Kasowitz Benson Torres LLP (attached as Exhibit 3).
                                                9
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 11 of
                                     276



          Mark P. Ressler
          Sarmad M. Khojasteh
          Joshua N. Paul
          Kasowitz Benson Torres LLP
          1633 Broadway
          New York, New York 10019
          Tel: (212) 506-1700
          Email: MKasowitz@kasowitz.com
                 MRessler@kasowitz.com
                 SKhojasteh@kasowitz.com
                 JPaul@kasowitz.com

      3. The United States is a party to the U.S.-Ukraine BIT. All future
   correspondence and notices relating to this arbitration should be addressed to the
   following addresses:
      Nicole C. Thornton, Chief of Investment Arbitration
      United States Department of State
      Washington, D.C. 20520
      Email: thorntonnc@state.gov

      Shai D. Bronshtein, Trial Attorney
      Michael C. Olmsted, Senior Trial Attorney
      Mary Butler, Chief, International Unit Criminal Division
      Adrienne Rosen, Assistant United States Attorney

      United States Department of Justice
      1400 New York Avenue NW
      Washington, DC 20005
      Telephone: (202) 616-5950
      Email: Shai.Bronshtein@usdoj.gov
             Michael.Olmsted2@usdoj.gov
            Mary.Butler@usdoj.gov
            Adrienne.Rosen@usdoj.gov

   III.   JURISDICTION

          A. Claimants’ Investment in Commercial Real Estate in Texas
          Constitutes an Investment under the U.S. Ukraine-BIT
                                          10
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 12 of
                                     276




      4. Article I(1)(a) of the U.S.-Ukraine BIT defines “investment” to mean the
   following:
         every kind of investment in the territory of one Party owned or
         controlled directly or indirectly by nationals or companies of the other
         Party, such as equity, debt, and service and investment contracts; and
         includes:

         (i) tangible and intangible property, including rights, such as
         mortgages, liens and pledges;

         (ii) a company or shares of stock or other interests in a company or
         interests in the assets thereof;

         (iii) a claim to money or a claim to performance having economic value,
         and associated with an investment;

         (iv) intellectual property which includes, inter alia, rights relating to:

         literary and artistic works, including sound recordings, inventions in all
         fields of human endeavor, industrial designs, semiconductor mask
         works, trade secrets, know-how, and confidential business information,
         and trademarks, service marks, and trade names; and

         (v) any right conferred by law or contract, and any licenses and permits
         pursuant to law

      5. The Letter of Submittal addressed to U.S. President William J. Clinton by
   Secretary of State Warren Christopher recognizes that:
         The Treaty’s definition of investment is broad, recognizing that
         investment can take a wide variety of forms. . . . The definition provides
         a non-exclusive list of assets, claims and rights that constitute
         investment. These include both tangible and intangible property,
         interests in a company or its assets, “a claim to money or performance
         having economic value, and associated with an investment,”
         intellectual property rights, and any rights conferred by law or contract
         (such as government-issued licenses and permits). The requirement that
         a “claim to money” be associated with an investment excludes claims
                                             11
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 13 of
                                     276



         arising solely from trade transactions, such as a transaction involving
         only a cross-border sale of goods, from being considered investments
         covered by the Treaty.

   6.    Claimants’ investment in commercial real estate in Dallas, Texas, valued at
   $23.25 million, constitutes an “investment” as defined by Article I(1)(a) of the U.S.-
   Ukraine BIT. Claimant Optima Ventures is allocated all profits and losses from
   Optima 7171’s ownership of the CompuCom Campus and controls the distribution
   of funds derived from the CompuCom Campus.
         B. Under the U.S.-Ukraine BIT, the CompuCom Campus is Owned and
         Controlled by Ukrainian Nationals

   7.     As set forth in Article I(1)(a), “‘investment’ means every kind of investment
   in the territory of one Party owned or controlled directly or indirectly by nationals
   or companies of the other Party[.]”
   8.    Pursuant to Article I(1)(c), “‘ national,’ of a Party means a natural person who
   is a national of a Party under its applicable law[.]”
   9.    Pursuant to Article VI(8):
         For purposes of [this] arbitration . . ., any company legally constituted
         under the applicable laws and regulations of a Party or a political
         subdivision thereof but that, immediately before the occurrence of the
         event or events giving rise to the dispute, was an investment of nationals
         or companies of the other Party, shall be treated as a national or
         company of such other Party in accordance with Article 25(2)(b) of the
         ICSID Convention.

   10.   The Letter of Submittal addressed to President Clinton by Secretary of State
   Christopher recognizes that:
         The Treaty’s definition of investment is broad, recognizing that
         investment can take a wide variety of forms. It covers investments that
         are owned or controlled by nationals or companies of one of the Treaty
         partners in the territory of the other. Investments can be made either
         directly or indirectly through one or more subsidiaries, including those

                                             12
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 14 of
                                     276



         of third countries. Control is not specifically defined in the Treaty.
         Ownership of over 50 percent of the voting stock of a company would
         normally convey control, but in many cases the requirement could be
         satisfied by less than that proportion.
   11.   As set forth above, Optima Ventures is a Delaware limited liability company
   ultimately beneficially owned by Ihor Kolomoisky (a Ukrainian citizen holding
   33.35% beneficial ownership, including voting interests), Gennady Boholubov (a
   Ukrainian citizen holding 33.35% beneficial ownership, including voting interests),
   Mordechai Korf (a U.S. citizen holding 16.665% beneficial ownership, including
   voting interests) and Uriel Laber (a U.S. citizen holding 16.665% beneficial
   ownership, including voting interests). Optima 7171 is a wholly owned subsidiary
   of Optima Ventures whose sole member is Optima Ventures.
   12.    Kolomoisky and Boholiubov facilitated the provision of the funds used by
   Optima Ventures to invest in the Texas property.       Given that Kolomoisky and
   Boholiubov are the majority (66.7%) owners of Optima Ventures and facilitated the
   provision of the funds used to purchase the Texas property, Optima Ventures’
   investment in the Texas property is “controlled directly or indirectly” by Ukrainian
   nationals. As stated by the Secretary of State in the Letter of Transmittal,
   “Ownership of over 50 percent of the voting stock of a company would normally
   convey control, but in many cases the requirement could be satisfied by less than
   that proportion.” Ownership and control is more than adequately satisfied by
   Kolomoisky and Boholiubov’s ultimate 66.7% ownership and voting interests.
   IV.   THE UNITED STATES BREACHED ITS OBLIGATIONS
         UNDER THE U.S.-UKRAINE BIT

         A. The U.S.-Ukraine BIT Prohibits Unlawful Expropriation

   13.   Pursuant to Article III(1) of the U.S.-Ukraine BIT:
         Investments shall not be expropriated or nationalized either directly or
         indirectly through measures tantamount to expropriation or

                                           13
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 15 of
                                     276



         nationalization (“expropriation”) except: for public purpose; in a
         nondiscriminatory manner; upon payment of prompt, adequate and
         effective compensation; and in accordance with due process of law and
         the general principles of treatment provided for in Article II(2).
         Compensation shall be equivalent to the fair market value of the
         expropriated investment immediately before the expropriatory action
         was taken or became known, whichever is earlier; be calculated in a
         freely usable currency on the basis of the prevailing market rate of
         exchange at that time; be paid without delay; include interest at a
         commercially reasonable rate, such as LIBOR plus an appropriate
         margin, from the date of expropriation; be fully realizable; and be freely
         transferable.

   14.   With respect to Article III(1), the Letter of Submittal addressed to President
   Clinton by Secretary of State Christopher recognizes that:
         Paragraph 1 describes the general rights of investors and obligations of
         the Parties with respect to expropriation and nationalization. These
         rights also apply to direct or indirect state measures “tantamount to
         expropriation or nationalization,” and thus apply to “creeping
         expropriations” that result in a substantial deprivation of the benefit of
         an investment without taking of the title to the investment.

         Paragraph 1 further bars all expropriations or nationalizations except
         those that are for a public purpose, carried out in a non-discriminatory
         manner; subject to prompt, adequate, and effective compensation"
         [sic]; subject to due process; and accorded the treatment provided in the
         standards of Article II (3). (These standards guarantee fair and equitable
         treatment and prohibit the arbitrary and discriminatory impairment of
         investment in its broadest sense.)

         B. The U.S.-Ukraine BIT Requires Fair and Equitable Treatment

   15.   Article II(3)(a)-(b) of the U.S. Ukraine BIT provides that:
         3. (a) Investment shall at all times be accorded fair and equitable
         treatment, shall enjoy full protection and security and shall in no case
         be accorded treatment less than that required by international law.



                                            14
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 16 of
                                     276



         (b) Neither Party shall in any way impair by arbitrary or discriminatory
         measures the management, operation, maintenance, use, enjoyment,
         acquisition, expansion, or disposal of investments. For purposes of
         dispute resolution under Article 3 VI and VII, a measure may be
         arbitrary or discriminatory notwithstanding the fact that a Party has had
         or has exercised the opportunity to review such measure in the courts
         or administrative tribunals of a Party.

   16.    With respect to Article II(3), the Letter of Submittal addressed to President
   Clinton by Secretary of State Christopher recognizes that:
         Paragraph 3 guarantees that investment shall be granted “fair and
         equitable” treatment. It also prohibits Parties from impairing through
         arbitrary or discriminatory means, the management, operation,
         maintenance, use, enjoyment, acquisition, expansion or disposal of
         investment. This paragraph sets out a minimum standard of treatment
         based on customary international law

         C. The U.S.-Ukraine BIT Provides Exceptions Only For “Measures
         Necessary for the Maintenance of Public Order,” “International
         Peace or Security,” or “Essential Security Interests”

   17.    Pursuant to Article IX of the U.S.-Ukraine BIT:
         This Treaty shall not preclude the application by either Party of
         measures necessary for the maintenance of public order, the fulfillment
         of its obligations with respect to the maintenance or restoration of
         international peace or security, or the protection of its own essential
         security interests.

   18.   With respect to Article IX, the Letter of Submittal addressed to President
   Clinton by Secretary of State Christopher recognizes that:
         Paragraph 1 of Article IX reserves the right of a Party to take measures
         for the maintenance of public order and the fulfillment of its obligations
         with respect to international peace and security, as well as those
         measures it regards as necessary for the protection of its own essential
         security interests. These provisions are common in international
         investment agreements.


                                            15
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 17 of
                                     276



         D. The U.S.-Ukraine BIT Reserves Full Protections of Domestic
         Law and International Legal Obligations

   19.   In addition, Article VIII of the U.S. Ukraine BIT provides that:
         This Treaty shall not derogate from:
         (a) laws and regulations, administrative practices or procedures, or
         administrative or adjudicatory decisions of either Party;
         (b) international legal obligations; or
         (c) obligations assumed by either Party, including those contained in an
         investment agreement or an investment authorization, that entitle
         investments or associated activities to treatment more favorable than
         that accorded by this Treaty in like situations.

   20.   With respect to Article VIII, the Letter of Submittal addressed to President
   Clinton by Secretary of State Christopher recognizes that:
         Article VIII clarifies that the Treaty is meant only to establish a floor
         for the treatment of foreign investment. An investor may be entitled to
         more favorable treatment through domestic legislation, other
         international legal obligations, or a specific obligation assumed by a
         Party with respect to that investor. This provision ensures that the
         Treaty will not be interpreted to derogate from any entitlement to such
         more favorable treatment.

         E. The United States Violated Customary International Law and
         the Requirement of Fair and Equitable Treatment

   21.   In order to establish a violation of Article II(3)(a), there must be “an action or
   omission by the State which violates a certain threshold of propriety, causing harm
   to the investor, and with a causal link between action or omission and harm.” 8
   Affording an investment “treatment less than that required by international law”
   constitutes a violation of Article II(3)(a).9


   8
     Bosh International, Inc and B&P Ltd Foreign Investments Enterprise v. Ukraine,
   ICSID Case No. ARB/08/11, Award, 25 October 2012, para 212.
   9
     U.S.-Ukraine BIT, Art II(3)(a).
                                               16
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 18 of
                                     276



   22.   “‘[T]he law of nations,’ or customary international law, includes limitations
   on a nation’s exercise of its jurisdiction to prescribe.”10 “[C]ustomary international
   law provides the general default rules on prescriptive jurisdiction.”11 The exercise of
   prescriptive jurisdiction is proper “when a genuine connection exists between the
   state seeking to regulate and the persons, property, or conduct being regulated.” 12
   “This usually takes the form of a specific connection between the state and the
   subject being regulated, such as the conduct occurring on the state’s territory or
   being committed by or against its nationals.” 13
   23.   Although there are a number of “specific bases of jurisdiction,” the bases for
   prescriptive jurisdiction “reflect a broader principle requiring a genuine or
   sufficiently close connection to justify or make reasonable the exercise of
   prescriptive jurisdiction.”14
   24.    “Many commentators have posited the existence of [] a broader principle.”15
   For example:
         Although it is usual to consider the exercise of jurisdiction under one
         or other of more or less widely accepted categories, this is more a matter

   10
      Hartford Fire Ins. Co. v. California, 509 U.S. 764, 815 (1993) (Scalia, J.,
   dissenting).
   11
      Restatement (Fourth) of Foreign Relations Law § 407 (2018).
   12
      Restatement (Fourth) of Foreign Relations Law § 407 (2018).
   13
      Restatement (Fourth) of Foreign Relations Law § 407 (2018).
   14
      Restatement (Fourth) of Foreign Relations Law § 407 (2018). See Int’l Law
   Comm’n, Report to the General Assembly, Annex V, [2006] 2(2) Y.B. Int'l L.
   Comm'n 231 U.N. Doc. A/61/10 ¶ 10 (2006) (Report prepared by the ILC
   Secretariat) (“The common element underlying the various principles . . . is the valid
   interest of the State in asserting its jurisdiction in such a case on the basis of a
   sufficient connection to the persons, property or acts concerned.”); James Crawford,
   Brownlie’s Principles of Public International Law 457 (8th ed. 2012) (“If there is a
   cardinal principle emerging, it is that of genuine connection between the subject-
   matter of jurisdiction and the territorial base or reasonable interest of the state in
   question.”).
   15
      Restatement (Fourth) of Foreign Relations Law at § 407.
                                             17
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 19 of
                                     276



         of convenience than of substance. There is, however, some tendency
         now to regard these various categories as parts of a single broad
         principle according to which the right to exercise jurisdiction depends
         on there being between the subject matter and the state exercising
         jurisdiction a sufficiently close connection to justify that state in
         regulating the matter and perhaps also to override any competing rights
         of other states.16

   25.   The United States is attempting to regulate the propriety of conduct occurring
   in Ukraine – the management of a Ukrainian bank in the territory of Ukraine – and
   has expropriated Ukrainian investors’ investment in the CompuCom Campus based
   on the United States’ own interpretation and application of Ukrainian criminal law
   to Ukrainian conduct.
   26.   The United States’ expropriation of the Ukrainian investors’ investments,
   based on the United States’ unilateral interpretation and application of Ukrainian law
   to conduct occurring in the territory of Ukraine is not a reasonable exercise of
   prescriptive jurisdiction under any circumstances. Such expropriation is particularly
   improper given that no Ukrainian prosecutor or law enforcement agency initiated
   any proceedings related to the conduct the United States is attempting to regulate.
   The alleged conduct at PrivatBank did not occur in the United States, was not
   committed by or against United States nationals, does not implicate losses occurring
   in the United States, and does not reasonably implicate the United States’
   fundamental state interests.
   27.   The United States’ exercise of prescriptive jurisdiction in this circumstance is
   also contrary to the competing rights of Ukraine.


   16
     1 Robert Jennings & Arthur Watts, Oppenheim’s International Law 457-458 (9th
   ed. 1992); see also F.A. Mann, The Doctrine of International Jurisdiction Revisited
   After Twenty Years, 186 Recueil des Cours 9, 29 (1984); Harold G. Maier,
   Jurisdictional Rules in Customary International Law, in Extraterritorial Jurisdiction
   in Theory and Practice 65, 90 (Karl M. Meesen ed., 1996).
                                            18
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 20 of
                                     276



   28.   Article 62 of the Constitution of Ukraine, dated 28 June 1996, (the “Ukrainian
   Constitution”), provides as follows:
         Article 62. A person shall be deemed innocent of committing a crime
         and shall not be subjected to a criminal punishment unless his/her guilt
         has been proven through a legal procedure and established by a court
         verdict of guilty.17
   29.   This constitutional provision mandates that, inter alia, the determination that
   a crime has been committed by a certain person requires (1) adherence to a
   procedure, as prescribed by Ukrainian law, for investigating and proving the alleged
   crime; and (2) that the power to determine that the crime has been committed and
   that a certain person is guilty of that crime is vested ultimately and exclusively with
   the Ukrainian criminal court, which must issue its determination in the form of a
   court verdict of guilty.
   30.   The respective procedure and powers of Ukrainian authorities in conducting
   criminal proceedings are set out in the Criminal Procedure Code of Ukraine, dated
   13 April 2012 (the “CrPCU”).
   31.   Ukrainian law provides a pivotal role for the Ukrainian Prosecutor’s Office in
   criminal proceedings in Ukraine. The Ukrainian Prosecutor’s Office has overarching
   control over the investigation and, once the criminal proceeding reaches a stage that
   a suspect can be determined, the respective notice of suspicion either must be issued
   directly by the prosecutor, or must be approved by the prosecutor.18 Furthermore,
   once the pretrial investigation is completed, it is exclusively the prosecutor who is
   empowered to submit the charging (accusation) documents to the court,19 from
   which moment a suspect becomes an accused.20


   17
      Article 62(1) of the Ukrainian Constitution
   18
      Marchukov Aff. ¶ 18 n.7 (citing Article 277(1) of the CrPCU, Exhibit DM-3).
   19
      Id. at ¶ 18 n.8 (citing Article 110(4) of the CrPCU, Exhibit DM-3).
   20
      Id. at ¶ 18 n.9 (citing Article 42(2) of the CrPCU, Exhibit DM-3).
                                             19
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 21 of
                                     276



   32.   Importantly, under Article 5 of the Law of Ukraine “On Prosecutor’s Office,”
   dated 14 October 2014, “functions of the prosecutor’s office of Ukraine shall be
   exercised exclusively by the prosecutors. Delegation of the functions of prosecutor’s
   office, as well as their appropriation by other authorities or officials shall be
   prohibited.”21
   33.   Accordingly, the Ukrainian Prosecutor’s Office has exclusive authority to
   charge a crime under the Criminal Code of Ukraine. Ukrainian law prohibits
   exercising this power by any other authority.
   34.   During the trial stage of a criminal proceeding, the Prosecutor’s Office is
   exclusively empowered to prosecute the case before the Ukrainian criminal court.
   Again, such power is expressly set out in the Ukrainian Constitution22. The court, in
   turn, has the exclusive power to establish and declare whether a crime has been
   committed and whether an individual charged with that crime by the Prosecutor’s
   Office is guilty of that crime. This is derived from the aforementioned Article 62 of
   the Ukrainian Constitution, which requires that a fact that a certain person has
   committed a crime must be established by a court verdict of guilty (see paragraph
   28 above), as well as from Article 124 of the Ukrainian Constitution providing that
   only courts are entitled to administer justice in Ukraine23, and that no one else can
   exercise the functions of the court.24



   21
      Id. at ¶ 19 n.10 (citing Article 5 of the Law of Ukraine “On Prosecutor’s Office”,
   Exhibit DM-4).
   22
      Id. at ¶ 21 n.11 (citing Article 131-1(1) of the Ukrainian Constitution, Exhibit
   DM-2; Article 2(1)(1) of the Law of Ukraine “On Prosecutor’s Office”, Exhibit
   DM-4).
   23
      Id. at ¶ 21 n.12 (citing Article 124(1) of the Ukrainian Constitution, Exhibit DM-
   2).
   24
      Marchukov Aff. ¶ 21 n.13 (citing Article 124(2) of the Ukrainian Constitution,
   Exhibit DM-2).
                                            20
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 22 of
                                     276



   35.    Neither Ihor Kolomoisky nor Gennadiy Boholiubov (nor, for that matter,
   anyone else) have been charged with the violations of the Criminal Code of Ukraine
   asserted by the United States in the Complaint, and no Ukrainian court has
   determined those crimes even occurred at all, much less that they were committed
   by a certain person or persons.
   36.    Pursuant to the aforementioned Article 62 of the Ukrainian Constitution (see
   paragraph 28 above), a person is deemed innocent of committing a crime unless and
   until the opposite has been duly proven through a legal procedure and established by
   the court verdict of guilty. The said provision refers to a judgment of the criminal
   court (court verdict of guilty), and it is only this court that can establish – as a result
   of the Ukrainian criminal proceeding (pretrial investigation followed by court trial)
   – that the crime has occurred, and that a certain person has committed a crime.
   Without such a decision of the Ukrainian criminal court, any finding in the context
   of a civil claim that a person has committed a crime would be contrary to this
   constitutional entitlement.
   37.    “It is a well-established position of the Ukrainian courts that civil and
   commercial courts cannot establish violation of the criminal laws on their own and,
   therefore, cannot invoke any such violation unless it has been confirmed and
   determined in and pursuant to the respective judgment of the Ukrainian criminal
   court.”25




   25
     Marchukov Aff. ¶ 25 n.11 (citing Article 262(11) of the Civil Procedure Code of
   Ukraine Exhibit DM-5; Article 246(11) of the Commercial Procedure Code of
   Ukraine, Exhibit DM-6); See also id. ¶ 27, n.17 (citing Judgement of the Supreme
   Court      dated    12     December     2018    in    case    No.    481/40/16-II
   (https://reyestr.court.gov.ua/Review/78750654), Exhibit DM-10; Judgement of the
   Supreme Court dated 5 June 2019 in case No. 727/8388/17
   (https://reyestr.court.gov.ua/Review/82703170), Exhibit DM-11).
                                               21
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 23 of
                                     276



   38.   One reason that the Ukrainian civil and commercial courts refuse to establish
   any violation of Ukrainian criminal laws on their own is because Ukrainian criminal
   law (substantive and procedural) should be viewed as a closed, self-contained
   system. As a matter of Ukrainian law, criminal substantive law and criminal
   procedural law do not exist without each other: rather, they necessarily complement
   and give life to each other (the latter “serves” the former).
   39.   As a result, no person can be found in breach of the provisions of the Criminal
   Code of Ukraine without a criminal investigation by Ukrainian law-enforcement
   authorities followed by a trial of the Ukrainian criminal court. During the criminal
   proceeding, the respective person is entitled to defend himself or herself exercising
   the rights granted to him or her by the Ukrainian Constitution and by the CrPCU.
   Kolomoisky and Boholiubov would exercise those rights if they were charged with
   the violations of the Criminal Code of Ukraine asserted by the United States. But, as
   noted above, Ukraine has brought no such charges.
   40.   To conclude, under Ukrainian law, all citizens have a right to be deemed to
   have not committed any alleged crime unless and until the opposite has been duly
   declared, determined and established by the Ukrainian criminal court. Ukrainian
   civil and commercial courts consistently and adamantly hold that they cannot
   establish on their own a violation of the Criminal Code of Ukraine and that the same
   cannot be established otherwise than by the Ukrainian criminal courts.
   41.   Because the courts in a civil case in Ukraine cannot declare that a violation of
   the Criminal Code of Ukraine has occurred, absent a finding of guilty in a criminal
   case, it is unreasonable for the United States to seize and deprive Ukrainian investors
   of their investments, based on the United States’ unilateral and improper
   interpretation and application of Ukrainian law to conduct occurring in Ukraine.




                                             22
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 24 of
                                     276



   42.   “It is trite to say that criminal law and procedure are a most obvious and
   undisputed part of a State’s sovereignty.”26 While normally deference to State
   sovereignty would counsel against an arbitration tribunal interfering with the United
   States’ application of its law and procedure, this is the rare case in which the United
   States is seeking to regulate in a civil case alleged criminal conduct occurring in
   another State’s territory, and, in doing so, seeking to interpret and apply another
   State’s criminal law and procedure, thereby depriving another State’s investors of
   their investments. Because the other State (Ukraine) has not itself brought criminal
   charges (let alone obtained a conviction), and because Ukrainian criminal law and
   procedure require a criminal conviction before a civil court can declare that a crime
   has occurred (or impose liability for criminal conduct), the United States’ attempted
   expansion of prescriptive jurisdiction to deprive the Ukrainian investors of their
   investments is unreasonable. The United States is effectively seeking to substitute
   itself for the Ukrainian Prosecutor’s Office and thereby intrude upon the “criminal
   law and procedure” of Ukraine, which is a “most obvious and undisputed part of a
   State’s sovereignty.”27
   43.   “[I]nterfere[nce] with a foreign nation’s ability to regulate its own commercial
   affairs” is only reasonable to “redress domestic . . . injury caused by foreign . . .
   conduct.”28 “[I]t is not reasonable to apply American laws to foreign conduct insofar
   as that conduct causes independent foreign harm that alone gives rise to a plaintiff's
   claim.”29 In the latter circumstance, “[t]he risk of interference [with foreign



   26
      Hydro S.r.l. and others v. Republic of Albania, ICSID Case No. ARB/15/28, Order
   on Provisional Measures of 3 March 2016, para. 3.16.
   27
      Hydro S.r.l. and others v. Republic of Albania, ICSID Case No. ARB/15/28, Order
   on Provisional Measures of 3 March 2016, para. 3.16.
   28
      F. Hoffmann-La Roche Ltd. v. Empagran S.A., 542 U.S. 155, 156 (2004).
   29
      Hoffmann-La Roche, 542 U.S. at 156.
                                             23
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 25 of
                                     276



   sovereignty] is the same, but the justification for the interference seems
   insubstantial.”30
   44.   The United States’ conduct both violates customary international law’s
   “limitations on a nation’s exercise of its jurisdiction to prescribe,”31 and unlawfully
   interferes with Ukrainian sovereignty and jurisdiction to enforce its own laws, in
   accordance with its own procedures and Constitutional requirements, within its own
   territory. Because the United States’ conduct violates customary international law,
   the United States has violated Article II(3)(a)-(b) of the U.S.-Ukraine BIT.
         F. The United States’ Conduct Violates the Doctrine of
         “Prescriptive Comity”

   45.   Pursuant to Article VIII of the U.S.-Ukraine BIT, the Treaty is meant only to
   establish a floor for the treatment of foreign investment. An investor may be entitled
   to more favorable treatment through domestic law. This provision ensures that the
   U.S-Ukraine BIT will not be interpreted to limit entitlement to such more favorable
   treatment.
   46.   “In interpreting the geographic scope of federal law, courts [in the United
   States] seek to avoid unreasonable interference with the sovereign authority of other
   states.”32 “This principle of interpretation accounts for the legitimate sovereign
   interests of other nations and helps the potentially conflicting laws of different
   nations work in harmony.”33 “The Supreme Court has described reasonableness as a
   principle of ‘prescriptive comity.’”34



   30
      Hoffmann-La Roche, 542 U.S. at 156.
   31
      Hartford, 509 U.S. at 815.
   32
      Restatement (Fourth) of Foreign Relations Law § 405 (2018).
   33
      Restatement (Fourth) of Foreign Relations Law § 405 (2018).
   34
      Restatement (Fourth) of Foreign Relations Law § 405 (2018) (citing Hoffmann-
   La Roche, 542 U.S. at 165).
                                             24
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 26 of
                                     276



   47.   “[N]othing would be more convenient in the promiscuous intercourse and
   practice of mankind, than that what was valid by the laws of one place, should be
   rendered of no effect elsewhere, by a diversity of law[.]”35 “‘Comity,’ in the legal
   sense, is neither a matter of absolute obligation, on the one hand, nor of mere
   courtesy and good will, upon the other.”36 “But it is the recognition which one nation
   allows within its territory to the legislative, executive or judicial acts of another
   nation, having due regard both to international duty and convenience, and to the
   rights of its own citizens or of other persons who are under the protection of its
   laws.” 37
   48.   Under the principle of prescriptive comity, “interfere[nce] with a foreign
   nation’s ability to regulate its own commercial affairs” is only reasonable to “redress
   domestic . . . injury caused by foreign . . . conduct.”38 “[I]t is not reasonable to apply
   American laws to foreign conduct insofar as that conduct causes independent foreign
   harm that alone gives rise to a plaintiff's claim.”39
   49.   Moreover, “[a]n act of congress ought never to be construed to violate the law
   of nations if any other possible construction remains.”40 The United States
   “construe[s] statutes to avoid unreasonable interference with other nations’
   sovereign authority where possible.”41
   50.   Under Ukrainian law, there can be no civil liability for violations of the
   Criminal Code of Ukraine, absent a preexisting finding of guilty in a Ukrainian


   35
      Societe Nationale Industrielle Aerospatiale v. U.S. Dist. Court for S. Dist. of Iowa,
   482 U.S. 522, 544 (1987).
   36
      Societe Nationale, 482 U.S at 544.
   37
      Societe Nationale, 482 U.S at 544.
   38
      Hoffmann-La Roche, 542 U.S. at 156.
   39
      Hoffmann-La Roche, 542 U.S. at 156.
   40
      Hartford Fire Ins. Co. v. California, 509 U.S. 764, 814-15 (1993).
   41
      RJR Nabisco, Inc. v. European Cmty., 136 S. Ct. 2090, 2107 n.9 (2016).
                                              25
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 27 of
                                     276



   criminal court. Ukrainian civil and commercial courts consistently and adamantly
   hold that they cannot establish on their own a violation of the Criminal Code of
   Ukraine and that the same cannot be established otherwise than by the Ukrainian
   criminal courts.
   51.   The forfeiture and money laundering statutes referenced by the United States
   in support of the seizure and expropriation of the Ukrainian investors’ investments
   effectively require two elements: (1) the receipt of criminally derived property or
   transactions “to conceal or disguise the nature, the location, the source, the
   ownership, or the control of the proceeds”; and (2) that the funds at issue are in fact
   traceable to “specified unlawful activity.” See 18 U.S.C. §§ 1956-57. In other words,
   for there to be a forfeiture under U.S. law, there must be underlying criminal activity.
   52.   The “specified unlawful activit[ies]” cited by the United States in support of
   the expropriation of the Ukrainian investments are 18 U.S.C. § 1956(c)(7)(B)(iii)
   and 18 U.S.C. §§ 2314-2315.
   53.   The “specified unlawful activity” set forth in 18 U.S.C. § 1956(c)(7)(B)(iii) is
         an offense against a foreign nation involving-- . . . (iii) fraud, or any
         scheme or attempt to defraud, by or against a foreign bank (as defined
         in paragraph 7 of section 1(b) of the International Banking Act of
         1978))

   54.   As set forth above, 18 U.S.C. § 1956(c)(7)(B)(iii) requires an underlying
   “offense against a foreign nation,” i.e., a criminal fraud against a foreign bank,
   pursuant to the criminal laws of the foreign country.42
   55.   Likewise, 18 U.S.C. §§ 2314-2315 applies to the transfer or receipt of stolen
   monies “knowing the same to have been stolen, converted or taken by fraud.” The

   42
     See United States v. Real Prop. Known as Unit 5B of Onyx Chelsea Condo., No.
   10 CIV. 5390 KBF, 2012 WL 1883371, at *3 (S.D.N.Y. May 21, 2012) (“Congress
   clearly intended Section 1956(c)(7) to prohibit the laundering in this country of
   proceeds of ‘foreign crimes’ committed entirely abroad.”).
                                             26
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 28 of
                                     276



   United States has alleged that the CompuCom Campus is forfeitable pursuant to 18
   U.S.C. §§ 2314-2315 because it is “traceable to an international conspiracy to
   launder money embezzled and fraudulently obtained from PrivatBank.”43 The
   United States further alleges that “Kolomoisky and Boholiubov’s embezzlement and
   fraud, and the actions they took at PrivatBank to further their scheme, violated” the
   Criminal Code of Ukraine.44 In sum, the United States seeks to forfeit and
   expropriate the CompuCom Campus based on alleged violations of 18 U.S.C. §§
   2314-2315 Those violations of U.S. law, however, necessarily are alleged to arise
   solely because they stem from and depend on alleged violations of Ukrainian
   criminal law that have not been charged, let alone proven, by Ukrainian authorities.
   56.   As noted, Ukrainian civil and commercial courts uniformly hold that – in the
   absence of criminal charges filed by the Ukrainian Prosecutor’s Office and a finding
   of violations of the Criminal Code of the Ukraine by a Ukrainian criminal court –
   they lack authority to conclude, determine or find that conduct violates the Criminal
   Code of Ukraine. It necessarily follows that under the United States’ doctrine of
   “prescriptive comity,” the specified unlawful activity set forth in 18 U.S.C. §§ 2314-
   2315 and 18 U.S.C. § 1956(c)(7)(B)(iii) should not and cannot be interpreted to
   apply to the alleged conduct occurring in Ukraine until a Ukrainian prosecutor
   proves as much in a Ukrainian criminal court, pursuant to the applicable procedures
   and Constitutional requirements central to Ukrainian law.45 This interpretation
   accords with the United States’ principle of “prescriptive comity” by providing due




   43
      ECF#1, ¶ 1.
   44
      ECF#1, ¶ 73.
   45
      See RJR Nabisco, 136 S. Ct. at 2107 n.9 (the courts of the United States “construe[]
   statutes to avoid unreasonable interference with other nations’ sovereign authority
   where possible.”).
                                             27
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 29 of
                                     276



   respect for the laws and constitution of Ukraine, as well as Ukraine’s jurisdiction to
   prescribe and enforce its laws within its own territory.
         G. The United States Is Further Violating Its Own Doctrine of
         “Adjudicatory Comity”

   57.   The United States commenced its Ukraine-centric dispute in a domestic forum
   in disregard for the Related Actions that have been pending in Ukraine. This further
   violated the doctrine of “adjudicatory” international comity, which requires
   deference to parallel foreign proceedings, where the foreign sovereign has stronger
   interests than the United States, where the foreign forum is fairer and more
   convenient, and where deference would promote judicial efficiency.46
   58.   Here, Ukraine’s interests predominate over this action. The United States’
   entire case rests on an expansive web of alleged conduct that was conceived,
   directed, and executed in Ukraine by Ukrainian oligarchs, bank agents, and corporate
   borrower entities. The Complaint alleges that two Ukrainian nationals, Kolomoisky
   and Boholiubov, misappropriated assets from PrivatBank, “a Ukrainian financial
   institution located in Ukraine.” Compl. ¶¶ 12, 13, 17. It alleges that Kolomoisky
   and Boholiubov caused PrivatBank to issue loans to companies they owned or
   controlled, naming three such companies – NZF, ZFZ, and OGZK – all of which are
   based in Ukraine. Id. ¶¶ 36-57. It alleges that Kolomoisky and Boholiubov
   established a de facto “credit committee” at PrivatBank, consisting of PrivatBank
   employees, to approve the allegedly unlawful loans. Id. ¶¶ 58-64. It alleges that
   Kolomoisky and Boholiubov laundered the loan proceeds through a network of shell
   companies, which they created and controlled, at a PrivatBank branch “controlled


   46
       See Turner Entertainment Co. v. Degeto Film GmbH, 25 F.3d 1512, 1519 (11th
   Cir. 1994) (citing Colorado River Water Conservation Dist. v. United States, 424
   U.S. 800, 818 (1976)) (relative convenience of foreign over domestic forum weighs
   in favor of deferring to concurrent foreign proceedings).
                                             28
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 30 of
                                     276



   by PrivatBank in Ukraine.” Id. ¶¶ 77-83. And it alleges that the losses primarily
   impacted PrivatBank in Ukraine. Id. ¶¶ 84-86. The four corners of the pleadings
   leave no doubt that the nexus of the alleged scheme was rooted in Ukraine, and
   Ukraine has an overriding interest in prosecuting, proving and regulating allegedly
   criminal conduct in its own borders, pursuant to and in accordance with its own
   procedures and Constitutional requirements.47
   59.   Ukraine’s interests also eclipse that of the United States. The sole conduct
   alleged in the United States is the after-the-fact use of the allegedly unlawful
   proceeds to purchase real estate in Texas. However, none of the downstream
   conduct would be unlawful but for the allegations of wrongdoing in Ukraine. More
   fundamentally, to permit the United States to pursue claims that require U.S. courts
   to determine the legality of conduct in the Ukraine runs contrary to the United States’
   interests in respecting Ukraine’s judicial process, Ukraine’s criminal procedures,
   Ukraine’s sovereign rights of Ukraine, and Ukraine’s Constitution, which provides
   that only Ukrainian criminal courts may determine and establish that a crime has
   been committed under Ukrainian law.48 In the absence of such ruling by a Ukrainian
   criminal court, any finding in a U.S. court concerning the legality of conduct in the
   Ukraine would invade Ukraine’s sovereignty and its longstanding Constitutional
   principles. Nevertheless, the United States – unable to refer to a single criminal
   investigation or charge levied against a single person or defendant in Ukraine
   concerning the management of PrivatBank – relies on its own interpretation and



   47
     See In re Maxwell Communications Corp., 93 F.3d 1036, 1051 (2d Cir. 1996)
   (deferring to foreign proceedings, where foreign country “has a much closer
   connection to these disputes than does the United States”).
   48
      See Mujica v. AirScan Inc., 771 F.3d 580, 615 (9th Cir. 2014) (“the strength of
   the U.S. government’s interest in respecting Colombia’s judicial process” weighs
   in favor of comity).
                                             29
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 31 of
                                     276



   application of Ukrainian criminal law to conduct occurring in Ukraine, for which
   Ukraine itself has not brought any such charges.
   60.      Moreover, Ukraine is a fairer and more convenient forum for the litigation of
   the United States’ allegations. The availability of highly critical witnesses and the
   ability to obtain relevant documentary evidence render Ukraine a significantly more
   convenient forum than the United States.          The overwhelming majority of the
   evidence relevant to the conduct alleged in the Complaint is located in Ukraine and
   will be extremely difficult, if not impossible, for Claimants to obtain in the United
   States. Such evidence concerns, among other things, the origination of purportedly
   fraudulent loans by a Ukrainian bank to Ukrainian entities (Compl. ¶¶ 33-63); the
   transfer of such funds both within and outside Ukraine, including through
   PrivatBank accounts allegedly located in numerous other foreign nations (id. ¶¶ 74-
   83); the organization and activities of the purported “electronic” credit committee at
   PrivatBank (id. ¶¶ 56-62); and information concerning the routing of funds through
   PrivatBank Cyprus (id. ¶¶ 79-81).
   61.      Ukraine and the United States are both signatories to the Hague Convention
   of 18 March 1970 on the Taking of Evidence Abroad in Civil or Commercial Matters
   (the “Evidence Convention”), which applies to requests for documents or deposition
   testimony. Ukraine, however, has issued a reservation to the Evidence Convention
   that it “will not execute letters of request issued for the purpose of obtaining pre-trial
   discovery of documents as known in common law countries,” effectively precluding
   pre-trial discovery in United States courts of documentary evidence in Ukraine.49
   62.      Nor would Claimants be able to compel the testimony of any witness who
   refuses to testify voluntarily, as the United States courts have no ability on their own
   to compel testimony from the many witnesses located in Ukraine.


   49
        Ukraine Reservation to the Evidence Convention, Art. 23.
                                              30
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 32 of
                                     276



   63.   Given the availability of relevant and crucial documentary evidence and
   witnesses in Ukraine, and the absence of such evidence and witnesses in the United
   States, Ukraine is a fairer and more convenient forum for the litigation of the United
   States’ claims.
         H. The United States Has Unlawfully Expropriated Ukrainian
         Investments

   64.   Pursuant to the U.S.-Ukraine BIT, the United Sates is obligated to provide
   “prompt, adequate and effective compensation”50 for the expropriation of the
   CompuCom Campus.
   65.   The United States cannot find exception in a “measure[] necessary for the
   maintenance of public order, the fulfillment of [the State’s] obligations with respect
   to the maintenance or restoration of international peace or security, or the protection
   of its own essential security interests.”51
   66.   The expropriation of the Ukrainian investors’ investments, based upon
   purported misappropriations and losses occurring within the territory of Ukraine, is
   not “necessary for the maintenance of public order”52 in the United States, but rather
   seeks to regulate conduct occurring in the territory of Ukraine.53
   67.   “[I]nterfere[nce] with a foreign nation’s ability to regulate its own commercial
   affairs” is only reasonable to “redress domestic . . . injury caused by foreign . . .


   50
      U.S.-Ukraine BIT, Art. III(1)
   51
      U.S.-Ukraine BIT, Art. IX
   52
      U.S.-Ukraine BIT, Art. IX
   53
      See International Law Commission’s (ILC) Draft Articles on State Responsibility,
   Art. 25 (“Necessity may not be invoked by the State as a ground for precluding the
   wrongfulness of an act not in conformity with an international obligation of that
   State unless the act: (a) Is the only way for the State to safeguard an essential interest
   against a grave and imminent peril; (b) Does not seriously impair an essential interest
   of the State or States towards which the obligation exists, or of the international
   community as a whole.”)
                                                 31
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 33 of
                                     276



   conduct.”54 “[I]t is not reasonable to apply American laws to foreign conduct insofar
   as that conduct causes independent foreign harm that alone gives rise to a plaintiff’s
   claim.”55
   68.   The United States’ expropriation not only seeks to redress an alleged foreign
   injury, it intrudes upon the competing rights of Ukraine. Ukrainian law precludes
   imposition of civil liability for alleged violations of the Criminal Code of Ukraine,
   prior to a criminal conviction in a Ukrainian court.
   69.   Even if the United States is able to craft a tenuous “public purpose” argument
   for the expropriation, compensation is still required.56 “If public purpose
   automatically immunizes the measure from being found to be expropriatory, then
   there would never be a compensable taking for a public purpose.”57 “[T]he purpose
   for which the property was taken ‘does not alter the legal character of the taking for




   54
      Hoffmann-La Roche, 542 U.S. at 156.
   55
      Hoffmann-La Roche, 542 U.S. at 156.
   56
       International Law Commission, Draft Articles on State Responsibility,
   Commentary (2) to Article 25 (“[T]he plea for necessity arises where there is an
   irreconcilable conflict between an essential interest on the one hand and an
   obligation of the state invoking necessity on the other. These special features mean
   that necessity will only rarely be available to excuse nonperformance of an
   obligation and that it is subject to strict limitations to safeguard against possible
   abuse.”).
   57
      Compañía de Aguas del Aconquija S.A. and Vivendi Universal S.A. v. Argentine
   Republic, ICSID Case No. ARB/97/3 (formerly Compañía de Aguas del Aconquija,
   S.A. and Compagnie Générale des Eaux v. Argentine Republic), Award of 20 August
   2007, at ¶ 7.5.21.
                                            32
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 34 of
                                     276



   which adequate compensation must be paid.’ ”58 The legal element in question is
   whether the act is expropriatory or not. ”59
   70.   The use of the Ex Parte Restraining Order to compel the transfer of the
   proceeds of the CompuCom Campus sale to the custody of the United States
   Marshals Service constitutes expropriation because “[a] transfer to a third party may
   amount to an expropriation attributable to the State if the judicial process was
   instigated by the State.”60
   71.   Moreover, the utilization of the United States judicial system by the United
   States executive branch (the Department of Justice) to encumber and expropriate
   Ukrainian investments, based upon alleged criminal conduct and losses within the
   territory of Ukraine, constitutes unlawful expropriation, insofar as it exceeds the
   limits of prescriptive jurisdiction and the principle of prescriptive comity.61


   58
      Compañía de Aguas del Aconquija S.A. and Vivendi Universal S.A. v. Argentine
   Republic, ICSID Case No. ARB/97/3, Award of 20 August 2007, at ¶ 7.5.21 (citing
   Compañía del Desarrollo de Santa Elena, S.A. v. The Republic of Costa Rica (ICSID
   Case No. ARB/96/1), Award of 17 February 2000, 15 ICISD REV – FILJ 169
   (2000), at ¶ 71)).
   59
      Compañía de Aguas del Aconquija S.A. and Vivendi Universal S.A. v. Argentine
   Republic, ICSID Case No. ARB/97/3, Award of 20 August 2007, at ¶ 7.5.21.
   60
      Rumeli Telekom A.S. and Telsim Mobil Telekomunikasyon Hizmetleri A.S. v.
   Republic of Kazakhstan, ICSID Case No. ARB/05/16, 25 March 2010 Award, at ¶
   704.
   61
      Even “judicial decisions that permit the actions or inactions of other branches of
   the State and which deprive the investor of its property or property rights, can still
   amount to expropriation.” Standard Chartered Bank (Hong Kong) Limited v. United
   Republic of Tanzania, ICSID Case No. ARB/15/41, at 2 November 2012 Award, at
   ¶ 297. “While denial of justice could in some case result in expropriation, it does not
   follow that judicial expropriation could only occur if there is denial of justice.” Id.
   “[T]he general rights of investors and obligations of the Parties with respect to
   expropriation and nationalization . . . . also apply to direct or indirect state measures
   ‘tantamount to expropriation or nationalization,; and thus apply to ‘creeping
   expropriations’ that result in a substantial deprivation of the benefit of an investment
                                              33
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 35 of
                                     276



   72.    As set forth in paragraphs 64 through 71 supra, the United States’
   expropriation violates customary international law’s “limitations on a nation’s
   exercise of its jurisdiction to prescribe,”62 and unlawfully interferes with Ukrainian
   sovereignty and intrudes upon Ukrainian jurisdiction to prescribe within its own
   territory.
   73.    Because the expropriation was not “necessary for the maintenance of public
   order”63 in the United States, and because “[i]nterfere[nce] with a foreign nation’s
   ability to regulate its own commercial affairs” is only reasonable to “redress
   domestic . . . injury caused by foreign . . . conduct,”64 the United States is not
   exempted from its obligation to provide prompt, adequate and effective
   compensation     for the expropriation of the CompuCom Campus. “[P]rompt,
   adequate and effective compensation” is required pursuant to Article III(1).
          I. United States Civil Forfeiture Law Fails to Provide Due Process

   74.    Article 8 of the Universal Declaration of Human Rights provides that:
          Everyone has the right to an effective remedy by the competent national
          tribunals for acts violating the fundamental rights granted him by the
          constitution or by law.

   75.    Article 10 of the Universal Declaration of Human Rights provides that:
          Everyone is entitled in full equality to a fair and public hearing by an
          independent and impartial tribunal, in the determination of his rights and
          obligations and of any criminal charge against him.




   without taking of the title to the investment.” Letter of Submittal addressed to
   President Clinton by Secretary of State Christopher
   62
      Hartford, 509 U.S. at 815
   63
      U.S.-Ukraine BIT, Art. IX
   64
      Hoffmann-La Roche, 542 U.S. at 156.
                                            34
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 36 of
                                     276



   76.   The United States and Ukraine are parties to the International Covenant on
   Civil and Political Rights. Article 14 of the International Covenant on Civil and
   Political Rights provides that:
         All persons shall be equal before the courts and tribunals. In the
         determination of any criminal charge against him, or of his rights and
         obligations in a suit at law, everyone shall be entitled to a fair and public
         hearing by a competent, independent and impartial tribunal established
         by law.

   77. “Some basic legal mechanisms, such as reasonable advance notice, a fair
   hearing and an unbiased and impartial adjudicator to assess the actions in dispute,
   are expected to be readily available and accessible to the investor to make such legal
   procedure meaningful.”65 “In general, the legal procedure must be of a nature to
   grant an affected investor a reasonable chance within a reasonable time to claim its
   legitimate rights and have its claims heard.”66 “If no legal procedure of such nature
   exists at all, the argument that the actions are taken under due process of law rings
   hollow.”67
   78.   The ex parte procedure employed by the United States to seize control of the
   CompuCom Campus and mandate the transfer of the sale proceeds to the United
   States Marshals Service constitutes violation of both customary international law’s
   minimum standards of due process and Article 14 of the International Covenant on
   Civil and Political Rights.
   79.   Claimants had no “reasonable advance notice” – there was no advance notice
   at all, and no “fair hearing” – there was no hearing at all. The United States’ ex parte

   65
      ADC Affiliate Ltd and ADC & ADMC Management Ltd v Hungary (ICSID Case
   No ARB/03/16), Award of 27 September 2006, para. 435.
   66
      ADC Affiliate Ltd and ADC & ADMC Management Ltd v Hungary (ICSID Case
   No ARB/03/16), Award of 27 September 2006, para. 435.
   67
      ADC Affiliate Ltd and ADC & ADMC Management Ltd v Hungary (ICSID Case
   No ARB/03/16), Award of 27 September 2006, para. 435.
                                              35
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 37 of
                                     276



   procedure deprived Claimants of the entire $23,250,000.00 investment without a
   hearing or opportunity to respond.
   80.    Claimants are not alone in arguing that the United States’ civil forfeiture laws
   violate due process. Numerous scholars have commented on the due process
   violations caused by the United States’ civil forfeiture laws.68
   81.    On October 26, 2020, a bipartisan group of U.S. Senators introduced
   legislation to protect property owners whose assets are seized by the federal
   government.69 The short title of the proposed legislation is the “Deterring Undue
   Enforcement by Protecting Rights of Citizens from Excessive Searches and Seizures
   Act of 2020.”70
   82.    The Deterring Undue Enforcement by Protecting Rights of Citizens from
   Excessive Searches and Seizures Act of 2020 seeks to “to protect the rights of people
   whose property has been seized without any judicial finding of wrongdoing” and to
   “ensur[e] that due process never takes a back seat to expediency.”71
   83.    U.S. Senator Chuck Grassley has stated in connection with the proposed
   legislation that:
          Asset forfeiture authorities are effective tools for law enforcement, but
          we have seen time and again these tools are ripe for abuse. Too often
          Americans do not receive notice that their property was seized, or the
          civil seizure is never connected to any charged criminal conduct.

   84.    Pursuant to, inter alia, Articles II(3) and III(1) of the U.S.-Ukraine BIT, the
   United States is obligated to compensate Claimants for damages sustained from the


   68
      See How Crime Pays: The Unconstitutionality of Modern Civil Asset Forfeiture
   As A Tool of Criminal Law Enforcement, 131 Harv. L. Rev. 2387 (2018); Civil
   Forfeiture: A Fiction That Offends Due Process, 13 Regent U. L. Rev. 259 (2001).
   69
      See S.4861 - DUE PROCESS Act of 2020.
   70
      See S.4861 - DUE PROCESS Act of 2020.
   71
      See S.4861 - DUE PROCESS Act of 2020.
                                             36
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 38 of
                                     276



   ex parte forfeiture procedure, which violates the International Covenant on Civil and
   Political Rights and customary international law’s minimum due process
   requirements.
   85.   In addition to money damages, Claimants seek a declaration that the United
   States’ civil forfeiture law and the ex parte seizure mechanism utilized against
   Claimants violates the minimum due process requirements of customary
   international law and the obligations of the United States pursuant to the
   International Covenant on Civil and Political Rights.
         J. The United States is Wrong on the Merits

   86.   In addition to the violations set forth above, the United States is simply wrong
   on the merits: there was no underlying impropriety in Ukraine, and, in any event,
   33.33% owners Mordechai Korf and Uriel Laber are innocent owners. Indeed, the
   sole conduct alleged in the United States is the after-the-fact use of the allegedly
   unlawful proceeds to purchase real estate in Texas. None of the downstream
   conduct would be unlawful but for the allegations of wrongdoing in Ukraine.
   87.   Because the United States is wrong on the merits, the expropriation cannot
   constitute a “measure[] necessary for the maintenance of public order” pursuant to
   Article IX of the U.S.-Ukraine BIT, and there is no exception to the requirement for
   “payment of prompt, adequate and effective compensation” pursuant to Article III
   of the U.S.-Ukraine BIT. Moreover, because the United States is wrong on the
   merits, the expropriation is “arbitrary” as set forth in Article II(3)(2) of the U.S.-
   Ukraine BIT.
   V.    DAMAGES
         A.     Customary International Law Requires Full Reparation For
                Damages Resulting From The Breach Of An International
                Obligation



                                            37
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 39 of
                                     276



   88.   The customary international law standard for compensation is best enunciated
   in the Chorzów Factory case, i.e., the “full reparation” standard for compensation.72
   In Chorzów Factory, the Permanent Court of International Justice stated that:
         The essential principle contained in the actual notion of an illegal act .
         . .] is that reparation must, as far as possible, wipe out all the
         consequences of the illegal act and reestablish the situation which
         would, in all probability, have existed if that act had not been
         committed.73
   89.   The “full reparation” principle is also codified in the International Law
   Commission Articles (the “ILC Articles”). ILC Article 31 states that “[t]he
   responsible State is under an obligation to make full reparation for the injury caused
   by the internationally wrongful act.”74 ILC Article 34 (“Forms of reparation”) further
   requires “[f]ull reparation for the injury caused by the internationally wrongful act

   72
      See, e.g., Rusoro Mining Ltd. v. Bolivarian Republic of Venezuela, ICSID Case
   No. ARB(AF)/12/5, Award, 22 August 2016 (CL-029), ¶ 640 (“[t]he compensation
   provided for in Article VII only covers cases of expropriation. In all other breaches,
   absent any specific Treaty language, damages must be calculated in accordance with
   the rules of international law. The relevant principle was originally formulated in the
   seminal judgement of the Permanent Court of International Justice in the Chorzów
   case: reparation must wipe-out the consequences of the breach and re-establish the
   situation as it is likely to have been absent the breach. This well-established principle
   complements those found in the ILC Articles, and particularly in Article 31, to make
   full reparation for injury caused as a consequence of a violation of international
   law.”).
   73
      Case Concerning The Factory at Chorzów (Germany v. Poland), Decision on the
   Merits, 13 September 1928, PCIJ Rep. Series A. – No. 17, p. 47; see Compañia de
   Aguas del Aconquija S.A. and Vivendi Universal S.A. v. Argentine Republic, ICSID
   Case No. ARB/97/3, Award, 20 August 2007, ¶ 8.2.7. (“[b]ased on these principles,
   and absent limiting terms in the relevant treaty, it is generally accepted today that,
   regardless of the type of investment, and regardless of the nature of the illegitimate
   measure, the level of damages awarded in international investment arbitration is
   supposed to be sufficient to compensate the affected party fully and to eliminate the
   consequences of the state’s action.”).
   74
      Int’l. Law Commission's Arts. on the Responsibility of States for Internationally
   Wrongful Acts, Art. 31.
                                              38
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 40 of
                                     276



   shall take the form of restitution, compensation and satisfaction, either singly or in
   combination[.]”75 “The compensation shall cover any financially assessable damage
   including loss of profits insofar as it is established.”76
   90.   The customary international law standard applies to all host State treaty
   breaches.77 The purpose of an award of damages is to place the Claimants in the
   same position in which it would have been if the State had not violated the treaty.
         B.     Claimants’ Initial Assessment of Damages
   91.   Claimants currently estimate direct damages to be in excess of USD $23.25
   million, which amount includes the net proceeds of the sale of the Texas property.
   92.    Claimants reserves their right to quantify and modify their claims at an
   appropriate stage of these proceedings.
         C.     Claimants are Entitled to Arbitration Costs and Expenses
   93.   The principle of full reparation requires that Claimants be made whole for the
   costs of the arbitration, including legal and expert fees, and all other arbitration fees
   and expenses.
   94.   Article 61(2) of the ICSID Convention provides:
         In the case of arbitration proceedings the Tribunal shall, except as the
         parties otherwise agree, assess the expenses incurred by the parties in
         connection with the proceedings, and shall decide how and by whom
         those expenses, the fees and expenses of the members of the Tribunal
         and the charges for the use of the facilities of the Centre shall be paid.
         Such decision shall form part of the award.
   VI.   AGREEMENT TO ARBITRATE


   75
      Int’l. Law Commission's Arts. on the Responsibility of States for Internationally
   Wrongful Acts, Art. 34.
   76
      Int’l. Law Commission's Arts. on the Responsibility of States for Internationally
   Wrongful Acts, Art. 36(2).
   77
      See Joseph Charles Lemire v. Ukraine, ICSID Case No. ARB/06/18, Award, 28
   March 2011, ¶ 149.
                                               39
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 41 of
                                     276



   95.   The U.S.-Ukraine BIT sets out certain requirements and suggestions before
   an arbitration can commence. First, “the parties to the dispute should initially seek a
   resolution through consultation and negotiation.”78 Second, the U.S.-Ukraine BIT
   requires “that six months have elapsed from the date on which the dispute arose”
   prior to “consent[ing] in writing to the submission of the dispute for settlement by
   binding arbitration.”79
   96.   The dispute arose on August 6, 2020 when the United States commenced
   forfeiture proceedings against the Texas property owned by Claimants. On February
   2, 2021, “[s]ix months will have elapsed from the date on which the dispute arose.”80
   97.   On October 5, 2020, Claimants provided the United States with notice of their
   intention to arbitrate in their Verified Claims filed in the United States District Court
   for the Southern District of Florida. Therein, Claimants stated:
         Claimant reserves any and all defenses and objections, including as to
         this Court’s jurisdiction over the subject of this action, including that
         such claims should be submitted to arbitration pursuant to the Treaty
         Between the United States of America and Ukraine Concerning the
         Encouragement and Reciprocal Protection of Investment, dated March
         4, 1994.
   98.   Claimants provided further notice of their intention to arbitrate in email
   correspondence dated October 6, 2020 and October 21, 2020. Specifically, on
   October 6, 2020, Claimants sent an email to the United States which alleged, inter
   alia, unlawful “expropriation or nationalization” and violations of the “fair and
   equitable” treatment standard, stating:
         We write on behalf of Optima Ventures, LLC (“Optima Ventures”)
         pursuant to the Treaty Between the United States of America and

   78
      U.S.-Ukraine, Art VI(2).
   79
      U.S.-Ukraine, Art VI(3).
   80
      To the extent that this arbitration cannot commence until February 2, 2021, this
   Notice of Arbitration will be renewed at that time, and the service of this Notice of
   Arbitration shall constitute an additional Notice of Intention of Arbitrate.
                                              40
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 42 of
                                     276



            Ukraine Concerning the Encouragement and Reciprocal Protection of
            Investment (the “U.S.-Ukraine BIT”).

            ...

            Based on its allegations and legal theories, the United States obtained
            an ex parte restraining order preventing Mordechai Korf, Uriel Laber,
            Ihor Kolomoisky, and Gennaidy Boholiubov from directly or
            indirectly, transferring, selling, assigning, pledging, distributing,
            encumbering, attaching or disposing of in any manner, causing to be
            transferred, sold, assigned, pledged, distributed, encumbered, attached
            or disposed of in any manner; or taking, or causing to be taken any
            action that would have the effect of depreciating, damaging, or in any
            way diminishing the value of Optima Ventures’ investment in a certain
            property located in Dallas, Texas.

            The United States also previewed in its complaint an intention to apply
            this sort of legal theory and ex parte mechanism to numerous other
            properties in which Optima Ventures has invested.

            Please advise as to whether the United States agrees that its requested
            relief (and the ex parte relief already obtained in Case Number 1:20-
            cv-23278-MGC) fall within the scope of the U.S.-Ukraine BIT such
            that this dispute is capable of submission to dispute resolution pursuant
            to Article VI of the U.S.-Ukraine BIT.

            ...

            In the event that we reach an impasse, we reserve our right to proceed
            to submit the matter to arbitration.81

   99.      On October 21, 2020, Claimants sent a follow up email stating:
            [O]n October 6, 2020, Claimants requested the position of the United
            States as to the arbitrability of the dispute in case number 20-cv-23278,
            as set forth in the Treaty Between the United States of America and
            Ukraine Concerning the Encouragement and Reciprocal Protection of
            Investment (the “U.S.-Ukraine BIT”). Please advise as to the United

   81
        October 6, 2020, Email from R. Dunlap to Department of Justice.
                                               41
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 43 of
                                     276



            States’ position regarding arbitration pursuant to the U.S.-Ukraine BIT
            at the earliest opportunity. We are available to consult with the United
            States pursuant to Article VI(2). The position of the United States will
            inform the substance of the responsive motions. If the United States is
            unable to provide its position, Claimants reserve their right to initiate
            arbitration of their own initiative.82

   100. Claimants have consistently refused to submit their claims for breaches of the
   U.S.-Ukraine BIT either to the courts or administrative tribunals of the United States
   or to any other applicable dispute settlement procedure, repeatedly stating,
   “Claimants reserve their right at the appropriate time under the treaty to commence
   arbitration and to move to compel arbitration.”83
   101. By virtue of submitting this Notice of Arbitration, Claimants hereby consent
   to arbitration in accordance with the procedures set forth in Article VI of the U.S.-
   Ukraine BIT.
   102. The United States has consented to arbitration by virtue of Article VI of the
   U.S.-Ukraine BIT, which provides, inter alia, that:
            4. Each Party hereby consents to the submission of any investment
            dispute for settlement by binding arbitration in accordance with the
            choice specified in the written consent of the national or company under
            paragraph 3. Such consent, together with the written consent of the
            national or company when given under paragraph 3 shall satisfy the
            requirement for:

            (a) written consent of the parties to the dispute for purposes of Chapter
            II of the ICSID Convention (Jurisdiction of the Center) and for purposes
            of the Additional Facility Rules; and

            (b) an “agreement in writing,” for purposes of Article II of the United
            Nations Convention on the Recognition and Enforcement of Foreign
            Arbitral Awards, done at New York, June 10, 1958 (“New York
            Convention”)

   82
        October 21, 2020, Email from R. Dunlap to Department of Justice.
   83
        ECF#24:3; ECF#26:2-3.
                                               42
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 44 of
                                     276




   103. Finally, Claimants have attempted to consult to resolve the present dispute
   with the United States. These consultations were unsuccessful. The United States
   maintains that, “None of the measures referenced . . . constitute violations of the
   U.S.-Ukraine BIT.”84
   VII. REQUIRED COPIES AND LODGING FEE
   104. In accordance with Rule 4 of the Institution Rules and the July 1, 2020
   Schedule of Fees, this Notice of Arbitration is accompanied by five additional signed
   copies and a non-refundable fee of twenty-five thousand dollars (US $25,000.00).
   VIII. THE CLAIMANTS’ REQUEST FOR RELIEF
   105. Based on the foregoing, and reserving Claimants’ right under the UNCITRAL
   Arbitration Rules to amend this Notice of Arbitration and assert additional claims as
   permitted by the ICSID Convention and the ICSID, Claimants respectfully request
   that the Arbitral Tribunal to be constituted in this case:
                   (1)   DECLARE that the United States has breached its obligations
                         acquired under the U.S.-Ukraine BIT;
                   (2)   ORDER the United States to pay Claimants compensation for
                         damage caused to it of up to approximately $23,250,000.00;
                   (3)   ORDER the United States to pay interest on all amounts
                         awarded, at a commercially reasonable rate or such other rate
                         determined by applicable law, from date of award until full
                         payment of the award;
                   (4)   ORDER the United States to pay Claimants’ arbitration costs,
                         including the costs of ICSID, the Arbitral Tribunal, and the legal
                         and other costs incurred by Claimants’ in an amount to be
                         determined by the Tribunal; and

   84
        October 27, 2020, Email from Department of Justice to H. Srebnick.
                                              43
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 45 of
                                     276



               (5)   AWARD such other and further relief as the Tribunal may deem
                     appropriate.
                                      Respectfully submitted,
                                      Black, Srebnick, Kornspan & Stumpf, P.A.
                                      201 South Biscayne Blvd., Suite 1300
                                      Miami, FL 33131
                                      Tel: (305) 371-6421
                                      Fax: (305) 371-6322


                                By:   _________________________
                                      Howard M. Srebnick
                                      Florida Bar No. 919063
                                      Robert T. Dunlap
                                      Florida Bar No. 11950
                                      HSrebnick@RoyBlack.com
                                      RDunlap@RoyBlack.com

                                      Attorneys for Claimants Optima Ventures,
                                      LLC and Optima 7171, LLC

                                      Kasowitz Benson Torres LLP
                                      1633 Broadway
                                      New York, New York 10019
                                      (212) 506-1700
                                      Marc E. Kasowitz
                                      Mark P. Ressler
                                      Ronald R. Rossi
                                      Sarmad M. Khojasteh
                                      Joshua Paul
                                      Pro Hac Vice Anticipated
                                      MKasowitz@kasowitz.com
                                      MRessler@kasowitz.com
                                      RRossi@kasowitz.com
                                      SKhojasteh@kasowitz.com
                                      JPaul@kasowitz.com

                                      Attorneys for Claimants Optima Ventures,
                                      LLC and Optima 7171, LLC
                                        44
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 46 of
                                     276




                          EXHIBIT 1
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 47 of
                                     276



     Click here for the Trade Guide

    Ukraine Bilateral Investment Treaty
     Signed March 4, 1994; Entered into Force November 16, 1996
     103D CONGRESS 2D Session
     SENATE TREATY Doc. 103-37
     INVESTMENT TREATY WITH UKRAINE
     MESSAGE
     FROM
     THE PRESIDENT OF THE UNITED STATES
     TRANSMITTING
     TREATY BETWEEN THE UNITED STATES OF AMERICA AND UKRAINE CONCERNING THE
     ENCOURAGEMENT AND RECIPROCAL PROTECTION OF INVESTMENT, WITH ANNEX, AND RELATED
     EXCHANGE OF LETTERS, DONE AT WASHINGTON ON MARCH 4, 1994
     September 27, 1994 --Convention was read the first time and, together with the accompanying
     papers, referred to the Committee on Foreign Relations and ordered to be printed for the use of the
     Senate
     U.S. GOVERNMENT PRINTING OFFICE
     79-118 Washington : 1994
     LETTER OF TRANSMITTAL
     THE WHITE HOUSE, September 27, 1994.
     To the Senate of the United States:
     With a view to receiving the advice and consent of the Senate to ratification, I transmit herewith the
     Treaty Between the United States of America and Ukraine Concerning the Encouragement and
     Reciprocal Protection of Investment, with Annex and related exchange of letters, done at Washington
     on March 4, 1994. Also transmitted for the information of the Senate is the report of the Department
     of State with respect to this Treaty.
     This bilateral investment Treaty with Ukraine is the seventh such Treaty between the United States
     and a newly independent state of the former Soviet Union. This Treaty will protect U.S. investors and
     assist Ukraine in its efforts to develop its economy by creating conditions more favorable for U.S.
     private investment and thus strengthening the development of the private sector.
     The Treaty is fully consistent with U.S. policy toward international and domestic investment. A specific
     tenet of U.S. policy, reflected in this Treaty, is that U.S. investment abroad and foreign investment in
     the United States should receive national treatment. Under this Treaty, the Parties also agree to
     international law standards for expropriation and compensation for expropriation; free transfer of
     funds associated with investment; freedom of investments from performance requirements; fair,
     equitable and most-favored-nation treatment; and the investor or investment's freedom to choose to
     resolve disputes with the host government through international arbitration.
     I recommend that the Senate consider this Treaty as soon as possible, and give its advice and consent
     to ratification of the Treaty, with Annex, and related exchange of letters at an early date.
     WILLIAM J. CLINTON.
     LETTER OF SUBMITTAL
     DEPARTMENT OF STATE,
     Washington, September 7,1994.
     The PRESIDENT,
     The White House.
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 48 of
                                     276


     THE PRESIDENT: I have the honor to submit to you the Treaty between the United States of America
     and Ukraine Concerning the Encouragement and Reciprocal Protection of Investment, with a related
     exchange of letters, signed at Washington on March 4, 1994. I recommend that this Treaty and
     exchange of letters be transmitted to the Senate for its advice and consent to ratification.
     The bilateral investment treaty (BIT) with Ukraine was the seventh such treaty between the United
     States and a newly independent state of the former Soviet Union. The United States had previously
     concluded BITs with Russia, Armenia, Belarus Kazakhstan Kyrgyzstan, and Moldova; and has
     subsequently signed a treaty with Georgia. The Treaty is based on the view that an open investment
     policy contributes to economic growth. The Treaty will assist Ukraine in its efforts to develop its
     economy by creating conditions more favorable for U.S. private investment and thus strengthening the
     development of the private sector. It is U.S. policy, however, to ad-vise potential treaty partners
     during BIT negotiations that conclusion of a BIT does not necessarily result in immediate increases in
     private U.S. investment flows.
     To date, nineteen BITs are in force for the United States--with Bangladesh, Bulgaria, Cameroon, the
     Congo, the Czech Republic, Egypt, Grenada, Kazakhstan, Kyrgyzstan, Morocco, Panama, Poland,
     Romania, Senegal, Slovakia, Sri Lanka, Tunisia, Turkey, and Zaire. In addition to the Treaty with
     Ukraine, the United States has signed, but not yet brought into force, BITs with Argentina, Armenia,
     Belarus, the Congo, Ecuador, Estonia, Georgia, Haiti, Jamaica, Moldova, and Russia.
     The Office of the United States Trade Representative and the Department of State jointly led this BIT
     negotiation, with assistance from the Departments of Commerce and Treasury and the Overseas
     Private Investment Corporation.
     THE U.S.-UKRAINE TREATY
     The Treaty with Ukraine is based on the 1992 U.S. prototype BIT, and achieves all of the prototype's
     objectives, which are:
     --All forms of U.S. investment in the territory of Ukraine are covered.
     --Investments receive the better of national treatment or most-favored-nation (MFN) treatment both
     on establishment and thereafter, subject to certain specified exceptions.
     --performance requirements may not be imposed upon or enforced against investments.
     --Expropriation can occur only in accordance with international law standards; that is, for a public
     purpose; in a nondiscriminatory manner, in accordance with due process of law, and upon payment of
     prompt, adequate, and effective compensation.
     --The unrestricted transfer, in a freely usable currency, of funds related to a covered investment is
     guaranteed.
     --Investment disputes with the host government may be brought by investors, or by their subsidiaries,
     to binding international arbitration as an alternative to domestic courts.
     The U.S.-Ukraine Treaty differs from the prototype in some respects. It eliminates Article VIII of the
     1992 prototype text which had excluded from the dispute settlement provisions of the BIT those
     disputes arising under the export credit, guarantee or insurance programs of the Export-Import Bank
     of the United States, as well as those arising under any other such official programs pursuant to which
     the Parties agreed to other means of settling disputes. The Export-Import Bank, the Overseas Private
     Investment Corporation and other relevant government. agencies indicated prior to this negotiation
     that they saw no need to maintain such a provision.
     The U.S.-Ukraine Treaty also differs from the prototype in that it includes provisions at Article I,
     paragraph 1 (f) and (g), and Article Il, paragraph 2, which clarify and extend the requirements of the
     Treaty with respect to state enterprises, and Article II, paragraph 11, which clarifies that investors
     should receive the better of national or MFN treatment with respect to activities associated with their
     investment. This new language is discussed in further detail in the article-by-article analysis of the
     Treaty below.
     In addition, a related exchange of letters designates an office within Ukraine to assist U.S. nationals
     and companies. These elements are further described below.
     The following is an article-by-article analysis of the provisions of the Treaty.
     Preamble
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 49 of
                                     276


     The Preamble states the goals of the Treaty. The Treaty is premised on the view that an open
     investment policy leads to economic growth. These goals include economic cooperation, increased flow
     of capital, a stable framework for investment, development of respect for internationally-recognized
     worker rights, and maximum efficiency in the use of economic resources. While the Preamble does not
     impose binding obligations, its statement of goals may serve to assist in the interpretation of the
     Treaty.
     Article I (Definitions)
     Article I sets out definitions for terms used throughout the Treaty. As a general matter, they are
     designed to be broad and inclusive in nature.
     Investment
     The Treaty's definition of investment is broad, recognizing that investment can take a wide variety of
     forms. It covers investments that are owned or controlled by nationals or companies of one of the
     Treaty partners in the territory of the other. Investments can be made either directly or indirectly
     through one or more subsidiaries, including those of third countries. Control is not specifically defined
     in the Treaty. Ownership of over 50 percent of the voting stock of a company would normally convey
     control, but in many cases the requirement could be satisfied by less than that proportion.
     The definition provides a non-exclusive list of assets, claims and rights that constitute investment.
     These include both tangible and intangible property, interests in a company or its assets, "a claim to
     money or performance having economic value, and associated with an investment," intellectual
     property rights, and any rights conferred by law or contract (such as government-issued licenses and
     permits). The requirement that a "claim to money" be associated with an investment excludes claims
     arising solely from trade transactions, such as a transaction involving only a cross-border sale of
     goods, from being considered investments covered by the Treaty.
     Under paragraph 2 of Article I, either country may deny the benefits of the Treaty to investments by
     companies established in the other that are owned or controlled by nationals of a third country if (1)
     the company is a mere shell, without substantial business activities in the home country, or (2) the
     third country is one with which the denying Party does not maintain normal economic relations. For
     example, at this time the United States does not maintain normal economic relations with, inter alia,
     Cuba or Libya.
     Paragraph 3 confirms that any alteration in the form in which an asset is invested or reinvested shall
     not affect its character as investment. For example, a change in the corporate form of an investment
     will not deprive it of protection under the Treaty.
     Company
     The definition of "company" is broad in order to cover virtually any type of legal entity, including any
     corporation, company, association, or other entity that is organized under the laws and regulations of a
     Party. The definition also ensures that companies of the Party that establish investments in the
     territory of the other Party have their investments covered by the Treaty, even if the parent company
     is ultimately owned by non-Party nationals, although the other Party may deny the benefits of the
     Treaty in the limited circumstances set forth in Article I, paragraph 2. Likewise, a company of a third
     country that is owned or controlled by nationals or company of a Party will also be covered. The
     definition also cover charitable and non-profit entities, as well as entities that are owned or controlled
     by the state.
     National
     The Treaty defines "national" as a natural person who is a national of a Party under its own laws.
     Under U.S. law, the term "national" is broader than the term "citizen;" for example, a native of
     American Samoa is a national of the United States, but not a citizen.
     Return
     "Return" is defined as "an amount derived from or associated with an investment." The Treaty provides
     a non-exclusive list of examples, including: profits; dividends; interest; capital gains; royalty
     payments, management, technical assistance or other fees; and returns in kind. The scope of this
     definition provides breadth to the Treaty's transfer provisions in Article IV.
     Associated activities
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 50 of
                                     276


     The Treaty recognizes that the operation of an investment requires protections extending beyond the
     investment to numerous related activities. This definition provides an illustrative list of such investor
     activities, including operating a business facility, borrowing money, disposing of property, issuing stock
     and purchasing foreign exchange for imports. These activities are covered by Article II, paragraph 1,
     which guarantees the better of national or MFN treatment for investments and associated activities.
     State enterprise
     "State enterprise" is defined as an enterprise owned, or controlled through ownership interests, by a
     Party.
     Delegation
     "Delegation" is defined to include a legislative grant, government order, directive or other act which
     transfers governmental authority to a state enterprise or authorizes a state enterprise to exercise such
     authority.
     The definitions of "state enterprise" and "delegation" are included to clarify the scope of the obligations
     of Article II, paragraph 2, which provides that any governmental authority delegated to a state
     enterprise by a Party must be exercised in a manner consistent with the Party's obligations under the
     Treaty.
     Article Il (Treatment)
     Article II contains the Treaty's major obligations with respect to the treatment of investment.
     Paragraph I generally ensures the better of MFN or national treatment in both the entry and post-entry
     phases of investment. It thus prohibits both the screening of proposed foreign investment on the basis
     of nationality and discriminatory measures once the investment has been made, subject to specific
     exceptions provided for in a separate Annex. The United States and Ukraine have both reserved
     certain exceptions in the Annex to the Treaty, the provisions of which are discussed in the section
     entitled "Annex."
     Paragraph 2 is designed to ensure that a Party cannot utilize state-owned or controlled enterprises to
     circumvent its obligations under the Treaty. To this end, it requires each Party to observe its treaty
     obligations even when it chooses, for administrative or other reasons, to assign some portion of its
     authority to a state enterprise, such as the power to expropriate, grant licenses, approve commercial
     transactions, or impose quotas, fees or other charges. Paragraph 2 also supports competitive equality
     for investments by requiring that a Party ensure that state enterprises accord the better of national or
     MFN treatment in the sale of its goods or services in the Party's territory.
     Paragraph 3 guarantees that investment shall be granted "fair and equitable" treatment. It also
     prohibits Parties from impairing through arbitrary or discriminatory means, the management,
     operation, maintenance, use, enjoyment, acquisition, expansion or disposal of investment. This
     paragraph sets out a minimum standard of treatment based on customary international law.
     In paragraph 3(c), each Party pledges to respect any obligations it may have entered into with respect
     to investments. Thus, in dispute settlement under Articles VI or VII, a Party would be foreclosed from
     arguing, on the basis of sovereignty, that it may unilaterally ignore its obligations to such investments.
     Paragraph 4 allows, subject to each Party's immigration laws and regulations, the entry of each Party's
     nationals into the territory of the other for purposes linked to investment and involving the
     commitment of a "substantial amount of capital." This paragraph serves to render nationals of a BIT
     partner eligible for treaty-investor visas under U.S. immigration law and guarantees similar treatment
     for U.S. investors.
     Paragraph 5 guarantees companies the right to engage top managerial personnel of their choice,
     regardless of nationality.
     Under paragraph 6, neither Party may impose performance requirements such as those conditioning
     investment on the export of goods produced or the local purchase of goods or services. Such
     requirements are major burdens on investors.
     Paragraph 7 provides that each Party must provide effective means of asserting rights and claims with
     respect to investment, investment agreements and any investment authorizations. Under paragraph 8,
     each Party must make publicly available all laws, administrative practices and adjudicatory procedures
     pertaining to or affecting investments,
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 51 of
                                     276


     Paragraph 9 recognizes that under the U.S. federal system States of the United States may, in some
     instances, treat out-of-State residents and corporations in a different manner than they treat in-State
     residents and corporations. The Treaty provides that the national treatment commitment, with respect
     to the States, means treatment no less favorable than that provided to U.S. out-of-State residents and
     corporations.
     Paragraph 10 limits the Article's MFN obligation by providing that it will not apply to advantages
     accorded by either Party to third countries by virtue of a Party's membership in a free trade area or
     customs union or a future multilateral agreement under the auspices of the General Agreement on
     Tariffs and Trade (GATT). The free trade area exception in this Treaty is analogous to the exception
     provided for with respect to trade in the GATT.
     Paragraph 11 is designed to avoid problems that U.S. businesses may face in emerging market
     economies. This provision spells out that nationals and companies of either Party receive the better of
     national or MFN treatment with respect to a detailed list of activities associated with their investments.
     Article III (Expropriation)
     Article III incorporates into the Treaty the international law standards for expropriation and
     compensation.
     Paragraph 1 describes the general rights of investors and obligations of the Parties with respect to
     expropriation and nationalization. These rights also apply to direct or indirect state measures
     "tantamount to expropriation or nationalization," and thus apply to "creeping expropriations" that
     result in a substantial deprivation of the benefit of an investment without taking of the title to the
     investment.
     Paragraph 1 further bars all expropriations or nationalizations except those that are for a public
     purpose, carried out in a non-discriminatory manner; subject to prompt, adequate, and effective
     compensation"; subject to due process; and accorded the treatment provided in the standards of
     Article II (3). (These standards guarantee fair and equitable treatment and prohibit the arbitrary and
     discriminatory impairment of investment in its broadest sense.)
     The second sentence of paragraph 1 clarifies the meaning of "prompt, adequate, and effective
     compensation." Compensation must be equivalent to the fair market value of the expropriated
     investment immediately before the expropriatory action was taken or became known (whichever is
     earlier); be paid without delay; include interest at a commercially reasonable rate from the date of
     expropriation; be fully realizable; be freely transferable; and be calculated in a freely usable currency
     on the basis of the prevailing market rate of ex change.
     Paragraph 2 entitles an investor claiming that an expropriation has occurred to prompt judicial or
     administrative review of the claim in the host country, including a determination of whether the
     expropriation and any compensation conform to international law.
     Paragraph 3 entitles investors to the better of national or MFN treatment with respect to losses related
     to war or civil disturbances, but, unlike paragraph 1, does not specify an absolute obligation to pay
     compensation for such losses.
     Article IV (Transfers)
     Article IV protects investors from certain government exchange controls limiting current account and
     capital account transfers.
     In paragraph 1, the Parties agree to permit "transfers related to an investment to be made freely and
     without delay into and out of its territory." Paragraph I also provides a non-exclusive list of transfers
     that must be allowed, including returns (as defined in Article I); payments made in compensation for
     expropriation (as defined in Article III); payments arising out of an investment dispute; payments
     made under a contract, including the amortization of principal and interest payments on a loan;
     proceeds from the liquidation or sale of all or part of an investment; and additional contributions to
     capital for the maintenance or development of an investment.
     Paragraph 2 provides that transfers are to be made in a "freely usable currency" at the prevailing
     market rate of exchange on the date of transfer with respect to spot transactions in the currency to be
     transferred. "Freely usable" is a standard of the International Monetary Fund; at present there are five
     such "freely usable" currencies: the U.S. dollar, Japanese yen, German mark, French franc and British
     pound sterling.
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 52 of
                                     276


     Paragraph 3 recognizes that notwithstanding these guarantees, Parties may maintain certain laws or
     obligations that could affect transfers with respect to investments. It provides that the Parties may
     require reports of currency transfers and impose income tax by such means as a withholding tax on
     dividends. It also recognizes that Parties may protect the rights of creditors and ensure the satisfaction
     of judgments in adjudicatory proceedings through the laws, even if such measures interfere with
     transfers. Such laws must be applied in an equitable, nondiscriminatory and good faith manner.
     Article V (State-State consultations)
     Article V provides for prompt consultation between the Parties at either Party's request, on any matter
     relating to the interpretation or application of the Treaty.
     Article VI (State-investor dispute resolution)
     Article VI sets forth several means by which disputes between investor and the host country may be
     settled.
     Article VI procedures apply to an "investment dispute," a term which covers any dispute arising out of
     or relating to an investment authorization, an agreement between the investor and host government,
     or to rights granted by the Treaty with respect to an investment.
     When a dispute arises Article VI paragraph 2, provides that disputants should initially seek to resolve
     the dispute by consultation and negotiation, which may include non-binding third party procedures.
     Should such consultations fail, paragraphs 2 and 3 set forth the investor's range of choices of dispute
     settlement. Paragraph 2 permits the investor to make an exclusive and irrevocable choice to: (1)
     Employ one of the several arbitration procedures outlined in the Treaty; (2) submit the dispute to
     procedures previously agreed upon by the investor and the host country government for an investment
     agreement or otherwise; or (3) submit the dispute to the local courts or administrative tribunals of the
     host country.
     Under paragraph 3, if the investor has not submitted the dispute under the procedures in paragraph 2
     and six months have elapsed from the date the dispute arose, the investor may consent of submission
     of the dispute for binding arbitration by either the International Centre for the Settlement of
     Investment Disputes (ICSID)(if the host country has Joined the Centre--otherwise the ICSID Additional
     Facility is available) or ad hoc arbitration using the arbitration Rules of the United Nations Commission
     on International Trade Law (UNCITRAL). Paragraph 3 also recognizes that, by mutual agreement, the
     parties to the dispute may choose another arbitral institution or set of arbitral rules.
     Paragraph 4 contains the consent of the United States and Ukraine to the submission of investment
     disputes for binding arbitration in accordance with the choice of the investor.
     Paragraph 5 provides that a non-ICSID arbitration shall take place in a country that is a party to the
     United Nations Convention on the Recognition and Enforcement of Foreign Arbitral Awards. This
     requirement enhances the ability of investors to enforce their arbitral awards. In addition, paragraph 6
     includes a separate commitment by each Party to enforce arbitral awards rendered pursuant to Article
     VI procedures.
     Paragraph 7 provides that in any dispute settlement procedure, a Party may not invoke as a defense,
     counterclaim, set-off or in any other manner the fact that the company or national has received or will
     be reimbursed for the same damages under an insurance or guarantee contract.
     Paragraph 8 is included in the Treaty to ensure that ICSID arbitration will be available for investors
     making investments in the form of companies created under the laws of the Party with which there is a
     dispute.
     Article VII (State-State arbitration)
     Article VII provides for binding arbitration of disputes between the United States and Ukraine that are
     not resolved through consultations or other diplomatic channels. The article constitutes each Party's
     prior consent to arbitration. It provides for the selection of arbitrators, establishes time limits for
     submissions, and requires the Parties to bear the costs equally unless otherwise directed by the
     Tribunal.
     Article VIII (Preservation of rights)
     Article VIII clarifies that the Treaty is meant only to establish a floor for the treatment of foreign
     investment. An investor may be entitled to more favorable treatment through domestic legislation,
     other international legal obligations, or a specific obligation assumed by a Party with respect to that
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 53 of
                                     276


     investor. This provision ensures that the Treaty will not be interpreted to derogate from any
     entitlement to such more favorable treatment.
     Article IX (Measures not precluded)
     Paragraph 1 of Article IX reserves the right of a Party to take measures for the maintenance of public
     order and the fulfillment of its obligations with respect to international peace and security, as well as
     those measures it regards as necessary for the protection of its own essential security interests. These
     provisions are common in international investment agreements.
     The maintenance of public order would include measures taken pursuant to a Party's police powers to
     ensure public health and safety. International obligations with respect to peace and security would
     include, for example, obligations arising out of Chapter VII of the United Nations Charter. Measures
     permitted by the provision on the protection of a Party's essential security interests would include
     security-related actions taken in a time of war or national emergency; actions not arising from a state
     of war or national emergency must have a clear and direct relationship to the essential security
     interest of the Party involved.
     The second paragraph allows a Party to promulgate special formalities in connection with the
     establishment of investment, provided that the formalities do not impair the substance of any Treaty
     rights. Such formalities would include, for example, U.S. reporting requirements for certain inward
     investment.
     Article X (Tax policies)
     Paragraph 1 exhorts both countries to provide fair and equitable treatment to investors with respect to
     tax policies. However, matters are generally excluded from the coverage of the Treaty based on the
     assumption that tax matters are properly covered by bilateral tax treaties.
     The Treaty, and particularly the dispute settlement provisions do apply to tax matters in three areas,
     to the extent they are not subject to the dispute settlement provisions of a tax treaty, or if so subject,
     have been raised under a tax treaty dispute settlement procedures and are not resolved in a
     reasonable period of time.
     Pursuant to paragraph 2, the three areas where the Treaty could apply to tax matters are
     expropriation (Article III), transfers (Article IV) and the observance and enforcement of terms of an
     investment agreement or authorization (Article VI(1) (a) or (b)). These three areas are important for
     investors, and two of the three--expropriatory taxation and tax provisions contained in an investment
     agreement or authorization---are not typically addressed by tax treaties.
     Article XI (Application to political subdivisions)
     Article XI makes clear that the obligations of the Treaty are applicable to all political subdivisions of the
     Parties, such as provincial, state and local governments.
     Article XII (Entry into force, duration and termination)
     The Treaty enters into force thirty days after exchange of instruments of ratification and continues in
     force for a period of ten years. From the date of its entry into force, the Treaty applies to existing and
     future investments. After the ten-year term, the Treaty will continue in force unless terminated by
     either Party upon one year's notice. If the Treaty is terminated, all existing investments would
     continue to be protected under the Treaty for ten years thereafter.
     Annex
     U.S. bilateral investment treaties allow for sectoral exceptions from national and MFN treatment. The
     US. exceptions are designed to protect governmental regulatory interests and to accommodate the
     derogations from national treatment and, in some cases, MFN treatment in existing federal law.
     The U.S. portion of the Annex contains a list of sectors and matters in which, for legal and historical
     reasons, the federal government or the States may not necessarily treat investments of nationals or
     companies of the other Party as they do U.S. investments or investments from a third country. The
     U.S. exceptions from national treatment are: air transportation; ocean and coast shipping; banking;
     insurance; government grants; government insurance and loan programs; energy and power
     production; custom house brokers; ownership of real property; ownership and operation of broadcast
     or common carrier radio and television stations; ownership of shares in the Communications Satellite
     Corporation; the provision of common carrier telephone and telegraph services; the provision of
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 54 of
                                     276


     submarine cable services; use of land and natural resources; mining on the public domain; maritime
     and maritime-related services; and primary dealership in U.S. government securities.
     Ownership of real property, mining on the public domain, maritime and maritime-related services and
     primary dealership in U.S. government securities are excluded from MFN as well as national treatment
     commitments. The last three sectors are exempted by the United States from MFN treatment
     obligations because of U.S. laws that require reciprocity. Enforcement of reciprocity provisions could
     deny both national and MFN treatment.
     The listing of a sector does not necessarily signify that domestic laws have entirely reserved it for
     nationals. Future restrictions or limitations on foreign investment are only permitted in the sectors
     listed; must be made on an MFN basis, unless otherwise specified in the Annex; and must be
     appropriately notified. Any additional restrictions or limitations which a Party may adopt with respect
     to listed sectors may not affect existing investments.
     Ukraine's exceptions to national treatment are: production of equipment used exclusively for nuclear
     power plants; maritime transportation, including ocean and coastal shipping; air transportation;
     nuclear electric energy generation; privatization of those educational, sports, medical and scientific
     facilities financed by the national budget; mining of salt; mining and processing of rare earth, uranium
     and other radioactive elements; ownership and operation of television and radio broadcasting stations;
     and ownership of land. These exceptions were based on provisions of investment measures currently in
     force or under active consideration by the Government of Ukraine. Ukraine has not reserved any
     sectoral exceptions to MFN treatment in the Annex.
     Exchange of letters
     In an exchange of letters at the time the Treaty was signed, Ukraine explicitly designates the
     Administration for Investment Cooperation of the Ministry of Foreign Economic Relations of Ukraine
     and the Department of Foreign Investments and Credits in the Ministry of Economy of Ukraine to assist
     U.S. nationals and companies in obtaining the full benefits of the Treaty.
     The other U.S. Government agencies which negotiated the Treaty join me in recommending that it be
     transmitted to the Senate at an early date.
     Respectfully submitted,
     WARREN CHRISTOPHER
     TREATY BETWEEN THE UNITED STATES OF AMERICA AND
     UKRAINE
     CONCERNING THE ENCOURAGEMENT
     AND RECIPROCAL PROTECTION OF INVESTMENT
     The United States of America and the Ukraine (hereinafter the "Parties");
     Desiring to promote greater economic cooperation between them, with respect to investment by
     nationals and companies of one Party in the territory of the other Party;
     Recognizing that agreement upon the treatment to be accorded such investment will stimulate the flow
     of private capital and the economic development of the Parties;
     Agreeing that fair and equitable treatment of investment is desirable in order to maintain a stable
     framework for investment and maximum effective utilization of economic resources;
     Recognizing that the development of economic and business ties can contribute to the well-being of
     workers in both Parties and promote respect for internationally recognized worker rights; and
     Having resolved to conclude a Treaty concerning the encouragement and reciprocal protection of
     investment;
     Have agreed as follows:
     ARTICLE I
     1. For the purposes of this Treaty,
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 55 of
                                     276


     (a) "investment" means every kind of investment in the territory of one Party owned or controlled
     directly or indirectly by nationals or companies of the other Party, such as equity, debt, and service
     and investment contracts; and includes:
     (i) tangible and intangible property, including rights, such as mortgages, liens and pledges;
     (ii) a company or shares of stock or other interests in a company or interests in the assets thereof;
     (iii) a claim to money or a claim to performance having economic value, and associated with an
     investment;
     (iv) intellectual property which includes, inter alia, rights relating to:
     literary and artistic works, including sound recordings, inventions in all fields of human endeavor,
     industrial designs, semiconductor mask works, trade secrets, know-how, and confidential business
     information, and trademarks, service marks, and trade names; and
     (v) any right conferred by law or contract, and any licenses and permits pursuant to law;
     (b) "company" of a Party means any kind of corporation, company, association, enterprise,
     partnership, or other organization, legally constituted under the laws and regulations of a Party or a
     political subdivision thereof whether or not organized for pecuniary gain, or privately or
     governmentally owned or controlled;
     (c) "national," of a Party means a natural person who is a national of a Party under its applicable law;
     (d) "return" means an amount derived from or associated with an investment, including profit;
     dividend; interest; capital gain; royalty payment; management, technical assistance or other fee; or
     returns in kind;
     (e) "associated activities" include the organization, control, operation, maintenance and disposition of
     companies, branches, agencies, offices, factories or other facilities for the conduct of business; the
     making, performance and enforcement of contracts; the acquisition, use, protection and disposition of
     property of all kinds including intellectual property rights; the borrowing of funds; the purchase,
     issuance, and sale of equity shares and other securities; and the purchase of foreign exchange for
     imports;
     (f) "state enterprise" means an enterprise owned, or controlled through ownership interests, by a
     Party; and
     (g) "delegation" includes a legislative grant, and a government order, directive or other act
     transferring to a state enterprise or monopoly, or authorizing the exercise by a state enterprise or
     monopoly of, governmental authority.
     2. Each Party reserves the right to deny to any company the advantages of this Treaty if nationals of
     any third country control such company and, in the case of a company of the other Party, that
     company has no substantial business activities in the territory of the other Party or is controlled by
     nationals of a third country with which the denying Party does not maintain normal economic relations.
     3. Any alteration of the form in which assets are invested or reinvested shall not affect their character
     as investment.
     ARTICLE II
     1. Each Party shall permit and treat investment, and activities associated therewith, on a basis no less
     favorable than that accorded in like situations to investment or associated activities of its own
     nationals or companies, or of nationals or companies of any third country, whichever is the most
     favorable, subject to the right of each Party to make or maintain exceptions falling within one of the
     sectors or matters listed in the Annex to this Treaty. Each Party agrees to notify the other Party before
     or on the date of entry into force of this Treaty of all such laws and regulations of which it is aware
     concerning the sectors or matters listed in the Annex. Moreover, each Party agrees to notify the other
     of any future exception with respect to the sectors or matters listed in the Annex, and to limit such
     exceptions to a minimum. Any future exception by either Party shall not apply to investment existing
     in that sector or matter at the time the exception becomes effective. The treatment accorded pursuant
     to any exceptions shall, unless specified otherwise in the Annex, be not less favorable than that
     accorded in like situations to investments and associated activities of nationals or companies of any
     third country.
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 56 of
                                     276


     2. (a) Nothing in this Treaty shall be construed to prevent a Party from maintaining or establishing a
     state enterprise.
     (b) Each Party shall ensure that any state enterprise that it maintains or establishes acts in a manner
     that is not inconsistent with the Party's obligations under this Treaty wherever such enterprise
     exercises any regulatory, administrative or other governmental authority that the Party has delegated
     to it, such as the power to expropriate, grant licenses, approve commercial transactions, or impose
     quotas, fees or other charges.
     (c) Each Party shall ensure that any state enterprise that it maintains or establishes accords the better
     of national or most favored nation treatment in the sale of its goods or services in the Party's territory.
     3. (a) Investment shall at all times be accorded fair and equitable treatment, shall enjoy full protection
     and security and shall in no case be accorded treatment less than that required by international law.
     (b) Neither Party shall in any way impair by arbitrary or discriminatory measures the management,
     operation, maintenance, use, enjoyment, acquisition, expansion, or disposal of investments. For
     purposes of dispute resolution under Article 3 VI and VII, a measure may be arbitrary or discriminatory
     notwithstanding the fact that a Party has had or has exercised the opportunity to review such measure
     in the courts or administrative tribunals of a Party.
     (c) Each Party shall observe any obligation it may have entered into with regard to investments.
     4. Subject to the laws relating to the entry and sojourn of aliens, nationals of either Party shall be
     permitted to enter and to remain in the territory of the other Party for the purpose of establishing,
     developing, administering or advising on the operation of an investment to which they, or a company
     of the first Party that, employs them, have committed or are in the process of committing a substantial
     amount of capital or other resources.
     5. Companies which are legally constituted under the applicable laws or regulations of one Party, and
     which are investments, shall be permitted to engage top managerial personnel of their choice,
     regardless of nationality.
     6. Neither Party shall impose performance requirements as condition of, establishment, expansion or
     maintenance of investments, which require or enforce commitments to export goods produced, or
     which specify that goods or services must purchased locally, or which impose any other similar
     requirements.
     7. Each Party shall provide effective means of asserting claims and enforcing rights with respect to
     investment, investment agreements, and investment authorizations.
     8. Each Party shall make public all laws, regulations, administrative practices and procedures, and
     adjudicatory decisions that pertain to or affect investments.
     9. The treatment accorded by the United States of America to investments and associated activities of
     nationals and companies of Ukraine under the provisions of this Article shall in any State, Territory or
     possession of the United States of America be no less favorable than the treatment accorded therein to
     investments and associated activities of nationals of the United States of America resident in, and
     companies legally constituted under the laws and regulations of other States, Territories or possessions
     of the United States of America.
     10. The most favored nation provisions of this Treaty shall not apply to advantages accorded by either
     Party to nationals or companies of any third country by virtue of:
     (a) that Party's binding obligations that derive from full membership in a free trade area or customs
     union; or
     (b) that Party's binding obligations under any multilateral international agreement under the
     framework of the General Agreement on Tariffs and Trade that enters into force subsequent to the
     signature of this Treaty.
     11. The Parties acknowledge and agree that "associated" activities, include without limitation, such
     activities as:
     (a) the granting of franchises or rights under licenses;
     (b) access to registrations, licenses, permits and other approvals (which shall in any event be issued
     expeditiously);
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 57 of
                                     276


     (c) access to financial institutions and credit markets;
     (d) access to their funds held in financial institutions;
     (e) the importation and installation of equipment necessary for the normal conduct of business affairs,
     including but not limited to, office equipment and automobiles, and the export of any equipment and
     automobiles so imported;
     (f) the dissemination of commercial information;
     (g) the conduct of market studies;
     (h) the appointment of commercial representatives, including agents, consultants and distributors and
     their participation in trade fairs and promotion events;
     (i) the marketing of goods and services, including through internal distribution and marketing systems,
     as well as by advertising and direct contact with individuals and companies;
     (j) access to public utilities, public services and commercial rental space at nondiscriminatory prices, if
     the prices are set or controlled by the government; and
     (k) access to raw materials, inputs-and services of all types at nondiscriminatory prices, if the prices
     are set or controlled by the government.
     ARTICLE III
     1. Investments shall not be expropriated or nationalized either directly or indirectly through measures
     tantamount to expropriation or nationalization ("expropriation") except: for public purpose; in a
     nondiscriminatory manner; upon payment of prompt, adequate and effective compensation; and in
     accordance with due process of law and the general principles of treatment provided for in Article
     II(2). Compensation shall be equivalent to the fair market value of the expropriated investment
     immediately before the expropriatory action was taken or became known, whichever is earlier; be
     calculated in a freely usable currency on the basis of the prevailing market rate of exchange at that
     time; be paid without delay; include interest at a commercially reasonable rate, such as LIBOR plus an
     appropriate margin,from the date of expropriation; be fully realizable; and be freely transferable.
     2. A national, or company of either Party that asserts that all or part of its investment has been
     expropriated shall have a right to prompt review by the appropriate judicial or administrative
     authorities of the other Party to determine whether any such expropriation has occurred and, if so,
     whether such expropriation, and any associated compensation, conforms to the principles of
     international law.
     3. Nationals or companies of either Party whose investments suffer losses in the territory of the other
     Party owing to war or other armed conflict, revolution, state of national emergency, insurrection, civil
     disturbance or other similar events shall be accorded treatment by such other Party no less favorable
     than that accorded to its own nationals or companies or to nationals or companies of any third country,
     whichever is the most favorable treatment, as regards any measures it adopts in relation to such
     losses.
     ARTICLE IV
     1. Each Party shall permit all transfers related to an investment to be made freely and without delay
     into and out of its territory. Such transfers include: (a) returns; (b) compensation pursuant to Article
     III; (c) payments arising out of an investment dispute; (d) payments made under a contract, including
     amortization of principal and accrued interest payments made pursuant to a loan agreement; (e)
     proceeds from the sale or liquidation of all or any part of an investment; and (f) additional
     contributions to capital for the maintenance or development of an investment.
     2. Transfers shall be made in a freely usable currency at the prevailing market rate of exchange on the
     date of transfer with respect to spot transactions in the currency to be transferred.
     3. Notwithstanding the provisions of paragraphs I and 2, either Party may maintain laws and
     regulations (a) requiring reports of currency transfer; and (b) imposing income taxes by such means
     as a withholding tax applicable to dividends or other transfers. Furthermore, either Party may protect
     the rights of creditors, or ensure the satisfaction of judgments in adjudicatory proceedings, through
     the equitable, nondiscriminatory and good faith application of its law.
     ARTICLE V
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 58 of
                                     276


     The Parties agree to consult promptly, on the request of either, to resolve any disputes in connection
     with the Treaty, or to discuss any matter relating to the interpretation or application of the Treaty.
     ARTICLE VI
     1. For purposes of this Article, an investment dispute is a dispute between a Party and a national or
     company of the other Party arising out of or relating to (a) an investment agreement between that
     Party and such national or company; (b) an investment authorization granted by that Party's foreign
     investment authority to such national or company; or (c) an alleged breach of any right conferred or
     created by this Treaty with respect to an investment.
     2. In the event of an investment dispute, the parties to the dispute should initially seek a resolution
     through consultation and negotiation. If the dispute cannot be settled amicably, the national or
     company concerned may choose to submit the dispute for resolution:
     (a) to the courts or administrative tribunals of the Party that in a Party to the dispute; or
     (b) in accordance with any applicable, previously agreed dispute-settlement procedures; or
     (c) in accordance with the terms of paragraph 3.
     3. (a) Provided that the national or company concerned has not submitted the dispute for resolution
     under paragraph 2 (a) or (b) and that six months have elapsed from the date on which the dispute
     arose, the national or company concerned may choose to consent in writing to the submission of the
     dispute for settlement by binding arbitration:
     (i) to the International Centre for the Settlement of Investment Disputes ("Centre") established by the
     Convention on the Settlement of Investment Disputes between States and Nationals of other States,
     done at Washington, March 18, 1965 ("ICSID Convention"), provided that the Party is a Party to such
     Convention; or
     (ii) to the Additional Facility of the Centre, if the Centre is not available; or
     (iii) in accordance with the Arbitration Rules of the United Nations Commission on International Trade
     Law (UNCITRAL); or
     (iv) to any other arbitration institution, or in accordance with any other arbitration rules, as may be
     mutually agreed between the parties to the dispute.
     (b) once the national or company concerned has so consented, either Party to the dispute may initiate
     arbitration in accordance with the choice so specified in the consent.
     4. Each Party hereby consents to the submission of any investment dispute for settlement by binding
     arbitration in accordance with the choice specified in the written consent of the national or company
     under paragraph 3. Such consent, together with the written consent of the national or company when
     given under paragraph 3 shall satisfy the requirement for:
     (a) written consent of the parties to the dispute for purposes of Chapter II of the ICSID Convention
     (Jurisdiction of the Center) and for purposes of the Additional Facility Rules; and
     (b) an "agreement in writing," for purposes of Article II of the United Nations Convention on the
     Recognition and Enforcement of Foreign Arbitral Awards, done at New York, June 10, 1958 ("New York
     Convention").
     5. Any arbitration under paragraph 3(a)(ii), (iii) or (iv) of this Article shall be held in a state that is a
     Party to the New York Convention.
     6. Any arbitral award rendered pursuant to this Article shall be final and binding on the parties to the
     dispute. Each Party undertakes to carry out without delay the provisions of any such award and to
     provide in its territory for its enforcement.
     7. In any proceeding involving an investment dispute, a Party shall not assert, as a defense,
     counterclaim, right of set-off or otherwise, that the national or company concern ad has received or
     will receive, pursuant to an insurance or guarantee contract, indemnification or other compensation for
     all or part of its alleged damages.
     8. For purposes of an arbitration held under paragraph 3 of this Article, any company legally
     constituted under the applicable laws and regulations of a Party or a political subdivision thereof but
     that, immediately before the occurrence of the event or events giving rise to the dispute, was an
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 59 of
                                     276


     investment of nationals or companies of the other Party, shall be treated as a national or company of
     such other Party in accordance with Article 25(2)(b) of the ICSID Convention.
     ARTICLE VII
     1. Any dispute between the Parties concerning the interpretation or application of the Treaty which is
     not resolved through consultations or other diplomatic channels, shall be submitted, upon the request
     of either Party, to an arbitral tribunal for binding decision in accordance with the applicable rules of
     international law. In the absence of an agreement by the Parties to the contrary, the arbitration rules
     of the United Nations Commission on International Trade Law (UNCITRAL), except to the extent
     modified by the Parties or by the arbitrators, shall govern.
     2. Within two months of receipt of a request, each Party shall appoint an arbitrator. The two arbitrators
     shall select a third arbitrator as Chairman, who is a national of a third State. The UNCITRAL Rules for
     appointing members of three member panels shall apply mutatis mutandis to the appointment of the
     arbitral panel except that the appointing authority referenced in those rules shall be the Secretary
     General of the Centre.
     3. Unless otherwise agreed, all submissions shall be made and all hearings shall be completed within
     six months of the date of selection of the third arbitrator, and the Tribunal shall render its decisions
     within two months of the date of the final submissions or the date of the closing of the hearings,
     whichever is later.
     4. Expenses incurred by the Chairman, the other arbitrators, and other costs of the proceedings shall
     be paid for equally by the Parties. The Tribunal may, however, at its discretion, direct that a higher
     proportion of the costs be paid by one of the Parties.
     ARTICLE VIII
     This Treaty shall not derogate from:
     (a) laws and regulations, administrative practices or procedures, or administrative or adjudicatory
     decisions of either Party;
     (b) international legal obligations; or
     (c) obligations assumed by either Party, including those contained in an investment agreement or an
     investment authorization, that entitle investments or associated activities to treatment more favorable
     than that accorded by this Treaty in like situations.
     ARTICLE IX
     1. This Treaty shall not preclude the application by either Party of measures necessary for the
     maintenance of public order, the fulfillment of its obligations with respect to the maintenance or
     restoration of international peace or security, or the protection of its own essential security interests.
     2. This Treaty shall not preclude either Party from prescribing special formalities in connection with the
     establishment of investments, but such formalities shall not impair the substance of any of the rights
     set forth in this Treaty.
     ARTICLE X
     1. With respect to its tax policies, each Party should strive to accord fairness and equity in the
     treatment of investment of nationals and companies of the other Party.
     2. Nevertheless, the provisions of this Treaty, and in particular Article VI and VII, shall apply to
     matters of taxation only with respect to the following:
     (a) expropriation, pursuant to Article III;
     (b) transfers, pursuant to Article IV; or
     (c) the observance and enforcement of terms of an investment agreement or authorization as referred
     to in Article VI (1) (a) or (b), to the extent they are not subject to the dispute settlement provisions of
     a Convention for the avoidance of double taxation between the two Parties, or have been raised under
     such settlement provisions and are not resolved within a reasonable period of time.
     ARTICLE XI
     This Treaty shall apply to the political subdivisions of the Parties.
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 60 of
                                     276


     ARTICLE XII
     1. This Treaty shall enter into force thirty days after the date of exchange of instruments of
     ratification. It shall remain in force for a period of ten years and shall continue in force unless
     terminated in accordance with paragraph 2 of this Article. It shall apply to investments existing at the
     time of entry into force as well as to investments made or acquired thereafter.
     2. Either Party may, by giving one year's written notice to the other Party, terminate this Treaty at the
     end of the initial ten year period or at any time thereafter.
     3. With respect to investments made or acquired prior to the date of termination of this Treaty and to
     which this Treaty otherwise applies, the provisions of all of the other Articles of this Treaty shall
     thereafter continue to be effective for a further period of ten years from such date of termination.
     4. The Annex shall form an integral part of the Treaty.
     IN WITNESS WHEREOF, the respective plenipotentiaries have signed this Treaty.
     DONE in duplicate at Washington, this fourth day of March, 1994 in the English and Ukranian
     languages, both texts being equally authentic.
     FOR THE UNITED STATES OF AMERICA:
     FOR THE REPUBLIC OF UKRAINE
     ANNEX
     1. The United States reserves the right to make or maintain limited exceptions to national treatment,
     as provided in Article II, paragraph 1, in the sectors or matters it has indicated below:
     air transportation; ocean and coastal shipping; banking; insurance; government-grants; government
     insurance and loan programs; energy and power production; custom house brokers; ownership of real
     property; ownership and operation of broadcast or common carrier radio and television stations;
     ownership of shares in the Communications Satellite Corporation; the provision of common carrier
     telephone and telegraph services; the provision of submarine cable services; use of land and natural
     resources; mining on the public domain; maritime services and maritime-related services; and primary
     dealership in United States government securities.
     2. The United States reserves the right to make or maintain limited exceptions to most favored nation
     treatment, as provided in Article II, paragraph 1, in the sectors or matters it has indicated below:
     ownership of real property; mining on the public domain; maritime services and maritime-related
     services; and primary dealership in United States government securities.
     3. Ukraine reserves the right to make or maintain limited exceptions to national treatment, as provided
     in Article II, paragraph 1, in the sectors or matters it has indicated below:
     production of equipment used exclusively for nuclear power plants; maritime transportation including
     ocean and coastal shipping; air transportation; nuclear electric energy generation; privatization of
     those educational, sports, medical and scientific facilities financed by the national budget; mining of
     salt; mining and processing of rare earch, and of uranium and other television and radioactive
     elements; ownership and operation of television and radio broadcasting stations; and ownership of
     land.
     DEPUTY UNITED STATES TRADE REPRESENTATIVE
     EXECUTIVE OFFICE OF THE PRESIDENT
     WASHINGTON, DC 20506
     March 4, 1994
     Dear Mr. Minister:
     I have the honor to confirm receipt of your letter which reads as follows:
     "I have the honor to confirm the following understanding which was reached between the Government
     of the United States of America and the Government of Ukraine in the course of negotiations of the
     Treaty Concerning the Encouragement and Reciprocal Protection of Investment (the "Treaty"):
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 61 of
                                     276


     The Government of Ukraine agrees to designate an office to assist U.S. nationals and companies in
     deriving the full benefits of the Treaty in connection with their investment and related activities.
     --The office will serve as the coordinator and problem solver for investors experiencing difficulties with
     registration, licensing, access to utilities, regulatory and other matters.
     -- The office will provide the following types of services:
     -- Information on current national and local business/investment regulations, including licensing and
     registration procedures, taxation, labor regulations, accounting standards, and access to credit.
     -- A notification procedure on proposed regulatory or legal changes affecting investors with circulation
     of notices on regulatory changes put into force.
     -- Coordination with Ukraine Government agencies at the national and local level to facilitate
     investment and resolve disputes.
     -- Identification and dissemination of information on investment projects and their sources of finance.
     -- Assistance to investors experiencing difficulties with repatriating profits and obtaining foreign
     exchange.
     His Excellency
     Roman Shpek
     Minister of Economy of Ukraine
     I understand that the offices designated by the Government of Ukraine to assist U.S. nationals and
     companies in accordance with this letter are the Administration for Investment Cooperation of the
     Ministry of Foreign Economic Relations of Ukraine and the Department of Foreign Investments and
     Credits of the Ministry of the Economy of Ukraine.
     I have the honor to propose that this understanding be treated as an integral part of the Treaty.
     I would be grateful if you would confirm that this understanding is shared by your government.
     I have the further honor to confirm that this understanding is shared by my Government and
     constitutes an integral part of the Treaty.
     Sincerely,
   Rufus Yerxa
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 62 of
                                     276




                          EXHIBIT 2
United States Bilateral Investment Treaties - United States Department of State Page 1 of 8
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 63 of
                                                   276


       An official website of the United States government Here's how you know

                                                                                             Press


Menu                                                                                        Business
                                                                                                 Searc
   Menu

                                                                                           Employees



                                                                                           Job Seekers


   BILATERAL INVESTMENT TREATIES AND RELATED AGREEMENTS
                                                                                            Students



                                                                                           Travelers



      United States Bilateral Investment Treaties
      DIVISION FOR INTERNATIONAL FINANCE AND DEVELOPMENT
      BUREAU OF ECONOMIC AND BUSINESS AFFAIRS



      Share   




   Country                           Date of Signature            Date Entered Into Force




   Albania                           January 11, 1995             January 4, 1998



   Argentina                         November 14, 1991            October 20, 1994



   Armenia                           September 23, 1992           March 29, 1996




https://www.state.gov/investment-affairs/bilateral-investment-treaties-and-related-agreemen... 2/2/2021
United States Bilateral Investment Treaties - United States Department of State Page 2 of 8
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 64 of
                                                   276

   Azerbaijan                        August 1, 1997               August 2, 2001



   Bahrain                           September 29, 1999           May 30, 2001



   Bangladesh                        March 12, 1986               July 25, 1989



   Belarus                           January 15, 1994             N/A1




   Bolivia                           April 17, 1998               June 6, 2001 (see Note 7)




   Bulgaria                          September 23, 1992           June 2, 1994



   Cameroon                          February 26, 1986            April 6, 1989



   Congo, Democratic Republic
                                     August 3, 1984               July 28, 1989
   of the 2



   Congo, Republic of the
                                     February 12, 1990            August 13, 1994
   (Brazzaville)



   Croatia                           July 13, 1996                June 20, 2001



   Czech Republic     3              October 22, 1991             December 19, 1992




   Ecuador                           August 27, 1993              May 11, 1997 (see Note 8)




   Egypt                             March 11, 1986               June 27, 1992


   El Salvador                       March 10, 1999               N/A1




https://www.state.gov/investment-affairs/bilateral-investment-treaties-and-related-agreemen... 2/2/2021
United States Bilateral Investment Treaties - United States Department of State Page 3 of 8
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 65 of
                                                   276



   Estonia                           April 19, 1994               February 16, 1997



   Georgia                           March 7, 1994                August 17, 1997



   Grenada                           May 2, 1986                  March 3, 1989



   Haiti                             December 13, 1983            N/A4



   Honduras                          July 1, 1995                 July 11, 2001



   Jamaica                           February 4, 1994             March 7, 1997



   Jordan                            July 2, 1997                 June 12, 2003



   Kazakhstan                        May 19, 1992                 January 12, 1994



   Kyrgyzstan                        January 19, 1993             January 12, 1994



   Latvia                            January 13, 1995             December 26, 1996



   Lithuania                         January 14, 1998             November 22, 2001



   Moldova                           April 21, 1993               November 25, 1994



   Mongolia                          October 6, 1994              January 1, 1997



   Morocco                           July 22, 1985                May 29, 1991



   Mozambique                        December 1, 1998             March 3, 2005




https://www.state.gov/investment-affairs/bilateral-investment-treaties-and-related-agreemen... 2/2/2021
United States Bilateral Investment Treaties - United States Department of State Page 4 of 8
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 66 of
                                                   276

   Nicaragua                         July 1, 1995                 N/A6




   Panama                            October 27, 1982             May 30, 1991



   Poland                            March 21, 1990               August 6, 1994



   Romania                           May 28, 1992                 January 15, 1994



   Russia                            June 17, 1992                N/A5



   Rwanda                            February 19, 2008            January 1, 2012



   Senegal                           December 6, 1983             October 25, 1990



   Slovakia     3                    October 22, 1991             December 19, 1992



   Sri Lanka                         September 20, 1991           May 1, 1993



   Trinidad & Tobago                 September 26, 1994           December 26, 1996



   Tunisia                           May 15, 1990                 February 7, 1993



   Turkey                            December 3, 1985             May 18, 1990



   Ukraine                           March 4, 1994                November 16, 1996



   Uruguay                           November 4, 2005             November 1, 2006



   Uzbekistan                        December 16, 1994            N/A1




https://www.state.gov/investment-affairs/bilateral-investment-treaties-and-related-agreemen... 2/2/2021
United States Bilateral Investment Treaties - United States Department of State Page 5 of 8
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 67 of
                                                   276

   Notes:


  1. Entry into force pending exchange of instruments of ratification.

  2. Formerly Zaire.

  3. Treaty signed on October 22, 1991, with the Czech and Slovak Federal Republic and
       has been in force for the Czech Republic and Slovakia as separate states since
       January 1, 1993.

  4. Entry into force pending domestic ratification process by both Parties and exchange
       of instruments of ratification.

  5. Entry into force pending other Party’s domestic ratification process and exchange of
       instruments of ratification by both Parties.

  6. Entry into force pending U.S.’s domestic ratification process and exchange of
       instruments of ratification by both Parties.

  7. The Government of Bolivia delivered notice to the United States                 on June 10,
       2011, that it was terminating the “Treaty Between the Government of the United
       States of America and the Government of the Republic of Bolivia Concerning the
       Encouragement and Reciprocal Protection of Investment.” As of June 10, 2012 (the
       date of termination), the treaty ceased to have effect, except that it will continue to
       apply for another 10 years to covered investments existing at the time of
       termination.

  8.      The Government of Ecuador has delivered to the United States a notice of

       termination        for the bilateral investment treaty between the two countries. As of
       May 18, 2018 (the date of termination), the treaty ceased to have effect, except that it
       will continue to apply for another 10 years to covered investments existing at the
       time of termination.




https://www.state.gov/investment-affairs/bilateral-investment-treaties-and-related-agreemen... 2/2/2021
United States Bilateral Investment Treaties - United States Department of State Page 6 of 8
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 68 of
                                                   276

   TAGS


    Bilateral Investment Treaties      Bureau of Economic and Business Affairs


    Division for International Finance and Development         Investments       Treaties




   


   Related Articles

                 FEBRUARY 21, 2019


          1993 World Trade Center Bombing

          READ MORE




                 JANUARY 1, 1950


          1981 Treaties and Agreements

          READ MORE




https://www.state.gov/investment-affairs/bilateral-investment-treaties-and-related-agreemen... 2/2/2021
United States Bilateral Investment Treaties - United States Department of State Page 7 of 8
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 69 of
                                                   276




                                            White House
                                              USA.gov
                                   Office of the Inspector General
                                              Archives
                                             Contact Us




                                               



                                            Privacy Policy

                                        Accessibility Statement

                                        Copyright Information

                                                 FOIA




https://www.state.gov/investment-affairs/bilateral-investment-treaties-and-related-agreemen... 2/2/2021
United States Bilateral Investment Treaties - United States Department of State Page 8 of 8
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 70 of
                                                   276

                                             No FEAR Act




https://www.state.gov/investment-affairs/bilateral-investment-treaties-and-related-agreemen... 2/2/2021
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 71 of
                                     276




                          EXHIBIT 3
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 72 of
                                     276




                       INTERNATIONAL CENTRE FOR
                   SETTLEMENT OF INVESTMENT DISPUTES

              OPTIMA VENTURES, LLC and OPTIMA 7171, LLC,

                                               Claimants,

                                          v.

                          UNITED STATES OF AMERICA,

                                            Respondent.


                               ICSID CASE NO. ARB /




                   POWER OF ATTORNEY ISSUED TO
              BLACK, SREBNICK, KORNSPAN & STUMPF P.A.,
                 KASOWITZ BENSON & TORRES LLP, AND
                   ROCHE CYRULNIK FREEDMAN LLP
                                 BY
              OPTIMA VENTURES, LLC AND OPTIMA 7171, LLC




         I, Mordechai Korf, hereby declare as follows:

      1. I, Mordechai Korf, am the duly authorized Manager of Optima Ventures, LLC

   (“Optima Ventures”).

      2. Pursuant to Section 4.1 of Optima Ventures’ Operating Agreement, “the

   business and affairs of the Company shall be conducted and its powers shall be

                                           1
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 73 of
                                     276



   exercised, by or under the direction of the Manager. Mordechai Korf shall be the

   Manager of the Company.”

      3. Optima 7171 LLC (“Optima 7171”) is a wholly owned subsidiary of Optima

   Ventures, whose sole member is Optima Ventures.

      4. Pursuant to Section 9 of Optima 7171’s Operating Agreement, Optima 7171

   has provided Optima Ventures with “all power to do any acts necessary, convenient

   or incidental to or for the furtherance of the purposes described herein, including all

   powers, statutory or otherwise and the authority to bind the company.”

      5. As the Manager for Optima Ventures, I have authorized Black, Srebnick,

   Kornspan & Stumpf, P.A., Kasowitz Benson & Torres LLP, and Roche Cyrulnik

   Freedman LLP to commence this arbitration on behalf of Optima Ventures and

   Optima 7171.

      6. Optima Ventures and Optima 7171 have provided Black, Srebnick, Kornspan

   & Stumpf, P.A., Kasowitz Benson & Torres LLP, and Roche Cyrulnik Freedman

   LLP with power of attorney to represent the interests of Optima Ventures and

   Optima 7171 in this arbitration.

         I, Mordechai Korf, have read the foregoing Power of Attorney Issued to

   Black, Srebnick, Kornspan & Stumpf, P.A., Kasowitz Benson & Torres LLP, and

   Roche Cyrulnik Freedman LLP by Optima Ventures, LLC and Optima 7171, LLC

   and know the contents of the same. Pursuant to 28 U.S.C. § 1746, I declare under


                                              2
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 74 of
                                     276



   penalty of perjury that the foregoing is true and correct to the best of my knowledge

   and belief.

                              29 2021 at Miami, Florida.
         Executed on January __

                                          ___________________________________
                                          Mordechai Korf




                                             3
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 75 of
                                     276




                          EXHIBIT 4
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 76 of
                                     276




                      INTERNATIONAL CENTRE FOR
                  SETTLEMENT OF INVESTMENT DISPUTES

             OPTIMA VENTURES, LLC AND OPTIMA 7171, LLC,

                                            Claimants,

                                       v.

                       UNITED STATES OF AMERICA,

                                        Respondent.




             FIRST DECLARATION OF DMYTRO MARCHUKOV
              Prepared at the Request of Counsel for the Claimants

                                 3 February 2021
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 77 of
                                     276



              FIRST DECLARATION OF DMYTRO MARCHUKOV

    CITY OF KYIV )
                 )
    UKRAINE      )

    I, Dmytro Marchukov, 1 Dobrovolchykh Batalioniv St., Kyiv 01015, Ukraine,

    declare as follows:

    I.   INTRODUCTION

    1.   I am a qualified Ukrainian lawyer, Partner and Head of Cross-Border

         Litigation at Integrites law firm in Kyiv. I have been instructed to provide

         this Declaration in relation to certain points of Ukrainian law by Kasowitz

         Benson Torres LLP and by Black, Srebnick, Kornspan & Stumpf, P.A.,

         counsel for the Claimants, in connection with the request for arbitration to

         be filed by the Claimants against the Respondent to the International Centre

         for Settlement of Investment Disputes relating to the Verified Complaint

         filed by the United States Department of Justice (the “Plaintiff”),

         on 6 August 2020 in the United States District Court for the Southern

         District of Florida. I set out my instructions in more detail at paragraph 9

         below.

    2.   I attach to this Declaration a bundle of Exhibits marked DM-1 – DM-16

         respectively. All references to the documents in this Declaration are

         references to the respective Exhibits, unless otherwise stated. Significant

         part of the exhibited documents are English translations of the Ukrainian

         texts. Those translations were prepared by those instructing me.

                                                                                    2
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 78 of
                                     276



    3.   I have prepared this Declaration in the English language because I am fluent

         in English and the bulk of my practice is conducted in English. My native

         language is Russian and I am also fluent in Ukrainian as the official language

         in Ukraine.

    4.   In preparing this Declaration I was assisted by various members of my team,

         whose work I personally supervised. The views expressed in this report are

         entirely my own.

    II. MY QUALIFICATIONS AND EXPERIENCE

    5.   I have the following degrees from universities in Ukraine and Sweden:

         5.1. 2003 – Bachelor of International Relations, Institute of International

              Relations of the National Taras Shevchenko University of Kyiv

              (Ukraine).

         5.2. 2006 – Master of International Law, Institute of International Relations

              of the National Taras Shevchenko University of Kyiv (Ukraine).

         5.3. 2009 – Master of International Commercial Arbitration Law,

              Stockholm University (Sweden).

    6.   I have practiced law in Ukraine for over 15 years. My professional

         experience includes representation of clients in close to every kind of dispute

         resolution including national and cross-border litigation, transnational

         insolvency and receivership, asset tracing and recovery, fraud investigation,

         enforcement of pledges, commercial and investment arbitration under the



                                                                                       3
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 79 of
                                     276



          major institutional and ad hoc rules, as well as recognition and enforcement

          of foreign judicial and arbitral awards.

    7.    Starting from mid-2017 I have been instructed on several occasions to act as

          the Ukrainian law expert in civil and criminal proceedings in various

          jurisdictions, including Switzerland, Cyprus, the UK and the US. For the

          sake of full disclosure and transparency, I deem it appropriate to disclose

          two of such instructions:

         7.1. Earlier in the past year, I acted as the Ukrainian law expert in an

              unrelated dispute before the High Court of Justice in London brought by

              the Russian PJSC Tatneft against Ukrainian businessmen Gennadiy

              Bogolyubov, Igor Kolomoisky, Alexander Yaroslavsky, and Pavel

              Ovcharenko. In that case, I was instructed jointly by the solicitors acting

              for the defendants.

         7.2. Since 2019, I have acted as the Ukrainian law expert in the dispute before

              the Court of Chancery of the State of Delaware brought by the Ukrainian

              JSC    Commercial       Bank   PrivatBank    against   Igor   Valeryevich

              Kolomoisky and others. In that case, I was instructed by Kasowitz

              Benson Torres LLP who act for defendants Mordechai Korf, Uriel Tzvi

              Laber, Chaim Schochet, Optima International of Miami, Inc., and

              Optima 1375 II, LLC.

    8.    I attach the summary of my qualifications and experience at DM-1.



                                                                                       4
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 80 of
                                     276



    III. MY INSTRUCTIONS

    9.      I have been instructed by Kasowitz Benson Torres LLP and by Black,

            Srebnick, Kornspan & Stumpf, P.A., to provide my expert opinion on the

            following questions and issues under Ukrainian law:

            9.1. Whether Ukrainian state authorities have exclusive powers to declare

                 that a crime under the Criminal Code of Ukraine was committed?

            9.2. Whether, under Ukrainian law, an individual has a right to be free from

                 civil liability for committing a crime under the Criminal Code of

                 Ukraine, absent a judgment of criminal conviction? If so, what is the

                 legal basis for such right?

            9.3. Whether Ukrainian state authorities are competent to bring a civil

                 forfeiture claim with respect to the assets in Ukraine (belonging to a

                 foreign investor) alleging that such assets are fruits of the actions,

                 which are qualified as crimes under the foreign criminal statute,

                 notwithstanding the fact that the competent authorities in the respective

                 foreign jurisdiction have not brought any criminal proceedings based

                 on such criminal statute?

    10. I understand from the Verified Complaint that the Plaintiff is alleging that

            Ihor Kolomoisky and Gennadiy Boholiubov committed a number of crimes

            under the Criminal Code of Ukraine1. In this regard, I have not been



    1
        §§65 – 72 of the Verified Complaint.
                                                                                        5
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 81 of
                                     276



         instructed for the purpose of this Declaration to review the said allegations

         and to opine as to whether they are sufficient to conclude that the respective

         crimes were committed by Ihor Kolomoisky and Gennadiy Boholiubov or

         not. Nor have I independently verified the facts alleged in the Verified

         Complaint. I, therefore, perceive (but not accept) them purely as alleged by

         the Plaintiff. The use in this Declaration of any terms used by the Plaintiff

         in the Verified Complaint is for ease of reference only, and does not (and

         should not be considered to) represent my agreement with any of the

         Plaintiff’s characterizations or allegations.

    IV. SUMMARY OF CONCLUSIONS

    11. A crime under the Criminal Code of Ukraine, as well as the fact that certain

         person committed this crime and is guilty of that can be established

         exclusively within the Ukrainian criminal proceeding. Within such criminal

         proceeding, (1) various Ukrainian investigative authorities – under the

         control and direction of the Ukrainian Prosecutor’s Office – are exclusively

         authorised to investigate the alleged crime; (2) the Prosecutor’s Office has

         exclusive authority to charge a crime upon any person in Ukraine, as well as

         to prosecute the crime before the Ukrainian criminal court; and

         (3) Ukrainian criminal courts have exclusive authority to declare and

         determine that certain person has committed a crime under the Criminal

         Code of Ukraine.



                                                                                     6
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 82 of
                                     276



    12. Any person has a right to be deemed as not having committed any alleged

         crime unless and until the opposite has been duly declared and established

         by the Ukrainian criminal court. Ukrainian civil and commercial courts

         consistently and adamantly hold that they cannot establish on their own a

         violation of the Criminal Code of Ukraine and that the same cannot be

         established otherwise than by the Ukrainian criminal courts.

    13. Ukrainian law does not allow Ukrainian authorities to take any actions in

         respect of the assets of foreign investor in response to the alleged violations

         by the latter of foreign criminal statute. This covers also situations where the

         competent authorities in the respective foreign jurisdiction have not brought

         any criminal proceeding regarding the same. Furthermore, Ukrainian law

         does not recognize a cause of action akin to the civil forfeiture under the US

         law.

    V.   ANALYSIS

    1.   Whether Ukrainian state authorities have exclusive powers to declare

         that a crime under the Criminal Code of Ukraine was committed?

    14. As a starting point, it is appropriate to refer to Article 62 of the Constitution

         of Ukraine, dated 28 June 1996 (the “Ukrainian Constitution”), which

         provides as follows:

                “Article 62. A person shall be deemed innocent of committing a

                crime and shall not be subjected to a criminal punishment unless



                                                                                        7
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 83 of
                                     276



                his/her guilt has been proven through a legal procedure and

                established by a court verdict of guilty”2.

    15. The result of this constitutional provision is, inter alia, that under Ukrainian

          law, for a conclusion that a crime has been committed by certain person,

          (1) a procedure must be followed, as envisaged by Ukrainian law, for

          investigating and proving the alleged crime; and (2) ultimately the power to

          establish that the crime has been committed and that certain person is guilty

          of that is vested exclusively with the Ukrainian criminal court 3 and such

          finding must be in the form of court verdict of guilty.

    16. Respective procedure and the powers of Ukrainian authorities in conducting

          criminal proceeding4 is set out in the Criminal Procedure Code of Ukraine,

          dated 13 April 2012 (the “CrPCU”).

    17. The CrPCU provides for a list of the Ukrainian law-enforcement authorities

          that are impowered to investigate the alleged crime (at the stage of pretrial

          investigation)5. Furthermore, Ukrainian law provides for pivotal role of the

          Ukrainian Prosecutor’s Office in criminal proceeding in Ukraine.

          In particular, the Ukrainian Constitution provides that the Prosecutor’s


    2
      Article 62(1) of the Ukrainian Constitution, Exhibit DM-2.
    3
      I should explain that Ukrainian judiciary does not establish a separate branch of criminal
    courts. Criminal matters are tried by general courts. Therefore, in this Declaration, I use the
    terms “Ukrainian criminal court” and “Ukrainian criminal courts” for convenience.
    4
      The criminal proceeding consists of pretrial stage and court trial (see Article 3(1)(10) of the
    CrPCU, Exhibit DM-3).
    5
      Article 38(2) of the CrPCU, Exhibit DM-3, listing National Police, State Bureau of
    Investigations, National Anticorruption Bureau of Ukraine, Security Service of Ukraine and
    authorities that supervise compliance with tax legislation.
                                                                                                   8
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 84 of
                                     276



         Office is responsible for “organization and procedural direction of the

         pretrial investigation, deciding in accordance with the law on other issues

         during criminal proceeding, supervising the covert and other investigation

         and search activities of law-enforcement authorities” 6.

    18. Putting aside the overarching control of the Prosecutor’s Office over the

         investigation, once the criminal proceeding comes to a stage that a suspect

         can be determined, the respective notice of suspicion either must be issued

         directly by the prosecutor, or must be approved by the prosecutor7.

         Furthermore, once the pretrial investigation is completed, it is exclusively

         the prosecutor who is empowered to submit the charging (accusation)

         documents to the court8, from which moment a suspect becomes an

         accused9.

    19. Importantly, under Article 5 of the Law of Ukraine “On Prosecutor’s

         Office”, dated 14 October 2014, “functions of the prosecutor’s office of

         Ukraine shall be exercised exclusively by the prosecutors. Delegation of the

         functions of prosecutor’s office, as well as their appropriation by other

         authorities or officials shall be prohibited”10.




    6
      Article 131-1(2) of the Ukrainian Constitution, Exhibit DM-2.
    7
      Article 277(1) of the CrPCU, Exhibit DM-3.
    8
      Article 110(4) of the CrPCU, Exhibit DM-3.
    9
      Article 42(2) of the CrPCU, Exhibit DM-3.
    10
       Article 5 of the Law of Ukraine “On Prosecutor’s Office”, Exhibit DM-4.
                                                                                    9
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 85 of
                                     276



    20. I conclude from the above that Ukrainian Prosecutor’s Office has exclusive

         authority to charge a crime under the Criminal Code of Ukraine. Ukrainian

         law prohibits exercising this power by any other authority.

    21. During the trial stage of criminal proceeding, Prosecutor’s Office is

         exclusively empowered to prosecute the case before the Ukrainian criminal

         court. Again, such power is expressly set out in the Ukrainian Constitution11.

         The court, in turn, has exclusive power to establish and declare whether a

         crime has been committed and whether an individual charged with that

         crime by the Prosecutor’s Office, is guilty of that crime. This is derived from

         the aforementioned Article 62 of the Ukrainian Constitution, which requires

         that a fact that certain person committed a crime must be established by a

         court verdict of guilty (see paragraph 14 above), as well as from Article 124

         of the Ukrainian Constitution providing that only courts are entitled to

         administer justice in Ukraine12, and that no one else can exercise the

         functions of the court13.

    22. To conclude, a crime under the Criminal Code of Ukraine, as well as the fact

         that certain person committed this crime and is guilty of that can be

         established only within the Ukrainian criminal proceeding. Within such

         criminal proceeding, (1) various Ukrainian investigative authorities – under



    11
       Article 131-1(1) of the Ukrainian Constitution, Exhibit DM-2; Article 2(1)(1) of the Law of
    Ukraine “On Prosecutor’s Office”, Exhibit DM-4.
    12
       Article 124(1) of the Ukrainian Constitution, Exhibit DM-2.
    13
       Article 124(2) of the Ukrainian Constitution, Exhibit DM-2.
                                                                                               10
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 86 of
                                     276



         the control and direction of the Prosecutor’s Office – are exclusively

         authorised to investigate the crime; (2) the Prosecutor’s Office has exclusive

         authority to charge a crime upon any person in Ukraine, as well as to

         prosecute the crime before the Ukrainian criminal court; and (3) Ukrainian

         criminal courts have exclusive authority to declare and determine that

         certain person has committed a crime under the Criminal Code of Ukraine.

    23. I do not see from the Verified Complaint (and I am not aware from

         information in the public domain) that Ihor Kolomoisky or Gennadiy

         Boholiubov (or, indeed, anyone else) have been charged with the crimes

         asserted by the Plaintiff in §§65 – 72 of the Verified Complaint, let alone

         that the Ukrainian criminal court has confirmed that those crimes occurred

         at all.

    2.   Whether, under Ukrainian law, an individual has a right to be free from

         civil liability for committing a crime under the Criminal Code of

         Ukraine, absent a judgment of criminal conviction? If so, what is the

         legal basis for such right?

    24. As a starting point, it is again appropriate to remind that pursuant to the

         aforementioned Article 62 of the Ukrainian Constitution (see paragraph 14

         above), a person is deemed innocent of committing a crime unless and until

         the opposite has been duly proven through a legal procedure and established

         by the court verdict of guilty. The said provision refers to a judgment of the

         criminal court (court verdict of guilty, or “обвинувальний вирок” in

                                                                                    11
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 87 of
                                     276



         Ukrainian) and it is only this court that can establish – as a result of the

         Ukrainian criminal proceeding (pretrial investigation followed by court

         trial) – that the crime has occurred, and that certain person has committed

         this crime. Without such decision of the Ukrainian criminal court, any

         finding in the context of civil claim that certain person has committed a

         crime would be contrary to this constitutional entitlement.

    25. It is a well-established position of the Ukrainian courts that civil and

         commercial courts cannot establish violation of the criminal laws on their

         own and, therefore, cannot invoke any such violation unless it has been

         confirmed in the respective judgment of the Ukrainian criminal court 14.

         Below, I will refer to several specific judgments exemplifying such

         approach of the highest Ukrainian judiciary in different contexts.

    26. In case No. 490/11934/15-ц, the plaintiff sought to remove one of the

         “competing” heirs from inheritance. The plaintiff relied upon the provision

         of the Ukrainian Civil Code, which prohibits inheritance by person who

         intentionally caused death to the testator15. Courts of all levels, including the

         High Specialized Court of Ukraine for Civil and Criminal Matters,

         dismissed the claim. They expressly explained that this was because the

         conduct referred to in the respective provision of the Ukrainian Civil Code




    14
       Article 262(11) of the Civil Procedure Code of Ukraine, Exhibit DM-5; Article 246(11) of
    the Commercial Procedure Code of Ukraine, Exhibit DM-6.
    15
       Article 1224 of the Civil Code of Ukraine, Exhibit DM-7.
                                                                                            12
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 88 of
                                     276



        was criminally unlawful and, therefore, could be established exclusively by

        the Ukrainian criminal court in the criminal proceeding. No Ukrainian

        criminal court had so established in that case. Therefore, the claim was

        bound to fail. The High Specialized Court for Civil and Criminal Matters in

        the order, dated 6 September 2017, said the following:

             “As regards resolution of the claims for the removal from the right

             to inherit, the decisions of the courts of first and appellate

             instances meet the requirements of legality and reasonableness,

             due the following grounds.

             According to Part 1 of Art. 1224 of the [Civil Code] of Ukraine,

             persons who have deliberately took the life of the testator or any

             of the possible heirs or have committed an attempt on their life are

             not entitled to inheritance. The provisions of the first paragraph

             of this part shall not apply to a person who committed such an

             attempt if the testator, knowing this, nevertheless appointed this

             person as his heir under the will.

             The acts referred to in part 1 of this Article are criminally

             punishable; therefore, they must be confirmed by a court sentence,

             [or] a decision to close the criminal case on grounds other than




                                                                                    13
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 89 of
                                     276



                exoneration. These are independent and sufficient grounds for

                removing from the right to inheritance”16 (emphasis added).

    27. Ukrainian courts also uniformly come to similar conclusion in the context

          of defamation claims. For instance, in case No. 481/40/16-ц, the plaintiff

          (Ukrainian political party) brought a defamation claim against the public

          official, who had publicly asserted that such political party had financed

          hostilities in Eastern Ukraine. Both local and appellate courts dismissed the

          claim. However, the Supreme Court disagreed. It noted that the conduct, of

          which the defendant had accused the plaintiff, constitutes a crime (financing

          of terrorism) under Ukrainian law. Therefore, in light of Article 62 of the

          Ukrainian Constitution, such conduct can be only established and proven in

          a verdict of guilty issued by the criminal court in the respective criminal

          proceeding. The Supreme Court helpfully explained:

                “In accordance with Article 62 of the Constitution of Ukraine,

                Article 6 of the Convention for the Protection of Human Rights

                and Fundamental Freedoms, a person is considered innocent of




    16
      Order of High Specialized Court of Ukraine in Civil and Criminal Matters dated 6 September
    2017 in case No. 490/11934/15-ц, Exhibit DM-8. See also judgement of the Supreme Court
    dated 27 April 2020 in case No. 2029/2-2762/11, Exhibit DM-9. In this case the plaintiff also
    sought to remove the heir from inheritance because the latter had murdered the testator. The
    Supreme Court in that case reconfirmed that “Since the actions specified in the part one of
    Article 1224 of the CC of Ukraine are criminally punishable, they must be confirmed by a court
    verdict of guilty or a decision to close criminal proceedings for reasons other than exoneration;
    these are independent and sufficient grounds for removal from the right to inheritance”. In that
    case the competent criminal court had issued a court verdict of guilty finding that the defendant
    had, indeed, murdered the testator. Therefore, the courts in the civil matter granted the claim.
                                                                                                  14
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 90 of
                                     276



             committing a crime, as well as cannot be subjected to criminal

             punishment, until his guilt is proven through legal procedure and

             established by a court verdict of guilty.

             […] The treatment of a person whose guilt in the commission of a

             criminal offense has not been established by a court sentence that

             has entered into legal force must be consistent with the treatment

             of an innocent person.

             The presumption of innocence must be viewed in general legal and

             procedural senses. As a general legal requirement, it determines

             the position of the individual in society. Although this principle is

             formulated as a principle of criminal procedure, its effect goes

             beyond the scope of the criminal process. The presumption of

             innocence is an objective legal provision. This is a requirement of

             the law, addressed to all citizens, officials, state and public

             organizations, to public thought in general. This position is also

             adhered to by the European Court of Human Rights, in its decision

             dated February 10, 1995 in the case “Allenet de Ribermont v.

             France”, which emphasized that the scope of application of the

             principle of the presumption of innocence is significantly

             [broader]: it is mandatory not only for the criminal court, which

             decides whether the charge is justified, but also for all other

             organs of the state.

                                                                                     15
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 91 of
                                     276



               In its most general form, the rule of presumption of innocence

               means that a person can be found guilty of committing a crime, as

               well as punished, only on the condition that his/her guilt is proven

               in the manner prescribed by law and established by a court verdict

               of guilty. Notice of suspicion to a person, drawing up the

               accusation act by an investigator and approving the same by a

               prosecutor at the stage of pre-trial investigation, consideration of

               a case in preparatory proceedings do not decide in advance

               whether he/she is guilty of committing a crime. Only one body in

               the state is endowed with such a right - this is the court, which, in

               accordance with the Constitution of Ukraine (Article 124), is the

               bearer of the judicial power, which administers justice in

               conditions of legality, independence, transparency and in

               accordance with adversarial principle.

               A court verdict is the only procedural document that establishes

               guilt”17 (emphasis added).




    17
       Judgement of the Supreme Court dated 12 December 2018 in case No. 481/40/16-ц,
    Exhibit DM-10. See also Judgment of the Supreme Court in case No. 727/8388/17, dated
    5 June 2019, Exhibit DM-11. In that case the defendant publicly accused the city mayor that
    the latter had driven a company to bankruptcy and stolen money from it. The plaintiff brought
    a defamation claim. The court, again, emphasized that the conduct, of which the defendant had
    publicly accused the plaintiff is criminally unlawful and as such can only be proven with a
    criminal conviction issued by the Ukrainian criminal court – which was lacking in the
    circumstances.
                                                                                              16
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 92 of
                                     276



    28. Judgment in case No. 6-3687ск15 is also noteworthy. The plaintiff in that

         case brought a civil claim for compensation of damages caused by the

         alleged murder of his son. Courts of all levels dismissed the claim because

         there had been no court verdict of guilty against the defendants rendered by

         the criminal court in the criminal proceedings. The High Specialized Court

         of Ukraine for Civil and Criminal Matters opined as follows:

               “When dismissing the claim, the court of first instance, guided by

               the provisions of Article 62 of the Constitution of Ukraine, Article

               22, 23, 1177 of the [Civil Code] of Ukraine, rightfully concluded

               that there were no grounds to grant the claims of PERSON_2 for

               compensation of moral and pecuniary losses, infliction of which

               he attributes to commission of premeditated crimes that led to

               murder of his son and hiding the guilty persons by the defendants

               when performing their official duties, as there was no court

               sentence that had entered into legal force as regards murder of

               PERSON_5, the death of the latter had not been declared violent,

               the defendants had not featured in the crimes as regards plaintiff’s

               son, no criminal proceedings had been commenced in respect of

               them and no court verdicts of guilty had been rendered”.18




    18
     Judgment of the High Specialized Court of Ukraine for Civil and Criminal Matters in case
    No. 6-3687ск15, dated 13 February 2015, Exhibit DM-12.
                                                                                          17
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 93 of
                                     276



    29. Another example of the same approach, is the judgment of the High

         Specialized Court of Ukraine for Civil and Criminal Matters in case

         No. 296/9905/15-ц. In that case, the plaintiff (Ukrainian pension authority)

         brought a tort claim against the defendant, alleging that the latter had applied

         for (and had been receiving during several years) a pension based on the

         false documents. The plaintiff, inter alia, argued that such alleged conduct

         of the defendant was unlawful in a sense that it constituted a crime of forgery

         (article 358 of the Criminal Code of Ukraine) and infliction of pecuniary

         harm through deceit or abuse of trust (Article 192 of the Criminal Code of

         Ukraine). The appellate court had granted the claim. However, the High

         Specialized Court of Ukraine for Civil and Criminal Matters disagreed and

         remitted the case for a new consideration. It specifically noted that the

         appellate court was wrong because “when the appellate court rendered its

         judgment to grant the claim in the case, no court verdict had been rendered

         in a criminal matter…”19.




    19
      Judgment of the High Specialized Court of Ukraine for Civil and Criminal Matters in case
    No. 296/9905/15-ц, date 4 October 2017, Exhibit DM-13. With this judgment, the High
    Specialized Court of Ukraine for Civil and Criminal Matters remitted the case for a new
    consideration to the lower court. The new consideration ultimately ended up before the
    Supreme Court, which – in its judgment dated 8 April 2020 – reconfirmed the aforementioned
    approach: “Pre-trial investigation of the potential commission of crime, as such, does not
    evidence that the person’s conduct was unlawful, because pursuant to Article 62 of the
    Constitution of Ukraine, a person shall be deemed innocent of committing a crime, as well as
    shall not be subjected to a criminal punishment, unless his/her guilt has been proven through
    a legal procedure and established by a court verdict of guilty”, Exhibit DM-14. In the
    premises, the claim was dismissed.
                                                                                              18
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 94 of
                                     276



    30. In other words, Ukrainian criminal law (substantive and procedural) should

        be viewed as a closed self-contained system. As a matter of Ukrainian law,

        criminal substantive law and criminal procedural law do not exist without

        each other: rather, they go together with each other (the latter “serves” the

        former). In this respect, Ukrainian criminal substantive law (including

        articles of the Criminal Code of Ukraine asserted in the Verified Complaint)

        might be considered to be similar to an iPhone, which – in order to be

        charged – needs a specially designed charger (Ukrainian criminal procedural

        law): a regular micro-USB, which works for various other phones, will not

        do.

    31. The effect of the above is that nobody can be found liable in breach of the

        provisions of the Criminal Code of Ukraine other than in the result of the

        criminal investigation of the Ukrainian law-enforcement authorities

        followed by the trial of the Ukrainian criminal court. During the criminal

        proceeding, the respective person is entitled to defend himself exercising the

        rights granted to him by the Ukrainian Constitution and by the CrPCU.

        I understand that this is what Ihor Kolomoisky and Gennadiy Boholiubov

        would, most likely, do if they were charged with the crimes asserted by the

        Plaintiff in §§65 – 72 of the Verified Complaint. As per paragraph 23 above,

        however, I do not see from the Verified Complaint (and I am not aware from

        information in the public domain) that Ihor Kolomoisky or Gennadiy



                                                                                   19
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 95 of
                                     276



         Boholiubov (or, indeed, anyone else) have been charged at all with the

         crimes asserted by the Plaintiff in §§65 – 72 of the Verified Complaint.

    32. To conclude, under Ukrainian law, any person has a right to be deemed as

         not having committed any alleged crime unless and until the opposite has

         been duly declared and established by the Ukrainian criminal court.

         Ukrainian civil and commercial courts consistently and adamantly hold that

         they cannot establish on their own a violation of the Criminal Code of

         Ukraine and that the same cannot be established otherwise than by the

         Ukrainian criminal courts in the criminal proceedings.

    3.   Whether Ukrainian state authorities are competent to bring a civil

         forfeiture claim with respect to the assets in Ukraine (belonging to a

         foreign investor) alleging that such assets are fruits of the actions, which

         are qualified as crimes under the foreign criminal statute,

         notwithstanding the fact that the competent authorities in the respective

         foreign jurisdiction have not brought any criminal proceedings based

         on such criminal statute?

    33. The short answer to this question is “no” and the reasons are two-fold:

         33.1.First, Ukrainian law does not allow Ukrainian authorities to prosecute

              the alleged violations of foreign criminal statute (either by way of

              criminal prosecution, or by way of filing any civil claims). This is, in

              particular, so where the competent authorities in the respective foreign



                                                                                    20
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 96 of
                                     276



                  jurisdiction have not brought any criminal proceeding regarding the

                  same.

            33.2.Second, under Ukrainian law there is no cause of action that is

                  sufficiently akin to the civil forfeiture under the US law.

    34. As a starting point, under Article 19 of the Ukrainian Constitution, “state

            bodies and local self-government bodies, as well as their officials, must act

            on the basis, within the powers and in a way envisaged by the Constitution

            and the laws of Ukraine”20. In other words, Ukrainian state bodies may act

            in certain way only if the Ukrainian Constitution and Ukrainian laws vest

            respective authority with them. There is no provision of Ukrainian law, that

            would vest with the Ukrainian authorities the power to prosecute the alleged

            violation of the foreign criminal statute. The only criminal statute, which

            respective Ukrainian authorities are empowered to enforce, is the Ukrainian

            criminal statute.

    35. Ukrainian authorities may take actions in response to the alleged violation

            of the foreign criminal statute only by way of international legal assistance

            (as may be envisaged in the applicable international treaties). However, the

            latter implies that the respective foreign jurisdiction – via its competent

            authorities – is itself prosecuting the alleged violation of its criminal statute.

            In such case, Ukrainian authorities may be empowered to take certain



    20
         Article 19 of the Ukrainian Constitution, Exhibit DM-2.
                                                                                           21
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 97 of
                                     276



         actions if the respective foreign state so requests, and following the

         mechanisms and procedures envisaged in the applicable international treaty

         on legal assistance.

    36. However, in all other cases – particularly, when the respective jurisdiction

         does not itself prosecute the alleged violation of its criminal statute (and,

         accordingly, does not seek legal assistance from the respective Ukrainian

         authorities pursuant to the applicable international legal assistance treaties)

         – the Ukrainian authorities must not and will not take any actions (either

         civil, or criminal) in response to such alleged violation.

    37. Another reason why I strongly believe that Ukrainian authorities cannot

         bring a civil forfeiture claim in respect of the assets of foreign investors in

         Ukraine is that Ukrainian law simply does not recognize such cause of

         action. Indeed, there is no identical cause of action to what is understood as

         civil forfeiture under the US law. The only one that bears certain similarity

         is forfeiture of unjustified assets, which has been introduced quite recently

         as a civil law arm to fight corruption of the Ukrainian public officials.

         As such, this cause of action cannot be invoked in principle to confiscate the

         assets of foreign investors in Ukraine. I will further explain in more detail

         how the forfeiture of unjustified assets works under Ukrainian law and what

         its limits are.

    38. First of all, by its nature, the forfeiture of unjustified assets can be sought

         when the value of the assets that belong (directly or beneficially) to the

                                                                                     22
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 98 of
                                     276



         Ukrainian public official exceeds the amount of his/her lawful income and

         such public official fails to prove that the respective assets were,

         nevertheless, acquired from the lawful income 21. Therefore, forfeiture of

         unjustified assets can be sought only against the following individuals and

         legal entities (not against anyone else)22:

         38.1.A Ukrainian public official himself / herself if he/she acquired the

               relevant assets when exercising the state or local self-government

               functions. The law provides for an exhaustive list of the respective

               official positions in Ukraine23.

         38.2.An individual or a legal entity that acquired the relevant assets upon

               instructions of the individual mentioned in paragraph 38.1 above.

         38.3.An individual or a legal entity that acquired the relevant assets, with

               respect to which the individual mentioned in paragraph 38.1 above is

               able to fulfil (directly or indirectly) the actions, which are essentially

               identical to disposal.

    39. Second, the claim for forfeiture of unjustified assets can be brought

         exclusively by the Ukrainian Specialized Anti-Corruption Prosecutor’s

         Office or, in certain instances, by the Ukrainian Prosecutor’s General




    21
       Articles 290(2) and 291 of the Civil Procedure Code of Ukraine, Exhibit DM-5.
    22
       Article 290(4) of the Civil Procedure Code of Ukraine, Exhibit DM-5.
    23
       Article 290(8)(3) of the Civil Procedure Code of Ukraine, Exhibit DM-5; Article 3(1)(1) of
    the Law of Ukraine “On Prevention of Corruption”, dated 14 October 2014, Exhibit DM-15.
                                                                                              23
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 99 of
                                     276



         Office24. No other authorities – either Ukrainian or foreign – are competent

         to pursue this cause of action under Ukrainian law.

    40. Finally, I should mention that this cause of action had not existed at all under

         Ukrainian law until 4 June 201525. Furthermore, the respective legislative

         provisions have been significantly amended since then and now forfeiture

         of unjustified assets can be sought only in respect of assets that were

         acquired after 28 November 201926 or income received from the same

         assets27.

    41. To conclude, Ukrainian law does not allow Ukrainian authorities to take any

         actions in respect of the assets of foreign investor in response to the alleged

         violations by the latter of foreign criminal statute (in particular, where the

         respective foreign jurisdiction has not itself brought any criminal proceeding

         regarding the same). Furthermore, Ukrainian law does not recognize a cause

         of action akin to the civil forfeiture under the US law.

    VI. CONCLUSION

    42. The foregoing statements made by me and the opinions expressed in this

         Declaration are made within a reasonable degree of professional certainty.




    24
       Article 290(1) of the Civil Procedure Code of Ukraine, Exhibit DM-5.
    25
       Law of Ukraine “On Amending Certain Legislative Acts of Ukraine Regulating Activities
    of the National Anti-Corruption Bureau of Ukraine and of the National Agency on Corruption
    Prevention”, dated 12 February 2015, Exhibit DM-16.
    26
       Articles 290(2)(2) and 290(2)(3) of the Civil Procedure Code of Ukraine, Exhibit DM-5.
    27
       Article 290(2)(4) of the Civil Procedure Code of Ukraine, Exhibit DM-5.
                                                                                           24
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 100 of
                                      276
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 101 of
                                      276



                              INDEX OF EXHIBITS

       No.                         Name of the Document

     DM-1.    Summary of qualifications and experience

     DM-2.    Constitution of Ukraine, dated 28 June 1996 (excerpts)

     DM-3.    Criminal Procedure Code of Ukraine, dated 13 April 2012
              (excerpts)

     DM-4.    Law of Ukraine “On Prosecutor’s Office”, dated 14 October 2014
              (excerpts)

     DM-5.    Civil Procedure Code of Ukraine, dated 18 March 2004 (excerpts)

     DM-6.    Commercial Procedure Code of Ukraine, dated 6 November 1991
              (excerpts)

     DM-7.    Civil Code of Ukraine, dated 16 January 2003 (excerpts)

     DM-8.    Order of the High Specialized Court of Ukraine in Civil and
              Criminal Matters in case No. 490/11934/15-ц, dated 6 September
              2017

     DM-9.    Judgement of the Supreme Court in case No. 2029/2-2762/11,
              dated 27 April 2020

     DM-10. Judgement of the Supreme Court in case No. 481/40/16-ц, dated 12
            December 2018

     DM-11. Judgement of the Supreme Court in case No. 727/8388/17, dated 5
            June 2019

     DM-12. Judgment of the High Specialized Court of Ukraine for Civil and
            Criminal Matters in case No. 6-3687ск15, dated 13 February 2015

     DM-13. Judgment of the High Specialized Court of Ukraine for Civil and
            Criminal Matters in case No. 296/9905/15-ц, dated 4 October 2017

     DM-14. Judgment of the Supreme Court in case No. 296/9905/15-ц, dated
            8 April 2020

     DM-15. Law of Ukraine “On Prevention of Corruption”, dated 14 October
            2014


                                                                                26
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 102 of
                                      276



       No.                        Name of the Document

     DM-16. Law of Ukraine “On Amending Certain Legislative Acts of
            Ukraine Regulating Activities of the National Anti-Corruption
            Bureau of Ukraine and of the National Agency on Corruption
            Prevention”, dated 12 February 2015




                                                                            27
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 103 of
                                      276




                                                         Dmytro
                                                         Marchukov
                                                         Partner
                                                         Head of Cross-Border Litigation



                                                         Dmytro.Marchukov@integrites.com
                                                         +38 050 398 80 28


       Dmytro Marchukov is a Partner and the Head of Cross-Border Litigation at INTEGRITES.

       He has represented international and local clients in close to every kind of dispute resolution
       including national and cross-border litigation, transnational insolvency and receivership, asset
       tracing and recovery, fraud investigation, enforcement of mortgages and pledges (including
       against shareholdings in Ukrainian companies), commercial and investment arbitration under the
       major institutional and ad hoc rules, as well as recognition and enforcement of foreign judicial
       and arbitral awards.

       Dmytro is a founding member of the Asset Tracing and Recovery Association and in 2015 – 2018
       served on the Board of the Ukrainian Arbitration Association.

       He also occasionally receives appointments as an arbitrator and has acted as the Ukrainian law
       expert in the civil and criminal proceedings in the US, the UK, Cyprus and Switzerland.

       He has been selected to the list of arbitrators of the Shanghai International Economic and Trade
       Arbitration Commission (SHIAC).



       EDUCATION

       > Master in International Commercial Arbitration Law, 2009, Stockholm University, Sweden

       > Master of International Law, 2006, Institute of International Relations at the National Taras
         Shevchenko University of Kiev, Ukraine

       > TEMPUS / TACIS scholar, 2003 – 2004, Lund University, Sweden

       > Bachelor of International Relations, 2003, Institute of International Relations at the National
         Taras Shevchenko University of Kiev, Ukraine
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 104 of
                                      276




       LANGUAGES

       > English

       > Russian

       > Ukrainian



       RECOGNITION

       > Recommended lawyer in Ukraine for Dispute Resolution (Chambers Global 2020, 2019, 2018,
         2017, 2016, 2015 and 2014; Chambers Europe 2020, 2019, 2018, 2017, 2016, 2015, 2014, 2013
         and 2012)

       > Recommended lawyer in Ukraine for Dispute Resolution (Legal500 2020, 2019, 2018, 2017,
         2016, 2015 and 2014)

       > Recommended lawyer in Ukraine for Asset Recovery (Who’s Who Legal 2020, 2019, 2018 and
         2017) and for Litigation (Who’s Who Legal 2020)

       > Best Lawyer in Ukraine for Arbitration & Mediation, International Arbitration and Litigation
         (Best Lawyers 2021, 2020, 2019, 2018, 2017, 2016 and 2015)

       > Notable practitioner in Ukraine in International Arbitration and Litigation (Ukrainian Law Firms
         2019, 2018, 2017 and 2016, Yuridicheskaya Praktika)

       > Distinguished in Ukraine for Arbitration (GAR100 2020, 2015 and 2014)

       > The only Ukrainian lawyer recognized among “40 Europe outstanding up and comers”
         (Chambers Europe 2014)




       EXPERIENCE AS AN ARBITRATOR
       > Before the International Commercial Arbitration Court at the Chamber of Commerce and
         Industry of the Russian Federation in the dispute arising out of supply of the military
         equipment between Russian claimant and Ukrainian defendant (appointed by a party)

       > Before the International Court of Arbitration at the International Chamber of Commerce in the
         telecom dispute between Ukrainian claimant and Syrian defendant (appointed by the
         institution)




                                                           2
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 105 of
                                      276




       EXPERIENCE AS A LEGAL EXPERT

       > Before the Prosecutor of Geneva in the USD multi-million criminal proceedings brought by the
         Ukrainian investment bank against a Ukrainian HNWI (instructed by the complainant)

       > Before the High Court of England and Wales in the litigation brought by the Ukrainian claimant
         against the global steel producer, its Ukrainian subsidiary and a former top manager for ca.
         USD 30 million (instructed by the solicitors for defendants)

       > Before the High Court of England and Wales in the litigation involving several Ukrainian HNWIs
         and their UK and offshore corporate vehicles (instructed by the solicitors for claimants)

       > Before the Court of Chancery of the State of Delaware brought by the Ukrainian bank against
         a number of Ukrainian and US HNWIs, as well as their companies (instructed by the attorneys
         for some of the US-based defendants)

       > Before the Nicosia District Court in the proceedings on recognition of the Ukrainian court
         judgments totalling over USD 300 mln upon application of the Ukrainian subsidiary of the
         Russian major bank against a member of the Ukrainian Parliament (instructed by the
         applicant)

       > Before the Nicosia District Court in the proceedings on contentious liquidation of a Cypriot
         holding company for a major Ukrainian agricultural holding upon application of a minority
         shareholder (instructed by the defendants)




       SELECTED EXPERIENCE AS COUNSEL

       Arbitration matters (includes arbitration-related litigation)
       > Acted for Ukrenergo, a Ukrainian state-owned enterprise, in the ad hoc arbitration under the
         UNCITRAL rules against the Russian Federation based on the Russian-Ukrainian bilateral
         investment treaty

       > Advised a Korean client with respect to the arbitration against a Belarussian plant under the
         rules of the Singapore International Arbitration Centre

       > Advised Republic of Latvia in the ICSID arbitration initiated by the Ukrainian businessman
         under the Latvian-Ukrainian bilateral investment treaty

       > Advised group of Estonian investors with respect to protection of their rights under the
         Estonian-Ukrainian bilateral investment treaty

       > Acted for the largest producer of oil-immersed power transformers and electric reactors in the
         CIS and Europe in the International Commercial Arbitration Court at the Chamber of

                                                           3
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 106 of
                                      276




          Commerce and Industry of the Russian Federation in the dispute against the client’s Russian
          supplier

       > Acted for the Ukrainian state-owned defence enterprise in the ICC arbitration (settled at an
         early stage) against a major French industrial corporation related to the design, supply and
         installation of the sophisticated combat equipment

       > Represented leading Ukrainian state-owned power-generating company in the LCIA
         arbitration against an international trading company regarding the quality of shipped
         commodities

       > Acted for the major German industrial group in the ICC arbitration (settled at an early stage)
         against its international customer related to operation of sophisticated industrial equipment

       > Acted for defendant in the ICSID arbitration GEA Group AG v. Ukraine under the German-
         Ukrainian bilateral investment treaty, which was resolved fully in favour of defendant

       > Acted for defendant in the ad hoc arbitration under the UNCITRAL rules based on the Greek-
         Ukrainian bilateral investment treaty, which was ultimately resolved by award on agreed
         terms

       > Acted for defendant in the ad hoc arbitration under the UNCITRAL rules based on the Energy
         Charter Treaty and the Moldovan-Ukrainian bilateral investment treaty

       > Acted for Ukraine in the SCC arbitration brought by Vanco Prykerchenska Ltd. under Ukraine’s
         first hydrocarbons sharing agreement. The matter was ultimately resolved by the consent
         award

       > Acted for a Central Asian bank as a defendant within arbitration before the International
         Commercial Arbitration Court at the Ukrainian Chamber of Commerce and Industry for ca. USD
         15 million with a challenging legal position (the case was ultimately struck out by the arbitral
         tribunal with no findings made against the client)

       > Acted for a Ukrainian renewable energy company in the arbitration before the International
         Commercial Arbitration Court at the Ukrainian Chamber of Commerce and Industry against
         the client’s German subcontractor

       > Acted for a Norwegian technology company in the arbitration before the International
         Commercial Arbitration Court at the Ukrainian Chamber of Commerce and Industry against its
         Ukrainian subcontractor

       > Resisted enforcement in Ukraine of several FOSFA arbitral awards that had been set aside by
         the UK courts (the work included lifting attachment placed on the client’s cargo in a Ukrainian
         port, which was ultimately successfully released)


                                                           4
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 107 of
                                      276




       > Advised a client in the course of the LCIA arbitration for ca. USD 50 million against Ukrainian
         defendants making sure that the future award would be recognizable in Ukraine (proper
         repeated notification of the non-participating Ukrainian defendants ultimately made them
         “come out of the shade”)

       > Assisted a claimant in the ICC arbitration in making the future award recognizable in Ukraine,
         namely effecting proper notification of the non-participating Ukrainian defendant about the
         arbitration proceeding, as well as proper service of the core procedural documents upon the
         Ukrainian defendant

       > Acted for a UAE commodities trader in a GAFTA arbitration arising out of the supply of grain
         out of Ukraine

       > Acted for a shareholder of a major Ukrainian mobile operator in the complex corporate
         dispute (the work included assisting within the Ukrainian litigations, as well as ad hoc
         arbitration under the UNCITRAL rules in New York and its satellite litigations before the courts
         in New York)

       > Acted for HSH Nordbank (currently Hamburg Commercial Bank) in the proceedings on
         recognition in Ukraine of an LCIA USD multi-million award issued against a Ukrainian
         state-owned enterprise (it was one of very few examples where post-award interest was
         recognized by Ukrainian courts)

       > Acted for Moston Properties Limited, a UK supplier of the sophisticated equipment for the oil
         and gas industry, in the proceedings on recognition in Ukraine on an LCIA USD multi-million
         award issued against a Ukrainian state-owned enterprise

       > Advised an LSE-listed oil and gas company with respect to recognition of foreign arbitral
         awards in Ukraine

       > Recognition in Ukraine of the award issued by the International Commercial Arbitration Court
         at the Ukrainian Chamber of Commerce and Industry in favour of a Hungarian metal trader.

       > Recognition in the US of the award issued by the International Commercial Arbitration Court
         at the Ukrainian Chamber of Commerce and Industry in favour of a Ukrainian state-owned
         energy company.



       Litigation matters

       > Advised on points of Ukrainian law within the USD 2 billion litigation before the High Court of
         England and Wales relating to the dispute arising out of division of interests in the Ukrainian
         businesses



                                                           5
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 108 of
                                      276




       > Acted for world leading investment funds as owners of majority of notes issued by Mriya Agro
         Holding plc in the debt recovery proceedings against almost 70 surety providers before the
         Ukrainian courts (the work was distinguished by Financial Times Innovative Lawyers)

       > Acted for Ferrexpo Poltava Mining, Ferrexpo Yeristovo Mining and Ferrexpo Belanovo Mining,
         Ukrainian subsidiaries of LSE-listed Ferrexpo plc, in a set of litigations arising out of insolvency
         of Bank “Finance and Credit”

       > Advised a Nordic investor in renewable energy on the dispute against a US industry
         consultancy firm

       > Acted for the spouse of a Russian HNWI in a hard-fought cross-border family dispute spanning
         across several jurisdictions and involving a number of civil and criminal proceedings

       > Advised a Ukrainian businessman within divorce and division of matrimonial estate proceeding
         in Ukraine

       > Acted for Ferrexpo Yeristovo Mining, Ukrainian subsidiary of LSE-listed Ferrexpo plc, in a highly
         complex tax litigation boiling down to the essence of the client’s production activities

       > Acted for the Bulgarian investor in a corporate dispute defending the shareholders’
         resolutions, which are vital to the activity of its Ukrainian subsidiary

       > Acted for the Bulgarian investor in administrative litigation defending financial regulator’s
         approval for acquisition of a majority stake in a Ukrainian insurance company

       > Acted for the Bulgarian investor in an employment dispute against the former management
         of its Ukrainian subsidiary

       > Acted for the largest Ukrainian ice cream producer and its major shareholder in a commercial
         litigation initiated by several former minority shareholders in order to challenge the
         squeeze-out procedure

       > Acted for the Ukrainian gas supply company in the dispute against the Ukrainian antimonopoly
         regulator

       > Acted for Moston Properties Limited, a UK supplier of the sophisticated equipment for the oil
         and gas industry, in the dispute against the Ukrainian antimonopoly regulator

       > Acted for the Ukrainian subsidiary of Bühler Holding AG in a litigation relating to the supply of
         the allegedly poor quality agricultural equipment

       > Acted for MHP, one of the largest Ukrainian agricultural producers, in the litigation aimed at
         protecting the client’s business reputation



                                                             6
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 109 of
                                      276




       > Acted for several Turkish investors in a hard-fought corporate dispute with respect to their
         shareholdings in the Ukrainian agricultural business

       > Advised a Ukrainian subsidiary of an LSE-listed oil and gas company on a range of issues related
         to tax and criminal matters

       > Acted for a major Ukrainian state-owned energy company in the Ukrainian litigation arising
         out of purchase of the equipment for a power plant

       > Advised a major Ukrainian agricultural company with respect to the dispute against the
         construction company arising out of collapse of a grain silo

       > Acted for the Ukrainian producer of equipment for the renewable energy industry in the
         litigation in Kazakhstan relating to the wind power plant

       > Acted for Turkish Airlines with respect to passenger claims




       Asset recovery matters

       > Acted for asset holding subsidiary of the Central Bank of Iceland with respect to enforcement
         of claims against the pledge in Ukraine that was granted in its favour but subsequently stolen
         from the pledgor (the work also included representing the client and its affiliates within the
         number of relevant criminal proceedings)

       > Acted for an Icelandic client within Ukrainian commercial litigation under Icelandic law with
         respect to the valuable deposit in a Ukrainian bank

       > Acted for an Icelandic client within the set of Ukrainian civil litigations over shareholdings in
         the Ukrainian companies brought by two Icelandic individuals

       > Advised an Icelandic client with respect to taking control over Ukrainian real estate businesses
         in the course of enforcement of claims

       > Advised an Icelandic client with respect to taking control over a Ukrainian pharmacy chain in
         the course of enforcement of claims and its subsequent disposal to monetise the recovery

       > Advised a major Ukrainian oil and gas company within the cross-border asset recovery matter
         initiated by its Italian business partner

       > Advised a major global airline in the course of the insolvency of Aerosvit Airlines

       > Acted for the Ukrainian businessman in a USD multi-million dispute aimed at recovery of the
         profits diverted by his business partner, a global automotive company, out of the joint venture


                                                            7
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 110 of
                                      276




       > Acted for a Ukrainian businessman in the asset recovery dispute in Switzerland against two
         Ukrainian individuals

       > Acted for Irish Bank Resolution Corporation Limited (formerly Anglo Irish Bank) on enforcing
         its claims arising out of the security documents with respect to over a dozen of commercial
         real estate assets in Ukraine and the Russian Federation (the work included representing the
         client and related parties before the Ukrainian courts, as well as within the numerous
         proceedings in a number of European and offshore jurisdictions)

       > Acted for the majority shareholders of a large Ukrainian agricultural holding in the oppression
         of minority shareholder litigation in Cyprus

       > Acted for a large Ukrainian agricultural holding in the proceedings on recognition of the
         Ukrainian judgment in British Virgin Islands against its indirect shareholder

       > Acted for Irish Bank Resolution Corporation Limited (formerly Anglo Irish Bank) in the
         proceedings on recognition in Ukraine of the judgment issued by the High Court of Northern
         Ireland under the Insolvency (Northern Ireland) Order

       > Acted for Flooring Industries Limited SARL in the proceedings on recognition in Ukraine of the
         judgment issued by the Düsseldorf Court against the client’s Ukrainian business partner

       > Acted for VTB Bank in the proceedings on recognition of the Ukrainian court judgments
         totalling over USD 300 mln against a member of the Ukrainian Parliament

       > Acted for an Austrian agricultural holding in the dispute relating to recovery of significant
         amounts of grain from the silo in Ukraine

       > Advised world leading investment funds as owners of majority of notes issued by Mriya Agro
         Holding plc on strategy of criminal prosecution of former owners and hostile management of
         Mriya Agro holding (included representing victim in criminal proceedings, as well as assets
         preservation and recovery)

       > Acted for Ferrexpo Poltava Mining, Ukrainian subsidiary of LSE-listed Ferrexpo plc, against
         Bank “Finance and Credit” for recovery of ca. USD 10 mln

       > Advised a UK investor on recovery of debt from Ukrainian borrower and surety providers, as
         well as recognition and enforcement of the UK court judgments and freezing orders in Ukraine

       > Acted for world leading investment funds as owners of majority of notes issued by Mriya Agro
         Holding plc in a number of insolvency proceedings of Mriya group companies before the
         Ukrainian courts

       > Acted for the largest Ukrainian ice cream producer with respect to the bankruptcy proceeding
         of its business partner in Lithuania

                                                           8
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 111 of
                                      276




       > Acted for the individual deposit holder in the asset recovery proceedings against the UBO of a
         large Ukrainian insolvent bank

       > Acted for Česká exportní banka, a. s. in a set of litigations before Ukrainian commercial and
         administrative courts against the Ukrainian borrower and local municipal authorities aimed at
         reinstatement of the Bank's rights under the mortgage agreements, as well as opposing
         attempts by the Ukrainian borrower to dissipate the mortgaged and pledged assets

       > Acted for Česká exportní banka, a. s. in the bankruptcy proceedings of the Ukrainian borrower
         initiated by the Bank

       > Acted for Česká exportní banka, a. s. in a set of litigations before general, commercial and
         administrative courts arising out of the enforcement of the Bank's claims against the
         mortgaged and pledged assets of the Ukrainian borrower

       > Acted for the US fund on the recovery of the USD multi-million debt from a Dutch national

       > Acted for the global private jet manufacturer on the recovery of the USD multi-million debt
         from a UAE national

       > Acted for National Bank “Trust” in a dispute with its former Ukrainian subsidiary regarding USD
         21 million debt, which included litigations before Ukrainian general and commercial courts, as
         well as representation within liquidation proceeding

       > Acted for National Bank “Trust” in litigation on enforcement of mortgage against commercial
         real estate in Kiev belonging to the Ukrainian borrower

       > Acted for the Ukrainian supplier of refrigerating equipment in a set of commercial litigations
         against its corporate debtors

       > Advised a large European bank regarding the recovery of debt from the group of companies
         that owns a network of petrol stations in Ukraine

       > Advised a large Ukrainian bank in the set of litigations and administrative proceedings
         regarding enforcement of mortgage against commercial real estate in the Kiev downtown

       > Advised a Swiss fund on the asset recovery from a Ukrainian debtor



       Fraud investigation matters

       > Acted for a leading international sports dance organization on countering fraudulent actions
         of its Ukrainian member



                                                           9
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 112 of
                                      276




       > Acted for an international IT company on protection against fraud, unfair competition and
         infringement of IP rights in Ukraine (the work involved advice on initiation of civil and criminal
         proceedings to recover damages suffered by the client)

       > Acted for a European hygiene products manufacturer on actions against the fraudulent former
         director of the client’s Ukrainian subsidiary

       > Acted for a major international producer of medicinal goods in combatting counterfeit in
         Ukraine

       > Acted for a major global airline as regards the fraud suffered by it in Ukraine

       > Assisted a UK company in investigation into loss of a USD multi-million deposit, which was held
         in one of the Ukrainian banks

       > Acted for a Korean technology company, which was defrauded by its Ukrainian business
         partners

       > Acted for a Swiss energy efficiency company in investigating the fraud committed by one of its
         senior managers in Ukraine



       Miscellaneous

       > Advised German producer of equipment for surgery theatres in connection with tender
         procedures in Ukraine

       > Advised a major international pharma company as regards its regional business following
         geopolitical events in Crimea

       > Advised a GCC investor with respect to the potential joint venture with the major Ukrainian
         aircraft producer

       > Advised the Bulgarian investor as regards replacement of the senior management in its
         Ukrainian subsidiary

       > Advised the Bulgarian investor as regards various Ukrainian regulatory issues

       > Advised an LSE-listed oil and gas company with respect to the authority of the senior
         management in the client’s Ukrainian and Russian subsidiaries

       > Advised an LSE-listed oil and gas company with respect to taxation of dividends

       > Advised an Icelandic client on operation of its indirectly owned commercial real estate in the
         western Ukraine

                                                           10
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 113 of
                                      276




       > Advised major international pharma company as regards personal data privacy regulations in
         Ukraine

       > Acted for Irish Bank Resolution Corporation Limited (formerly Anglo Irish Bank) within the
         merger clearance procedure before the Ukrainian antimonopoly regulator

       > Advised a major Ukrainian oil and gas company on the antimonopoly issues

       > Advised one of the largest Ukrainian banks on the public procurement matters

       > Advised a Lithuanian subsidiary of a Swiss industrial company on the trade and antimonopoly
         issues arising in Ukraine

       > Advised one of the largest Ukrainian agricultural producers with respect to the Ukrainian
         goods labelling regulations

       > Advised a global industrial consultancy company with respect limitations of liability under
         Ukrainian law

       > Advised a German client on the issues relating to its Ukrainian business partner, a spouse of
         an infamous former senior judge

       > Advised a large Nordic investor in renewable energy within the dispute with its major Chinese
         subcontractor in Ukraine

       > Advised a large Nordic investor in renewable energy on the investment protection
         mechanisms available to it in Ukraine

       > Advised a large Luxembourgian investor in renewable energy on the investment protection
         mechanisms available to it in Ukraine

       > Advised a Ukrainian tobacco producer with respect to the industry regulations proposed by
         the Ukrainian government

       > Acted for a Dutch national suspected in drug trafficking into Ukraine

       > Advised an Austrian agricultural holding on the issues relating to one of its shareholders,
         a Ukrainian HNWI

       > Advised a Turkish ship owner with respect to the responsibility of calling on Crimean ports

       > Advised a Russian ship owner with respect to the responsibility of calling on Crimean ports

       > Advised a major global airline with respect to passenger claims arising, inter alia, out of
         cancelled flights


                                                          11
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 114 of
                                      276




       > Advised a major global airline on the real estate issues in Ukraine

       > Advised an Austrian agricultural holding on the real estate issues in Ukraine

       > Advised the international air transport organisation on the various issues relating to the
         operations of its representative office in Ukraine

       > Advised the global healthcare company on the various issues relating to the operations of its
         subsidiary in Ukraine




                                                          12
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 115 of
                                      276




                                КОНСТИТУЦІЯ УКРАЇНИ


             (Відомості Верховної Ради України (ВВР), 1996, № 30, ст. 141)

       […]

       Стаття 19. Правовий порядок в Україні ґрунтується на засадах, відповідно до яких ніхто не
       може бути примушений робити те, що не передбачено законодавством.
       Органи державної влади та органи місцевого самоврядування, їх посадові особи зобов'язані
       діяти лише на підставі, в межах повноважень та у спосіб, що передбачені Конституцією та
       законами України.

       […]

       Стаття 62. Особа вважається невинуватою у вчиненні злочину і не може бути піддана
       кримінальному покаранню, доки її вину не буде доведено в законному порядку і
       встановлено обвинувальним вироком суду.

       Ніхто не зобов'язаний доводити свою невинуватість у вчиненні злочину.

       Обвинувачення не може ґрунтуватися на доказах, одержаних незаконним шляхом, а також
       на припущеннях. Усі сумніви щодо доведеності вини особи тлумачаться на її користь.

       У разі скасування вироку суду як неправосудного держава відшкодовує матеріальну і
       моральну шкоду, завдану безпідставним засудженням.

       […]

       Стаття 124. Правосуддя в Україні здійснюють виключно суди.

       Делегування функцій судів, а також привласнення цих функцій іншими органами чи
       посадовими особами не допускаються.

       Юрисдикція судів поширюється на будь-який юридичний спір та будь-яке кримінальне
       обвинувачення. У передбачених законом випадках суди розглядають також інші справи.

       Законом може бути визначений обов’язковий досудовий порядок урегулювання спору.

       Народ безпосередньо бере участь у здійсненні правосуддя через присяжних.

       Україна може визнати юрисдикцію Міжнародного кримінального суду на умовах,
       визначених Римським статутом Міжнародного кримінального суду.

       […]

       Стаття 131-1. В Україні діє прокуратура, яка здійснює:
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 116 of
                                      276

       1) підтримання публічного обвинувачення в суді;

       2) організацію і процесуальне керівництво досудовим розслідуванням, вирішення
       відповідно до закону інших питань під час кримінального провадження, нагляд за
       негласними та іншими слідчими і розшуковими діями органів правопорядку;

       3) представництво інтересів держави в суді у виключних випадках і в порядку, що визначені
       законом.

       Організація та порядок діяльності прокуратури визначаються законом.

       Прокуратуру в Україні очолює Генеральний прокурор, якого призначає на посаду та
       звільняє з посади за згодою Верховної Ради України Президент України.

       Строк повноважень Генерального прокурора становить шість років. Одна й та ж особа не
       може обіймати посаду Генерального прокурора два строки поспіль.

       Дострокове звільнення з посади Генерального прокурора здійснюється виключно у
       випадках і з підстав, визначених цією Конституцією та законом.

       […]
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 117 of
                                      276




                                CONSTITUTION OF UKRAINE


             (Bulletin of the Verkhovna Rada of Ukraine (BVR), 1996, No. 30, p. 141)

       […]

       Article 19. The legal order in Ukraine is based on a principle that nobody can be compelled to do
       what is not envisaged in the legislation.
       State bodies and local self-governance bodies, their officials must act only on the basis, within the
       limits of their authority and in a way that are envisaged in the Constitution of Ukraine and laws of
       Ukraine.

       […]

       Article 62. A person shall be deemed innocent of committing a crime and shall not be subjected
       to a criminal punishment unless his/her guilt has been proven through a legal procedure and
       established by a court verdict of guilty.

       No one is obliged to prove his innocence in committing a crime.

       The accusation cannot be based on evidence obtained by illegal means, as well as on assumptions.
       All doubts about the proof of the person's guilt are interpreted in his favor.

       If the court’s verdict is canceled as unjust, the state shall compensate the pecuniary and moral
       damage caused by the unjustified conviction.

       […]

       Article 124. Justice in Ukraine is administered exclusively by the courts.

       The delegation of functions of the courts, as well as assignment of these functions to other bodies
       or officials, is not allowed.

       Jurisdiction of courts extends to any legal dispute and any criminal accusation. If envisaged by
       law, the courts shall also consider other cases.

       The law may define a mandatory pre-trial procedure for settling a dispute.

       The people participate directly in the administration of justice through juries.

       Ukraine may recognize the jurisdiction of the International Criminal Court under the terms set out
       in the Rome Statute of the International Criminal Court.

       […]

       Article 131-1. In Ukraine, there is a prosecutor’s office that conducts:
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 118 of
                                      276

       1) maintenance of a public prosecution in court;

       2) organization and procedural direction of the pretrial investigation, decision in accordance with
       the law on other issues during criminal proceedings, supervision of covert and other investigation
       and search activities of law-enforcement authorities;

       3) representation of the interests of the state in court in exceptional cases and in the manner
       determined by law.

       The organization and procedure for the activities of the prosecutor’s office are determined by law.

       The Prosecutor’s Office in Ukraine is headed by the Prosecutor General, who is appointed and
       dismissed by the President of Ukraine with the consent of the Verkhovna Rada of Ukraine.

       The term of office of the Prosecutor General is six years. One and the same person cannot hold the
       office of the Prosecutor General for two consecutive terms.

       Early dismissal of the Prosecutor General from office is conducted exclusively in the cases and on
       the grounds determined by this Constitution and law.

       […]
       Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 119 of
                                             276



DATE OF TRANSLATION:                         13-Jan-2021
ELECTRONIC FILE NAME:                        Constitution of Ukraine (Articles 62 and 131-1) (UKR)
SOURCE LANGUAGE:                             Ukrainian
TARGET LANGUAGE:                             English
TRANSPERFECT JOB ID:                         US0881324


TransPerfect is globally certified under the standards ISO 9001:2015, ISO 17100:2015, and
ISO 18587:2017. This Translation Certificate confirms the included documents have been
completed in conformance with the Quality Management System documented in its ISO
process maps and are, to the best knowledge and belief of all TransPerfect employees
engaged on the project, full and accurate translations of the source material.

                TRANSPERFECT TRANSLATIONS INTERNATIONAL, INC.
                          TRANSPERFECT GLOBAL HQ
                 1250 BROADWAY, 7TH FLOOR, NEW YORK, NY 10001



 Tcert v. 4.0
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 120 of
                                      276




                    КРИМІНАЛЬНИЙ ПРОЦЕСУАЛЬНИЙ КОДЕКС УКРАЇНИ


             (Відомості Верховної Ради України (ВВР), 2013, № 9-10, № 11-12, № 13, ст.88)

       […]

       Стаття 3. Визначення основних термінів Кодексу

       1. Терміни, що їх вжито в цьому Кодексі, якщо немає окремих вказівок, мають таке
       значення:

       […]

       10) кримінальне провадження - досудове розслідування і судове провадження, процесуальні
       дії у зв’язку із вчиненням діяння, передбаченого законом України про кримінальну
       відповідальність;

       […]

       Стаття 38. Орган досудового розслідування

       1. Органами досудового розслідування є органи, що здійснюють досудове слідство і
       дізнання.

       2. Досудове слідство здійснюють:

       1) слідчі підрозділи:

       а) органів Національної поліції;

       б) органів безпеки;

       в) органів, що здійснюють контроль за додержанням податкового законодавства;

       г) органів Державного бюро розслідувань;

       2) підрозділ детективів, підрозділ          внутрішнього    контролю    Національного
       антикорупційного бюро України.

       3. Дізнання здійснюють підрозділи дізнання або уповноважені особи інших підрозділів:

       а) органів Національної поліції;

       б) органів безпеки;

       в) органів, що здійснюють контроль за додержанням податкового законодавства;
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 121 of
                                      276

       г) органів Державного бюро розслідувань;

       ґ) Національного антикорупційного бюро України.

       4. Досудове слідство здійснюють слідчі одноособово або слідчою групою.

       5. Орган досудового розслідування зобов’язаний застосовувати всі передбачені законом
       заходи для забезпечення ефективності досудового розслідування.

       […]

       Стаття 42. Підозрюваний, обвинувачений

       1. Підозрюваним є особа, якій у порядку, передбаченому статтями 276-279 цього Кодексу,
       повідомлено про підозру, особа, яка затримана за підозрою у вчиненні кримінального
       правопорушення, або особа, щодо якої складено повідомлення про підозру, однак його не
       вручено їй внаслідок невстановлення місцезнаходження особи, проте вжито заходів для
       вручення у спосіб, передбачений цим Кодексом для вручення повідомлень.

       2. Обвинуваченим (підсудним) є особа, обвинувальний акт щодо якої переданий до суду в
       порядку, передбаченому статтею 291 цього Кодексу.

       3. Підозрюваний, обвинувачений має право:

       1) знати, у вчиненні      якого кримінального правопорушення його підозрюють,
       обвинувачують;

       2) бути чітко і своєчасно повідомленим про свої права, передбачені цим Кодексом, а також
       отримати їх роз’яснення;

       3) на першу вимогу мати захисника і побачення з ним до першого допиту з дотриманням
       умов, що забезпечують конфіденційність спілкування, а також після першого допиту - мати
       такі побачення без обмеження їх кількості й тривалості; на участь захисника у проведенні
       допиту та інших процесуальних дій; на відмову від захисника в будь-який момент
       кримінального провадження; на отримання правової допомоги захисника за рахунок
       держави у випадках, передбачених цим Кодексом та/або законом, що регулює надання
       безоплатної правової допомоги, в тому числі у зв’язку з відсутністю коштів на її оплату;

       4) не говорити нічого з приводу підозри проти нього, обвинувачення або у будь-який
       момент відмовитися відповідати на запитання;

       5) давати пояснення, показання з приводу підозри, обвинувачення чи в будь-який момент
       відмовитися їх давати;

       6) вимагати перевірки обґрунтованості затримання;

       7) у разі затримання або застосування запобіжного заходу у вигляді тримання під вартою -
       на негайне повідомлення членів сім’ї, близьких родичів чи інших осіб про затримання і
       місце свого перебування згідно з положеннями статті 213 цього Кодексу;

       8) збирати і подавати слідчому, прокурору, слідчому судді докази;

       9) брати участь у проведенні процесуальних дій;
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 122 of
                                      276

       10) під час проведення процесуальних дій ставити запитання, подавати свої зауваження та
       заперечення щодо порядку проведення дій, які заносяться до протоколу;

       11) застосовувати з додержанням вимог цього Кодексу технічні засоби при проведенні
       процесуальних дій, в яких він бере участь. Слідчий, прокурор, слідчий суддя, суд мають
       право заборонити застосовування технічних засобів при проведенні окремої процесуальної
       дії чи на певній стадії кримінального провадження з метою нерозголошення відомостей, які
       містять таємницю, що охороняється законом, чи стосуються інтимного життя особи, про
       що виноситься (постановляється) вмотивована постанова (ухвала);

       12) заявляти клопотання про проведення процесуальних дій, про забезпечення безпеки
       щодо себе, членів своєї сім’ї, близьких родичів, майна, житла тощо;

       13) заявляти відводи;

       14) ознайомлюватися з матеріалами досудового розслідування в порядку, передбаченому
       статтею 221 цього Кодексу, та вимагати відкриття матеріалів згідно зі статтею 290 цього
       Кодексу;

       15) одержувати копії процесуальних документів та письмові повідомлення;

       16) оскаржувати рішення, дії та бездіяльність слідчого, прокурора, слідчого судді в порядку,
       передбаченому цим Кодексом;

       17) вимагати відшкодування шкоди, завданої незаконними рішеннями, діями чи
       бездіяльністю органу, що здійснює оперативно-розшукову діяльність, досудове
       розслідування, прокуратури або суду, в порядку, визначеному законом, а також
       відновлення репутації, якщо підозра, обвинувачення не підтвердилися;

       18) користуватися рідною мовою, отримувати копії процесуальних документів рідною або
       іншою мовою, якою він володіє, та в разі необхідності користуватися послугами
       перекладача за рахунок держави.

       4. Обвинувачений також має право:

       1) брати участь під час судового розгляду у допиті свідків обвинувачення або вимагати
       їхнього допиту, а також вимагати виклику і допиту свідків захисту на тих самих умовах, що
       й свідків обвинувачення;

       2) збирати і подавати суду докази;

       3) висловлювати в судовому засіданні свою думку щодо клопотань інших учасників
       судового провадження;

       4) виступати в судових дебатах;

       5) ознайомлюватися з журналом судового засідання та технічним записом судового
       процесу, які йому зобов’язані надати уповноважені працівники суду, і подавати щодо них
       свої зауваження;

       6) оскаржувати в установленому цим Кодексом порядку судові рішення та ініціювати їх
       перегляд, знати про подані на них апеляційні та касаційні скарги, заяви про їх перегляд,
       подавати на них заперечення;
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 123 of
                                      276

       7) отримувати роз’яснення щодо порядку підготовки та використання досудової доповіді,
       відмовлятися від участі у підготовці досудової доповіді;

       8) брати участь у підготовці досудової доповіді, надавати представнику персоналу органу
       пробації інформацію, необхідну для підготовки такої доповіді, ознайомлюватися з текстом
       досудової доповіді, подавати свої зауваження та уточнення.

       5. Підозрюваний, обвинувачений мають також інші процесуальні права, передбачені цим
       Кодексом.

       6. Підозрюваний, обвинувачений, який є іноземцем і тримається під вартою, має право на
       зустріч з представником дипломатичної чи консульської установи своєї держави, яку йому
       зобов’язана забезпечити адміністрація місця ув’язнення.

       7. Підозрюваний, обвинувачений зобов’язаний:

       1) прибути за викликом до слідчого, прокурора, слідчого судді, суду, а в разі неможливості
       прибути за викликом у призначений строк - заздалегідь повідомити про це зазначених осіб;

       2) виконувати обов’язки, покладені на нього рішенням про застосування заходів
       забезпечення кримінального провадження;

       3) підкорятися законним вимогам та розпорядженням слідчого, прокурора, слідчого судді,
       суду;

       4) надавати достовірну інформацію представнику персоналу органу пробації, необхідну для
       підготовки досудової доповіді.

       8. Підозрюваному, обвинуваченому вручається пам’ятка про його процесуальні права та
       обов’язки одночасно з їх повідомленням особою, яка здійснює таке повідомлення.

       […]

       Стаття 110. Процесуальні рішення

       1. Процесуальними рішеннями є всі рішення органів досудового розслідування, прокурора,
       слідчого судді, суду.

       2. Судове рішення приймається у формі ухвали, постанови або вироку, які мають
       відповідати вимогам, передбаченим статтями 369, 371-374 цього Кодексу.

       3. Рішення слідчого, дізнавача, прокурора приймається у формі постанови. Постанова
       виноситься у випадках, передбачених цим Кодексом, а також коли слідчий, дізнавач,
       прокурор визнає це за необхідне.

       4. Обвинувальний акт є процесуальним рішенням, яким прокурор висуває обвинувачення у
       вчиненні кримінального правопорушення і яким завершується досудове розслідування.
       Обвинувальний акт повинен відповідати вимогам, передбаченим у статті 291 цього
       Кодексу.

       5. Постанова слідчого, дізнавача, прокурора складається з:

       1) вступної частини, яка повинна містити відомості про:

       місце і час прийняття постанови;
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 124 of
                                      276

       прізвище, ім’я, по батькові, посаду особи, яка прийняла постанову;

       2) мотивувальної частини, яка повинна містити відомості про:

       зміст обставин, які є підставами для прийняття постанови;

       мотиви прийняття постанови, їх обґрунтування та посилання на положення цього Кодексу;

       3) резолютивної частини, яка повинна містити відомості про:

       зміст прийнятого процесуального рішення;

       місце та час (строки) його виконання;

       особу, якій належить виконати постанову;

       можливість та порядок оскарження постанови.

       6. Постанова слідчого, дізнавача, прокурора виготовляється на офіційному бланку та
       підписується службовою особою, яка прийняла відповідне процесуальне рішення.

       7. Постанова слідчого, дізнавача, прокурора, прийнята в межах компетенції згідно із
       законом, є обов’язковою для виконання фізичними та юридичними особами, прав, свобод
       чи інтересів яких вона стосується.

       […]

       Стаття 277. Зміст письмового повідомлення про підозру

       1. Письмове повідомлення про підозру складається прокурором або слідчим за
       погодженням з прокурором.

       Повідомлення має містити такі відомості:

       1) прізвище та посаду слідчого, прокурора, який здійснює повідомлення;

       2) анкетні відомості особи (прізвище, ім’я, по батькові, дату та місце народження, місце
       проживання, громадянство), яка повідомляється про підозру;

       3) найменування (номер) кримінального провадження, у межах якого здійснюється
       повідомлення;

       4) зміст підозри;

       5) правова кваліфікація кримінального правопорушення, у вчиненні якого підозрюється
       особа, із зазначенням статті (частини статті) закону України про кримінальну
       відповідальність;

       6) стислий виклад фактичних обставин кримінального правопорушення, у вчиненні якого
       підозрюється особа, у тому числі зазначення часу, місця його вчинення, а також інших
       суттєвих обставин, відомих на момент повідомлення про підозру;

       7) права підозрюваного;

       8) підпис слідчого, прокурора, який здійснив повідомлення.
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 125 of
                                      276




                              CRIMINAL PROCEDURE CODE OF UKRAINE


             (Bulletin of the Verkhovna Rada of Ukraine (BVR), 2013, No. 9-10, No. 11-12, No.
                                                13, p. 88)

       […]

       Article 3. Key definitions of the Code

       1. The terms that are used in this Code, if there are no special instructions, have the following
       meaning:

       […]

       10) criminal proceedings – pretrial investigation and court trial, procedural actions in connection
       with the commission of an act provided for by the law of Ukraine on criminal liability;

       […]

       Article 38. Pretrial investigation body

       1. The bodies of the pretrial investigation are the bodies that conduct the pretrial investigation and
       inquiry.

       2. Pre-trial investigation is conducted:

       1) investigative units of:

       a) bodies of the National Police;

       b) security bodies;

       c) bodies exercising control over the observance of tax legislation;

       d) bodies of the State Bureau of Investigation;

       2) detectives unit, internal control unit of the National Anticorruption Bureau of Ukraine.

       3. Inquiries are conducted by inquiry units or authorized persons of other units of:

       a) bodies of the National Police;

       b) security bodies;

       c) bodies exercising control over the observance of tax legislation;

       d) bodies of the State Bureau of Investigation;
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 126 of
                                      276

       e) National Anticorruption Bureau of Ukraine.

       4. The pretrial investigation is conducted by investigators alone or by an investigative group.

       5. The pretrial investigation body is obliged to take all measures provided by law to ensure the
       effectiveness of the pretrial investigation.

       […]

       Article 42. Suspect, accused

       1. A suspect is a person who, in accordance with the procedure provided for in Articles 276-279
       of this Code, has been notified of suspicion, a person detained on suspicion of committing a
       criminal offense, or a person in respect of whom a notice of suspicion has been drawn up, but it
       has not been handed over due to failure to establish the location of the person, however, measures
       have been taken to deliver in the manner prescribed by this Code for the delivery of notifications.

       2. Accused (defendant) is a person in respect of whom accusation documents have been brought
       to court in accordance with the procedure provided for in Article 291 of this Code.

       3. The suspect, the accused has the right:

       1) to know what criminal offense he is suspected of, accused of;

       2) to be clearly and timely notified of his rights provided for by this Code, as well as to receive
       their explanations;

       3) at the first request to have a defense lawyer and a meeting with him before the first interrogation,
       subject to conditions ensuring the confidentiality of communication, and also after the first
       interrogation - to have such visits without limiting their number and duration; to the participation
       of a defense lawyer in interrogation and other procedural actions; to refuse a defense lawyer at any
       time in criminal proceedings; to receive legal assistance from a defense lawyer at the expense of
       the state in cases provided for by this Code and/or the law regulating the provision of free legal
       assistance, including in connection with the lack of funds to pay for it;

       4) not to say anything about the suspicion against him, the accusation or at any time refuse to
       answer questions;

       5) to give explanations, testimonies about suspicions, accusations or refuse to give them at any
       time;

       6) to require verification of the justification for detention;

       7) in the event of arrest or the application of a preventive measure in the form of detention in
       custody - to immediately notify family members, close relatives or other persons about the
       detention and the place of stay in accordance with the provisions of Article 213 of this Code;

       8) to collect and submit evidence to the investigator, prosecutor, investigating judge;

       9) to participate in the conduct of legal proceedings;

       10) during procedural actions, to ask questions, submit comments and objections regarding the
       procedure for conducting actions that shall be recorded in the protocol;
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 127 of
                                      276

       11) to apply, in compliance with the requirements of this Code, technical means during procedural
       actions in which he participates. An investigator, a prosecutor, an investigating judge, a court has
       the right to prohibit the use of technical means during a separate procedural action or at a certain
       stage of criminal proceedings for the purpose of non-disclosure of information containing secrets
       protected by law, relate to the intimate life of a person, about which a reasoned resolution (order)
       is issued;

       12) to file requests for procedural actions, on ensuring security in relation to himself, his family
       members, close relatives, property, housing, etc.;

       13) to declare challenges;

       14) to get acquainted with the materials of the pretrial investigation in the manner prescribed by
       Article 221 of this Code, and to demand the opening of materials in accordance with Article 290
       of this Code;

       15) to receive copies of procedural documents and written notifications;

       16) to appeal against decisions, actions and inaction of an investigator, prosecutor, investigating
       judge in the manner prescribed by this Code;

       17) to demand compensation for harm caused by illegal decisions, actions or inaction of the body
       conducting operational-search activities, pretrial investigation, prosecutor's office or court, in the
       manner prescribed by law, as well as restoration of reputation, if the suspicion, accusation was not
       confirmed;

       18) to use his native language, receive copies of procedural documents in his native or another
       language that he speaks, and, if necessary, use the services of an interpreter at the expense of the
       state.

       4. The accused also has the right:

       1) to participate during the trial in the examination of witnesses for prosecution or demand their
       interrogation, and to demand the summoning and interrogation of witnesses for defense under the
       same conditions as witnesses for prosecution;

       2) to collect and submit evidence to the court;

       3) to express in the court session his opinion regarding the petitions of other participants in the
       court proceedings;

       4) to speak in court hearings;

       5) to get acquainted with the journal of the court session and the technical record of the trial, which
       the authorized employees of the court must provide to him, and submit comments on them;

       6) to appeal in accordance with the procedure established by this Code against court decisions and
       initiate their revision, to know about the appeals and cassation complaints filed against them,
       applications for their revision, to submit objections to them;

       7) to receive explanations on the procedure for the preparation and use of the pretrial report, refuse
       to participate in the preparation of the pretrial report;
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 128 of
                                      276

       8) to participate in the preparation of the pretrial report, provide the representative of the staff of
       the probation authority with the information necessary for the preparation of such a report, get
       acquainted with the text of the pretrial report, submit comments and clarifications.

       5. The suspect, the accused also have other procedural rights provided for by this Code.

       6. The suspect, the accused, who is a foreigner and is in custody, has the right to a meeting with a
       representative of the diplomatic or consular institution of his state, which the administration of the
       place of detention is obliged to arrange.

       7. The suspect, the accused is obliged:

       1) to arrive upon summons to the investigator, prosecutor, investigating judge, court, and if it is
       impossible to arrive on summons within the appointed time – inform the indicated persons about
       it in advance;

       2) to fulfill the duties assigned to him by the decision on the application of interim measures in
       criminal proceedings;

       3) to obey the legal requirements and orders of the investigator, prosecutor, investigator, judge,
       court;

       4) to provide the representative of the staff of probation authority with reliable information
       necessary for the preparation of the pretrial report.

       8. The suspect, the accused is given a memo on his procedural rights and obligations
       simultaneously with their notification by the person who conducts such notification.

       […]

       Article 110. Procedural decisions

       1. Procedural decisions are all decisions of the bodies of pretrial investigation, prosecutor,
       investigating judge, court.

       2. The court decision is taken in the form of an order, resolution or verdict, which must meet the
       requirements provided for in Articles 369, 371-374 of this Code.

       3. The decision of the investigator, inquirer, prosecutor is made in the form of a resolution. The
       resolution is issued in the cases provided for by this Code, as well as when the investigator,
       inquirer, prosecutor considers it necessary.

       4. An accusation document is a procedural decision by which a prosecutor brings charges of a
       criminal offense and by which the pretrial investigation ends. The accusation document must
       comply with the requirements provided for in Article 291 of this Code.

       5. The decision of the investigator, inquirer, prosecutor consists of:

       1) the introductory part, which must contain information about:

       place and time of issuance of the resolution;

       surname, name, patronymic, position of the person who adopted the resolution;

       2) motivation part, which must contain information about:
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 129 of
                                      276

       the content of the circumstances that are the grounds for the adoption of the resolution;

       the reasons for the adoption of the resolution, their justification and references to the provisions of
       this Code;

       3) operative part, which must contain information about:

       the content of the adopted procedural decision;

       place and time (terms) of its execution;

       the person who is to execute the resolution;

       the possibility and procedure for appealing against the decision.

       6. The resolution of the investigator, inquirer, prosecutor is made on the official letterhead and
       signed by the official who made the relevant procedural decision.

       7. The resolution of the investigator, inquirer, prosecutor, adopted within the competence in
       accordance with the law, is binding on individuals and legal entities whose rights, freedoms or
       interests it concerns.

       […]

       Article 277. Content of a written notice of suspicion

       1. A written notice of suspicion is issued by a prosecutor or an investigator in agreement with the
       prosecutor.

       The notification must contain the following information:

       1) surname and position of the investigator, prosecutor conducting the notification;

       2) personal information of the person (surname, name, patronymic, date and place of birth, place
       of residence, citizenship), which is notified of the suspicion;

       3) title (number) of the criminal proceedings within which the notification is conducted;

       4) content of the suspicion;

       5) legal qualification of a criminal offense, of which the person is suspected, with an indication of
       the article (part of the article) of the law of Ukraine on criminal liability;

       6) summary of the factual circumstances of the criminal offense of which the person is suspected,
       including the indication of the time, place of its commission, as well as other significant
       circumstances known at the time of notification of suspicion;

       7) the suspect's rights;

       8) the signature of the investigator, the prosecutor who made the notification.
       Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 130 of
                                             276



DATE OF TRANSLATION:                         13-Jan-2021
ELECTRONIC FILE NAME:                        Criminal Procedure Code (UKR)
SOURCE LANGUAGE:                             Ukrainian
TARGET LANGUAGE:                             English
TRANSPERFECT JOB ID:                         US0881324


TransPerfect is globally certified under the standards ISO 9001:2015, ISO 17100:2015, and
ISO 18587:2017. This Translation Certificate confirms the included documents have been
completed in conformance with the Quality Management System documented in its ISO
process maps and are, to the best knowledge and belief of all TransPerfect employees
engaged on the project, full and accurate translations of the source material.

                TRANSPERFECT TRANSLATIONS INTERNATIONAL, INC.
                          TRANSPERFECT GLOBAL HQ
                 1250 BROADWAY, 7TH FLOOR, NEW YORK, NY 10001



 Tcert v. 4.0
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 131 of
                                      276




                                       ЗАКОН УКРАЇНИ


                                         Про прокуратуру

                        (Відомості Верховної Ради (ВВР), 2015, № 2-3, ст.12)

       […]

       Стаття 2. Функції прокуратури

       1. На прокуратуру покладаються такі функції:

       1) підтримання державного обвинувачення в суді;

       2) представництво інтересів громадянина або держави в суді у випадках, визначених цим
       Законом та главою 12 розділу III Цивільного процесуального кодексу України;

       3) нагляд за додержанням законів органами, що провадять оперативно-розшукову
       діяльність, дізнання, досудове слідство;

       4) нагляд за додержанням законів при виконанні судових рішень у кримінальних справах, а
       також при застосуванні інших заходів примусового характеру, пов’язаних з обмеженням
       особистої свободи громадян.

       2. З метою реалізації своїх функцій прокуратура здійснює міжнародне співробітництво.

       3. На прокуратуру не можуть покладатися функції, не передбачені Конституцією України.

       […]

       Стаття 5. Здійснення функцій прокуратури виключно прокурорами

       1. Функції прокуратури України здійснюються виключно прокурорами. Делегування
       функцій прокуратури, а також привласнення цих функцій іншими органами чи посадовими
       особами не допускається.

       […]
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 132 of
                                      276




                                          LAW OF UKRAINE


                                             On Prosecutor’s Office

                        (Bulletin of the Verkhovna Rada (BVR), 2015, No. 2-3, p. 12)

       […]

       Article 2. Functions of the prosecutor’s office

       1. The prosecutor’s office is assigned with the following functions:

       1) maintenance of public prosecution in court;

       2) representation of the interests of a citizen or the state in court in cases determined by this Law
       and Chapter 12 of Section III of the Civil Procedure Code of Ukraine;

       3) supervision over the observance of laws by bodies conducting operational-search activity,
       inquiry, pre-trial investigation;

       4) supervision over the observance of laws in the execution of court decisions in criminal cases,
       as well as in the application of other coercive measures related to the restriction of the personal
       freedom of citizens.

       2. In order to fulfill its functions, the prosecutor’s office conducts international cooperation.

       3. The prosecutor’s office cannot be assigned functions that are not provided for by the
       Constitution of Ukraine.

       […]

       Article 5. Exercise of the functions of the prosecutor’s office exclusively by prosecutors

       1. The functions of the prosecutor’s office of Ukraine shall be exercised exclusively by
       prosecutors. Delegation of the functions of the prosecutor’s office, as well as their appropriation
       by other authorities or officials shall be prohibited.

       […]
       Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 133 of
                                             276



DATE OF TRANSLATION:                         13-Jan-2021
ELECTRONIC FILE NAME:                        Law on Prosecutor`s Office (UKR)
SOURCE LANGUAGE:                             Ukrainian
TARGET LANGUAGE:                             English
TRANSPERFECT JOB ID:                         US0881324


TransPerfect is globally certified under the standards ISO 9001:2015, ISO 17100:2015, and
ISO 18587:2017. This Translation Certificate confirms the included documents have been
completed in conformance with the Quality Management System documented in its ISO
process maps and are, to the best knowledge and belief of all TransPerfect employees
engaged on the project, full and accurate translations of the source material.

                TRANSPERFECT TRANSLATIONS INTERNATIONAL, INC.
                          TRANSPERFECT GLOBAL HQ
                 1250 BROADWAY, 7TH FLOOR, NEW YORK, NY 10001



 Tcert v. 4.0
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 134 of
                                      276




                     ЦИВІЛЬНИЙ ПРОЦЕСУАЛЬНИЙ КОДЕКС УКРАЇНИ


                (Відомості Верховної Ради України (ВВР), 2004, № 40-41, 42, ст.492)

       […]

       Стаття 262. Окрема ухвала суду

       […]

       11. Окрема ухвала стосовно порушення законодавства, яке містить ознаки кримінального
       правопорушення, надсилається прокурору або органу досудового розслідування, які
       повинні надати суду відповідь про вжиті ними заходи у визначений в окремій ухвалі
       строк. За відповідним клопотанням прокурора або органу досудового розслідування
       вказаний строк може бути продовжено.

       […]

       Стаття 290. Пред’явлення позову про визнання необґрунтованими активів та їх стягнення
       в дохід держави

       1. Позов про визнання необґрунтованими активів та їх стягнення в дохід держави
       подається та представництво держави в суді здійснюється прокурором Спеціалізованої
       антикорупційної прокуратури. У справах про визнання необґрунтованими активів та їх
       стягнення в дохід держави щодо активів працівника Національного антикорупційного
       бюро України, прокурора Спеціалізованої антикорупційної прокуратури чи активів,
       набутих іншими особами в передбачених цією статтею випадках, звернення до суду та
       представництво держави в суді здійснюються прокурорами Генеральної прокуратури
       України за дорученням Генерального прокурора.

       2. Позов пред’являється щодо:

       активів, набутих після дня набрання чинності Законом України "Про внесення змін до
       деяких законодавчих актів України щодо конфіскації незаконних активів осіб,
       уповноважених на виконання функцій держави або місцевого самоврядування, і
       покарання за набуття таких активів", якщо різниця між їх вартістю і законними доходами
       особи, уповноваженої на виконання функцій держави або місцевого самоврядування, у
       п’ятсот і більше разів перевищує розмір прожиткового мінімуму для працездатних осіб,
       встановленого законом на день набрання чинності зазначеним Законом, але не перевищує
       межу, встановлену статтею 368-5 Кримінального кодексу України;

       активів, набутих після дня набрання чинності Законом України "Про внесення змін до
       деяких законодавчих актів України щодо конфіскації незаконних активів осіб,
       уповноважених на виконання функцій держави або місцевого самоврядування, і
       покарання за набуття таких активів", якщо різниця між їх вартістю і законними доходами
       особи, уповноваженої на виконання функцій держави або місцевого самоврядування, у
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 135 of
                                      276

       п’ятсот і більше разів перевищує розмір прожиткового мінімуму для працездатних осіб,
       встановленого законом на день набрання чинності зазначеним Законом, а кримінальне
       провадження за статтею 368-5 Кримінального кодексу України, предметом злочину в
       якому були ці активи, закрите на підставі пунктів 3, 4, 5, 8, 10 частини першої статті 284
       Кримінального процесуального кодексу України і відповідне рішення набуло статусу
       остаточного;

       доходів, отриманих від активів, зазначених в абзацах другому та третьому цієї частини.

       3. Для визначення вартості активів, зазначених у частині другій цієї статті, застосовується
       вартість їх набуття, а у разі їх набуття безоплатно чи за ціною, нижчою за мінімальну
       ринкову, мінімальна ринкова вартість таких або аналогічних активів на дату набуття.

       4. Позов про визнання необґрунтованими активів та їх стягнення в дохід держави може
       бути пред’явлено до особи, яка, будучи особою, уповноваженою на виконання функцій
       держави або місцевого самоврядування, набула у власність активи, зазначені у частині
       другій цієї статті, та/або до іншої фізичної чи юридичної особи, яка набула у власність
       такі активи за дорученням особи, уповноваженої на виконання функцій держави або
       місцевого самоврядування, або якщо особа, уповноважена на виконання функцій держави
       або місцевого самоврядування, може прямо чи опосередковано вчиняти щодо таких
       активів дії, тотожні за змістом здійсненню права розпорядження ними.

       5. Національне антикорупційне бюро України та Спеціалізована антикорупційна
       прокуратура, а у визначених законом випадках - Державне бюро розслідувань та
       Генеральна прокуратура України - вживають заходів щодо виявлення необґрунтованих
       активів та збору доказів їх необґрунтованості.

       6. При визначенні різниці між вартістю набутих активів і законними доходами відповідно
       до частини другої цієї статті не враховуються активи, враховані при кваліфікації діяння у
       триваючому кримінальному провадженні за статтею 368-5 Кримінального кодексу
       України, у рішенні про закриття кримінального провадження, крім випадків його закриття
       на підставі пунктів 3, 4, 5, 8, 10 частини першої статті 284 Кримінального процесуального
       кодексу України, або у вироку суду за зазначеною статтею Кримінального кодексу
       України, які набрали законної сили.

       7. У разі якщо ухвалення судового рішення щодо визнання необґрунтованими активів та їх
       стягнення в дохід держави може вплинути на права та обов’язки третіх осіб щодо таких
       активів, позивач зобов’язаний одночасно з пред’явленням позову повідомити про це таких
       третіх осіб і подати до суду заяву про залучення їх до участі у справі як третіх осіб, які не
       заявляють самостійні вимоги щодо предмета спору. До такої заяви мають бути додані
       докази про направлення копій заяви особам, про залучення яких як третіх осіб подана
       заява.

       8. Для цілей цієї глави:

       1) термін "активи" означає грошові кошти (у тому числі готівкові кошти, кошти, що
       перебувають на банківських рахунках чи на зберіганні у банках або інших фінансових
       установах), інше майно, майнові права, нематеріальні активи, у тому числі криптовалюти,
       обсяг зменшення фінансових зобов’язань, а також роботи чи послуги, надані особі,
       уповноваженій на виконання функцій держави чи місцевого самоврядування;

       2) під "набуттям активів" слід розуміти набуття активів особою, уповноваженою на
       виконання функцій держави або місцевого самоврядування, у власність, а також набуття
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 136 of
                                      276

       активів у власність іншою фізичною або юридичною особою, якщо доведено, що таке
       набуття було здійснено за дорученням особи, уповноваженої на виконання функцій
       держави або місцевого самоврядування, або що особа, уповноважена на виконання
       функцій держави або місцевого самоврядування, може прямо чи опосередковано вчиняти
       щодо таких активів дії, тотожні за змістом здійсненню права розпорядження ними;

       3) особами, уповноваженими на виконання функцій держави або місцевого
       самоврядування, є особи, зазначені у пункті 1 частини першої статті 3 Закону України
       "Про запобігання корупції";

       4) працівниками Національного антикорупційного бюро України є Директор бюро, його
       перший заступник, заступник, особи начальницького складу та державні службовці
       Національного антикорупційного бюро України;

       5) термін "законні доходи" означає доходи, правомірно отримані особою із законних
       джерел, зокрема джерел, визначених пунктами 7 і 8 частини першої статті 46 Закону
       України "Про запобігання корупції";

       Стаття 291. Визнання необґрунтованими активів

       1. Суд визнає необґрунтованими активи, якщо судом на підставі поданих доказів не
       встановлено, що активи або грошові кошти, необхідні для придбання активів, щодо яких
       поданий позов про визнання їх необґрунтованими, були набуті за рахунок законних
       доходів.

       […]
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 137 of
                                      276




                                CIVIL PROCEDURE CODE OF UKRAINE


               (Bulletin of the Verkhovna Rada of Ukraine (BVR), 2004, No. 40-41, p. 492)

       […]

       Article 262. A separate order

       […]

       11. A separate order on violation of the law, which contains elements of a criminal offense, is
       sent to the prosecutor or the pre-trial investigation authority, which must provide the court with a
       response on the measures taken within a period specified in a separate order. At the request of
       the prosecutor or the pre-trial investigation authority, this period may be extended.

       […]

       Article 290. Filing a claim for the recognition of assets as unjustified and their recovery to the
       state revenue

       1. The claim for the recognition of assets as unjustified and their recovery to the state revenue is
       filed and the representation of the state in court is performed by the prosecutor of the Specialized
       Anti-Corruption Prosecutor’s Office. In cases on the recognition of assets as unjustified and their
       recovery to the state revenue on the assets of an employee of the National Anti-Corruption
       Bureau of Ukraine, the prosecutor of the Specialized Anti-Corruption Prosecutor’s Office or
       assets acquired by other persons in the cases provided for by this Article, the appeal to the court
       and the representation of the state in court are performed by the prosecutors of the Prosecutor`s
       General Office of Ukraine on behalf of the Prosecutor General.

       2. The claim is being filed against:

       assets acquired after the effective date of the Law of Ukraine “On Amendments to Certain
       Legislative Acts of Ukraine Concerning the Forfeiture of Illegal Assets of Persons Authorized to
       Perform the Functions of the State or Local Self-Government, and Punishment for the
       Acquisition of Such Assets”, if the difference between their value and the legal income of the
       person authorized to perform the functions of the state or local self-government is five hundred
       or more times higher than the poverty line for able-bodied persons established by law on the date
       of entry into force of the specified Law, but does not exceed the limit established by Article 368-
       5 of the Criminal Code of Ukraine;

       assets acquired after the effective date of the Law of Ukraine “On Amendments to Certain
       Legislative Acts of Ukraine Concerning the Forfeiture of Illegal Assets of Persons Authorized to
       Perform the Functions of the State or Local Self-Government, and Punishment for the
       Acquisition of Such Assets”, if the difference between their value and the legal income of the
       person authorized to perform the functions of the state or local self-government is five hundred
       or more times higher than the poverty line for able-bodied persons established by law on the date
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 138 of
                                      276

       of entry into force of the specified Law, and criminal proceedings under Article 368-5 of the
       Criminal Code of Ukraine, the target of crime in which was these assets are closed on the basis
       of items 3, 4, 5, 8, 10 of the part one of Article 284 of the Criminal Procedure Code of Ukraine
       and the corresponding decision received the final status;

       income received from the assets specified in the second and third paragraphs of this part.

       3. To determine the value of the assets specified in part two of this article, the cost of their
       acquisition is applied, and if they are acquired free of charge or at a price below the minimum
       market value, the minimum market value of such or similar assets on the date of acquisition.

       4. A claim for the recognition of assets as unjustified and their recovery to the state revenue may
       be brought against a person who, being a person authorized to perform the functions of the state
       or local self-government, acquired the assets specified in part two of this article, and/or
       individual or legal entity who acquired ownership of such assets on behalf of a person authorized
       to perform the functions of the state or local self-government, or if the person authorized to
       perform the functions of the state or local self-government can directly or indirectly perform
       actions in relation to such assets that are identical in the meaning of the exercise of the right to
       dispose of them.

       5. The National Anti-Corruption Bureau of Ukraine and the Specialized Anti-Corruption
       Prosecutor’s Office, and in cases specified by law - the State Bureau of Investigation and the
       Prosecutor’s General Office of Ukraine - take measures to identify unjustified assets and collect
       evidence of their groundlessness.

       6. When determining the difference between the value of acquired assets and legal income in
       accordance with part two of this article, the assets taken into account when qualifying an act in
       an ongoing criminal proceeding under Article 368-5 of the Criminal Code of Ukraine, in a
       decision to close criminal proceedings, except for cases of its closure on the basis of items 3, 4,
       5, 8, 10 of part one of Article 284 of the Criminal Procedure Code of Ukraine, or in a court
       decision under the specified article of the Criminal Code of Ukraine, which entered into legal
       force, are not taken into account.

       7. If the adoption of a court decision on the recognition of assets as unjustified and their recovery
       to the state revenue may affect the rights and obligations of third parties in relation to such
       assets, the plaintiff is obliged, simultaneously with the filing of a claim, to inform such third
       parties about this and file the application to the court to involve them in the case as third parties
       who do not make independent claims regarding the subject of the dispute. Such an application
       must be accompanied by evidence that copies of the application have been sent to persons whose
       involvement as third parties the application has been submitted.

       8. For the purposes of this chapter:

       1) the term “assets” means monetary funds (including cash, funds held in bank accounts or
       stored in banks or other financial institutions), other property, property rights, intangible assets,
       including cryptocurrency, the amount of reduction in financial obligations, as well as works or
       services provided to a person authorized to perform the functions of the state or local self-
       government;

       2) the term “acquisition of assets” designates the acquisition of assets by a person authorized to
       perform the functions of the state or local self-government, by right of ownership, as well as the
       acquisition of assets by right of ownership by another individual or legal entity, if it is proved
       that such an acquisition was performed on behalf of a person authorized to perform functions of
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 139 of
                                      276

       the state or local self-government, or if a person authorized to perform the functions of the state
       or local self-government can directly or indirectly perform actions in relation to such assets that
       are identical in the meaning of the exercise of the right to dispose of them.

       3) persons authorized to perform the functions of the state or local self-government are the
       persons specified in item 1 of part one of Article 3 of the Law of Ukraine “On Prevention of
       Corruption”;

       4) the employees of the National Anti-Corruption Bureau of Ukraine are the Director of the
       Bureau, his first deputy, deputy, officials of the command staff and civil servants of the National
       Anti-Corruption Bureau of Ukraine;



       5) the term “legal income” designates the income lawfully received by a person from legal
       sources, in particular, sources specified in items 7 and 8 of part one of Article 46 of the Law of
       Ukraine “On Prevention of Corruption”;

       Article 291. The recognition of assets as unjustified

       1. The court recognizes the assets as unjustified if the court, on the basis of the evidence
       provided, has not established that the assets or funds necessary to acquire the assets, in respect of
       which a claim has been filed for recognizing them as unjustified, were acquired from legal
       income.

       […]
       Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 140 of
                                             276



DATE OF TRANSLATION:                         14-Jan-2021
ELECTRONIC FILE NAME:                        Civil Procedure Code (Article 262(11))
SOURCE LANGUAGE:                             Ukrainian
TARGET LANGUAGE:                             English
TRANSPERFECT JOB ID:                         US0881324


TransPerfect is globally certified under the standards ISO 9001:2015, ISO 17100:2015, and
ISO 18587:2017. This Translation Certificate confirms the included documents have been
completed in conformance with the Quality Management System documented in its ISO
process maps and are, to the best knowledge and belief of all TransPerfect employees
engaged on the project, full and accurate translations of the source material.

                TRANSPERFECT TRANSLATIONS INTERNATIONAL, INC.
                          TRANSPERFECT GLOBAL HQ
                 1250 BROADWAY, 7TH FLOOR, NEW YORK, NY 10001



 Tcert v. 4.0
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 141 of
                                      276




       DATE OF TRANSLATION: 1/31/2021


       ENGLISH ELECTRONIC FILE NAME:
       Civil Procedure Code (Article 290, 291)_EN


       SOURCE LANGUAGE: Ukrainian
       TARGET LANGUAGE: English
       TRANSPERFECT JOB ID: US0890664


       TransPerfect is globally certified under the standards ISO 9001:2015, ISO 17100:2015, and ISO
       18587:2017. This Translation Certificate confirms the included documents have been completed in
       conformance with the Quality Management System documented in its ISO process maps and are, to the
       best knowledge and belief of all TransPerfect employees engaged on the project, full and accurate
       translations of the source material.


                           TRANSPERFECT TRANSLATIONS INTERNATIONAL, INC.
                                      TRANSPERFECT GLOBAL HQ
                            1250 BROADWAY, 7TH FLOOR, NEW YORK, NY 10001
       TCert v. 4.0
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 142 of
                                      276




                  ГОСПОДАРСЬКИЙ ПРОЦЕСУАЛЬНИЙ КОДЕКС УКРАЇНИ


                    (Відомості Верховної Ради України (ВВР), 1992, № 6, ст.56)

       […]

       Стаття 246. Окрема ухвала

       […]

       11. Окрема ухвала стосовно порушення законодавства, яке містить ознаки кримінального
       правопорушення, надсилається прокурору або органу досудового розслідування, який
       повинен надати суду відповідь про вжиті ними заходи у визначений в окремій ухвалі строк.
       За відповідним клопотанням прокурора або органу досудового розслідування вказаний
       строк може бути продовжено.

       […]
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 143 of
                                      276




                          COMMERCIAL PROCEDURE CODE OF UKRAINE
                      (Bulletin of the Verkhovna Rada of Ukraine, 1992, No. 6, p.56)

       […]

       Article 246. A separate Order

       […]

       11. A separate order on violation of the law, which contains elements of a criminal offense, is sent
       to the prosecutor or the pre-trial investigation authority, which must provide the court with a
       response on the measures taken within a period specified in a separate order. At the request of the
       prosecutor or the pre-trial investigation authority, this period may be extended.

       […]
       Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 144 of
                                             276



DATE OF TRANSLATION:                         14-Jan-2021
ELECTRONIC FILE NAME:                        Commercial Procedure Code (Article 246 (11))
SOURCE LANGUAGE:                             Ukrainian
TARGET LANGUAGE:                             English
TRANSPERFECT JOB ID:                         US0881324


TransPerfect is globally certified under the standards ISO 9001:2015, ISO 17100:2015, and
ISO 18587:2017. This Translation Certificate confirms the included documents have been
completed in conformance with the Quality Management System documented in its ISO
process maps and are, to the best knowledge and belief of all TransPerfect employees
engaged on the project, full and accurate translations of the source material.

                TRANSPERFECT TRANSLATIONS INTERNATIONAL, INC.
                          TRANSPERFECT GLOBAL HQ
                 1250 BROADWAY, 7TH FLOOR, NEW YORK, NY 10001



 Tcert v. 4.0
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 145 of
                                      276




                                 ЦИВІЛЬНИЙ КОДЕКС УКРАЇНИ

                (Відомості Верховної Ради України (ВВР), 2003, №№ 40-44, ст.356)

       […]

       Стаття 1224. Усунення від права на спадкування

       1. Не мають права на спадкування особи, які умисно позбавили життя спадкодавця чи
       будь-кого з можливих спадкоємців або вчинили замах на їхнє життя.

       Положення абзацу першого цієї частини не застосовується до особи, яка вчинила такий
       замах, якщо спадкодавець, знаючи про це, все ж призначив її своїм спадкоємцем за
       заповітом.

       […]
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 146 of
                                      276




                                         CIVIL CODE OF UKRAINE

               (Bulletin of the Verkhovna Rada of Ukraine (BVR), 2003, Nos. 40-44, p.356)

       […]

       Article 1224. Removal from the right to inheritance

       Persons who have deliberately took the life of the testator or any of the possible heirs, or have
       committed an attempt on their lives, are not entitled to inheritance.

       The provisions of the first paragraph of this part shall not apply to a person who committed such
       an attempt if the testator, knowing this, nevertheless appointed this person as his heir under the
       will.

       […]
       Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 147 of
                                             276



DATE OF TRANSLATION:                         14-Jan-2021
ELECTRONIC FILE NAME:                        Civil Code of Ukraine (Article 1224)
SOURCE LANGUAGE:                             Ukrainian
TARGET LANGUAGE:                             English
TRANSPERFECT JOB ID:                         US0881324


TransPerfect is globally certified under the standards ISO 9001:2015, ISO 17100:2015, and
ISO 18587:2017. This Translation Certificate confirms the included documents have been
completed in conformance with the Quality Management System documented in its ISO
process maps and are, to the best knowledge and belief of all TransPerfect employees
engaged on the project, full and accurate translations of the source material.

                TRANSPERFECT TRANSLATIONS INTERNATIONAL, INC.
                          TRANSPERFECT GLOBAL HQ
                 1250 BROADWAY, 7TH FLOOR, NEW YORK, NY 10001



 Tcert v. 4.0
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 148 of
                                      276

       Категорія справи № 490/11934/15-ц: не визначено.
       Надіслано судом: не визначено. Зареєстровано: 27.09.2017. Оприлюднено: 28.09.2017.
       Номер судового провадження: не визначено




                                            УХВАЛА

                                    ІМЕНЕМ УКРАЇНИ

       6 вересня 2017 року                                           м. Київ

         Колегія суддів судової палати у цивільних справах Вищого спеціалізованого суду
                   України з розгляду цивільних і кримінальних справ у складі:



       головуючого Ткачука О.С. суддів: Висоцької В.С., Кафідової О.В., Умнової
       О.В., Фаловської І.М., розглянувши у відкритому судовому засіданні цивільну справу
       за позовом ОСОБА_6, правонаступником якої є ОСОБА_7 до ОСОБА_8, третя особа:
       ОСОБА_9, про усунення від права на спадкування, визнання права власності в порядку
       спадкування за законом та визначення часток, за касаційною скаргою ОСОБА_6 в особі
       представника ОСОБА_7 на заочне рішення Центрального районного суду м. Миколаєва
       від 11 травня 2016 року, ухвалу апеляційного суду Миколаївської області від 26 вересня
       2016 року,

                                            встановила:

         У грудні 2014 року ОСОБА_6, правонаступником якої є ОСОБА_10 звернулася до суду
       з позовом, вимоги якого уточнила в ході розгляду справи та просила: усунути ОСОБА_8
       від отримання права на спадкування за законом після смерті ОСОБА_10, померлого
       ІНФОРМАЦІЯ_1 року; визнати за ОСОБА_9 право спадкування за законом після смерті її
       батька ОСОБА_10 на володіння частиною квартири АДРЕСА_1; визнати за ОСОБА_6
       право спадкування за законом після смерті її сина ОСОБА_10 на володіння частиною
       квартири АДРЕСА_1; визначити частки у спадщині на вказану квартиру між спадкоємцями.

         Позов мотивовано тим, що ІНФОРМАЦІЯ_1 року помер син позивача - ОСОБА_10.
       Після його смерті відкрилася спадщина, до складу якої увійшла частка квартири
       АДРЕСА_2, яка належала останньому на праві спільної сумісної власності разом з
       ОСОБА_6 відповідно до свідоцтва про право власності на житло від 6 липня 1998 року.

         27 липня 2007 року ОСОБА_6 звернулась до Першої Миколаївської державної
       нотаріальної контори з заявою про прийняття спадщини після смерті сина. Крім того, 4
       грудня 2007 року, в межах встановленого шестимісячного строку, до державної
       нотаріальної контори з заявою про прийняття спадщини звернулась також дружина
       спадкодавця - ОСОБА_8
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 149 of
                                      276

         Посилаючись на те, що відповідач ОСОБА_8 вчиняла дії щодо умисного позбавлення
       життя свого чоловіка, який хворів та потребував сторонньої допомоги, яку не надавала
       відповідач, хоча мала можливість надавати таку допомогу, позивач звернулася до суду з
       відповідним позовом про усунення від права на спадкування, визнання права власності в
       порядку спадкування за законом та визначення часток.

         Заочним рішенням Центрального районного суду м. Миколаєва від 11 травня 2016 року,
       залишеним без змін ухвалою апеляційного суду Миколаївської області від 26 вересня 2016
       року, у задоволенні позову відмовлено.

          Представник ОСОБА_6, не погоджуючись з рішеннями судів попередніх інстанцій,
       звернувся з касаційною скаргою, в якій, посилаючись на неправильне застосування судами
       норм матеріального та порушення норм процесуального права, просить їх скасувати з
       ухваленням нового рішення про задоволення позову.

         Відповідно до п. 6 розд. XII «Прикінцеві та перехідні положення» Закону України від 02
       червня 2016 року № 1402-VIII «Про судоустрій і статус суддів» Вищий спеціалізований суд
       України з розгляду цивільних і кримінальних справ діє в межах повноважень, визначених
       процесуальним законом, до початку роботи Верховного Суду та до набрання чинності
       відповідним процесуальним законодавством, що регулює порядок розгляду справ
       Верховним Судом.

         У зв'язку з цим справа підлягає розгляду в порядку, передбаченому Цивільним
       процесуальним кодексом України від 18 березня 2004 року.

         Заслухавши доповідь судді Вищого спеціалізованого суду України з розгляду цивільних
       і кримінальних справ, дослідивши матеріали цивільної справи, перевіривши доводи
       касаційної скарги, колегія суддів судової палати у цивільних справах Вищого
       спеціалізованого суду України з розгляду цивільних і кримінальних справ вважає, що
       касаційну скаргу слід задовольнити частково, виходячи з наступного.

          Відмовляючи у задоволенні позовних вимог суд першої інстанції виходив з того, що
       позивач та її представник не надали жодного належного і допустимого доказу на
       підтвердження того, що відповідач вчиняла дії щодо умисного позбавлення життя
       спадкодавця. Щодо позовних вимог про визнання права власності за позивачем на
       відповідну частку у спадковій квартирі в порядку спадкування за законом після смерті сина
       і визначення розміру такої частки суд вважав, що вони не підлягають задоволенню, оскільки
       заявлені передчасно та відсутні докази наявності спору про право в даних правовідносинах
       сторін. Що стосується вимог позову про визнання права власності на частку квартири в
       порядку спадкування за законом за ОСОБА_9, то суд вважав, що вони також не можуть
       бути задоволені, оскільки остання з самостійними вимогами до суду не зверталася, а
       зазначена позивачем як третя особа, яка не заявляє самостійних вимог, щодо предмету
       спору, що унеможливлює захист її прав у обраний позивачем спосіб.

         Залишаючи без змін рішення суду першої інстанції, апеляційний суд погодився з такими
       висновками та, крім іншого виходив з того, що позивач, в порушення вимог ст.60 ЦПК
       України, не надала доказів на підтвердження того, що умисними діями відповідач
       позбавила життя спадкодавця. Суд першої інстанції дійшов обґрунтованого висновку про
       відсутність підстав, передбачених ч. 1 ст. 1224 ЦК України для усунення відповідача від
       спадкування після смерті ОСОБА_10 Позивачем також не надано достовірних та
       допустимих доказів того, що спадкодавець потребував допомоги, а відповідач ухилялася
       від виконання обов'язку забезпечувати підтримку та надавати допомогу ОСОБА_10
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 150 of
                                      276

         Згідно висновків апеляційного суду вимога позивача в частині визнання за нею право
       власності в порядку спадкування за законом задоволенню також не підлягає, оскільки
       матеріали справи не містять доказів наявності спору про таке її право, у тому числі і між
       нею та відповідачем. Крім того, визнання права власності на спадкове майно в судовому
       порядку є винятковим способом захисту, що має застосовуватися, якщо існують перешкоди
       для оформлення спадкових прав у нотаріальному порядку.

         Стосовно позовних вимог про визнання права власності в порядку спадкування за
       законом за ОСОБА_9, апеляційний суд погодився з висновками місцевого суду про
       відсутність підстав для їх задоволення, оскільки остання із такими самостійними вимогами
       до суду за захистом своїх спадкових прав не зверталась, а суд не може вийти за межі
       позовних вимог.

         З такими висновками суду апеляційної інстанції повністю погодитися не можна, оскільки
       вони зроблені без належного з'ясування дійсних обставин справи, прав та обов'язків сторін,
       без належної оцінки наявних у матеріалах справи доказів, з огляду на наступне.

         Згідно зі ст.ст. 213, 214 ЦПК України рішення суду повинно бути законним і
       обґрунтованим. Під час ухвалення рішення суд вирішує такі питання: чи мали місце
       обставини, якими обґрунтовувалися вимоги і заперечення, та якими доказами вони
       підтверджуються; чи є інші фактичні дані (пропущення строку позовної давності тощо), які
       мають значення для вирішення справи, та докази на їх підтвердження; які правовідносини
       сторін випливають із встановлених обставин; яка правова норма підлягає застосуванню до
       цих правовідносин.

         Згідно ст. 303 ЦПК України під час розгляду справи в апеляційному порядку апеляційний
       суд перевіряє законність і обґрунтованість рішення суду першої інстанції в межах доводів
       апеляційної скарги та вимог, заявлених у суді першої інстанції.

         Вказаним вимогам рішення суду апеляційної інстанції в частині вирішення позовних
       вимог про визнання права власності в порядку спадкування за законом та визначення часток
       не відповідає.

         Судами встановлено, що ІНФОРМАЦІЯ_1 року помер ОСОБА_10 в місті Буча Київської
       області (а.с.5).

          З 25 січня 1990 року і по день смерті ОСОБА_10 був зареєстрованим разом з ОСОБА_6
       за адресою: АДРЕСА_3 (а.с.61).

          З 28 жовтня 2005 року ОСОБА_10 перебував у зареєстрованому шлюбі з ОСОБА_8
       (а.с.6).

         Після смерті ОСОБА_10 відкрилась спадщина, у тому числі і на частку квартири
       АДРЕСА_2, яка належала останньому на праві спільної сумісної власності разом з
       ОСОБА_6 на підставі свідоцтва про право власності на житло від 6 липня 1998 року,
       виданого Миколаївською міською службою приватизації державного житлового фонду на
       підставі розпорядження від 3 липня 1998 року за №1562 (а.с.68 зв).

          27 липня 2007 року Першою Миколаївською державною нотаріальною конторою
       заведена спадкова справа за №648/2007р. після смерті ОСОБА_11 Спадкоємцями за
       законом є ОСОБА_6, яка 27 липня 2007 року звернулась до державної нотаріальної контори
       із заявою про прийняття спадщини після смерті сина та ОСОБА_8, яка 4 грудня 2007 року
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 151 of
                                      276

       звернулась до вищевказаної нотаріальної контори із заявою про прийняття спадщини після
       смерті свого чоловіка (а.с.55, 55 зв.).

         13 жовтня 2008 року із заявою про прийняття спадщини до державної нотаріальної
       контори також звернулася ОСОБА_9, як дочка ОСОБА_11 (а.с.56).

         Державним нотаріусом неодноразово надсилалося на адресу ОСОБА_9 запит щодо
       надання свідоцтва про народження на підтвердження факту родинних відносин з померлим
       та обґрунтування пропуску шестимісячного строку на подання заяви про прийняття
       спадщини (а.с.69 зв. ас.70). Разом з тим, жодних дій на запит державного нотаріуса остання
       не вчиняла.

         Постановою державного нотаріуса Першої Миколаївської державної нотаріальної
       контори від 15 березня 2012 року позивачу відмовлено у видачі свідоцтва про право на
       спадщину за законом на квартиру АДРЕСА_1, після смерті її сина ОСОБА_12, який помер
       ІНФОРМАЦІЯ_1 року, з тих підстав, що не було надано правовстановлюючого документу
       на вищевказану квартиру.

         Звертаючись до суду з даним позовом позивач ставила питання про визнання за нею
       право власності в порядку спадкування за законом після смерті її батька ОСОБА_11 на
       частину квартири АДРЕСА_1 та визначення часток у спадщині на вказану квартиру.

         Залишаючи без змін рішення суду першої інстанції про відмову у задоволенні позову,
       апеляційний суд вважав такі вимоги передчасними, оскільки матеріали справи не містять
       доказів наявності спору про таке право позивача, у тому числі і між нею та відповідачем.
       Апеляційний суд послався на те, що визнання права власності на спадкове майно в
       судовому порядку є винятковим способом захисту, що має застосовуватися, якщо існують
       перешкоди для оформлення спадкових прав у нотаріальному порядку.

         Разом з тим, апеляційним судом не враховано та не надано оцінки тому факту, що
       постановою державного нотаріуса Першої Миколаївської державної нотаріальної контори
       від 15 березня 2012 року позивачу відмовлено у видачі свідоцтва про право на спадщину за
       законом на квартиру АДРЕСА_1, після смерті її сина ОСОБА_12, який помер
       ІНФОРМАЦІЯ_1 року.

          Відповідно до положень ч. 1, 3 та 5 ст. 1268 ЦК Україниспадкоємець за заповітом чи за
       законом має право прийняти спадщину або не прийняти її. Спадкоємець, який постійно
       проживав разом із спадкодавцем на час відкриття спадщини, вважається таким, що прийняв
       спадщину, якщо протягом строку, встановленого статтею 1270 цього Кодексу, він не заявив
       про відмову від неї. Незалежно від часу прийняття спадщини вона належить спадкодавцеві
       з часу відкриття спадщини.

         Згідно з вимогами ст. 1296 ЦК Україниспадкоємець, який прийняв спадщину, може
       одержати свідоцтво про право на спадщину. Якщо спадщину прийняло кілька спадкоємців,
       свідоцтво про право на спадщину видається кожному з них із визначенням часток у
       спадщині інших спадкоємців. Відсутність свідоцтва про право на спадщину не позбавляє
       спадкоємця на спадщину.

         Відповідно до пункту 1 та 2 Глави 7 «Порядку про вчинення нотаріальних дій
       нотаріусами України» нотаріус має право витребувати від фізичних та юридичних осіб
       відомості та документи, необхідні для вчинення нотаріальних дій. Такі відомості та (або)
       документи повинні бути подані в строк, визначений нотаріусом. Цей строк не може
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 152 of
                                      276

       перевищувати одного місяця. Неподання відомостей та документів на вимогу нотаріуса є
       підставою для відкладення, зупинення вчинення нотаріальної дії або відмови у її вчиненні.

         Згідно із ч. 1 ст. 3 ЦПК Україникожна особа має право в порядку, встановленим цим
       Кодексом, звернутися до суду за захистом своїх порушених, невизнаних або оспорюваних
       прав, свобод чи інтересів.

         Відповідно до ст. 16 ЦК Україникожна особа має право звернутися до суду за захистом
       свого особистого немайнового або майнового права та інтересу. Способом захисту
       цивільних прав та інтересів можуть бути, серед іншого і визнання права власності.

         Розглядаючи справу, апеляційний суд не врахував, що свідоцтво про право на спадщину
       нотаріусом не було видане позивачу, не встановив причин неподання позивачем
       відповідних правовстановлюючих документів нотаріусу, не перевірив підстав відмови у
       видачі свідоцтва про право на спадкове майно, та не врахував, що винесення нотаріусом
       постанови про відмову у видачі свідоцтва про право на спадщину не позбавляє спадкоємця
       права на спадкове майно та захист своїх майнових прав у судовому порядку.

         В порушення вимог ст. ст. 212-214, 315 ЦПК України апеляційний суд на зазначені
       положення закону уваги не звернув; доводів сторін як на підтвердження, так і на
       заперечення позову у цій частині належним чином не перевірив; не навів мотивів
       відхилення доводів позивача і оцінки поданих доказів та дійшов передчасного висновку про
       відмову у позові в частині вимог про визнання за нею право власності в порядку
       спадкування за законом після смерті її батька ОСОБА_11 на частину квартири АДРЕСА_1
       та визначення часток у спадщині на вказану квартиру.

         Оскільки, фактичні обставини, які мають значення для правильного вирішення справи,
       апеляційним судом не встановлені, судове рішення апеляційного суду в частині вирішення
       позовних вимог про визнання права власності в порядку спадкування за законом та
       визначення часток у спадщині не відповідає вимогам ст. 213 ЦПК Українищодо законності
       й обґрунтованості, що в силу ст. 338 ЦПК України є підставою для його скасування із
       передачею справи в частині вказаних позовних вимог на новий розгляд до суду апеляційної
       інстанції.

         В частині вирішення позовних вимог про усунення від права на спадкування рішення
       судів першої та апеляційної інстанції відповідають вимогам щодо законності і
       обґрунтованості, з наступних підстав.

         Відповідно до ч. 1 ст. 1224 ЦК України, не мають права на спадкування особи, які умисно
       позбавили життя спадкодавця чи будь-кого з можливих спадкоємців або вчинили замах на
       їхнє життя. Положення абзацу першого цієї частини не застосовується до особи, яка
       вчинила такий замах, якщо спадкодавець, знаючи про це, все ж призначив її своїм
       спадкоємцем за заповітом.

         Діяння, зазначені у ч. 1 цієї статті, є кримінально караними, тому мають
       підтверджуватись вироком суду, постановою про закриття кримінальної справи з
       нереабілітуючих підстав, які є самостійною та достатньою підставою для усунення від
       права на спадкування.

         Усунення від права на спадкування спадкоємців за законом та за заповітом можливе
       виключно на підставі рішення суду.
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 153 of
                                      276

          Вимога про усунення спадкоємця від права на спадкування може бути пред'явлена
       особою, для якої таке усунення зумовлює пов'язані зі спадкуванням права та обов'язки
       (збільшення частки у спадщині, зміна черговості одержання права на спадкування),
       одночасно з її позовом про одержання права на спадкування з підстав, визначених у ч. 2 ст.
       1259 ЦК України.

         За правилами ст.60 ЦПК України, кожна сторона повинна довести ті обставини, на які
       вона посилається як на підставу своїх вимог і заперечень, крім випадків,
       встановлених статтею 61 цього Кодексу. Докази подаються сторонами та іншими особами,
       які беруть участь у справі. Доказуванню підлягають обставини, які мають значення для
       ухвалення рішення у справі і щодо яких у сторін та інших осіб, які беруть участь у справі,
       виникає спір. Доказування не може ґрунтуватись на припущеннях.

         Згідно довідки Бучанської міської поліклініки від 16 березня 2012 року, ОСОБА_10 за
       медичною допомогою до лікарів Бучанської міської поліклініки не звертався та карта
       амбулаторного хворого на нього не оформлялась.

         З довідки комунального закладу «Ірпінська центральна міська лікарня» від 29 липня 2013
       року встановлено, що 11 червня 2007 року ОСОБА_10 був доставлений швидкою медичною
       допомогою до неврологічного відділення вказаного медичного закладу, де останньому був
       поставлений діагноз - гостре порушення мозкового кровообігу по геморагічному типу.
       Субарахноїдальний крововилив. Стовбурові порушення. Набряк головного мозку.
       Судомний синдром. Анемія. Гіпертонічна хвороба III ступеня (а.с.29).

         Згідно протоколу патологоанатомічного дослідження НОМЕР_1 від ІНФОРМАЦІЯ_1
       року та лікарського свідоцтва про смерть НОМЕР_1, ОСОБА_10 помер в Ірпінській міській
       лікарні Київської області з діагнозом внутрішньомозковий крововилив (а.с. 22, 30).

         Постановою слідчого СВ Ірпінського МВ ГУМВС України в Київській області від 5
       лютого 2011 року відмовлено в порушенні кримінальної справи згідно п.1 ст. 6 КПК
       України по факту смерті ОСОБА_10 (а.с.24).

       Отже, як свідчать вказані обставини справи та дослідженні судом першої інстанції докази,
       позивач, в порушення вимог ст.60 ЦПК України, не надала доказів на підтвердження того,
       що умисними діями відповідач позбавила життя спадкодавця.

         Суди попередніх інстанцій, встановивши та належним чином перевіривши вказані
       обставини на основі досліджених доказі, дійшли обґрунтованих висновків, що, позивач, в
       порушення вимог ст.60 ЦПК України, не довів того, що умисними діями відповідач
       позбавила життя спадкодавця.

         За таких обставин суд першої інстанції, з висновками якого погодився апеляційний суд
       дійшли обґрунтованого висновку про відсутність підстав, передбачених ч. 1 ст. 1224 ЦК
       України для усунення відповідача від спадкування після смерті ОСОБА_10

         Суди також правильно виходили з відсутності правових підстав для задоволення
       позовних вимог про усунення від права на спадкування за ч. 5 ст. 1224 ІДК України,
       відповідно до якої особа може бути усунена від права на спадкування за законом, якщо
       судом буде встановлено, що вона ухилялася від надання допомоги спадкодавцеві, який
       через похилий вік, тяжку хворобу або каліцтво був у безпорадному стані.
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 154 of
                                      276

         Зі змісту наведеної норми закону вбачається, що лише при одночасному настанні таких
       обставин, як ухилення особи від надання спадкодавцеві допомоги, так і перебування
       спадкодавця в безпорадному стані через похилий вік, тяжку хворобу або каліцтво, а також
       доведеності зазначених фактів у їх сукупності, спадкоємець може бути усунений від права
       на спадщину.

         Звертаючись до суду з вищевказаним позовом до відповідача та обґрунтовуючи свої
       позовні вимоги, позивач зазначала, що ОСОБА_10 за життя хворів і потребував допомоги,
       яку відповідач не надавала та ухилялася від її надання, хоча мала таку можливість.

         Разом з тим, в порушення приписів ст.60 ЦПК України позивачем не надано належних та
       допустимих доказів того, що спадкодавець потребував допомоги, а відповідач ухилялася
       від виконання обов'язку забезпечувати підтримку та допомогу ОСОБА_10

         Встановивши факти та визначивши правовідносини, зумовлені встановленими фактами,
       суд першої інстанції в частині вирішення позовних вимог про усунення від права на
       спадкування правильно застосував правові норми та ухвалив правильне по суті рішення.

         Апеляційний суд дав належну оцінку законності та обґрунтованості рішення суду першої
       інстанції в частині відмови у задоволенні позовних вимог про усунення від права на
       спадкування. Належним чином перевірив встановлені судом фактичні обставини справи у
       цій частині з урахуванням зібраних доказів та дійшов правильного висновку щодо
       відсутності правових підстав для його скасування у цій частині.

          Доводи касаційної скарги в частині висновків судів про відсутність правових підстав для
       задоволення позовних вимог про усунення від права на спадкування не дають підстав для
       встановлення неправильного застосування судами першої та апеляційної інстанцій норм
       матеріального права та порушення норм процесуального права, не спростовують висновків
       судів у цій частині, обґрунтовано викладених в мотивувальних частинах оскаржуваних
       рішень. При вирішенні даних позовних вимог судами правильно визначено характер
       правовідносин між сторонами, вірно застосовано закон, що їх регулює, повно і всебічно
       досліджено матеріали справи та надано належну правову оцінку доводам сторін і зібраним
       у справі доказам.

         Доводи, наведені в касаційній скарзі в частині незгоди з рішеннями судів попередніх
       інстанцій про відмову у задоволенні позовних вимог про усунення від права на спадкування
       фактично зводяться до переоцінки доказів та незгоди заявника з висновками судів першої
       та апеляційної інстанцій щодо їх оцінки.

         За таких обставин, відповідно до ст. 337 ЦПК України оскаржувані рішення місцевого та
       апеляційного судів в частині вирішення позовних вимог про усунення від права на
       спадкування слід залишити без змін без змін.

         Таким чином, рішення апеляційного суду підлягає скасуванню в частині вирішення
       позовних вимог про визнання права власності в порядку спадкування за законом та
       визначення часток з направленням справи до цього ж суду на новий розгляд.

         В іншій частині рішення судів першої та апеляційної інстанції слід залишити без змін.

         Керуючись ст.ст. 336, 337, 338 ЦПК України, колегія суддів судової палати у цивільних
       справах Вищого спеціалізованого суду України з розгляду цивільних і кримінальних справ,
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 155 of
                                      276

                                              ухвалила:

         Касаційну скаргу ОСОБА_6 в особі представника ОСОБА_7, який є її правонаступником
       задовольнити частково.

         Ухвалу апеляційного суду Миколаївської області від 26 вересня 2016 року в частині
       вирішення позовних вимог ОСОБА_6, правонаступником якої є ОСОБА_7 до ОСОБА_8,
       третя особа ОСОБА_9 про визнання права власності в порядку спадкування за законом та
       визначення часток скасувати.

         Справу у цій частині передати до суду апеляційної інстанції на новий розгляд.

         В іншій частині рішення судів першої та апеляційної інстанції залишити без змін.

         Ухвала оскарженню не підлягає.

        ГоловуючийО.С. Ткачук Судді: В.С. Висоцька О.В. Кафідова О.В. Умнова І.М.
       Фаловська
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 156 of
                                      276

       Category of case No. 490/11934/15-ts: undefined.
       Sent by the court: undefined. Registered: 09/27/2017. Made public: 09/28/2017.
       Proceedings number: undefined




                                                   ORDER

                                       IN THE NAME OF UKRAINE

       September 06, 2017                           Kyiv

       The Panel of Judges of the Civil Court Chamber of the High Specialized Court of Ukraine
                             for Civil and Criminal Matters, composed of:



       presiding O.S. Tkachuk, judges: V.S. Vysotska, O.V. Kafidova, O.V. Umnova, I.M.
       Falovska, having considered in open court a civil case under the claim of PERSON_6, the legal
       successor of which is PERSON_7, against PERSON_8, a third party: PERSON_9, on the
       removal from the right to inheritance, declaration of ownership right by way of inheritance under
       the law and determination of shares, on the cassation appeal of PERSON_6 represented by
       PERSON_7 against the default decision of the Tsentralnyi District Court of Mykolaiv dated May
       11, 2016, order of the Appellate Court of Mykolaiv Region dated September 26, 2016,

                                                    found:

         In December 2014, PERSON_6, the legal successor of which is PERSON_10, applied to the
       court with a lawsuit, the claims of which were clarified during the consideration of the case, and
       asked: to remove PERSON_8 from the right to inherit under the law after death of PERSON_10,
       deceased on INFORMATION_1; to declare PERSON_9`s right to inherit under the law after the
       death of her father PERSON_10 ownership over the part of the apartment at ADDRESS_1; to
       declare PERSON_6`s right to inherit under the law after the death of her son PERSON_10
       ownership over the part of the apartment at ADDRESS_1; to determine the shares in the
       inheritance in the specified apartment between the heirs.

         The claim is motivated by the fact that plaintiff’s son - PERSON_10 deceased on
       INFORMATION_1. After his death, an inheritance was opened, which included the share of the
       apartment at ADDRESS_2, which belonged to the latter on the basis of common joint property,
       together with PERSON_6 in accordance with the Residential Property Right Certificate dated July
       06, 1998.

         On July 27, 2007 PERSON_6 applied to the First Mykolaiv State Notary Office for the
       acceptance of the inheritance after the death of her son. In addition, on December 04, 2007, within
       the established six-month period, the testator’s wife, PERSON_8, also applied to the State Notary
       Office with an application for accepting the inheritance.
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 157 of
                                      276

          Referring to the fact that the defendant PERSON_8 committed actions to deliberately deprive
       her husband of life, who was ill and required physical assistance, which was not provided by the
       defendant, although she had the opportunity to provide such assistance, the plaintiff applied to the
       court with a respective claim for the removal from the right to inherit, declaration of the ownership
       right by way of inheritance under the law and determination of shares.

          By default decision of the Tsentralnyi District Court of Mykolaiv dated May 11, 2016, which
       was upheld by the order of the Appellate Court of Mykolaiv Region dated September 26, 2016,
       the claim was denied.

           The representative of PERSON_6, disagreeing with the decisions of the courts of previous
       instances, filed a cassation appeal, in which, referring to the incorrect application of material norms
       by the courts and violation of the norms of procedure law, asks to cancel them and issue a new
       decision to satisfy the claim.

         According to item 6 of Chapter XII “Final and Transitional Provisions” of the Law of Ukraine
       No. 1402-VIII “On the Judicial System and the Status of Judges” dated June 02, 2016, the High
       Specialized Court of Ukraine for Civil and Criminal Matters operates within the powers
       determined by the procedure law pending the commencement of the work of the Supreme Court
       and until the entry into force of the relevant procedural legislation governing the procedure for
       considering cases by the Supreme Court.

         In this regard, the case is subject to consideration in the manner prescribed by the Civil
       Procedure Code of Ukraine dated March 18, 2004.

          After hearing the report of the judge of the High Specialized Court of Ukraine for Civil and
       Criminal Matters, having examined the case materials, checking the arguments of the cassation
       appeal, the Panel of Judges for Civil Cases of the High Specialized Court of Ukraine for Civil and
       Criminal Matters believes that the cassation appeal should be satisfied in part, proceeding from
       the following.

          In refusing to satisfy the claims, the Court of First Instance proceeded from the fact that the
       plaintiff and her representative did not provide single appropriate and admissible evidence in
       support of the fact that the defendant committed acts of intentionally depriving the testator’s life.
       Regarding the claims for the declaration of plaintiff`s ownership right to the corresponding share
       in the inherited apartment by way of inheritance under the law after the death of her son and
       determining the size of such a share, the court considered that they were not subject to satisfaction,
       since the claims filed are premature and there is no evidence of a dispute about the right in these
       legal relations between the parties. As for the claims of the claim for the declaration of
       PERSON_9`s ownership right to the share of the apartment by way of inheritance under the law,
       the court considered that they also could not be satisfied, since the latter did not apply to the court
       with independent claims, but is indicated by the plaintiff as a third party who does not declare
       independent claims regarding the subject of the dispute, which makes it impossible to defend her
       rights in the way chosen by the plaintiff.

          Upholding the decision of the Court of First Instance, the Court of Appeal agreed with such
       conclusions and, among other things, proceeded from the fact that the plaintiff, in violation of the
       requirements of Art. 60 of the CPC [Civil Procedure Code] of Ukraine, did not provide evidence
       in support of the fact that by deliberate actions the defendant took the testator’s life. The Court of
       First Instance came to a well-founded conclusion that there were no grounds envisaged in Part 1
       of Art. 1224 of the CC [Civil Code] of Ukraine to remove the defendant from inheritance after
       death of PERSON_10. The plaintiff also did not provide reliable and admissible evidence that the
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 158 of
                                      276

       testator required assistance, and the defendant evaded the obligation to provide support and
       provide assistance to PERSON_10

          According to the conclusions of the Court of Appeal, the plaintiff’s claim regarding the
       declaration of her ownership right by inheritance under the law is also not subject to satisfaction,
       since the case materials do not contain evidence of a dispute about such right, including between
       her and the defendant. In addition, the declaration of ownership right to inherited property in court
       is an exclusive way of defense, which muse apply if there are obstacles to registering inheritance
       rights in accordance with notary procedure.

          With regard to the claims for declaration of PERSON_9`s ownership right by way of inheritance
       under the law, the Court of Appeal agreed with the findings of the local court that there were no
       grounds for their satisfaction, since the latter did not apply to the court with such independent
       claims for the defense of her inheritance rights, and the court cannot go beyond the limits of the
       claim.

          It is impossible to fully agree with such conclusions of the Court of Appeal, since they were
       made without proper clarification of the actual circumstances of the case, the rights and obligations
       of the parties, without a proper assessment of the evidence in the case materials, taking into account
       the following.

          According to Articles 213, 214 of the CPC [Civil Procedure Code] of Ukraine, a court decision
       must be lawful and justified. When making a decision, the court decides the following issues:
       whether circumstances that substantiated the claims and objections took place, and what evidence
       they are supported by; whether there are other factual data (omission of the limitation period, etc.)
       that are important for the adjudication of the case, and evidence in support of them; what legal
       relations between the parties arise from the established circumstances; what legal norm is to be
       applied to these legal relations.

          According to Article 303 of the CPC [Civil Procedure Code] of Ukraine, when considering a
       case on appeal, the Court of Appeal verifies the legality and validity of the decision of the Court
       of First Instance within the limits of the arguments of the appeal and the claims stated in the Court
       of First Instance.

          The decision of the Court of Appeal in terms of the decision of claims for declaration of
       ownership right by way of inheritance under the law and determination of shares does not meet
       these requirements.

         The courts established that PERSON_10 deceased on INFORMATION_1 in Bucha, Kyiv
       Region (c.s.5).

         From January 25, 1990 to the day of death PERSON_10 was registered together with
       PERSON_6 at the address: ADDRESS_3 (c.s. 61).

         From October 28, 2005, PERSON_10 was officially married with PERSON_8 (c.s. 6).

          After the death of PERSON_10, an inheritance was opened, including for the share of apartment
       at ADDRESS_2, which belonged to the latter on the basis of joint property right together with
       PERSON_6 on the basis of the Residential Property Right Certificate dated July 06, 1998, issued
       by the Mykolaiv City Service of Privatization of the State Housing Stock on the basis of an order
       No. 1562 dated July 03, 1998 (c.s. 68).
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 159 of
                                      276

          On July 27, 2007, the First Mykolaiv State Notary Office opened an inheritance case under No.
       648/2007р. after the death of PERSON_11. The heirs under the law are PERSON_6, which on
       July 27, 2007 applied to the State Notary Office with an application for accepting the inheritance
       after the death of her son, and PERSON_8, who on December 04, 2007 applied to the above-
       mentioned notary office with an application for accepting the inheritance after the death of her
       husband (c.s. 55, 55).

         On October 13, 2008, PERSON_9 also applied for the acceptance of the inheritance to the State
       Notary Office, as the daughter of PERSON_11 (c.s. 56).

         The state notary has repeatedly sent a request to PERSON_9 to provide a Birth Certificate to
       confirm the fact of kinship with the deceased and justify skipping the six-month period for filing
       an application for accepting the inheritance (c.s. 69, c.s. 70). At the same time, the latter did not
       perform any actions at the request of the state notary.

         By the decision of the state notary of the First Mykolaiv State Notary Office dated March 15,
       2012, the plaintiff was denied the issuance of a Certificate of the Right to Inheritance under the
       Law for the apartment at ADDRESS_1, after the death of her son PERSON_12, who deceased on
       INFORMATION_1, on the grounds that no title document was provided for the above apartment.

          Appealing to the Court with this claim, the plaintiff raised the issue of declaration of her
       ownership right by inheritance under the law after the death of her father PERSON_11 to part of
       the apartment at ADDRESS_1 and determining the shares in the inheritance in the said apartment.

          Upholding the decision of the Court of First Instance to dismiss the claim, the Court of Appeal
       considered such demands premature, since the case materials do not contain evidence of a dispute
       about such a right of the plaintiff, including between her and the defendant. The Court of Appeal
       referred to the fact that the declaration of ownership right to inherited property in Court is an
       exceptional way of defense, which must apply if there are obstacles to the registration of
       inheritance rights in accordance with notary procedure.

          At the same time, the Court of Appeal did not take into account and give an assessment of the
       fact that by the decision of the state notary of the First Mykolaiv State Notary Office dated March
       15, 2012 the plaintiff was denied the issuance of the Certificate of the Right to Inheritance under
       the Law for the apartment at ADDRESS_1, after the death of her son PERSON_12 who deceased
       on INFORMATION_1.

           In accordance with the provisions of Parts 1, 3 and 5 of Art. 1268 of the CC [Civil Code] of
       Ukraine the heir under a will or under the law has the right to accept the inheritance or not to accept
       it. The heir who permanently resided with the testator at the time of the opening of the inheritance
       is considered to have accepted the inheritance if, within the period established by Article 1270 of
       this Code, he did not declare his rejection. Regardless of the time of acceptance of the inheritance,
       it belongs to the testator from the time the inheritance was opened.

          According to the requirements of Art. 1296 of the CC [Civil Code] of Ukraine the heir who has
       accepted the inheritance may receive a Certificate of the Right to Inheritance. If the inheritance is
       accepted by several heirs, the Certificate of the Right to Inheritance is issued to each of them with
       the determination of the shares in the inheritance of other heirs. The absence of the Certificate of
       the Right to Inheritance does not deprive the heir of the inheritance.

         In accordance with paragraphs 1 and 2 of Section 7 of the “Procedure for the performance of
       notarial acts by notaries of Ukraine”, the notary has the right to demand from individuals and legal
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 160 of
                                      276

       entities information and documents necessary for the performance of notarial acts. Such
       information and (or) documents must be submitted within the period specified by the notary. This
       period cannot exceed one month. Failure to provide information and documents at the request of
       a notary is the basis for postponement, suspension of a notarial act or refusal to perform it.

          According to Part 1 of Art. 3 of the CPC [Civil Procedure Code] of Ukraine every person has
       the right, in the manner prescribed by this Code, to apply to the Court for the defending his
       violated, undeclared or disputed rights, freedoms or interests.

          According to Art. 16 of the CC [Civil Code] of Ukraine every person has the right to apply to
       the Court for the protection of his personal non-property or property right and interests. The way
       to protect civil rights and interests can be, including the declaration of property right.

          Considering the case, the Court of Appeal did not take into account that a Certificate of the
       Right to Inheritance had not been issued by the notary to the plaintiff, did not established the
       reasons for the plaintiff’s failure to submit the relevant documents of title to the notary, did not
       check the grounds for refusing issuance of the Certificate of the Right to Inheritance, and did not
       take into account that the notary issued a resolution on refusal to issue a Certificate of the Right to
       Inheritance does not deprive the heir of the right to inheritance and defend his property rights in
       court.

          In violation of the requirements of Arts. 212-214, 315 of the CPC [Civil Procedure Code] of
       Ukraine, the Court of Appeal did not pay attention to these provisions of the law; did not properly
       check the arguments of the parties both in support and objections to the claim in this part; did not
       provide reasons for rejecting the plaintiff’s arguments and assessing the evidence submitted, and
       came to a premature conclusion about the rejection of the claim in terms of declaring her ownership
       right by way of inheritance under the law after the death of her father PERSON_11 to part of the
       apartment at ADDRESS_1 and determining the shares in the inheritance in the specified
       apartment.

          Since the factual circumstances that are important for the correct adjudication of the case have
       not been established by the Court of Appeal, the court decision of the Court of Appeal regarding
       the decision upon claims for the declaration of ownership right by way of inheritance under the
       law and determination of shares in the inheritance does not meet the requirements of Art. 213 of
       the CPC [Civil Procedure Code] of Ukraine on legality and validity. By virtue of Art. 338 of the
       CPC [Civil Procedure Code] of Ukraine it constitutes the basis for cancellation of the decision
       with the transfer of the case in terms of the specified claims for new consideration to the Court of
       Appeal.

          As regards the resolution of the claims for the removal from the right to inherit, the decisions of
       the courts of first and appellate instances meet the requirements of legality and reasonableness,
       due to the following grounds.

         According to Part 1 of Art. 1224 of the CC [Civil Code] of Ukraine, persons who have
       deliberately took the life of the testator or any of the possible heirs or have committed an attempt
       on their life are not entitled to inheritance. The provisions of the first paragraph of this part shall
       not apply to a person who committed such an attempt if the testator, knowing this, nevertheless
       appointed this person as his heir under the will.

         The acts referred to in part 1 of this Article are criminally punishable, therefore, must be
       confirmed by a court sentence, a decision to close the criminal case on grounds other than
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 161 of
                                      276

       exoneration. These are independent and sufficient grounds for removing from the right to
       inheritance.

          Removal from the right to inherit under the law and under the will is possible solely on the basis
       of a court decision.

          The claim to remove the heir from the right to inherit may be filed by a person for whom such
       removal entails inheritance-related rights and obligations (increasing the share in the inheritance,
       changing the order of obtaining the right to inherit), simultaneously with the claim for obtaining
       the right to inherit on the grounds defined in Part 2 of Art. 1259 of the CC [Civil Code] of Ukraine.

          According to the rules of Article 60 of the CPC [Civil Procedure Code] of Ukraine, each party
       must prove the circumstances to which it refers as the basis for its claims and objections, except
       for the cases established by Article 61 of this Code. Evidence is submitted by the parties and other
       persons involved in the case. Circumstances that are important for making a decision on the case
       and in respect of which the parties and other persons participating in the case have a dispute are to
       be proved by evidence. Evidence cannot be based on assumptions.

         According to the statement of the Bucha Municipal Polyclinic dated March 16, 2012,
       PERSON_10 did not apply to the physicians of the Bucha Municipal Polyclinic for medical
       assistance and the dispensary record was not drawn up.

          From the statement of the Municipal Institution “Irpin Central City Hospital” dated July 29,
       2013, it was established that on June 11, 2007 PERSON_10 was delivered by ambulance to the
       neurological department of the said medical institution, where the latter was diagnosed with acute
       cerebrovascular accident due to hemorrhagic type. Subarachnoid hemorrhage. Brainstem
       disorders. Cerebral edema. Convulsive disorder. Anemia. Hypertensive disease III degree (c.s. 29).

          According to the protocol of pathological study NUMBER_1 dated INFORMATION_1 and the
       medical certificate of death NUMBER_1, PERSON_10 deceased in the Irpin Municipal Hospital
       of the Kyiv Region with a diagnosis of intracerebral hemorrhage (c.s. 22, 30).

         By the order of the investigator of the ID [Investigation Department] of the Irpin MD [Municipal
       Division] of the MD of the MIA [Main Department of the Ministry of Internal Affairs] of Ukraine
       dated February 05, 2011, it was refused to initiate a criminal case in accordance with item 1 of
       Art. 6 of the CPC [Criminal Procedure Code] of Ukraine upon death of PERSON_10 (c.s. 24).

       So, as evidenced by the indicated circumstances of the case and the examination of the evidence
       by the Court of First Instance, the plaintiff, in violation of the requirements of Art. 60 of the CPC
       [Civil Procedure Code] of Ukraine, did not provide evidence in support of the fact that by
       deliberate actions the defendant took the life of the testator.

          The lower courts, having established and duly verified the indicated circumstances on the basis
       of the evidence examined, came to well-grounded conclusions that the plaintiff, in violation of the
       requirements of Art. 60 of the CPC [Civil Procedure Code] of Ukraine, did not prove that by
       deliberate actions the defendant took the life of the testator.

          Under such circumstances, the Court of First Instance, with the conclusions of which the Court
       of Appeal agreed, came to a well-founded conclusion that there were no grounds provided for in
       Part 1 of Art. 1224 of the CC [Civil Code] of Ukraine to remove the defendant from inheritance
       after death of PERSON_10
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 162 of
                                      276

          The courts also correctly proceeded from the absence of legal grounds for satisfying claims for
       removal from the right to inherit under Part 5 of Art. 1224 of the CC [Civil Code] of Ukraine,
       according to which a person may be removed from the right to inherit under the law if it is
       established by the Court that she evaded providing assistance to the testator, who was in a helpless
       state due to advanced age, serious illness or injury.

          From the content of the cited norm of the law, it follows that only with the simultaneous
       occurrence of such circumstances as the evasion of the person from providing assistance to the
       testator and the testator’s stay in a helpless state due to old age, serious illness or injury, as well as
       the proof of these facts in their totality, the heir may be removed from the inheritance right.

          Appealing to the Court with the above claim against the defendant and substantiating its claims,
       the plaintiff noted that PERSON_10 was ill during his lifetime and required assistance, which the
       defendant did not provide and evaded its provision, although it had such an opportunity.

         At the same time, in violation of the provisions of Art. 60 of the CPC [Civil Procedure Code]
       of Ukraine, the plaintiff did not submit appropriate and admissible evidence that the testator
       required assistance, and the defendant evaded the obligation to provide support and assistance
       PERSON_10

          Having established the facts and having determined the legal relations conditioned by the
       established facts, the Court of First Instance, in terms of resolving claims for removal from the
       right to inherit, correctly applied the legal norms and made correct decision on merits.

          The Court of Appeal gave a proper assessment of the legality and validity of the decision of the
       Court of First Instance regarding the refusal to satisfy the claims for the removal from the right to
       inherit. The Court of Appeal duly checked the factual circumstances of the case established by the
       Court in this part, taking into account the collected evidence, and came to the correct conclusion
       that there were no legal grounds for canceling it in this part.

          The arguments of the cassation appeal concerning the courts’ conclusions about the absence of
       legal grounds for satisfying claims for removal from the right to inherit do not give grounds for
       establishing the incorrect application of norms of substantive law by the courts of first and
       appellate instances and violation of the rules of procedure law, do not refute the conclusions of the
       courts in this part, reasonably stated in the reasoning part of the contested decisions. When solving
       these claims, the courts correctly determined the nature of the legal relations between the parties,
       correctly applied the law that regulates these relations, fully and comprehensively examined the
       case materials and provided a proper legal assessment to the arguments of the parties and the
       evidence collected in the case.

          The arguments submitted in the cassation appeal regarding disagreement with the decisions of
       the courts of previous instances on the refusal to satisfy the claims for removal from the right to
       inherit are actually reduced to a reassessment of the evidence and the applicant’s disagreement
       with the conclusions of the courts of the first and appellate instances on their assessment.

          In such circumstances, in accordance with Art. 337 of the CPC [Civil Procedure Code] of
       Ukraine the contested decisions of the local courts and courts of appeal regarding the decision of
       claims for removal from the right to inheritance should be left unchanged.

         Thus, the decision of the Court of Appeal is subject to cancellation in the part concerning the
       resolution of claims for the declaration of ownership right by way of inheritance under the law and
       the determination of shares with the direction of the case to the same Court for a new consideration.
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 163 of
                                      276

         The rest of the decision of the courts of first and appellate instances should be left unchanged.

         Guided by Art. 336, 337, 338 of the CPC [Civil Procedure Code] of Ukraine, the Panel of Judges
       of the Civil Court Chamber of the High Specialized Court of Ukraine for Civil and Criminal
       Matters,

                                                    resolved:

          To partially satisfy the cassation appeal of PERSON_6 represented by PERSON_7, who is its
       legal successor.

          To cancel the order of the Appellate Court of Mykolaiv Region dated September 26, 2016 in
       terms of settling claims of PERSON_6, the legal successor of which is PERSON_7, against
       PERSON_8, third party PERSON_9 on the declaration of ownership right by inheritance under
       the law and determination of shares.

         The case in this part should be referred to the Court of Appeal for a new consideration.

         The remaining part of the decision of the courts of first and appellate instances shall be left
       unchanged.

         The resolution is not subject to appeal.

        Presiding O.S. Tkachuk, Judges: V.S. Vysotska, O.V. Kafidova, O.V. Umnova, I.M.
       Falovska
       Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 164 of
                                             276



DATE OF TRANSLATION:                         13-Jan-2021
ELECTRONIC FILE NAME:                        Order No. 490_11934_15
SOURCE LANGUAGE:                             Ukrainian
TARGET LANGUAGE:                             English
TRANSPERFECT JOB ID:                         US0881324


TransPerfect is globally certified under the standards ISO 9001:2015, ISO 17100:2015, and
ISO 18587:2017. This Translation Certificate confirms the included documents have been
completed in conformance with the Quality Management System documented in its ISO
process maps and are, to the best knowledge and belief of all TransPerfect employees
engaged on the project, full and accurate translations of the source material.

                TRANSPERFECT TRANSLATIONS INTERNATIONAL, INC.
                          TRANSPERFECT GLOBAL HQ
                 1250 BROADWAY, 7TH FLOOR, NEW YORK, NY 10001



 Tcert v. 4.0
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 165 of
                                      276

       Категорія справи № 2029/2-2762/11: Цивільні справи (до 01.01.2019); Позовне
       провадження; Спори про право власності та інші речові права; Спори про право
       власності та інші речові права про приватну власність.
       Надіслано судом: не визначено. Зареєстровано: 29.04.2020. Оприлюднено: 29.04.2020.
       Дата набрання законної сили: 27.04.2020
       Номер судового провадження: 61-14824ск19




       Постанова

       Іменем України

       27 квітня 2020 року

       м. Київ

       справа № 2029/2-2762/11

       провадження № 61-14824св19

       Верховний Суд у складі колегії суддів Першої судової палати Касаційного
       цивільного суду:

       Шиповича В. В. (суддя-доповідач), Синельникова Є. В., Хопти С. Ф.,

       учасники справи:

       позивач (відповідач за зустрічним позовом) - ОСОБА_1 ,

       відповідачі (позивачі за зустрічними позовами): ОСОБА_2 , ОСОБА_3 , ОСОБА_4 ,

       розглянув у попередньому судовому засіданні у порядку письмового провадження
       касаційну скаргу ОСОБА_1 , подану його представником - адвокатом Лукашенком
       Олександром Вікторовичем, на рішення Орджонікідзевського районного суду м. Харкова,
       у складі судді Зябрової О. Г., від 25 лютого 2019 року та постанову Харківського
       апеляційного суду, у складі колегії суддів: Бровченка І. О., Бурлаки І. В., Колтунової А. І.,
       від 04 липня 2019 року,

       ВСТАНОВИВ:

       Короткий зміст позовних вимог ОСОБА_1 .

       У жовтні 2011 року ОСОБА_1 звернувся до суду із позовом до ОСОБА_2 , ОСОБА_3 ,
       ОСОБА_4 про визнання права власності на майно в порядку спадкування за законом після
       смерті своєї матері ОСОБА_5 .
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 166 of
                                      276

       Позов ОСОБА_1 мотивовано тим, що ІНФОРМАЦІЯ_1 померла його мати - ОСОБА_5 ,
       після смерті якої відкрилася спадщина, до складу якої ввійшла квартира АДРЕСА_1 та 2/3
       частини квартири АДРЕСА_2 та грошові кошти на рахунках в банку.

       ОСОБА_5 заповіт не складала.

       На час відкриття спадщини після смерті матері він постійно проживав зі спадкодавцем, а
       тому в силу статті 1268 Цивільного кодексу України (далі - ЦК України) вважається таким,
       що прийняв спадщину.

       Посилався на те, що на час звернення до суду з цим позовом відсутній вирок суду, яким би
       було встановлено факт умисного позбавлення ним життя спадкодавця - ОСОБА_5 , а отже
       підстави для усунення його від права на спадкування в порядку, передбаченому частиною
       першою статті 1224 ЦК України, відсутні.

       Просив суд визнати за ним в порядку спадкування за законом право власності на все майно,
       яке належало на час відкриття спадщини на праві власності ОСОБА_5 , в тому числі на
       частку в праві спільної сумісної власності на квартиру АДРЕСА_2 , на квартиру АДРЕСА_1
       та грошові кошти на рахунках в Державному ощадному банку України.

       Короткий зміст зустрічних позовних вимог ОСОБА_2 та ОСОБА_3 .

       У жовтні 2011 року ОСОБА_2 та ОСОБА_3 звернулись до суду із зустрічним позовом до
       ОСОБА_1 , ОСОБА_4 про визнання права власності на грошові кошти в порядку
       спадкування за законом після смерті ОСОБА_6 , померлої ІНФОРМАЦІЯ_1 - в рівних
       частках за кожною, та з урахуванням поданих уточнень просили встановити факт
       належності спадкодавцю ОСОБА_6 грошових коштів в сумі 270 187 грн, розміщених на
       банківських рахунках на ім`я ОСОБА_5 на час відкриття спадщини - ІНФОРМАЦІЯ_1 та
       визнати за ними право власності на зазначені грошові кошти в порядку спадкування за
       законом після смерті ОСОБА_6 ІНФОРМАЦІЯ_1 , в рівних частках за кожною.

       Позовна заява ОСОБА_2 та ОСОБА_3 мотивована тим, що в дійсності грошові кошти, які
       залишались на рахунках ОСОБА_5 на день відкриття спадщини, в більшій частині
       належали не їй, а ОСОБА_6 , ІНФОРМАЦІЯ_2 , яка також загинула ІНФОРМАЦІЯ_1 .

       Так, після загибелі в дорожньо-транспортній пригоді 10 січня 2005 року ОСОБА_7 та його
       дружини - матері ОСОБА_9 , над ОСОБА_6 була встановлена опіка.

       Згідно рішення Виконавчого комітету Орджонікідзевської районної ради м. Харкова від 01
       березня 2005 року № 51/5 опікуном над малолітньою ОСОБА_6 була призначена ОСОБА_5

       ОСОБА_5 звернулась до суду із позовною заявою про відшкодування шкоди в свої
       інтересах та в інтересах малолітньої ОСОБА_6 та рішенням Орджонікідзевського
       районного суду м. Харкова від 13 грудня 2007 року у справі № 2-162/2007, частково
       зміненим рішенням Апеляційного суду Харківської області від 18 березня 2008 року
       (справа № 22-ц-539/2008), було частково задоволено позовні вимоги.

       На користь ОСОБА_5 стягнуто: 3 365 грн - одноразово на відшкодування шкоди, завданої
       смертю потерпілої; 766, 67 грн - щомісячно, з урахуванням індексації, з 01 листопада 2007
       року до досягнення малолітньою ОСОБА_6 чотирнадцяти років; 20 000 грн - компенсації
       моральної шкоди; 6 760 грн - матеріального збитку за пошкоджений автомобіль; 5 340 грн
       - витрат на придбання пам`ятника;
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 167 of
                                      276

       550 грн - витрат на правову допомогу. На користь ОСОБА_6 стягнуто: 50 912,50 грн -
       одноразово на відшкодування шкоди завданої смертю її батьків; 1 916, 67 грн - щомісячно,
       з урахуванням індексації, з 01 листопада 2007 року до досягнення нею вісімнадцяти років;
       50 000 грн - одноразово на відшкодування моральної шкоди.

       Отже, на користь спадкодавця ОСОБА_6 було стягнуто одноразово 100 912, 50 грн, а сума
       щомісячних виплат на її користь за період з 01 листопада 2007 року по ІНФОРМАЦІЯ_1 з
       урахуванням індексації мала скласти 103 187, 50 грн. Всі грошові кошти за судовим
       рішенням на користь ОСОБА_6 мали перераховуватись на рахунки, відкриті ОСОБА_5 .
       Всі нараховані проценти на кошти, які належали ОСОБА_6 , також були власністю
       останньої, а тому входять до складу спадщини після її смерті.

       Короткий зміст зустрічних позовних вимог

       ОСОБА_4 ОСОБА_4 в жовтні 2018 року подала до суду зустрічний позов до ОСОБА_1
       , ОСОБА_2 та ОСОБА_3 про визнання за неюв порядку спадкування за законом після
       смерті сестри ОСОБА_5 , померлої ІНФОРМАЦІЯ_1 , права власності на квартиру
       АДРЕСА_1 , 2/3 частини квартири АДРЕСА_2 та грошові кошти у розмірі 270 187 грн,
       розміщені на банківських рахунках.

       Позовна заява ОСОБА_4 обґрунтована тим, що її рідній сестрі - ОСОБА_5 належало на
       праві власності зазначене майно, та оскільки спадкоємці першої черги за законом, які б мали
       право на спадкування відсутні, тому згідно статті 1262 ЦК України вона як рідна сестра має
       право на спадкування за законом після смерті ОСОБА_5 .

       Короткий зміст рішення суду першої інстанції

       Ухвалою Орджонікідзевського районного суду м. Харкова від 25 лютого 2019 року
       прийнято відмову від позову ОСОБА_1 до ОСОБА_2 , ОСОБА_3 , ОСОБА_4 про визнання
       права власності в порядку спадкування за законом та провадження по справі в цій частині
       закрито на підставі пункту 4 частини першої статті 255 ЦК України.

       Рішенням Орджонікідзевського районного суду м. Харкова від 25 лютого 2019 року позовні
       вимоги ОСОБА_2 , ОСОБА_3 до ОСОБА_1 , ОСОБА_4 про визнання права власності в
       порядку спадкування задоволено частково. Позовні вимоги ОСОБА_4 до ОСОБА_2 ,
       ОСОБА_3 , ОСОБА_1 про визнання права власності в порядку спадкування за законом
       задоволено частково.

       Визнано за ОСОБА_4 в порядку спадкування за законом після ОСОБА_6 та ОСОБА_5
       право власності на трикімнатну квартиру загальною площею 64, 3 кв. м, житловою площею
       40, 3 кв. м, розташовану за адресою: АДРЕСА_1 .

       Визнано за ОСОБА_4 в порядку спадкування за законом після ОСОБА_6 та ОСОБА_5 на
       частку в розмірі 2/3 у праві власності на трикімнатну квартиру загальною площею 63, 9 кв.
       м. житловою площею 44, 6 кв. м, розташовану за адресою: АДРЕСА_2 .

       Визнано за ОСОБА_4 в порядку спадкування за законом після ОСОБА_6 та ОСОБА_5
       право власності на грошові кошти, розміщені на банківському рахунку № НОМЕР_1
       (компенсаційний), відкритому на ім`я ОСОБА_5 у ТВБВ № 10020/0327 філії - Харківське
       обласне управління АТ «Ощадбанк».
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 168 of
                                      276

       Визнано за ОСОБА_4 в порядку спадкування за законом після ОСОБА_6 та ОСОБА_5
       право власності на грошові кошти, розміщені на банківському рахунку № НОМЕР_2
       (компенсаційний), відкритому на ім`я ОСОБА_5 у ТВБВ № 10020/0159 філії - Харківське
       обласне управління АТ «Ощадбанк».

       Визнано за ОСОБА_4 в порядку спадкування за законом після ОСОБА_6 та ОСОБА_5
       право власності на грошові кошти, розміщені на поточному банківському рахунку №
       НОМЕР_3 ( НОМЕР_4 ), відкритому на ім`я ОСОБА_5 у ТВБВ № 10020/0314 філії -
       Харківське обласне управління АТ «Ощадбанк» (МФО 351823).

       Визнано за ОСОБА_4 в порядку спадкування за законом після ОСОБА_6 та ОСОБА_5
       право власності на депозитний банківський вклад в національній валюті України,
       розміщений на рахунку № НОМЕР_5 ( НОМЕР_6 ) «Комбінований БО «Строковий»,
       відкритому 05 липня 2010 року на ім`я ОСОБА_5 у ТВБВ № 10020/0314 філії - Харківське
       обласне управління АТ «Ощадбанк» (МФО 351823).

       Визнано за ОСОБА_3 та ОСОБА_2 в порядку спадкування за законом після ОСОБА_6 та
       ОСОБА_5 в рівних частинах право власності на депозитний банківський вклад в
       національній валюті України, розміщений на рахунку № НОМЕР_7 ( НОМЕР_8 )
       «Комбінований ОБ «Строковий», відкритому 05 липня 2010 року на ім`я ОСОБА_5 у ТВБВ
       № 10020/0314 філії - Харківське обласне управління АТ «Ощадбанк» (МФО 351823).

       Визнано за ОСОБА_3 та ОСОБА_2 в порядку спадкування за законом після ОСОБА_6 та
       ОСОБА_5 , в рівних частинах право власності на депозитний банківський вклад в
       національній валюті України, розміщений на рахунку № НОМЕР_9 ( НОМЕР_10 )
       «Комбінований ОБ «Строковий», відкритому 05 липня 2010 року на ім`я ОСОБА_5 у ТВБВ
       № 10020/0314 філії - Харківське обласне управління АТ «Ощадбанк» (МФО 351823).

       Ухвалюючи рішення від 25 лютого 2019 року, суд першої інстанції виходив з того, що
       ОСОБА_1 усунутий від права на спадщину після померлої ОСОБА_5 , як такий що вчинив
       її вбивство. Інших спадкоємців першої черги після померлої немає, а спадкоємцем другої
       черги є сестра померлої ОСОБА_5 - ОСОБА_4 , яка у передбачений законом строк подала
       заяву про прийняття спадщини.

       Після смерті ОСОБА_6 спадкоємцями є її сестри ОСОБА_2 та ОСОБА_3 , які в
       передбачений законом строк подали нотаріусу заяви про прийняття спадщини. При цьому,
       судом враховано часткове визнання сторонами зустрічних позовних вимог.

       Короткий зміст постанови суду апеляційної інстанції

       Постановою Харківського апеляційного суду від 04 липня 2019 року апеляційну скаргу
       ОСОБА_1 задоволено частково. Рішення Орджонікідзевського районного суду м. Харкова
       від 25 лютого 2019 року змінено.

       Виключено з резолютивної частини рішення висновки про визнання за ОСОБА_4 права
       власності в порядку спадкування за законом після ОСОБА_6 .

       Виключено з резолютивної частини рішення висновки про визнання за ОСОБА_3 та
       ОСОБА_2 права власності в порядку спадкування за законом після ОСОБА_5 .

       В іншій частині рішення Орджонікідзевського районного суду м. Харкова від 22 лютого
       2019 року залишено без змін.
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 169 of
                                      276

       Приймаючи постанову від 04 липня 2019 року та змінюючи рішення суду першої
       інстанції, апеляційний суд виходив з того, що суд першої інстанції, вирішуючи вимоги
       зустрічних позовів, вийшов за межі їх вимог.

       ОСОБА_4 просила суд визнати право власності в порядку спадкування після смерті
       ОСОБА_6 , а ОСОБА_2 та ОСОБА_3 - після смерті ОСОБА_5 . Крім того, нерухоме майно,
       яке за життя належало на праві власності ОСОБА_5 , не входило до спадкової маси
       ОСОБА_6 ОСОБА_4 не є спадкоємцем другої черги після смерті ОСОБА_6 , а ОСОБА_2
       та ОСОБА_3 - спадкоємцями другої черги після смерті ОСОБА_5 . Із заявою про зміну
       черговості одержання права на спадщину відповідачі не звертались.

       Короткий зміст вимог касаційної скарги

       У касаційній скарзі ОСОБА_1 , поданій його представником - адвокатом Лукашенко О. В.,
       посилаючись на неправильне застосування судами норм матеріального права і порушення
       норм процесуального права, просить оскаржувані судові рішення скасувати, ухвалити нове
       рішення, яким позовні вимоги ОСОБА_1 задовольнити, а в задоволені зустрічних
       позовів ОСОБА_4 , ОСОБА_2 та ОСОБА_3 відмовити в повному обсязі.

       Надходження касаційної скарги до суду касаційної інстанції

       У серпні 2019 року до Верховного Суду надійшла касаційна скарга ОСОБА_1 , подана його
       представником - адвокатом Лукашенко О. В,. на рішення Орджонікідзевського районного
       суду м. Харкова від 25 лютого 2019 року та постанову Харківського апеляційного суду від
       04 липня 2019 року.

       Ухвалою Верховного Суду від 25 жовтня 2019 року відкрито касаційне провадження за цією
       касаційною скаргою.

       В листопаді 2019 року матеріали справи надійшли до Верховного Суду.

       Аргументи учасників справи

       Доводи особи, яка подала касаційну скаргу

       Касаційна скарга мотивована помилковістю висновків судів попередніх інстанцій.

       Вважав, що спадщина, яка відкрилась після смерті ОСОБА_5 з часу відкриття спадщини,
       тобто з ІНФОРМАЦІЯ_1 належить її сину ОСОБА_1 , як єдиному спадкоємцю першої
       черги за законом.

       На час відкриття спадщини та прийняття її ОСОБА_1 , і протягом встановленого
       законодавством шестимісячного строку для прийняття спадщини не існувало
       обвинувального вироку суду про визнання його винним в умисному позбавлені життя
       ОСОБА_5 , а отже ОСОБА_1 не міг бути позбавлений права на спадкування автоматично
       лише через наявність кримінальної справи за фактом вбивства ОСОБА_5 .

       Висновки судів, що вирок Апеляційного суду Харківської області від 21 вересня 2017 року
       має преюдиційне значення для цієї справи є помилковим.

       Жоден позивач за зустрічними позовами не просив суд в будь-якій формі застосувати
       правові наслідки дій ОСОБА_1 , встановлених вироком Апеляційного суду Харківської
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 170 of
                                      276

       області від 21 вересня 2017 року, та не пред`являв вимогу про усунення ОСОБА_1 від права
       на спадкування. Посилання судів попередніх інстанцій в оскаржуваних рішеннях на
       усунення ОСОБА_1 від права на спадкування як на встановлений факт та підставу для
       одержання наступною чергою спадкоємців права на спадкування після смерті
       ІНФОРМАЦІЯ_1 ОСОБА_5 є безпідставним та не підтвердженим жодним належним та
       допустимим доказом.

       Провадження по справі за позовом ОСОБА_1 було закрито судами безпідставно.

       Суд першої інстанції ухвалюючи оскаржуване судове рішення не врахував, що у разі
       визнання відповідачем (або його представником за відсутності у дорученні відповідних
       обмежень) позову можливе лише ухвалення рішення про задоволення позову, а не про
       задоволення позову частково.

       Харківський апеляційний суд, приймаючи оскаржувану постанову та задовольняючи
       частково апеляційну скаргу ОСОБА_1 , в порушення підпункту 4 частини першої статті 382
       ЦПК України не зазначив в якій саме частині ним задовольняється апеляційна скарга.
       Постанова апеляційного суду не містить висновків по суті вимог апеляційної скарги.

       Доводи осіб, які подали відзив на касаційну скаргу

       У листопаді 2019 року до Верховного Суду надійшов відзив ОСОБА_2 та ОСОБА_3 ,
       поданий їх представником - адвокатом Мироновим О. А., на касаційну скаргу, в якому
       представник відповідачів просив в поряду статті 396 ЦПК України провадження за
       касаційною скаргою адвоката Лукашенко О. В., поданою в інтересах ОСОБА_1 , закрити.

       Вважає, що адвокатом Лукашенко О. В. не подано належних та достатніх доказів того, що
       він уповноважений діяти від імені ОСОБА_1 .

       Крім того просив врахувати, що оскаржені судові рішення є законними та обґрунтованими,
       а вирок суду відносно ОСОБА_1 є самостійною підставою для його усунення від
       спадкування після жертви.

       Іншими учасникам справи у встановлений касаційним судом строк відзив на
       касаційну скаргу не подано

       Фактичні обставини справи, встановлені судами

       Судами встановлено, що ІНФОРМАЦІЯ_1 померли ОСОБА_5 та ОСОБА_6

       ОСОБА_1 є сином ОСОБА_5 .

       Відносно ОСОБА_1 28 грудня 2016 року Фрунзенським районним судом м. Харкова
       постановлено вирок, який був змінений вироком Апеляційного суду Харківської області від
       21 вересня 2017 року в частині призначення покарання, згідно із яким ОСОБА_1 визнано
       винним за частиною першої статті 115 та пунктами 9, 13 частини другої статті 115 КК
       України у скоєні умисного вбивства ОСОБА_5 та ОСОБА_6 та призначено покарання у
       вигляді довічного позбавлення волі.

       ОСОБА_4 є сестрою ОСОБА_5 та у передбачений законом строк подала нотаріусу заяву
       про прийняття спадщини після смерті сестри.
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 171 of
                                      276

       ОСОБА_2 та ОСОБА_3 є сестрами ОСОБА_6 і в передбачений законом строк подали
       нотаріусу заяви про прийняття спадщини після смерті сестри.

       На час відкриття спадщини ОСОБА_5 належали на праві власності:

       1) квартира АДРЕСА_1 ;

       2) 2/3 частини квартири АДРЕСА_2 ;

       3) грошові кошти на банківському рахунку № НОМЕР_1 (компенсаційний), відкритому на
       ім`я ОСОБА_5 у ТВБВ № 10020/0327 філії - Харківське обласне управління АТ
       «Ощадбанк» (МФО 351823); на банківському рахунку № НОМЕР_2 (компенсаційний),
       відкритому на ім`я ОСОБА_5 у ТВБВ № 10020/0159 філії - Харківське обласне управління
       АТ «Ощадбанк» (МФО 351823); на поточному банківському рахунку № НОМЕР_3 (
       НОМЕР_4 ), відкритому на ім`я ОСОБА_5 у ТВБВ № 10020/0314 філії - Харківське обласне
       управління АТ «Ощадбанк» (МФО 351823); на рахунку № НОМЕР_5 ( НОМЕР_6 )
       «Комбінований БО «Строковий», відкритому 05 липня 2010 року на ім`я ОСОБА_5 у ТВБВ
       № 10020/0314 філії - Харківське обласне управління АТ «Ощадбанк» (МФО 351823); на
       рахунку № НОМЕР_7 ( НОМЕР_8 ) «Комбінований ОБ «Строковий», відкритому 05 липня
       2010 року на ім`я ОСОБА_5 у ТВБВ № 10020/0314 філії - Харківське обласне управління
       АТ «Ощадбанк» (МФО 351823); на рахунку № НОМЕР_9 ( НОМЕР_10 ) «Комбінований
       ОБ «Строковий», відкритому 05 липня 2010 року на ім`я ОСОБА_5 у ТВБВ № 10020/0314
       філії - Харківське обласне управління АТ «Ощадбанк» (МФО 351823).

       Згідно рішення Виконавчого комітету Орджонікідзевської районної ради м. Харкова від 01
       березня 2005 року № 51/5 опікуном над малолітньою ОСОБА_6 була призначена її бабуся
       ОСОБА_5 .

       Рішенням Орджонікідзевського районного суду м. Харкова від 13 грудня 2007 року у справі
       № 2-162/2007, частково зміненим рішенням Апеляційного суду Харківської області від 18
       березня 2008 року (справа № 22-ц-539/2008) було частково задоволено позовні вимоги
       ОСОБА_5 і на її користь з відповідача по справі - ЗАТ «Хлібзавод «Салтівський» було
       стягнуто:

       - 3 365 грн - одноразово на відшкодування шкоди, завданої смертю потерпілої;

       - 766, 67 грн - щомісячно, з урахуванням індексації, з 01 листопада

       2007 року до досягнення малолітньою ОСОБА_6 чотирнадцяти років;

       - 20 000 грн - компенсації моральної шкоди;

       - 6 760 грн - матеріальний збиток за пошкоджений автомобіль;

       - 5 340 грн - витрати на придбання пам`ятника;

       - 550 грн - витрати на правову допомогу.

       На користь ОСОБА_6 стягнуто:

       - 50 912, 50 грн - одноразово на відшкодування шкоди завданої смертю її батьків;
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 172 of
                                      276

       - 1 916, 67 грн - щомісячно, з урахуванням індексації, з 01 листопада 2007 року до
       досягнення нею вісімнадцяти років

       - 50 000 грн - одноразово на відшкодування моральної шкоди.

       Таким чином на користь ОСОБА_6 було стягнуто одноразово 100 912, 50 грн, а сума
       щомісячних виплат на її користь за період з 01 листопада 2007 року по ІНФОРМАЦІЯ_1 з
       урахуванням індексації мала скласти 103 187, 50 грн.

       Грошові кошти за рішенням Орджонікідзевського районного суду м. Харкова від 13 грудня
       2007 року у справі № 2-162/2007 на користь ОСОБА_6 перераховуватись на рахунки,
       відкриті ОСОБА_5 .

       Позиція Верховного Суду

       Відповідно до статті 388 Цивільного процесуального кодексу України (далі - ЦПК України)
       судом касаційної інстанції у цивільних справах є Верховний Суд.

       Згідно з положенням частини другої статті 389 ЦПК України (тут і надалі по тексту в
       редакції Кодексу на час подання касаційної скарги) підставами касаційного оскарження є
       неправильне застосування судом норм матеріального права чи порушення норм
       процесуального права.

       Касаційна скарга ОСОБА_1 , подана його представником - адвокатом Лукашенко О. В., не
       підлягає задоволенню.

       Мотиви, з яких виходив Верховний Суд, та застосовані норми права

       Згідно з частиною третьою статті 3 ЦПК України провадження в цивільних справах
       здійснюється відповідно до законів, чинних на час вчинення окремих процесуальних дій,
       розгляду і вирішення справи.

       Відповідно до вимог частин першої і другої статті 400 ЦПК України під час розгляду справи
       в касаційному порядку суд перевіряє в межах касаційної скарги правильність застосування
       судом першої або апеляційної інстанції норм матеріального чи процесуального права і не
       може встановлювати або (та) вважати доведеними обставини, що не були встановлені в
       рішенні чи відкинуті ним, вирішувати питання про достовірність або недостовірність того
       чи іншого доказу, про перевагу одних доказів над іншими.

       Суд касаційної інстанції перевіряє законність судових рішень лише в межах позовних
       вимог, заявлених у суді першої інстанції.

       Частиною першою статті 15 ЦК України визначено право кожної особи на захист свого
       цивільного права у разі його порушення, невизнання або оспорювання.

       Відповідно до частин першої, другої та п`ятої статті 263 ЦПК України судове рішення
       повинно ґрунтуватися на засадах верховенства права, бути законним і обґрунтованим.

       Законним є рішення, ухвалене судом відповідно до норм матеріального права із
       дотриманням норм процесуального права.
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 173 of
                                      276

       Обґрунтованим є рішення, ухвалене на підставі повно і всебічно з`ясованих обставин, на
       які сторони посилаються як на підставу своїх вимог і заперечень, підтверджених тими
       доказами, які були досліджені в судовому засіданні.

       Згідно зі статтями 1216, 1217 ЦК України спадкуванням є перехід прав і обов`язків
       (спадщини) від фізичної особи, яка померла (спадкодавця), до інших осіб (спадкоємців).
       Спадкування здійснюється за заповітом або за законом.

       До складу спадщини входять усі права і обов`язки, що належали спадкодавцеві на момент
       відкриття спадщини і не припинилися внаслідок його смерті. (стаття 1218 ЦК України).

       Відповідно до статті 1223 ЦК України у разі відсутності заповіту, визнання його недійсним,
       неприйняття спадщини або відмови від її прийняття спадкоємцями за заповітом, а також у
       разі неохоплення заповітом усієї спадщини право на спадкування за законом одержують
       особи, визначені у статтях 1261-1265 цього Кодексу.

       Частки у спадщині кожного із спадкоємців за законом є рівними (частина перша статті 1267
       ЦК України).

       Статтею 1261 ЦК України передбачено, що в першу чергу право на спадкування за законом
       мають діти спадкодавця, у тому числі зачаті за життя спадкодавця та народжені після його
       смерті, той з подружжя, який його пережив, та батьки.

       Згідно частини першої статті 1224 ЦК України не мають права на спадкування особи, які
       умисно позбавили життя спадкодавця чи будь-кого з можливих спадкоємців або вчинили
       замах на їхнє життя. Положення абзацу першого цієї частини не застосовується до особи,
       яка вчинила такий замах, якщо спадкодавець, знаючи про це, все ж призначив її своїм
       спадкоємцем за заповітом.

       Оскільки діяння, зазначені у частині першій статті 1224 ЦК України є кримінально
       караними, то вони повинні бути підтверджені обвинувальним вироком суду або
       постановою про закриття кримінального провадження з нереабілітуючих підстав, які є
       самостійною та достатньою підставою для усунення від права на спадкування.

       За наявності постановлених у кримінальному судочинстві, вказаних судових рішень, які
       набрали законної сили, ухвалення окремого рішення суду у цивільній справі про усунення
       від спадкування не вимагається, оскільки особа яка умисно позбавила життя спадкодавця
       не має права на спадкування в силу закону.

       Відповідно до частини шостої статті 82 ЦПК України вирок суду в кримінальному
       провадженні, ухвала про закриття кримінального провадження і звільнення особи від
       кримінальної відповідальності або постанова суду у справі про адміністративне
       правопорушення, які набрали законної сили, є обов`язковими для суду, що розглядає справу
       про правові наслідки дій чи бездіяльності особи, стосовно якої ухвалений вирок, ухвала або
       постанова суду, лише в питанні, чи мали місце ці дії (бездіяльність) та чи вчинені вони цією
       особою.

       Встановивши, що ОСОБА_1 умисно позбавив життя свою матір ОСОБА_5 , що
       підтверджено вироком Фрунзенського районного суду м. Харкова від 28 грудня 2016 року,
       зміненим вироком Апеляційного суду Харківської області від 21 вересня 2017 року в
       частині призначення покарання, суди дійшли обґрунтованого висновку про те, що в силу
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 174 of
                                      276

       закону ОСОБА_1 не має права на спадкування після смерті ОСОБА_5 відповідно до
       положень статті 1224 ЦК України.

       Згідно зі статтею 1262 ЦК України у другу чергу право на спадкування за законом мають
       рідні брати та сестри спадкодавця, його баба та дід як з боку батька, так і з боку матері.

       Суд першої інстанції, з висновком якого погодився апеляційний суд, встановивши, що після
       смерті ОСОБА_5 відкрилася спадщина на належні їй квартиру АДРЕСА_1 та 2/3 частки
       квартири АДРЕСА_2 та грошові кошти, розміщені на банківських рахунках, за
       виключенням грошових коштів, належних ОСОБА_6 на підставі рішення
       Орджонікідзевського районного суду м. Харкова від 13 грудня 2007 року у справі № 2-
       162/2007, а ОСОБА_4 , як сестра спадкодавця та спадкоємець другої черги за законом,
       прийняла спадщину, оскільки у встановлений статтею 1270 ЦК України строк подала
       нотаріусу заяву про прийняття спадщини, дійшов обґрунтованого висновку про часткове
       задоволення позову ОСОБА_4 .

       Касаційний суд враховує, що відомості про інших спадкоємців першої та другої черг після
       смерті ОСОБА_5 , які б прийняли спадщину, суду не надані.

       Також встановивши, що після смерті ОСОБА_6 відкрилася спадщина на належні їй грошові
       кошти, сплачені на виконання рішення Орджонікідзевського районного суду м. Харкова від
       13 грудня 2007 року у справі № 2-162/2007 та розміщені на банківських рахунках, належних
       ОСОБА_5 , а ОСОБА_2 та ОСОБА_3 , як сестри спадкодавця та спадкоємці другої черги за
       законом, прийняли спадщину, подавши нотаріусу у встановлений статтею 1270 ЦК України
       строк заяви про прийняття спадщини, суд дійшов правильного висновку про часткове
       задоволення позову ОСОБА_2 та ОСОБА_3 .

       Апеляційний суд обґрунтовано змінив рішення суду першої інстанції врахувавши, що
       ОСОБА_4 є спадкоємцем ОСОБА_5 , а ОСОБА_2 та ОСОБА_3 спадкоємцями ОСОБА_6 .

       На підставі пункту 1 частини другої статті 49 ЦПК України відповідач має право визнати
       позов (всі або частину позовних вимог) на будь-якій стадії судового процесу.

       Часткове визнання відповідачами ОСОБА_2 та ОСОБА_3 позову ОСОБА_4 , та часткове
       визнання ОСОБА_4 позову ОСОБА_2 та ОСОБА_3 не суперечить вимогам закону та не
       порушує права, свободи чи інтереси ОСОБА_1 .

       Доводам заявника щодо безпідставного закриття провадження по справі в частині
       вирішення позову ОСОБА_1 надано оцінку Верховним Судом в постанові від 27 квітня
       2020 року прийнятої за результатами розгляду касаційної скарги ОСОБА_1 , поданої
       адвокатом Лукашенко О. В., на ухвалу Орджонікідзевського районного суду м. Харкова від
       25 лютого 2019 року про закриття провадження у цивільній справі та постанову
       Харківського апеляційного суду від 04 липня 2019 року.

       Таким чином доводи касаційної скарги на рішення Орджонікідзевського районного суду м.
       Харкова від 25 лютого 2019 року та постанову Харківського апеляційного суду від 04 липня
       2019 року не спростовують встановлених у справі фактичних обставин та висновків, які
       обґрунтовано викладені у мотивувальних частинах судових рішень судів першої та
       апеляційної інстанцій.

       Європейський суд з прав людини вказав, що пункт 1 статті 6 Конвенції про захист прав
       людини і основоположних свобод зобов`язує суди давати обґрунтування своїх рішень, але
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 175 of
                                      276

       це не може сприйматись як вимога надавати детальну відповідь на кожен аргумент. Межі
       цього обов`язку можуть бути різними залежно від характеру рішення. Крім того, необхідно
       брати до уваги, між іншим, різноманітність аргументів, які сторона може представити в суд,
       та відмінності, які існують у державах-учасницях, з огляду на положення законодавства,
       традиції, юридичні висновки, викладення та формулювання рішень. Таким чином, питання,
       чи виконав суд свій обов`язок щодо подання обґрунтування, що випливає зі статті 6
       Конвенції, може бути визначено тільки у світлі конкретних обставин справи (Проніна проти
       України, № 63566/00, § 23, ЄСПЛ, від 18 липня 2006 року). Оскаржені судові рішення
       відповідають критерію обґрунтованості судового рішення.

       Відповідно до частини третьої статті 401 ЦПК України суд касаційної інстанції залишає
       касаційну скаргу без задоволення, а рішення - без змін, якщо відсутні підстави для
       скасування судового рішення.

       Наявність обставин, за яких відповідно до частини першої статті 411 ЦПК України судове
       рішення підлягає обов`язковому скасуванню, касаційним судом не встановлено.

       Враховуючи наведене, касаційну скаргу необхідно залишити без задоволення, а
       оскаржувані судові рішення - без змін.

       Підстав для закриття касаційного провадження відповідно до статті 396 ЦПК України про
       що зазначав у відзиві представник ОСОБА_2 та ОСОБА_3 - адвокат Миронов О. А.,
       колегією суддів не встановлено.

       Підстави для нового розподілу судових витрат, понесених у зв`язку з розглядом справи у
       судах першої та апеляційної інстанцій, відсутні.

       Керуючись статтями 400, 401, 416, 419 ЦПК України, Верховний Суд у складі колегії суддів
       Першої судової палати Касаційного цивільного суду

       ПОСТАНОВИВ:

       Касаційну скаргу ОСОБА_1 , подану його представником - адвокатом Лукашенком
       Олександром Вікторовичем, залишити без задоволення.

       Рішення Орджонікідзевського районного суду м. Харкова від 25 лютого 2019 року, в
       незміненій під час апеляційного перегляду частині, та постанову Харківського
       апеляційного суду від 04 липня 2019 року залишити без змін.

       Постанова набирає законної сили з моменту її прийняття, є остаточною та оскарженню не
       підлягає.

       Судді:В. В. Шипович Є. В. Синельников С. Ф. Хопта
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 176 of
                                      276

       Category of case No. 2029/2-2762/11: Civil cases (before 01/01/2019); Action proceeding;
       Disputes on ownership right and other proprietary rights; Disputes on ownership right
       and other proprietary rights to private property.
       Sent by the court: undefined. Registered 04/29/2020. Made public: 04/29/2020.
       Date of entry into force: 04/27/2020
       Proceedings number: 61-14824ск19



        Supreme Court


       Judgment

       in the name of Ukraine

       April 27, 2020

       Kyiv

       Case No. 2029/2-2762/11

       proceeding No. 61-14824св19

       The Supreme Court, composed of a Panel of Judges of the First Judicial Chamber of the
       Civil Court of Cassation:

       V.V. Shypovych (judge-rapporteur), Ye.V. Synelnykov, S.F. Khopta,

       participants in the case:

       plaintiff (cross-defendant) - PERSON_1

       defendants (cross-plaintiffs): PERSON_2 , PERSON_3 , PERSON_4 ,

       considered at the preliminary hearing in the manner of written proceedings the cassation appeal of
       PERSON_1, filed by his representative - attorney Oleksandr Viktorovych Lukashenko, the
       decision of the Ordzhonikidzevskyi District Court of Kharkiv, composed of Judge O.H. Zyabrova,
       dated February 25, 2019 and the resolution of the Kharkiv Court of Appeal, composed of a panel
       of judges: I.O. Brovchenko, I.V. Burlaka, A.I. Koltunova, dated July 04, 2019,

       FOUND:

       Summary of the claims of PERSON_1.

       In October 2011 PERSON_1 filed a lawsuit against PERSON_2, PERSON_3, PERSON_4 for the
       declaration of ownership right by inheritance under the law after the death of his mother
       PERSON_5.

       The claim of PERSON_1 is motivated by the fact that his mother PERSON_5 deceased on
       INFORMATION_1, after whose death an inheritance was opened, which included the apartment
       at ADDRESS_1 and 2/3 of the apartment at ADDRESS_2 and funds in bank accounts.
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 177 of
                                      276

       PERSON_5 did not make a will.

       At the time of opening the inheritance after the death of his mother, he permanently lived with the
       testator, and therefore, by virtue of Article 1268 of the Civil Code of Ukraine (hereinafter – the
       CC of Ukraine), he is considered to have accepted the inheritance.

       He referred to the fact that at the time of filing this claim with the court, there was no court verdict
       which would establish the fact that he deliberately took the life of the testator – PERSON_5 of
       life, and therefore there are no grounds for removing him from the right to inherit in the manner
       prescribed by part one of Article 1224 of the CC of Ukraine.

       He asked the court to declare his ownership right by inheritance under the law to all property that
       belonged at the time of the opening of the inheritance on the basis of ownership right to
       PERSON_5, including the share in the right to common joint property of the apartment at
       ADDRESS_2 for apartment at ADDRESS_1 and funds in accounts with the state savings bank of
       Ukraine.

       Summary of counterclaims of PERSON_2 and PERSON_3.

       In October 2011, PERSON_2 and PERSON_3 applied to the court with a counterclaim to
       PERSON_1, PERSON_4 for the declaration of their ownership rights to funds by inheritance
       under the law after the death of PERSON_6, deceased on INFORMATION_1 – in equal shares
       for each. Taking into account the clarifications provided, they also asked to establish the fact that
       the testator PERSON_6 owned funds in the amount of 270,187 hryvnias deposited into bank
       accounts in the name of PERSON_5 at the time of opening the inheritance – on
       INFORMATION_1 and declare their property right to the said funds by inheritance under the law
       after death of PERSON_6 on INFORMATION_1, in equal shares for each.

       The statement of claim of PERSON_2 and PERSON_3 is motivated by the fact that in reality the
       funds that remained in the accounts of PERSON_5 on the day of opening the inheritance, for the
       most part, belonged not to her, but to PERSON_6, INFORMATION_2, which also perished on
       INFORMATION_1.

       So, after death in a road accident on January 10, 2005 PERSON_7 and his wife – mother of
       PERSON_9, guardianship was established over PERSON_6.

       According to the decision of the Executive Committee of the Ordzhonikidzevskyi District Council
       of Kharkiv No. 51/5 dated March 01, 2005, PERSON_5 was appointed guardian over the minor
       PERSON_6

       PERSON_5 appealed to the court with a statement of claim on compensation of damages in his
       own interests and in the interests of the minor PERSON_6. By the decision of the
       Ordzhonikidzevskyi District Court of Kharkiv dated December 13, 2007 in case No. 2-162/2007,
       partially modified by the decision of the Kharkiv Region Court of Appeal dated March 18, 2008
       (case No. 22-ц-539/2008), the claims were partially satisfied.

       In favor of PERSON_5 it was collected: 3,365 hryvnias – a lump sum for compensation for harm
       caused by the death of the victim; 766.67 hryvnias – monthly, taking into account indexation, from
       November 01, 2007 until the minor PERSON_6 reaches fourteen years; 20,000 hryvnias –
       compensation for moral damage; 6,760 hryvnias – material damage for the damaged car; 5,340
       hryvnias – expenses for the acquisition of the monument;
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 178 of
                                      276

       550 hryvnias – expenses for legal assistance. In favor of PERSON_6 it was collected 50,912.50
       hryvnias – a lump sum for compensation for harm caused by the death of her parents; 1,916.67
       hryvnias – monthly, taking into account indexation, from November 01, 2007 until minor reaches
       eighteen years; 50,000 hryvnias – a lump sum for compensation for moral damage.

       So, in favor of the testator PERSON_6 it was collected, a lump sum of 100,912.50 hryvnias, and
       the amount of monthly payments in favor for the period from November 01, 2007 to
       INFORMATION_1, taking into account indexation, should have amounted to 103,187.50
       hryvnias. All monetary funds by a court decision in favor of PERSON_6 were transferred to
       accounts opened by PERSON_5. All accrued interest on funds belonging to PERSON_6 were also
       the property of the latter, and therefore are part of the inheritance after her death.

       Summary of counterclaims

       In October 2018, PERSON_4 filed a counterclaim against PERSON_1, PERSON_2 and
       PERSON_3 for declaration of her ownership right by inheritance under the law after the death of
       sister PERSON_5, who deceased on INFORMATION_1, to her ownership right to the apartment
       at ADDRESS_1, 2/3 of the apartment at ADDRESS_2 and funds in the amount of 270,187
       hryvnias, deposited into bank accounts.

       The statement of claim PERSON_4 is justified by the fact that her own sister – PERSON_5 owned
       the specified property, and since the heirs of the first category under the law who would have the
       right to inherit are absent, therefore, according to Article 1262 of the CC of Ukraine, she, as a
       sister, has the right to inherit after the death of PERSON_5.

       Summary of the decision of the Court of First Instance

       By the order of the Ordzhonikidzevskyi District Court of Kharkiv dated February 25, 2019, granted
       a waiver of the claim of PERSON_1 against PERSON_2, PERSON_3, PERSON_4 for the
       declaration of ownership right by inheritance under the law and the proceedings in this part were
       closed on the basis of item 4 of part one of Article 255 of the CC of Ukraine.

       By the decision of the Ordzhonikidzevskyi District Court of Kharkiv dated February 25, 2019,
       claims of PERSON_2, PERSON_3 against PERSON_1, PERSON_4 on the declaration of
       ownership right by inheritance were partially satisfied. Claims of PERSON_4 against PERSON_2,
       PERSON_3, PERSON_1 on the declaration of ownership right by inheritance under the law was
       partially satisfied.

       The ownership right of PERSON_4 by inheritance under the law after PERSON_6 and
       PERSON_5 to a three-room apartment with a total area of 64.3 sq. m, living area 40.3 sq. m,
       located at: ADDRESS_1 was declared.

       The ownership right of PERSON_4 by inheritance under law after PERSON_6 and PERSON_5
       to 2/3 share in the ownership right to a three-room apartment with a total area of 63.9 sq. m, living
       area 44.6 sq. m, located at: ADDRESS_2 was declared.

       The ownership right of PERSON_4 by inheritance under the law after PERSON_6 and
       PERSON_5 to funds deposited into bank account No. NUMBER_1 (compensation), opened in the
       name of PERSON_5 in TDNB [territorially detached non-accounting branch] No. 10020/0327 of
       the branch – Kharkiv Regional Department of Oschadbank JSC was declared.
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 179 of
                                      276

       Declared the property right to funds deposited into bank account No. NUMBER_2
       (compensation), opened in the name of PERSON_5 in TDNB No. 10020/0159 of the branch –
       Kharkiv Regional Department of Oschadbank JSC of PERSON_4 by inheritance under the law
       after PERSON_6 and PERSON_5.

       Declared the property right to funds deposited into current bank account No. NUMBER_3
       (NUMBER_4), opened in the name of PERSON_5 in TDNB No. 10020/0314 of the branch –
       Kharkiv Regional Department of Oschadbank JSC (sort code 351823) of PERSON_4 by
       inheritance under the law after PERSON_6 and PERSON_5.

       Declared the property right to bank deposit in the national currency of Ukraine deposited into
       account No. NUMBER_5 (NUMBER_6) “Combined BO “Strokovyi”, opened on July 05, 2010
       in the name of PERSON_5 in TDNB No. 10020/0314 of the branch – Kharkiv Regional
       Department of Oschadbank JSC (sort code 351823) of PERSON_4 by inheritance under the law
       after PERSON_6 and PERSON_5.

       Declared in equal parts the property right to the bank deposit in the national currency of Ukraine,
       deposited into account No. NUMBER_7 (NUMBER_8) “Combined BO “Strokovyi”, opened on
       July 05, 2010 in the name of PERSON_5 in TDNB No. 10020/0314 of the branch – Kharkiv
       Regional Department of Oschadbank JSC (sort code 351823) of PERSON_3 and PERSON_2 by
       inheritance under the law after PERSON_6 and PERSON_5.

       Declared in equal parts the property right to the bank deposit in the national currency of Ukraine,
       deposited into account No. NUMBER_9 (NUMBER_10) “Combined BO “Strokovyi”, opened on
       July 05, 2010 in the name of PERSON_5 in TDNB No. 10020/0314 of the branch – Kharkiv
       Regional Department of Oschadbank JSC (sort code 351823) of PERSON_3 and PERSON_2 by
       inheritance under the law after PERSON_6 and PERSON_5.

       Making a decision dated February 25, 2019, the Court of First Instance proceeded from the fact
       that PERSON_1 was removed from the right to inherit after the deceased PERSON_5, as a person
       who committed her murder. There are no other heirs of the first category after the deceased, and
       the heir of the second category is the sister of the deceased PERSON_5 – PERSON_4, who
       submitted an application for acceptance of the inheritance within the time period provided by law.

       After the death of PERSON_6, the heirs are her sisters PERSON_2 and PERSON_3, who, within
       the time period stipulated by the law, submitted applications to the notary for accepting the
       inheritance. At the same time, the court took into account the partial adoption by the parties of
       counterclaims.

       Summary of the judgment of the Court of Appeal

       By the decision of the Kharkiv Court of Appeal dated July 04, 2019, the appeal of PERSON_1
       was partially satisfied. The decision of the Ordzhonikidzevskyi District Court of Kharkiv dated
       February 25, 2019 was changed.

       The conclusions on the declaration of ownership rights of PERSON_4 by inheritance under the
       law after PERSON_6 were excluded from the operative part of the decision.

       The conclusions on the declaration of ownership rights of PERSON_3 and PERSON_2 by
       inheritance under the law after PERSON_5 were excluded from the operative part of the decision.
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 180 of
                                      276

       The rest of the decision of the Ordzhonikidzevskyi District Court of Kharkiv dated February 22,
       2019 was left unchanged.

       In adopting the resolution dated July 04, 2019 and changing the decision of the Court of First
       Instance, the Court of Appeal proceeded from the fact that the Court of First Instance, when
       resolving the counterclaims, went beyond the claims.

       PERSON_4 asked the court to declare the ownership right by inheritance after the death of
       PERSON_6, and PERSON_2 and PERSON_3 – after the death of PERSON_5. In addition, real
       estate, which during life belonged under the ownership right to PERSON_5, was not included in
       the inheritance mass of PERSON_6, PERSON_4 is not the heir of the second category after the
       death of PERSON_6, and PERSON_2 and PERSON_3 are not heirs of the second category after
       the death of PERSON_5. The defendants did not apply to change the order of obtaining the right
       to inheritance.

       Summary of the requirements of the cassation appeal

       In the cassation appeal of PERSON_1, filed by his representative - attorney O.V. Lukashenko,
       referring to the incorrect application of substantive law by the courts and violation of the rules of
       procedural law, he asks to cancel the disputed court decisions, make a new decision, whereby
       satisfy the claims of PERSON_1, and to refuse to satisfy the counterclaims PERSON_4,
       PERSON_2 and PERSON_3 in full.

       Receipt of a cassation appeal in a Court of Cassation

       In August 2019, the Supreme Court received a cassation appeal of PERSON_1, submitted by his
       representative – attorney O.V. Lukashenko, decisions of the Ordzhonikidzevskyi District Court of
       Kharkiv dated February 25, 2019 and the judgment of the Kharkiv Court of Appeal dated July 04,
       2019.

       By the order of the Supreme Court dated October 25, 2019, the cassation proceedings were opened
       on this cassation appeal.

       In November 2019, the case file was received by the Supreme Court.

       Arguments of the participants in the case

       Arguments of the person who filed the cassation appeal

       The cassation appeal is motivated by the erroneousness of the conclusions of the courts of previous
       instances.

       [The applicant] believed that the legacy opened after the death of PERSON_5 since the opening
       of the inheritance, that is, from INFORMATION_1 belongs to her son PERSON_1, as the only
       heir of the first category under the law.

       At the time of the opening of the inheritance and its adoption by PERSON_1, and during the six-
       month period established by the legislation for accepting the inheritance, there was no verdict of
       guilty by the court on finding him guilty of intentionally taking PERSON_5`s life, and therefore
       PERSON_1 could not be deprived of the right to inherit automatically only because of the presence
       of a criminal case on the murder of PERSON_5.
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 181 of
                                      276

       The conclusions of the courts that the verdict of the Court of Appeal of the Kharkiv Region dated
       September 21, 2017 is prejudicially important for this case are improper.

       Not a single cross-plaintiff asked the court in any form to apply the legal consequences of the
       actions of PERSON_1, established by the verdict of the Court of Appeal of the Kharkiv Region
       dated September 21, 2017, and did not submit a claim to remove PERSON_1 from the right to
       inherit. The reference of the courts of the previous instances in the disputed decisions to remove
       PERSON_1 from the right to inherit as an established fact and the basis for obtaining the right to
       inherit after death of PERSON_5 on INFORMATION_1 by the next category of heirs of are
       groundless and not confirmed by any proper and admissible evidence.

       Proceedings in the case on the claim PERSON_1 were closed by the courts without reason.

       The Court of First Instance, making the disputed court decision, did not take into account that if
       the defendant (or his representative, in the absence of appropriate restrictions in the power of
       attorney), recognizes the claim, it is only possible to make a decision to satisfy the claim, and not
       to partially satisfy the claim.

       The Kharkiv Court of Appeal, accepting the disputed decision and partially satisfying the appeal
       of PERSON_1, in violation of sub-item 4 of the part one of Article 382 of the CPC of Ukraine did
       not indicate in which part it satisfied the appeal. The judgment of the Court of Appeal does not
       contain conclusions on the merits of the claims of the appeal.

       The arguments of the persons who filed a response to the cassation appeal

       In November 2019, the Supreme Court received a response from PERSON_2 and PERSON_3,
       filed by their representative – attorney O.A. Mironov, on the cassation appeal, in which the
       representative of the defendants requested, in accordance with Article 396 of the CPC of Ukraine,
       to close proceedings on the cassation appeal of attorney O.V. Lukashenko, filed in the interests of
       PERSON_1.

       [The person] considers that attorney O.V. Lukashenko did not submit proper and sufficient
       evidence that he is authorized to act on behalf of PERSON_1.

       In addition, he asked to take into account that the disputed court decisions are lawful and justified,
       and the court's verdict against PERSON_1 is an independent basis for its removal from inheritance
       after the victim.

       The other participants in the case did not submit a response to the cassation appeal within
       the time period established by the Court of Cassation

       Factual circumstances of the case established by the courts

       The courts established that PERSON_5 and PERSON_6 deceased on INFORMATION_1.

       PERSON_1 is the son of PERSON_5.

       On December 28, 2016, the Frunzenskyi District Court of Kharkiv, issued a verdict regarding
       PERSON_1, which was changed by the verdict of the Court of Appeal of Kharkiv Region dated
       September 21, 2017 in terms of sentencing, in accordance with which PERSON_1 was found
       guilty under part one of Article 115 and items 9, 13 of part two of Article 115 of the Criminal
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 182 of
                                      276

       Code of Ukraine in committing premeditated murder of PERSON_5 and PERSON_6 and
       sentenced to life imprisonment.

       PERSON_4 is the sister of PERSON_5 and, within the time period stipulated by the law, submitted
       to the notary an application for acceptance of the inheritance after the death of her sister.

       PERSON_2 and PERSON_3 are the sisters of PERSON_6 and, within the time period stipulated
       by the law, submitted applications to the notary for accepting the inheritance after the death of the
       sister.

       At the time of the opening of the inheritance PERSON_5 owned:

       1) apartment at ADDRESS_1;

       2) 2/3 of apartment at ADDRESS_2;

       3) funds deposited into bank account No. NUMBER_1 (compensation), opened in the name of
       PERSON_5 in TDNB No. 10020/0327 of the branch – Kharkiv Regional Department of
       Oschadbank JSC (sort code 351823); into bank account No. NUMBER_2 (compensation), opened
       in the name of PERSON_5 in TDNB No. 10020/0159 of the branch – Kharkiv Regional
       Department of Oschadbank JSC (sort code 351823); into current bank account No. NUMBER_3
       (NUMBER_4), opened in the name of PERSON_5 in TDNB No. 10020/0314 of the branch –
       Kharkiv Regional Department of Oschadbank JSC (sort code 351823); into account No.
       NUMBER_5 (NUMBER_6) “Combined BO “Strokovyi”, opened on July 05, 2010 in the name of
       PERSON_5 in TDNB No. 10020/0314 of the branch – Kharkiv Regional Department of
       Oschadbank JSC (sort code 351823); into account No. NUMBER_7 (NUMBER_8) “Combined
       BO “Strokovyi”, opened on July 05, 2010 in the name of PERSON_5 in TDNB No. 10020/0314
       of the branch – Kharkiv Regional Department of Oschadbank JSC (sort code 351823); into account
       No. NUMBER_9 (NUMBER_10) “Combined BO “Strokovyi”, opened on July 05, 2010 in the
       name of PERSON_5 in TDNB No. 10020/0314 of the branch – Kharkiv Regional Department of
       Oschadbank JSC (sort code 351823).

       According to the decision of the Executive Committee of the Ordzhonikidzevskyi District Council
       of Kharkiv No. 51/5 dated March 01, 2005, her grandmother PERSON_5 was appointed guardian
       of the minor PERSON_6.

       By the decision of the Ordzhonikidzevskyi District Court of Kharkiv dated December 13, 2007 in
       case No. 2-162/2007, partially modified by the decision of the Court of Appeal of the Kharkiv
       Region dated March 18, 2008 (case No. 22-ts-539/2008), the claims of PERSON_5 were partially
       satisfied, and in her favor, the following was recovered from defendant in the case, Bakery Plant
       “Saltivskyi” CJSC:

       - 3,365 hryvnias – a lump sum for compensation for harm caused by the death of the victim;

       - 766.67 hryvnias – monthly, taking into account indexation, from November 01,

       2007 until the minor PERSON_6 reaches fourteen years;

       - 20,000 hryvnias – compensation for moral damage;

       - 6,760 hryvnias – material damage for the damaged car;
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 183 of
                                      276

       - 5,340 hryvnias – expenses for the acquisition of the monument;

       - 550 hryvnias – expenses for legal assistance.

       In favor of PERSON_6 it was collected:

       - 50,912.50 hryvnias – a lump sum for compensation for damage caused by the death of her
       parents;

       - 1,916.67 hryvnias – monthly, taking into account indexation, from November 01, 2007 until
       minor reaches eighteen years;

       - 50,000 hryvnias – a lump sum for compensation for moral damage.

       In this way, in favor of the testator PERSON_6 it was collected, a lump sum of 100,912.50
       hryvnias, and the amount of monthly payments in favor for the period from November 01, 2007
       to INFORMATION_1, taking into account indexation, should have amounted to 103,187.50
       hryvnias.

       By the decision of the Ordzhonikidzevskyi District Court of Kharkiv dated December 13, 2007 in
       case No. 2-162/2007, funds in favor of PERSON_6 were to be transferred to accounts opened by
       PERSON_5.

       Position of the Supreme Court

       In accordance with Article 388 of the Civil Procedure Code of Ukraine (hereinafter - CPC of
       Ukraine), the Supreme Court is the Court of Cassation in civil cases.

       According to the provisions of the part two of Article 389 of the CPC of Ukraine (hereinafter in
       the text as amended by the Code at the time of filing the cassation appeal), the grounds for the
       cassation appeal are the incorrect application of substantive law by the court or violation of the
       norms of procedural law.

       The cassation appeal of PERSON_1, submitted by his representative – attorney O.V. Lukashenko,
       is not subject to satisfaction.

       The motives from which the Supreme Court proceeded and the norms of law were applied

       According to part three of Article 3 of the CPC of Ukraine, civil proceedings are conducted in
       accordance with the laws in force during the performance of certain procedural actions,
       consideration and adjudication of the case.

       In accordance with the requirements of parts one and two of Article 400 of the CPC of Ukraine,
       when considering a case in cassation, the court verifies, within the limits of the cassation appeal,
       the correctness of the application by the courts of first or appeal instances of the norms of
       substantive or procedural law and cannot establish or (and) consider proven circumstances that
       were not established in the decision or rejected by it, decide on the reliability or unreliability of
       this or that evidence, on the advantage of some evidence over others.

       The Court of Cassation verifies the legality of court decisions only within the limits of the claims
       stated in the Court of First Instance.
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 184 of
                                      276

       Part one of Article 15 of the CC of Ukraine defines the right of every person to defend their civil
       rights in the event of its violation, non-declaration or appealing.

       In accordance with parts one, two and five of Article 263 of the CPC of Ukraine, a court decision
       must be based on the principles of the rule of law, be lawful and justified.

       A legal decision is made by a court in accordance with the norms of substantive law in compliance
       with the norms of procedural law.

       Justified decision is the decision taken on the basis of fully and comprehensively clarified the
       circumstances, which the parties refer to as the basis for their claims and objections, confirmed by
       the evidence that was examined in the court session.

       According to Articles 1216, 1217 of the CC of Ukraine, inheritance is the transfer of rights and
       obligations (inheritance) from an individual who deceased (testator) to other persons (heirs).
       Inheritance is conducted under the will or the law.

       The inheritance includes all the rights and obligations that belonged to the testator at the time of
       the opening of the inheritance and did not end due to his death. (Article 1218 of the CC of Ukraine).

       In accordance with Article 1223 of the CC of Ukraine, in the absence of a will, declaration of it as
       invalid, rejection of the inheritance or refusal to accept it by the heirs under the will, as well as in
       the event that the will does not cover the entire inheritance, the right to inherit under the law shall
       be received by persons specified in Articles 1261-1265 of this Code.

       The shares in the inheritance of each of the heirs under the law are equal (part one of Article 1267
       of the CC of Ukraine).

       Article 1261 of the CC of Ukraine stipulates that the children of the testator, including those
       conceived during the life of the testator and born after his death, the spouse who survived him, and
       the parents have the right to inherit under the law.

       According to the part one of Article 1224 of the CC of Ukraine, persons who have deliberately
       took the life of the testator or any of the possible heirs, or have committed an attempt on their lives,
       are not entitled to inheritance. The provisions of the first paragraph of this part shall not apply to
       a person who committed such an attempt if the testator, knowing this, nevertheless appointed this
       person as his heir under the will.

       Since the actions specified in the part one of Article 1224 of the CC [Civil Code] of Ukraine are
       criminally punishable, they must be confirmed by a court verdict of guilty or a decision to close
       criminal proceedings for reasons other than exoneration; these are independent and sufficient
       grounds for removal from the right to inheritance.

       In the presence of the court decisions adopted in criminal proceedings, which have entered into
       legal force, a separate court decision in a civil case on removal from inheritance is not required,
       since the person deliberately took the life of the testator does not have the right to inherit under the
       law.

       According to part six of Article 82 of the CPC of Ukraine, a court verdict in criminal proceedings,
       a decision to close criminal proceedings and release a person from criminal liability or a court
       decision in a case of an administrative offense, which entered into legal force, are binding on the
       court considering the case on the legal consequences of the actions or inaction of the person against
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 185 of
                                      276

       whom the verdict, resolution or judgment of the court has been issued, only in the question whether
       these actions (inaction) took place and whether they were committed by this person.

       Having established that PERSON_1 deliberately took the life of his mother PERSON_5, which is
       confirmed by the verdict of the Frunzenskyi District Court of Kharkiv dated December 28, 2016,
       amended by the verdict of the Court of Appeal of the Kharkiv Region dated September 21, 2017
       in terms of the assignment of punishment, the courts came to a reasonable conclusion that by virtue
       of the law PERSON_1 does not have the right to inherit after death of PERSON_5 in accordance
       with the provisions of Article 1224 of the CC of Ukraine.

       According to Article 1262 of the CC of Ukraine, the brothers and sisters of the testator, his
       grandmother and grandfather, both from the father's side and from the mother's side, have the right
       to inherit by second category under the law.

       The Court of First Instance, with the conclusion of which the Court of Appeal agreed, having
       established that after the death of PERSON_5, an inheritance was opened for the apartment at
       ADDRESS_1 and 2/3 of apartment at ADDRESS_2 belonging to her and the funds deposited into
       bank accounts, excluding the funds belonging to PERSON_6 on the basis of the decision of the
       Ordzhonikidzevskyi District Court of Kharkiv dated December 13, 2007 in case No. 2-162/2007,
       and PERSON_4, as the sister of the testator and the heir of the second category under the law,
       accepted the inheritance, since within the time period established by Article 1270 of the CC of
       Ukraine it submitted to the notary an application for acceptance of the inheritance, came to a
       reasonable conclusion about the partial satisfaction of the claim of PERSON_4.

       The Court of Cassation takes into account that information about other heirs of the first and second
       categories after the death of PERSON_5, who would accept the inheritance, was not provided to
       the court.

       Having also established that after the death of PERSON_6, an inheritance was opened for the funds
       belonging to her, paid pursuant to the decision of the Ordzhonikidzevskyi District Court of Kharkiv
       dated December 13, 2007 in case No. 2-162/2007 and deposited into bank accounts belonging to
       PERSON_5, and PERSON_2 and PERSON_3, as sisters of the testator and heirs of the second
       category under the law, accepted the inheritance, having submitted an application for acceptance
       of the inheritance to a notary within the period established by Article 1270 of the CC of Ukraine,
       the court came to the correct conclusion about partial satisfaction of the claim of PERSON_2 and
       PERSON_3.

       The Court of Appeal reasonably changed the decision of the Court of First Instance given that
       PERSON_4 is the heir of PERSON_5, and PERSON_2 and PERSON_3 are heirs of PERSON_6.

       On the basis of item 1 of part two of Article 49 of the CPC of Ukraine, the defendant has the right
       to adopt the claim (all or part of the claim) at any stage of the court trial.

       Partial recognition by defendants of PERSON_2 and PERSON_3 of the claim of PERSON_4, and
       partial recognition by PERSON_4 of the claim of PERSON_2 and PERSON_3 does not contradict
       the requirements of the law and does not violate the rights, freedoms or interests of PERSON_1.

       The arguments of the applicant regarding the unreasonable closure of the proceedings in the part
       of the resolution of the claim of PERSON_1 were assessed by the Supreme Court in the judgment
       dated April 27, 2020 adopted on the basis of the results of consideration of the cassation appeal of
       PERSON_1, filed by attorney O.V. Lukashenko, against the order of the Ordzhonikidzevskyi
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 186 of
                                      276

       District Court of Kharkiv dated February 25, 2019 on the termination of civil proceedings and the
       resolution of the Kharkiv Court of Appeal dated July 04, 2019.

       Thus, the arguments of the cassation appeal against the decision of the Ordzhonikidzevskyi District
       Court of Kharkiv dated February 25, 2019 and the resolution of the Kharkiv Court of Appeal
       dated July 04, 2019 do not refute the factual circumstances and conclusions established in the case,
       which are reasonably set forth in the reasoning part of the court decisions of the courts of first and
       appellate instances.

       The European Court of Human Rights has indicated that item 1 of Article 6 of the Convention for
       the Protection of Human Rights and Fundamental Freedoms obliges courts to provide reasons for
       their decisions, but this cannot be taken as a requirement to provide a detailed answer to every
       argument. The limits of this obligation may vary depending on the nature of the decision. In
       addition, it is necessary to take into account, among other things, the variety of arguments a party
       may submit to the court, and the differences that exist in the participating States, taking into
       account the provisions of legislation, traditions, legal opinions, statements and wording of
       decisions. Thus, the question whether the court has fulfilled its duty to provide justification, as
       follows from Article 6 of the Convention, can only be determined in the light of the specific
       circumstances of the case (Pronina v. Ukraine, No. 63566/00, § 23, ECHR, dated July 18, 2006).
       The disputed court decisions meet the criterion of the validity of the court decision.

       According to part three of Article 401 of the CPC of Ukraine, the Court of Cassation leaves the
       cassation appeal without satisfaction, and the decision – unchanged, if there are no grounds for
       canceling the court decision.

       The cassation court has not established the existence of circumstances under which, in accordance
       with part one of Article 411 of the CPC of Ukraine, the court decision is subject to mandatory
       cancellation.

       Taking into account the above, the cassation appeal must be left unsatisfied, and the disputed court
       decisions – unchanged.

       The grounds for closing the cassation proceedings in accordance with Article 396 of the CPC of
       Ukraine, as noted in the response by the representative of PERSON_2 and PERSON_3 – attorney
       O.A. Myronov, was not established by the panel of judges.

       There are no grounds for a new distribution of court costs incurred in connection with the
       consideration of the case in the courts of first and appellate instances.

       Guided by Articles 400, 401, 416, 419 of the CPC of Ukraine, the Supreme Court composed of a
       panel of judges of the First Judicial Chamber of the Civil Court of Cassation

       RESOLVED:

       To leave the cassation appeal of PERSON_1, filed by his representative – attorney Oleksandr
       Viktorovych Lukashenko unsatisfied.

       To uphold the decision of the Ordzhonikidzevskyi District Court of Kharkiv dated February 25,
       2019 in part that was not changed during the appeal review, and the resolution of the Kharkiv
       Court of Appeal of July 4, 2019.

       The judgment comes into force from the moment of its adoption, is final and not subject to appeal.
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 187 of
                                      276

       Judges: V.V. Shypovych Ye.V. Synelnykov S.F. Khopta
       Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 188 of
                                             276



DATE OF TRANSLATION:                         13-Jan-2021
ELECTRONIC FILE NAME:                        Judgment No. 2029_2-2762_11
SOURCE LANGUAGE:                             Ukrainian
TARGET LANGUAGE:                             English
TRANSPERFECT JOB ID:                         US0881324


TransPerfect is globally certified under the standards ISO 9001:2015, ISO 17100:2015, and
ISO 18587:2017. This Translation Certificate confirms the included documents have been
completed in conformance with the Quality Management System documented in its ISO
process maps and are, to the best knowledge and belief of all TransPerfect employees
engaged on the project, full and accurate translations of the source material.

                TRANSPERFECT TRANSLATIONS INTERNATIONAL, INC.
                          TRANSPERFECT GLOBAL HQ
                 1250 BROADWAY, 7TH FLOOR, NEW YORK, NY 10001



 Tcert v. 4.0
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 189 of
                                      276

       Категорія справи № 481/40/16-ц: Цивільні справи (з 01.01.2019); Справи позовного
       провадження; Справи у спорах про захист немайнових прав фізичних осіб, з них; про
       захист честі, гідності та ділової репутації, з них:.
       Надіслано судом: не визначено. Зареєстровано: 22.12.2018. Оприлюднено: 22.12.2018.
       Дата набрання законної сили: 12.12.2018
       Номер судового провадження: 61-16628ск18




       Постанова

       Іменем України

       12 грудня 2018 року

       м. Київ

       справа № 481/40/16-ц

       провадження № 61-16628св18

       Верховний Суд у складі колегії суддів Першої судової палати Касаційного цивільного
       суду:

       головуючого - Ступак О. В. (суддя-доповідач),

       суддів:         Карпенко С. О.,   Погрібного С. О.,

                       Кузнєцова В.О., УсикаГ. І.,

       учасники справи:

       позивач - Партія «Відродження»,

       відповідач - голова Новобузької районної державної адміністрації Миколаївської області
       ОСОБА_3,

       розглянув у порядку спрощеного позовного провадження касаційну скаргу Партії
       «Відродження» на рішення Новобузького районного суду Миколаївської області від 11
       березня 2016 року у складі судді Уманської О. В. та ухвалу Апеляційного суду
       Миколаївської області від 12 грудня 2016 року у складі колегії суддів: Серебрякової Т. В.,
       Галущенка О. І., Лисенка П. П.,

       ВСТАНОВИВ:

       У січні 2016 року Партія «Відродження» звернулася до суду із позовом до голови
       Новобузької районної державної адміністрації Миколаївської області ОСОБА_3 (далі -
       голова Новобузької РДА Миколаївської області) про захист ділової репутації та
       спростування недостовірної інформації.
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 190 of
                                      276

       Свої позовні вимоги позивач обґрунтовував тим, що 27 листопада 2015 року на другій сесії
       Новобузької районної ради Миколаївської області 7 скликання голова Новобузької РДА
       Миколаївської області ОСОБА_3, який під час публічного виступу з трибуни допустив
       висловлювання, які містять недостовірну інформацію, яка завдає шкоди діловій репутації
       Партії «Відродження», зокрема, відповідач під час свого виступу зазначив наступне: «…але
       не має права морального Партія «Відродження», яка спонсорувала війну, яка зараз
       відбувається на Донбасі, людей яких розстрілювали на Майдані, розповідати в цьому залі
       взагалі щось». Зазначені висловлювання також були розміщені в мережі Інтернет навеб-
       сайті ТОВ Інформаційне агентство «ТУТ.Інфо». Вказана інформація не відповідає дійсності
       та принижує ділову репутацію Партії «Відродження».

       Посилаючись на викладене, позивач просив визнати вказану інформацію недостовірною та
       такою, що принижує ділову репутацію Партії «Відродження», зобов'язати ОСОБА_3
       спростувати поширену інформацію в такий самий спосіб, яким вона була поширена та
       відшкодувати судові витрати.

       Рішенням Новобузького районного суду Миколаївської області від 11 березня 2016 року у
       задоволенні позову Партії «Відродження» відмовлено.

       Відмовляючи у задоволенні позову, суд першої інстанції виходив із того, що слова
       відповідача на сесії, свідчать про те, що він дає свою оцінку роботі представників
       попередньої влади, критично сформулювавши свою думку щодо наслідків цієї роботи, яка
       представляє громадський інтерес. Про те, що це висловлення є критичним вираженням
       своїх поглядів, є вживання такого поняття як «війна», оскільки офіційно в Україні наразі
       військовий стан не оголошувався, а події які відбуваються на території Донецької області,
       офіційно, є - широкомасштабною антитерористичною операцією за участю Збройних сил
       України. Висловлення відповідача є наслідком протестних подій, які відбувалися в
       суспільстві з листопада 2013 року по лютий 2014 року на Майдані Незалежності у м. Києві.
       Висловлювання ОСОБА_3 не містять конкретних звинувачень у вчиненні індивідуально-
       визначених кримінально-караних чи інших протиправних дій, що по своїй суті є фактично
       критикою політики партії. Чинним законодавством не передбачена можливість
       притягнення до відповідальності за висловлювання оціночних суджень, вони, як і думки,
       переконання судження, критична оцінка певних фактів і недоліків, не можуть бути
       предметом судового захисту. Оскільки, будучи вираженням суб'єктивної думки і поглядів,
       не можуть бути перевірені на предмет відповідності їх дійсності (на відміну від перевірки
       істинності фактів).

       Рішенням Апеляційного суду Миколаївської області від 08 червня 2016 року рішення суду
       першої інстанції у частині правового обґрунтування відмови у задоволенні позову змінено.
       У решті - рішення суду першої інстанції залишено без змін.

       Апеляційний суд, змінюючи рішення суду першої інстанції у частині правового
       обґрунтування відмови у задоволенні позову, виходив із того, що ОСОБА_3 при поширенні
       інформації, діяв відповідно до своїх службових обов'язків як голова районної державної
       адміністрації, яку не залучено до участі у справі. При цьому одночасно зазначив, що
       висновок суду про відмову у задоволенні позову є вірним та відповідає фактичним
       обставинам у справі.

       Ухвалою Вищого спеціалізованого суду України з розгляду цивільних і кримінальних справ
       від 09 листопада 2016 року рішенням Апеляційного суду Миколаївської області від 08
       червня 2016 року скасовано, справу передано на новий розгляд до суду апеляційної
       інстанції.
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 191 of
                                      276

       Скасовуючи рішення суду апеляційної інстанції, суд касаційної інстанції виходив із того,
       що апеляційний суд, пославшись на статтю 34 Закону України «Про місцеві державні
       адміністрації», не врахував, що відповідач, як голова Новобузької РДА Миколаївської
       області, на сесії Новобузької районної ради Миколаївської області має лише право
       дорадчого голосу, без оцінки дій та рішень Новобузької районної ради Миколаївської
       області. Разом з тим апеляційний суд послався й на пункт 3 статті 13 Закону України «Про
       місцеві державні адміністрації», який не стосується цих цивільно-правових відносин та не
       визначає повноважень голови Новобузької РДА Миколаївської області ОСОБА_3 діяти у
       той спосіб, у який він діяв 27 листопада 2015 року на сесії Новобузької районної ради
       Миколаївської області. У разі поширення такої інформації посадовою чи службовою
       особою для визначення належного відповідача судам необхідно з'ясовувати, від імені кого
       ця особа виступає. Якщо посадова чи службова особа виступає не від імені юридичної особи
       і не при виконанні посадових (службових) обов'язків, то належним відповідачем є саме
       вона.

       Ухвалою Апеляційного суду Миколаївської області від 12 грудня 2016 року рішення суду
       першої інстанції залишено без змін.

       Залишаючи рішення суду першої інстанції без змін, суд апеляційної інстанції виходив із
       того, що зміст оспорюваних тверджень не містить фактичних даних. Висловлювання
       відповідача щодо позивача, не містять конкретних звинувачень у вчиненні індивідуально-
       визначених кримінально-караних чи інших протиправних дій.

       У грудні 2017 року Партія «Відродження» подала до Вищого спеціалізованого суду України
       з розгляду цивільних і кримінальних справ касаційну скаргу на рішення Новобузького
       районного суду Миколаївської області від 11 березня 2016 року та ухвалу Апеляційного
       суду Миколаївської області від 12 грудня 2016 року, в якій просить скасувати оскаржувані
       судові рішення та ухвалити нове рішення про задоволення позову, посилаючись на
       неправильне застосування судами норм матеріального права та порушення норм
       процесуального права. Вказує на те, що відповідач має діяти не як фізична особа, а саме як
       публічна особа (самостійний суб'єкт владних повноважень). Судом першої інстанції не
       враховано, що відповідач, як голова Новобузької РДА Миколаївської області, на сесії
       Новобузької районної ради Миколаївської області має лише право дорадчого голосу, без
       оцінки дій та рішень ради. Органи виконавчої влади, їх посадові особи не мають права
       втручатися в законну діяльність органів та посадових осіб місцевого самоврядування, а
       також вирішувати питання, віднесені Конституцією України, цим та іншими законами до
       повноважень органів та посадових осіб місцевого самоврядування, крім випадків виконання
       делегованих їм радами повноважень, та в інших випадках, передбачених законом.
       Негативна інформація поширена про особу, вважається недостовірною, якщо особа, яка її
       поширила, не доведе протилежного. Поширення неправдивої інформації відповідачем
       визначеному колу осіб мало на меті опорочения ділової репутації позивача. Саме від
       волевиявлення та позиції виборців залежить представлення Партії «Відродження» в
       органах виконавчої влади та органах місцевого самоврядування. Апеляційним судом
       безпідставно та невідомо з яких причин в ухвалі суду змінено найменування позивача
       (юридичної особи) з Партія «Відродження» на Політична партія «Відродження», і змінена
       назва не відповідає реєстраційним документам юридичної особи.

       Ухвалою Вищого спеціалізованого суду України з розгляду цивільних і кримінальних справ
       від 20 січня 2017 року відкрито провадження у справі, витребувано матеріали цивільної
       справи та надано строк для подання заперечення на касаційну скаргу.
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 192 of
                                      276

       У квітні 2017 року від ОСОБА_3 до суду надійшли заперечення на касаційну скаргу, у яких
       зазначено, що задоволення позову Партії «Відродження» означатиме ніщо інше, ніж
       втручання в його право на свободу вираження поглядів; і хоча таке втручання передбачене
       законом (існують норми щодо права її захист ділової репутації) і переслідує законну мету
       (захистити ділову репутацію), проте в контексті всього засідання сесії районної ради та
       взагалі напруженої соціально-політичної ситуації в країні навколо конкретних політичних
       сил (які пов'язують із колишньою владою), які на цей час знаходяться в опозиції до
       політичних сил, що перебувають при владі, очевидно, що таке втручання не може вважатись
       «необхідним в демократичному суспільстві та пропорційним до законної мети, яка
       переслідувалася».

       15 грудня 2017 року набув чинності Закон України від 03 жовтня 2017 року «Про внесення
       змін до Господарського процесуального кодексу України, Цивільного процесуального
       кодексу України, Кодексу адміністративного судочинства України та інших законодавчих
       актів», за яким судом касаційної інстанції у цивільних справах є Верховний Суд (стаття 388
       ЦПК України).

       Згідно з частиною третьою статті 3 ЦПК України провадження в цивільних справах
       здійснюється відповідно до законів, чинних на час вчинення окремих процесуальних дій,
       розгляду і вирішення справи.

       Відповідно до підпункту 4 пункту 1 розділу XIII «Перехідні положення» ЦПК України
       касаційні скарги (подання) на судові рішення у цивільних справах, які подані і розгляд яких
       не закінчено до набрання чинності цією редакцією Кодексу, передаються до Касаційного
       цивільного суду та розглядаються спочатку за правилами, що діють після набрання
       чинності цією редакцією Кодексу.

       У квітні 2018 року справу передано до Верховного Суду.

       Станом на час розгляду справи у Верховному Суді від інших учасників справи не надходило
       відзивів на касаційну скаргу.

       Згідно з частиною першою статті 402 ЦПК України у суді касаційної інстанції скарга
       розглядається за правилами розгляду справи судом першої інстанції в порядку спрощеного
       позовного провадження без повідомлення учасників справи з урахуванням статті 400цього
       Кодексу.

       За змістом статті 412 ЦПК України підставами для скасування судових рішень повністю
       або частково і ухвалення нового рішення у відповідній частині або зміни рішення є
       неправильне застосування норм матеріального права або порушення норм процесуального
       права.

       Вивчивши матеріали справи, перевіривши доводи касаційної скарги, Верховний Суд у
       складі колегії суддів Першої судової палати Касаційного цивільного суду дійшов висновку,
       що касаційна скарга підлягає частковому задоволенню, а рішення суду першої й
       апеляційної інстанцій скасуванню з передачею справи на новий розгляд до суду першої
       інстанції з наступних підстав.

       Судом установлено, що 27 листопада 2015 року проходила друга сесія сьомого скликання
       Новобузької районної ради Миколаївської області.
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 193 of
                                      276

       Згідно зі списком відповідальних працівників райдержадміністрації та районної ради,
       депутатів обласної ради, керівників підприємств, товариств, установ, які запрошені другу
       сесію сьомого скликання Новобузької районної ради Миколаївської області, серед
       запрошених осіб міститься ім'я голови Новобузької РДА Миколаївської області ОСОБА_3

       Як зазначено у протоколі вказаної сесії, в її роботі брали участь представники засобів
       масової інформації, у тому числі, інформаційне агентство «ТУТ.ІНФО».

       Відповідно до відеозапису вказаного інформаційного агентства, відповідач брав участь у
       роботі сесії та виступав із промовою перед депутатами. Так, у своїй промові щодо
       необрання кандидатури ОСОБА_4, члена Партії «Відродження», головою однієї із
       постійних депутатських комісій, ОСОБА_3 сказав, що «…але не має права морального
       Партія «Відродження», яка спонсорувала війну, яка зараз відбувається на Донбасі, людей
       яких розстрілювали на Майдані, розповідати в цьому залі взагалі щось».

       Відмовляючи у задоволенні позову Партії «Відродження», суд першої інстанції, з яким
       погодився й суд апеляційної інстанції, виходив із того, що висловлювання відповідача є
       оціночними судженнями, а закон не передбачає захисту від висловлених оціночних
       суджень.

       Проте такі висновки судів є необґрунтованими з огляду на таке.

       Відповідно до статті 32 Конституції України кожному гарантується судовий захист права
       спростовувати недостовірну інформацію про себе і членів своєї сім'ї та права вимагати
       вилучення будь-якої інформації, а також право на відшкодування матеріальної і моральної
       шкоди, завданої збиранням, зберіганням, використанням та поширенням такої
       недостовірної інформації.

       Статтею 201 ЦК України передбачено, що честь, гідність і ділова репутація є особистими
       немайновими благами, які охороняються цивільним законодавством.

       Згідно із статтями 297, 299 ЦК України кожен має право на повагу до його гідності та честі,
       на недоторканність своєї ділової репутації.

       Відповідно до статті 91 ЦК України юридична особа здатна мати такі ж цивільні права та
       обов'язки (цивільну правоздатність), як і фізична особа, крім тих, які за своєю природою
       можуть належати лише людині.

       Особистими немайновими благами, які охороняються цивільним законодавством, є, в тому
       числі, ділова репутація, ім'я (найменування), а також інші блага, які охороняються
       цивільним законодавством (частина перша статті 201 ЦК України).

       Згідно із частиною першою статті 94 ЦК України юридична особа має право на
       недоторканність її ділової репутації, на таємницю кореспонденції, на інформацію та інші
       особисті немайнові права, які можуть їй належати.

       Під діловою репутацією юридичної особи, у тому числі підприємницьких товариств,
       фізичних осіб-підприємців, адвокатів, нотаріусів та інших осіб, розуміється оцінка їх
       підприємницької, громадської, професійної чи іншої діяльності, яку здійснює така особа як
       учасник суспільних відносин.
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 194 of
                                      276

       Юридичним складом правопорушення, наявність якого може бути підставою для
       задоволення позову прозахист гідності та честі фізичної особи, а також ділової репутації
       фізичної та юридичної особи, є сукупність таких обставин: поширення інформації, тобто
       доведення її до відома хоча б одній особі у будь-який спосіб; поширена інформація
       стосується певної фізичної чи юридичної особи, тобто позивача; поширення недостовірної
       інформації, тобто такої, яка не відповідає дійсності; поширення інформації, що порушує
       особисті немайнові права, тобто або завдає шкоди відповідним особистим немайновим
       благам, або перешкоджає особі повно і своєчасно здійснювати своє особисте немайнове
       право.

       Під поширенням інформації необхідно розуміти: опублікування її у пресі, передання по
       радіо, телебаченню чи з використанням інших засобів масової інформації; поширення в
       мережі Інтернет чи з використанням інших засобів телекомунікаційного зв'язку;
       викладення в характеристиках, заявах, листах, адресованих іншим особам; повідомлення в
       публічних виступах, в електронних мережах, а також в іншій формі хоча б одній особі.

       Поширенням інформації також є вивішування (демонстрація) в громадських місцях
       плакатів, гасел, інших творів, а також розповсюдження серед людей листівок, що за своїм
       змістом або формою порочать гідність, честь фізичної особи або ділової репутації фізичної
       та юридичної особи.

       Недостовірною вважається інформація, яка не відповідає дійсності або викладена
       неправдиво, тобто містить відомості про події та явища, яких не існувало взагалі або які
       існували, але відомості про них не відповідають дійсності (неповні або перекручені).

       Позивач повинен довести факт поширення інформації відповідачем, а також те, що
       внаслідок цього було порушено його особисті немайнові права.

       Вирішуючи питання про визнання поширеної інформації недостовірною, суди повинні
       визначати характер такої інформації та з'ясовувати, чи є вона фактичним твердженням, чи
       оціночним судженням.

       Відповідно до частини другої статті 30 Закону України «Про інформацію»
       оціночними судженнями, за винятком наклепу, є висловлювання, які не містять фактичних
       даних, критика, оцінка дій, а також висловлювання, що не можуть бути витлумачені як такі,
       що містять фактичні дані, зокрема з огляду на характер використання мовно-стилістичних
       засобів (вживання гіпербол, алегорій, сатири). Оціночні судження не підлягають
       спростуванню та їх правдивість не доводиться.

       Статтею 10 Конвенції про захист прав людини і основоположних свобод передбачено, що
       кожен має право на свободу вираження поглядів. Це право включає свободу дотримуватися
       своїх поглядів, одержувати і передавати інформацію та ідеї без втручання органів державної
       влади і незалежно від кордонів. Здійснення цих свобод, оскільки воно пов'язане з
       обов'язками і відповідальністю, може підлягати таким формальностям, умовам,
       обмеженням або санкціям, що встановлені законом в інтересах національної безпеки,
       територіальної цілісності або громадської безпеки, для охорони порядку або запобігання
       злочинам, для охорони здоров'я або моралі, для захисту репутації або прав інших осіб, для
       запобігання розголошенню конфіденційної інформації або підтримання авторитету і
       безсторонності суду і є необхідним в демократичному суспільстві.

       Згідно з усталеною практикою Європейського суду з прав людини свобода вираження
       поглядів є однією з важливих засад демократичного суспільства та однією з базових умов
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 195 of
                                      276

       прогресу суспільства в цілому та самореалізації кожної окремої особи. Відповідно до
       пункту 2 статті 10 Конвенції вона стосується не тільки «інформації» чи «ідей», які
       сприймаються зі схваленням чи розглядаються як необразливі або нейтральні, але й тих, які
       можуть ображати, шокувати чи непокоїти. Саме такими є вимоги плюралізму,
       толерантності та широти поглядів, без яких немає «демократичного суспільства» (рішення
       у справі «Карпюк та інші проти України від 06 жовтня 2015 року).

       Як зазначено в рішеннях Європейського суду з прав людини (справи Лінгенса, Де Гаєс і
       Гійзельс, Гудвіна, Прагер і Обершлік) свобода вираження поглядів, гарантована пунктом 1
       статті 10, становить одну з основних підвалин демократичного суспільства й одну з
       принципових умов його розвитку та умов реалізації кожної особи. За умови додержання
       пункту 2 свобода вираження стосується не лише тієї «інформації» чи тих «ідей», які
       отримані належним чином або розглядаються як необразливі чи незначні, а й тих, що
       викликають образу, обурення або неспокій. Такими є вимоги плюралізму, терпимості й
       широти поглядів, без яких «демократичне суспільство» неможливе.

       Повинно бути зроблене чітке розмежування між констатацією фактів та оціночними
       судженнями. У той час як наявність фактів може бути продемонстровано, достовірність
       оціночних суджень не піддається доведенню. Вимогу доводити достовірність оціночних
       суджень неможливо виконати, вона порушує свободу думки як таку, що є базовою
       частиною права, гарантованого статтею 19 (Lingens, cited above, p. 28, пункт 46).

       Отже, коли робляться твердження про поведінку третьої особи, деколи може бути важко,
       як і в цій справі, віднайти різницю між оцінкою фактів та оціночними судженнями. Проте
       навіть оціночне судження може бути надмірним, якщо воно не має під собою фактичних
       підстав. (Jerusalem v.Austria, no. 26958/95, n. 43, ECHR 2001-11).

       Відповідно до статті 62 Конституції України, статті 6 Конвенції про захист прав людини і
       основоположних свобод, особа вважається невинуватою у вчиненні злочину і не може бути
       піддана кримінальному покаранню, доки її вину не буде доведено в законному порядку і
       встановлено обвинувальним вироком суду.

       Ніхто не зобов'язаний доводити свою невинуватість у вчиненні злочину.

       У частинах першій, другій та п'ятій статті 17 КПК України зазначено, що особа вважається
       невинуватою у вчиненні кримінального правопорушення і не може бути піддана
       кримінальному покаранню, доки її вину не буде доведено у порядку, передбаченому цим
       Кодексом, і встановлено обвинувальним вироком суду, що набрав законної сили. Ніхто не
       зобов'язаний доводити свою невинуватість у вчиненні кримінального правопорушення і має
       бути виправданим, якщо сторона обвинувачення не доведе винуватість особи поза
       розумним сумнівом. Поводження з особою, вина якої у вчиненні кримінального
       правопорушення не встановлена обвинувальним вироком суду, що набрав законної сили,
       має відповідати поводженню з невинуватою особою.

       Презумпцію невинуватості необхідно розглядати в загально правовому і процесуальному
       значеннях. Як загально правова вимога вона визначає положення особи в суспільстві. Хоча
       цей принцип сформульований як кримінальний процесуальний, однак його дія виходить за
       рамки лише кримінального процесу. Презумпція невинуватості - об'єктивне право
       положення. Це вимога закону, звернена до всіх громадян, посадових осіб, державних і
       громадських організацій, до суспільної думки в цілому. Такої позиції дотримується і
       Європейський Суд з прав людини, що у своєму рішенні від 10 лютого 1995 року у справі
       «Аллене де Рібермон проти Франції» підкреслив, що сфера застосування принципу
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 196 of
                                      276

       презумпції невинуватості є значно першою: він обов'язковий не лише для кримінального
       суду, який вирішує питання про обґрунтованість обвинувачення, а й для всіх інших органів
       держави.

       У найзагальнішому вигляді правило презумпції невинуватості означає, що особа може бути
       визнана винуватою у вчиненні злочину і покарана лише за умови, що її вина буде доведена
       в передбаченому законом порядку і встановлена обвинувальним вироком суду.
       Повідомлення особі про підозру, складання слідчим та затвердження прокурором
       обвинувального акта на стадії досудового розслідування, розгляд справи у підготовчому
       провадженні не вирішують наперед визнання його винуватим у вчиненні злочину. Лише
       один орган у державі наділений таким правом - це суд, який є відповідно до Конституції
       України (стаття 124) носієм судової влади, що здійснює правосуддя в умовах законності,
       незалежності, гласності та змагальності.

       Вирок суду є єдиним процесуальним документом, що встановлює винуватість.

       При цьому Європейський суд з прав людини зазначає, що презумпцію невинуватості буде
       порушено, якщо судове рішення або заява посадової особи щодо особи, обвинуваченої у
       вчиненні кримінального злочину, відображає думку про її вину до того, як вона буде
       доведена відповідно до закону. Достатньо мати навіть за відсутності будь-якого
       формального висновку певні підстави припускати, що суд або посадова особа вважає
       обвинуваченого винним. Питання про те, чи порушує заява посадової особи державного
       органу принцип презумпції невинуватості, слід визначати в контексті конкретних обставин,
       за яких оспорювану заяву було зроблено (пункт 42 рішення від 21 вересня 2006 року в
       справі «Грабчук проти України» (заява № 8599/02); пункт 48 рішення від 12 січня 2012 року
       в справі «Довженко проти України» (заява № 36650/03)).

       Разом з тим суд першої інстанції, з яким погодився й суд апеляційної інстанції, ухвалюючи
       рішення про відмову у задоволенні позову у зв'язку з тим, що висловлювання ОСОБА_3 є
       критичним вираженням своїх поглядів, які представляють громадський інтерес, не надав
       оцінку такому висловлюванню та не здійснив розмежування між фактичними
       твердженнями та оціночними судженнями.

       Суди не звернули уваги на те, що висловлювання відповідача щодо дій позивача, є такими,
       що можуть бути перевірені на їх правдивість, оскільки підпадають під ознаки кримінально-
       караного діяння, що у свою чергу виключає віднесення слів ОСОБА_3 щодо діяльності
       Партії «Відродження» до оціночних суджень чи критичних зауважень про діяльність партії.

       Суди не встановили чи є вирок суду щодо позивача про вчинення таких дій, що підпадають
       під ознаки злочину на який вказав відповідач, а саме під ознаки злочину проти громадської
       безпеки передбаченого розділом ІХ КК України статтею 258-5 фінансування тероризму, а
       тому з огляду на відсутність дослідження судами доказів у справі, зокрема чи є
       висловлювання відповідача вираженням суб'єктивної думки і поглядів і чи можливо такі
       висловлювання перевірити на предмет їх відповідності, рішення судів попередніх інстанцій
       не можуть вважатися законними та обґрунтованими, оскільки фактичні твердження та
       оціночні судження є різними поняттями, а розмежовування цих термінів лежить в основі
       захисту права на честь, гідність та ділову репутацію.

       Суди, порушуючи норми матеріального права, не взяли до уваги норми національного та
       міжнародного права, прецедентної судової практики Європейського суду з прав людини
       щодо презумпції невинуватості, не перевірили належним чином доводи сторін у справі, не
       визначили характер поширеної відповідачем інформації та не з'ясовували є вона фактичним
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 197 of
                                      276

       твердженням чи оціночним судженням, тому дійшли передчасного висновку за
       встановлених обставин про наявність правових підстав для відмови у задоволенні позову.

       Верховний Суд дійшов переконання, що суди першої та апеляційної інстанцій розглянули
       спір із порушенням норм процесуального права, не дослідили зібрані докази у справі, не
       надали їм належної оцінки, не навели мотивів врахування одних доказів та відхилення
       інших, а тому постановлені судові рішення не відповідають критеріям обґрунтованості та
       правомірності, висновки, які вони зробили, є передчасними. Враховуючи, що усунути
       допущені порушення Верховний Суд не вправі через обмеження повноважень як суду
       касаційної інстанції, справедливим та підставним є направлення справи на новий розгляд
       до суду першої інстанції

       Під час нового розгляду суди повинні надати оцінку доводам сторін та встановити, чи є
       поширена відповідачем інформація фактичним твердженням, чи оціночним судженням.

       Доводи заявника про необхідність застосування до спірних правовідносин презумпції
       добропорядності, передбаченою частиною третьою статті 277 ЦК України, є
       безпідставними, оскільки її було виключено на підставі Закону № 1170-VII від 27 березня
       2014 року, тобто до виникнення спірних правовідносин.

       Ураховуючи, що фактичні обставини, які мають значення для правильного вирішення
       справи, судами повністю не встановлено, рішення суду першої та апеляційної інстанцій
       ґрунтуються на припущеннях, що відповідно до статті 411 ЦПК України є підставою для їх
       скасування з передачею справи на новий розгляд до суду першої інстанції.

       Керуючись статтями 406, 409, 411, 415, 416 ЦПК України, Верховний Суд у складі колегії
       суддів Першої судової палати Касаційного цивільного суду

       ПОСТАНОВИВ:

       Касаційну скаргу Партії «Відродження» задовольнити частково.

       Рішення Новобузького районного суду Миколаївської області від 11 березня 2016 року та
       ухвалу Апеляційного суду Миколаївської області від 12 грудня 2016 року скасувати, справу
       передати на новий розгляд до суду першої інстанції.

       Постанова суду касаційної інстанції є остаточною і оскарженню не підлягає.

       Головуючий                                       О. В. Ступак

       Судді:                                          С. О. Карпенко

                                                                   В.О. Кузнєцов

                                                                   С. О. Погрібний



                                                                   Г. І. Усик
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 198 of
                                      276

       Category of case No. 481/40/16-ц: Civil cases (from 01./01/.2019); Action proceeding cases;
       Cases on disputes on defending non-property rights of individuals, of which: protection of
       honor, dignity and business reputation, of which:.
       Sent by the court: undefined. Registered: 12/22/2018. Made public: 12/22/2018.
       Date of entry into force: 12/12/2018
       Proceedings number: 61-16628ск18



        Supreme Court


       Judgment

       in the name of Ukraine

       December 12, 2018

       Kyiv

       Case No. 481/40/16-ц

       proceeding No. 61-16628св18

       The Supreme Court, composed of the Panel of Judges of the First Judicial Chamber of the Civil
       Court of Cassation:

       presiding – O.V. Stupak (judge-rapporteur),

       judges:           S.O. Karpenko, S.O. Pohribnyi,

                          V.O. Kuznetsov, H.I. Usyk,

       participants in the case:

       plaintiff – “Vidrodzhennia” Party,

       defendant - chairman of the Novyi Buh District State Administration of Mykolaiv Region
       PERSON_3,

       considered in the manner of a simplified action proceeding the cassation appeal of the
       “Vidrodzhennya” Party against the judgment of the Novyi Buh District Court of Mykolaiv Region
       dated March 11, 2016 composed of judge O.V. Umanska, and the order of the Appellate Court of
       Mykolaiv Region dated December 12, 2016 composed of the panel of judges: T.V. Serebriakova,
       O.I. Halushchenko, P.P. Lysenko,

       FOUND:

       In January 2016, the “Vidrodzhennya” Party filed a lawsuit against chairman of the Novyi Buh
       District State Administration of Mykolaiv Region PERSON_3 (hereinafter - the chairman of the
       Novyi Buh DSA of Mykolaiv Region) for the protection of business reputation and refutation of
       false information.
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 199 of
                                      276

       The plaintiff substantiated his claims by the fact that on November 27, 2015, at the second session
       of the Novyi Buh District Council of Mykolaiv Region of the 7th convocation, chairman of the
       Novyi Buh DSA of Mykolaiv Region PERSON_3, who, during a public speech from the rostrum,
       made statements containing false information that damages the business reputation of the
       “Vidrodzhennya” Party, in particular, the defendant noted the following during his speech: “... but
       the “Vidrodzhennya” Party which sponsored the war that is now taking place in Donbas, people
       that shot on the Maidan, has no moral right to say anything in this hall”. These statements were
       also posted on the Internet on the website of News Agency “TUT.Info” LLC. This information
       does not correspond to reality and humiliates the business reputation of the “Vidrodzhennya”
       Party.

       Referring to the above, the plaintiff asked to recognize the specified information as false and
       degrading the business reputation of the “Vidrodzhennya” Party, to oblige PERSON_3 to refute
       the disseminated information in the same way as it was disseminated and to reimburse legal costs.

       By the decision of the Novyi Buh District Court of Mykolaiv Region dated March 11, 2016, the
       claim of the “Vidrodzhennya” Party was refused.

       In refusing to satisfy the claim, the Court of First Instance proceeded from the fact that the
       defendant's words at the session indicate that he gives his assessment of the work of representatives
       of the previous government, critically formulating his opinion on the consequences of this work,
       which is of public interest. The fact that this statement is a critical expression of one's views is the
       use of such concept as “war”, since the state of war has not yet been officially declared in Ukraine,
       and the events that take place on the territory of Donetsk Region, officially, are – a large-scale
       anti-terrorist operation with the participation of the Armed Forces of Ukraine. The statements of
       the defendant are a consequence of the protest events that took place in society from November
       2013 to February 2014 on Maidan Nezalezhnosti in Kyiv. The statements of PERSON_3 do not
       contain specific accusations of committing individually defined criminal offenses or other illegal
       actions, which, in fact, constitutes criticism of the party’s policies. The current legislation does not
       provide for the possibility of holding accountable for making value judgments; they, like thoughts,
       beliefs, judgments, critical assessment of certain facts and shortcomings, cannot be the subject of
       judicial defense. Since, being an expression of subjective opinions and views, they cannot be
       checked for their compliance with reality (as opposed to checking the truth of facts).

       By the decision of the Appellate Court of Mykolaiv Region dated June 08, 2016, the decision of
       the Court of First Instance in terms of the legal justification for the refusal to satisfy the claim was
       modified. In the rest, the decision of the Court of First Instance was upheld.

       The appellate court, modifying the decision of the Court of First Instance in terms of the legal
       justification for the refusal to satisfy the claim, proceeded from the fact that PERSON_3, when
       disseminating information, acted in accordance with its official duties as the chairman of the
       District State Administration, which is not involved in the case. At the same time, it noted that the
       court’s conclusion about the refusal to satisfy the claim is correct and corresponds to the factual
       circumstances of the case.

       By the order of the High Specialized Court of Ukraine for Civil and Criminal Matters dated
       November 09, 2016 the judgment of the Appellate Court of Mykolaiv Region dated June 08, 2016
       was cancelled, the case was sent for a new consideration to the Court of Appeal.
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 200 of
                                      276

       Canceling the decision of the Court of Appeal, the court of cassation proceeded from the fact that
       the appellate court, referring to Article 34 of the Law of Ukraine “On Local State Administrations”,
       did not take into account that the defendant, as chairman of the Novyi Buh DSA of Mykolaiv
       Region, at the session of the Novyi Buh District Council of Mykolaiv Region has only the right of
       an advisory vote, without evaluating the actions and decisions of the Novyi Buh District Council
       of Mykolaiv Region. At the same time, the appellate court also referred to item 3 of Article 13 of
       the Law of Ukraine “On Local State Administrations”, which does not apply to these civil relations
       and does not establish the powers of chairman of the Novyi Buh District State Administration of
       Mykolaiv Region PERSON_3 to act in the way that he acted on November 27, 2015 at the session
       of the Novyi Buh District Council of Mykolaiv Region. If such information is disseminated by an
       executive or official, in order to determine the appropriate defendant, the courts need to find out
       on behalf of whom this person is acting. If the executive or official does not act on behalf of a
       legal entity and not in the performance of official duties, then he is the proper defendant.

       By the decision of the Appellate Court of Mykolaiv Region dated December 12, 2016, the
       judgment of the court of first instance was upheld.

       Upholding the judgment of the Court of First Instance, the Court of Appeal proceeded from the
       fact that the content of the disputed statements did not contain factual data. The statements of the
       defendant in relation to the plaintiff do not contain specific accusations of committing individually
       defined criminally punishable or other illegal actions.

       In December 2017, the “Vidrodzhennya” Party filed a cassation appeal against the judgment of
       the Novyi Buh District Court of Mykolaiv Region dated March 11, 2016 and the order of the
       Appellate Court of Mykolaiv Region dated December 12, 2016 to the High Specialized Court of
       Ukraine for Civil and Criminal Matters, in which it asks to cancel the disputed court decisions and
       make a new decision to satisfy the claim, referring to the incorrect application of substantive law
       by the courts and violation of the rules of procedural law. It indicates that the defendant should act
       not as an individual, but as a public person (an independent subject of official powers). The Court
       of First Instance did not take into account that the defendant, as the chairman of the Novyi Buh
       DSA of Mykolaiv Region, at the session of the Novyi Buh District Council of Mykolaiv Region
       has only the right of an advisory vote, without evaluating the actions and decisions of the council.
       Executive authorities, their officials do not have the right to interfere in the legal activities of
       bodies and officials of local self-government, as well as to settle issues, attributed by the
       Constitution of Ukraine, these and other laws to the powers of bodies and officials of local self-
       government, except for the cases when the powers are delegated to them by the councils, and in
       other cases provided for by law. Negative information disseminated about a person is considered
       false if the person who disseminated it does not prove otherwise. The dissemination of untruthful
       information by the defendant to a certain circle of persons was aimed at defaming the business
       reputation of the plaintiff. The representation of the “Vidrodzhennya” Party in the executive
       authorities and local self-government bodies depends on the expression of the will and position of
       voters. In the order, the appellate court groundlessly and for unknown reasons changed the name
       of the plaintiff (legal entity) from the “Vidrodzhennya” Party to the “Vidrodzhennya” Political
       Party; and the changed name does not correspond to the registration documents of the legal entity.

       By the order of the High Specialized Court of Ukraine for Civil and Criminal Matters dated
       January 20, 2017, proceedings were opened in the case, the materials of the case were requested
       and a time limit was given for filing an objection to the cassation appeal.

       In April 2017, the court received from PERSON_3 objections to the cassation appeal, which
       indicated that the satisfaction of the claim of the “Vidrodzhennya” Party would mean nothing more
       than interference with his right to freedom of expression; and although such interference is
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 201 of
                                      276

       prescribed by law (there are rules on the right to protect its business reputation) and pursues a
       legitimate aim (to protect business reputation), however, in the context of the entire session of the
       district council and the generally tense social and political situation in the country around specific
       political forces (which are associated with the previous government), which are currently in
       opposition to the political forces that are in power, it is clear that such interference cannot be
       considered “necessary in a democratic society and proportionate to the legitimate aim pursued”.

       On December 15, 2017, the Law of Ukraine “On Amendments to the Commercial Procedure Code
       of Ukraine, the Civil Procedure Code of Ukraine, the Code of Administrative Justice of Ukraine
       and other legislative acts” dated October 03, 2017 came into force, according to which the Supreme
       Court is the court of cassation in civil cases (Article 388 of the CPC [Civil Procedure Code] of
       Ukraine).

       According to part three of Article 3 of the CPC [Civil Procedure Code] of Ukraine, civil
       proceedings are conducted in accordance with the laws in force at the time of performance of
       certain procedural actions, consideration and adjudication of the case.

       In accordance with sub-item 4 of item 1 of Section XIII “Transitional Provisions” of the CPC
       [Civil Procedure Code] of Ukraine, cassation appeals against judicial decisions in civil cases, filed
       and pending before this version of the Code entered into force, are transferred to the Civil Court
       of Cassation and are considered first with the rules in force after the entry into force of this version
       of the Code.

       In April 2018, the case was transferred to the Supreme Court.

       As of the time of consideration of the case in the Supreme Court, there were no responses to the
       cassation appeal from other participants in the case.

       According to part one of Article 402 of the CPC [Civil Procedure Code] of Ukraine, in the court
       of cassation, the complaint is considered according to the rules for considering the case by the
       Court of First Instance in the manner of simplified action proceedings without notifying the
       participants in the case, taking into account Article 400 of the Code.

       Within the meaning of Article 412 of the CPC [Civil Procedure Code] of Ukraine, the grounds for
       canceling court decisions in whole or in part and issuing a new decision in the relevant part or
       modifying the decision are incorrect application of the rules of substantive law or violation of the
       rules of procedural law.

       After examining the case materials, checking the arguments of the cassation appeal, the Supreme
       Court, composed of the Panel of Judges of the First Court Chamber of the Civil Court of Cassation,
       came to the conclusion that the cassation appeal should be satisfied, and the decision of the courts
       of first and appeal instances should be cancelled with the transfer of the case for new consideration
       to the Court of First Instance due to the following grounds.

       The court established that on November 27, 2015, the second session of the seventh convocation
       of the Novyi Buh District Council of Mykolaiv Region took place.

       According to the list of responsible employees of the District State Administration and the District
       Council, deputies of the Regional Council, heads of enterprises, companies, institutions who are
       invited to the second session of the seventh convocation of the Novyi Buh District Council of
       Mykolaiv Region, among the invited persons there is the name of chairman of the Novyi Buh
       District State Administration of Mykolaiv Region PERSON_3
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 202 of
                                      276

       As indicated in the minutes of this session, representatives of the media, including the News
       Agency “TUT.Info”, took part in its work.

       According to the video recording of the said news agency, the defendant took part in the session
       and delivered a speech to the deputies. So, in his speech on the non-election of the candidacy of
       PERSON_4, a member of the “Vidrodzhennya” Party, the chairman of one of the permanent
       deputy commissions, PERSON_3 said that “... but the “Vidrodzhennya” Party which sponsored
       the war that is now taking place in the Donbass, people who shot on the Maidan, has no moral
       right to say anything in this hall”.

       Refusing to satisfy the claim of the “Vidrodzhennya” Party, the Court of First Instance, with which
       the Court of Appeal also agreed, proceeded from the fact that the statements of the defendant were
       value judgments, and the law did not provide for protection from the expressed value judgments.

       However, such conclusions of the courts are unfounded, given the following.

       According to Article 32 of the Constitution of Ukraine, everyone is guaranteed judicial defense of
       the right to refute false information about himself and his family members and the right to demand
       the removal of any information, as well as the right to compensation for pecuniary and moral
       damage caused by the collection, storage, use and dissemination of such false information.

       Article 201 of the CC [Civil Code] of Ukraine provides that honor, dignity and business reputation
       are personal non-property benefits, which are protected by civil law.

       According to Articles 297, 299 of the CC [Civil Code] of Ukraine, everyone has the right to
       respect for his dignity and honor, to the inviolability of his business reputation.

       In accordance with Article 91 of the CC [Civil Code] of Ukraine, a legal entity is capable of having
       the same civil rights and obligations (civil legal capacity) as an individual, except for those that by
       their nature can only belong to a person.

       Personal non-property benefits that are protected by civil law are, among other things, business
       reputation, name (title), as well as other benefits that are protected by civil law (part one of Article
       201 of the CC [Civil Code] of Ukraine).

       According to part one of Article 94 of the CC [Civil Code] of Ukraine, a legal entity has the right
       to inviolability of its business reputation, privacy of correspondence, information and other
       personal non-property rights belonging to it.

       The business reputation of a legal entity, including entrepreneurial companies, individual
       entrepreneurs, attorneys, notaries and other persons, is understood as an assessment of their
       entrepreneurial, social, professional or other activities conducted by such a person as a participant
       in public relations.

       The legal structure of an offense, the presence of which may be the ground for satisfying a claim
       for the protection of the honor and dignity of an individual, as well as the business reputation of
       an individual and legal entity, is a combination of the following circumstances: dissemination of
       information, that is, bringing it to the attention of at least one person by any means; the
       disseminated information concerns a specific individual or legal entity, that is, the plaintiff;
       dissemination of false information, that is, information that does not correspond to reality;
       dissemination of information that violates personal non-property rights, i.e. either prejudices the
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 203 of
                                      276

       relevant personal non-property benefits, or prevents a person from fully and timely exercising his
       personal non-property right.

       The dissemination of information should be understood as its publication in print, transmission by
       radio, television or using other media; distribution on the Internet or using other means of
       telecommunications; statements in characteristics, statements, letters addressed to other persons;
       communication in public speeches, in electronic networks, as well as in any other form to at least
       one person.

       Hanging (displaying) posters, slogans, and other works in public places, as well as distributing
       leaflets among people, which by their content or form discredit the dignity, honor of an individual
       or the business reputation of an individual and legal entity also constitutes dissemination of
       information,.

       Information that does not correspond to reality or is untruthfully stated, that is, contains
       information about events and phenomena that did not exist at all or that existed, but information
       about them does not correspond to reality (is incomplete or distorted) is considered false.

       The plaintiff must prove the fact of dissemination of information by the defendant, as well as the
       fact that as a result of this, his personal non-property rights were violated.

       When deciding whether the disseminated information is recognized as false, the courts must
       determine the nature of such information and find out whether it is a factual statement or a value
       judgment.

       According to part two of Article 30 of the Law of Ukraine “On Information”, value judgments,
       with the exception of libel, are criticism, assessment of actions, statements that do not contain
       factual data, as well as statements that cannot be interpreted as containing factual data, in
       particular, given the nature of the use of linguistic and stylistic means (the use of hyperboles,
       allegories, satire). Value judgments are not subject to refutation and their veracity is not necessary.

       Article 10 of the Convention for the Protection of Human Rights and Fundamental Freedoms
       provides that everyone has the right to freedom of expression. This right includes the freedom to
       hold opinions, receive and impart information and ideas, without interference from public
       authorities and regardless of borders. The exercise of these freedoms, insofar as it is associated
       with duties and responsibilities, may be subject to certain formalities, conditions, restrictions or
       sanctions established by law in the interests of national security, territorial integrity or public order,
       for the protection of order or prevention of crime, protection of health and morals, protection of
       the reputation or rights of others, to prevent the disclosure of confidential information or to ensure
       the credibility and impartiality of the judiciary and is necessary in a democratic society.

       According to the established practice of the European Court of Human Rights, freedom of
       expression is one of the important foundations of a democratic society and one of the basic
       conditions for the progress of society as a whole and the self-realization of each individual. In
       accordance with item 2 of Article 10 of the Convention, it concerns not only “information” or
       “ideas” that are accepted with approval, considered harmless or neutral, but also those that may
       offend, shock or disturb. These are the requirements for pluralism, tolerance and broad-
       mindedness, without which there is no “democratic society” (decision in the case “Karpyuk and
       Others v. Ukraine dated October 06, 2015).

       As stated in the decisions of the European Court of Human Rights (Lingens, De Haes and Gijsels,
       Goodwin, Prager and Oberschlick cases), freedom of expression, guaranteed by item 1 of Article
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 204 of
                                      276

       10, is one of the basic foundations of a democratic society and one of the fundamental conditions
       for its progress and the realization of every individual. Subject to item 2, freedom of expression
       concerns not only those “information” or those “ideas” that are duly received or are considered
       harmless or unimportant, but also those that offend, outrage or worry. These are the demands for
       pluralism, tolerance and broad-mindedness, without which a “democratic society” is impossible.

       A clear distinction must be made between stating facts and value judgments. While the existence
       of facts can be demonstrated, the veracity of value judgments cannot be proven. The requirement
       to prove the reliability of value judgments cannot be met, it violates freedom of thought as such,
       which is a fundamental part of the right guaranteed by Article 19 (Lingens, cited above, section
       28, item 46).

       So, when claims are made about the behavior of a third party, it can sometimes be difficult, as in
       this case, to distinguish between evaluating facts and value judgments. However, even a value
       judgment can be excessive if it is not based on factual grounds. (Jerusalem v. Austria, No.
       26958/95, n. 43, ECHR 2001-11).

       In accordance with Article 62 of the Constitution of Ukraine, Article 6 of the Convention for the
       Protection of Human Rights and Fundamental Freedoms, a person is considered innocent of
       committing a crime, as well as cannot be subjected to criminal punishment, until his guilt is proven
       through legal procedure and established by a court verdict of guilty.

       No one is obliged to prove his innocence of a crime.

       Parts one, two and five of Article 17 of the CPC [Criminal Procedure Code] of Ukraine indicate
       that a person is considered innocent of a criminal offense and cannot be subjected to criminal
       punishment until his guilt is proven in accordance with the procedure prescribed by this Code and
       established by the court verdict of guilty that became effective. No one is obliged to prove his
       innocence of a criminal offense and must be acquitted unless the prosecution proves the person's
       guilt beyond a reasonable doubt. The treatment of a person whose guilt in the commission of a
       criminal offense has not been established by a court conviction that has entered into legal force
       must be consistent with the treatment of an innocent person.

       The presumption of innocence must be viewed in general legal and procedural senses. As a general
       legal requirement, it determines the position of the individual in society. Although this principle
       is formulated as a principle of criminal procedure, its effect goes beyond the scope of the criminal
       process. The presumption of innocence is an objective legal provision. This is a requirement of the
       law, addressed to all citizens, officials, state and public organizations, to public thought in general.
       This position is also adhered to by the European Court of Human Rights, in its decision dated
       February 10, 1995 in the case “Allenet de Ribermont v. France”, which emphasized that the scope
       of application of the principle of the presumption of innocence is significantly first (sic): it is
       mandatory not only for the criminal court, which decides whether the charge is justified, but also
       for all other organs of the state.

       In its most general form, the rule of presumption of innocence means that a person can be found
       guilty of committing a crime, as well as punished, only on the condition that his/her guilt is proven
       in the manner prescribed by law and established by a court verdict of guilty. Notice of suspicion
       to a person, drawing up the accusation act by an investigator and approving the same by a
       prosecutor at the stage of pre-trial investigation, consideration of a case in preparatory proceedings
       do not decide in advance whether he/she is guilty of committing a crime. Only one body in the
       state is endowed with such a right - this is the court, which, in accordance with the Constitution of
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 205 of
                                      276

       Ukraine (Article 124), is the bearer of the judicial power, which administers justice in conditions
       of legality, independence, transparency and in accordance with adversarial principle.

       A court verdict is the only procedural document that establishes guilt.

       At the same time, the European Court of Human Rights notes that the presumption of innocence
       will be violated if a court decision or statement by an official with respect to a person accused of
       a criminal offense reflects an opinion about his guilt before it is proven in accordance with the law.
       It is enough to have, even in the absence of any formal opinion, certain grounds to assume that the
       court or the official considers the accused to be guilty. Whether a statement by a public official
       violates the principle of the presumption of innocence should be determined in the context of the
       particular circumstances in which the disputed statement was made (item 42 of the decision dated
       September 21, 2006 in the case “Hrabchuk v. Ukraine” (application No. 8599/02); item 48 of the
       decision dated January 12, 2012 in the case “Dovzhenko v. Ukraine” (application No. 36650/03)).

       At the same time, the Court of First Instance, with which the Court of Appeal also agreed, when
       deciding to dismiss the claim due to the fact that the statements of PERSON_3 are a critical
       expression of their views of public interest, did not provide an assessment of such a statement and
       did not distinguish between factual statements and value judgments.

       The courts did not pay attention to the fact that the statements of the defendant regarding the
       actions of the plaintiff are such that can be checked for their truthfulness, since they fall under the
       signs of a criminal offense, which in turn excludes the attribution of the words of PERSON_3
       about the activities of the “Vidrodzhennya” Party to value judgments or critical remarks about the
       activities of the party.

       The courts have not established whether there is court’s verdict against the plaintiff on the
       commission of the actions falling under the elements of a crime indicated by the defendant,
       namely, under the signs of a crime against public safety provided for by Article 258-5 of Section
       IX of the CrC [Criminal Code] of Ukraine – financing terrorism. Therefore, due to the lack of
       examination by the courts of the evidence in the case, in particular, whether the statements of the
       defendant are the expression of subjective opinions and views, and that it is possible to check such
       statements for their compliance, the decisions of the courts of previous instances cannot be
       considered lawful and reasonable, since factual statements and value judgments are different
       concepts, and the delimitation of these terms constitutes the basis for the protection of the right to
       honor, dignity and business reputation.

       The courts, in violation of the substantive law, did not take into account the norms of national and
       international law, the case law of the European Court of Human Rights on the presumption of
       innocence, did not properly check the arguments of the parties in the case, did not determine the
       nature of the information disseminated by the defendant, and did not find out whether it was an
       factual statement or a value judgment, therefore, they came to a premature conclusion from the
       established circumstances that there were legal grounds for refusing the claim.

       The Supreme Court is convinced that the courts of first and appeal instances considered the dispute
       in violation of the rules of procedural law, did not examine the collected evidence in the case, did
       not provide them with a proper assessment, did not give reasons for considering some evidence
       and rejecting others, therefore, the issued court decisions do not meet the criteria of validity and
       legality, the conclusions they have drawn are premature. Considering that the Supreme Court is
       not entitled to eliminate the violations, which were made, through its powers as a court of
       cassation, it is fair and justified to refer the case for new consideration to the Court of First Instance.
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 206 of
                                      276

       During a new trial, the courts must assess the arguments of the parties and establish whether the
       information disseminated by the defendant is a factual statement, or a value judgment.

       The applicant’s arguments about the need to apply the presumption of integrity to the disputed
       legal relationship, provided for by part three of Article 277 of the CC [Civil Code] of Ukraine, are
       unfounded, since it was excluded on the basis of Law No. 1170-VII dated March 27, 2014, that is,
       before the disputed legal relationship arose.

       Considering that the courts have not fully established the factual circumstances that are important
       for the correct adjudication of the case, the decisions of the courts of first and appeal instances are
       based on the assumptions that, in accordance with Article 411 of the CPC [Civil Procedure Code]
       of Ukraine, is the basis for their cancellation with the transfer of the case for new consideration to
       the Court of First Instance.

       Guided by Articles 406, 409, 411, 415, 416 of the CPC [Civil Procedure Code] of Ukraine, the
       Supreme Court composed of the Panel of Judges of the First Court Chamber of the Civil Court of
       Cassation

       RESOLVED:

       To partially satisfy the cassation appeal of the “Vidrodzhennya” Party.

       To cancel the judgment of the Novyi Buh District Court of Mykolaiv Region dated March 11,
       2016 and the order of the Appellate Court of Mykolaiv Region dated December 12, 2016, to
       transfer the case for new consideration to the Court of First Instance.

       Judgment of the Court of Cassation is final and not subject to appeal.

       Presiding                                            O.V. Stupak

       Judges:                                                   S.O. Karpenko

                                                                             V.O. Kuznetsov

                                                                             S.O. Pohribnyi



                                                                              H.I. Usyk
       Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 207 of
                                             276



DATE OF TRANSLATION:                         13-Jan-2021
ELECTRONIC FILE NAME:                        Judgment No. 481_40_16-ц
SOURCE LANGUAGE:                             Ukrainian
TARGET LANGUAGE:                             English
TRANSPERFECT JOB ID:                         US0881324


TransPerfect is globally certified under the standards ISO 9001:2015, ISO 17100:2015, and
ISO 18587:2017. This Translation Certificate confirms the included documents have been
completed in conformance with the Quality Management System documented in its ISO
process maps and are, to the best knowledge and belief of all TransPerfect employees
engaged on the project, full and accurate translations of the source material.

                TRANSPERFECT TRANSLATIONS INTERNATIONAL, INC.
                          TRANSPERFECT GLOBAL HQ
                 1250 BROADWAY, 7TH FLOOR, NEW YORK, NY 10001



 Tcert v. 4.0
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 208 of
                                      276

       Категорія справи № 727/8388/17: Цивільні справи (з 01.01.2019); Справи позовного
       провадження; Справи у спорах про захист немайнових прав фізичних осіб, з них.
       Надіслано судом: не визначено. Зареєстровано: 28.06.2019. Оприлюднено: 02.07.2019.
       Дата набрання законної сили: 05.06.2019
       Номер судового провадження: 61-39916ск18




       Постанова

       Іменем України

       05 червня 2019 року

       м. Київ

       справа № 727/8388/17

       провадження № 61-39916св18

       Верховний Суд у складі колегії суддів Першої судової палати Касаційного цивільного
       суду: головуючого - Ступак О. В. (суддя-доповідач),

            суддів:                 Гулейкова І. Ю., Олійник А. С.,

                              Усика Г. І.,          Яремка В. В.,

       учасники справи:

       позивач - ОСОБА_1 ,

       відповідач - ОСОБА_2 ,

       розглянув у порядку спрощеного позовного провадження касаційну скаргу представника
       ОСОБА_1 - ОСОБА_3 на рішення Шевченківського районного суду м. Чернівці від 13
       лютого 2018 року у складі судді Семенка О. В та постанову Апеляційного суду Чернівецької
       області від 07 червня 2018 року у складі колегії суддів: Половінкіної Н. Ю., Кулянди М.
       І., Одинака О. О.,

       ВСТАНОВИВ:

       Короткий зміст позовних вимог і рішень судів

       У серпні 2017 року ОСОБА_1 звернувся до суду з позовом до ОСОБА_2 про визнання
       інформації недостовірною, її спростування та відшкодування моральної шкоди.

       Свої вимоги позивач обґрунтовував тим, що він є службовою особою органу місцевого
       самоврядування та займає виборну посаду Чернівецького міського голови.
       ІНФОРМАЦІЯ_1 під час виступу на пленарному засіданні 31 сесії VII скликання
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 209 of
                                      276

       Чернівецької міської ради ОСОБА_2 поширив таку інформацію: «... ОСОБА_1 нам тут
       розказує про вдалий менеджмент, про те, що він вдалий керівник. Так я вам хочу сказати,
       що саме цей представник «Народного фронту» знищив те комунальне підприємство, яке ми
       утворювали. Ми хотіли, щоб комунальне підприємство «Містобуд» будувало в місті житло,
       ремонтувало садочки, робило по місту капітальні ремонти. Але оцей от представник
       «Народного фронту», який тут сидить і посміхається і знущається над депутатами і
       мешканцями міста Чернівці, саме він, саме він знищив комунальне підприємство, довів його
       до банкрутства, вкравши півтора - мільйон триста гривень, постраждав бухгалтер
       підприємства. Потім тихенько, тишком-нишком вони перевели це комунальне
       підприємство в підпорядкування Калинівського ринку і подальші його дії було знищення
       комунального підприємства. Цей недолугий менеджер, який сьогодні сидить, це говоряща
       голова, яка вміє тільки говорити і нічого робити, просто знущається над Чернівчанами...».

       Указує на те, що поширена ОСОБА_2 інформація є неправдивою, принижує його честь,
       гідність та ділову репутацію, завдає моральної шкоди та душевних страждань.

       Посилаючись на викладене, позивач просив визнати недостовірною та такою, що принижує
       його честь, гідність та ділову репутацію, інформацію, поширену ОСОБА_2 під час його
       виступу на пленарному засіданні 31 сесії VII скликання Чернівецької міської ради, яке
       відбулося ІНФОРМАЦІЯ_1; зобов`язати          ОСОБА_2 спростувати таку інформацію на
       найближчій сесії Чернівецької міської ради (у тому числі позачерговій), а саме: «Я,
       ОСОБА_2 , депутат Чернівецької міської ради від фракції «Рідне місто», заявляю, що
       інформація, поширена мною в залі пленарних засідань Чернівецької міської ради під час
       пленарного засідання 31 сесії VII скликання Чернівецької міської ради ІНФОРМАЦІЯ_1
       щодо міського голови ОСОБА_1 , у якій містилися відомості щодо знищення, доведення до
       банкрутства та розкрадання майна комунального підприємства «Містобуд», є
       недостовірною та мною спростовується. Мною спростовуються такі відомості: «…
       ОСОБА_1 нам тут розказує про вдалий менеджмент, про те, що він вдалий керівник. Так я
       вам хочу сказати, що саме цей представник «Народного фронту» знищив те комунальне
       підприємство, яке ми утворювали. Ми хотіли, щоб комунальне підприємство «Містобуд»
       будувало в місті житло, ремонтувало садочки, робило по місту капітальні ремонти. Але
       оцей от представник «Народного фронту», який тут сидить і посміхається і знущається нас
       депутатами і мешканцями міста Чернівці, саме він, саме він знищив комунальне
       підприємство, довів його до банкрутства, вкравши півтора - мільйон триста гривень,
       постраждав бухгалтер підприємства. Потім тихенько, тишком-нишком вони перевели це
       комунальне підприємство в підпорядкування Калинівського ринку і подальші його дії було
       знищення комунального підприємства. Цей недолугий менеджер, який сьогодні сидить, це
       говоряща голова, яка вміє тільки говорити і нічого робити, просто знущається над
       Чернівчанами», рішенням Шевченківського районного суду м. Чернівці вказана інформація
       визнана недостовірною та такою, що принижує честь, гідність та ділову репутацію
       ОСОБА_1 ». Стягнути з ОСОБА_2 на його користь моральну шкоду в сумі 50 000,00 грн.

       Рішенням Шевченківського районного суду м. Чернівці від 13 лютого 2018 року у
       задоволенні позову ОСОБА_1 відмовлено.

       Відмовляючи у задоволенні позову, суд першої інстанції виходив із того, що вислів
       «вкравши півтора - мільйон триста гривень, постраждав бухгалтер підприємства» - ця
       частина виступу ОСОБА_2 стосується ситуації, яка склалася на комунальному
       підприємстві «Містобуд» (далі - КП «Містобуд») під час керування цим підприємством
       ОСОБА_1 , коли було встановлено чимало фінансових порушень, а також були суттєво
       знижені фінансові показники роботи цього підприємства. При цьому відповідач надає
       узагальнюючу негативну оцінку діяльності ОСОБА_1 на посаді керівника КП «Містобуд»,
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 210 of
                                      276

       вказуючи на те, що за таку діяльність відповіла бухгалтер підприємства, оскільки дійсно
       бухгалтер підприємства ОСОБА_5 була притягнена до кримінальної відповідальності
       згідно з вироком Шевченківського районного суду м. Чернівці від 19 березня 2014 року в
       кримінальній справі № 727/5381/13-к. Аналізуючи виступ ОСОБА_2 , тему для
       обговорення, місце його висловлювань, застосування засобів мовлення, висловлювання
       відповідача не можуть бути витлумачені як такі, що містять фактичні дані, незважаючи на
       те, що останні містять критичну оцінку подій, пов`язаних із діяльністю ОСОБА_1 .

       Ухвалою Апеляційного суду Чернівецької області від 29 травня 2018 року прийнято
       відмову ОСОБА_1 від позову до ОСОБА_2 про визнання інформації недостовірною,
       поширену ОСОБА_2 під час його виступу на пленарному засіданні 31 сесії VII скликання
       Чернівецької міської ради, яке відбулося ІНФОРМАЦІЯ_1, в частині «... ОСОБА_1 нам тут
       розказує про вдалий менеджмент, про те, що він вдалий керівник. Так я вам хочу сказати,
       що саме цей представник «Народного фронту» знищив те комунальне підприємство, яке ми
       утворювали. Ми хотіли, щоб КП «Містобуд» будувало в місті житло, ремонтувало садочки,
       робило по місту капітальні ремонти. Але оцей от представник «Народного фронту», який
       тут сидить і посміхається і знущається над депутатами і мешканцями міста Чернівці... Потім
       тихенько, тишком-нишком вони перевели це комунальне підприємство в підпорядкування
       Калинівського ринку і подальші його дії було знищення комунального підприємства. Цей
       недолугий менеджер, який сьогодні сидить, це говоряща голова, яка вміє тільки говорити і
       нічого робити, просто знущається над Чернівчанами...» та спростування, стягнення з
       ОСОБА_2 на користь ОСОБА_1 моральної шкоди в сумі 50 000,00 грн. Провадження у
       справі в цій частині закрито.

       Постановою Апеляційного суду Чернівецької області від 07 червня 2018 року рішення суду
       першої інстанції в іншій частині залишено без змін.

       Залишаючи без змін рішення суду першої інстанції, суд апеляційної інстанції виходив із
       того, що висловлювання відповідача «знищив комунальне підприємство «Містобуд», довів
       його до банкрутства, вкравши півтора - мільйон триста гривень» необхідно сприймати як
       словесний оборот (алегорію), який означає припинення діяльності КП «Містобуд», є
       оціночним судженням щодо результатів економічної діяльності комунального
       підприємства «Містобуд», узагальнюючою негативною оцінкою діяльності ОСОБА_1 на
       посаді керівника, не містить фактичних даних, у тому числі щодо вчинення ОСОБА_1
       злочинів. Натомість, у наведеній інформації містяться оціночні судження ОСОБА_2 та
       критика дій ОСОБА_1 щодо діяльності ОСОБА_1 на посаді директора комунального
       підприємства «Містобуд». Отже, поширена ОСОБА_2 інформація містить оціночні
       судження з огляду на співставлення певних фактів, які мали місце, і стосувалися публічної
       особи, рівень критики якої є значно ширшим, а, крім того, інформація стосувалася
       суспільного інтересу - діяльності КП «Містобуд». У той же час межа допустимої критики з
       використанням оціночних суджень під час публічного виступу ОСОБА_2 ІНФОРМАЦІЯ_1
       на пленарному засіданні 31 сесії VII скликання Чернівецької міської ради є дотриманою.

       Короткий зміст та узагальнюючі доводи касаційної скарги, позиції інших учасників

       У липні 2018 року представник ОСОБА_1 - ОСОБА_3 подав до Верховного Судукасаційну
       скаргу на рішення Шевченківського районного суду м. Чернівці від 13 лютого 2018 року та
       постанову Апеляційного суду Чернівецької області від 07 червня 2018 року, в якій просить
       скасувати оскаржувані судові рішення та ухвалити нове рішення про задоволення його
       позову в частині вимог, що залишилися після постановлення судом апеляційної інстанції
       ухвали про закриття провадження у справі в частині його вимог, посилаючись на
       неправильне застосування судами норм матеріального права та порушення норм
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 211 of
                                      276

       процесуального права. Вказує на те, що згідно з довідкою Департаменту інформаційних
       технологій Міністерства внутрішніх справ серії ААА № 0132477, він станом на 17 липня
       2017 року до кримінальної відповідальності не притягувався, не знятої чи не погашеної
       судимості не має та в розшуку не перебуває, що також доводить недостовірність інформації
       про доведення ним КП «Містобуд» до банкрутства. Суди попередніх інстанцій залишили
       поза увагою пункт 5 частини першої статті 8 Закону України «Про статус депутатів
       місцевих рад», який покладає на ОСОБА_2 , як на депутата місцевої ради, обов`язок не
       допускати образливих висловлювань, не використовувати у публічних виступах
       недостовірні або неперевірені відомості щодо органів державної влади, органів місцевого
       самоврядування, об`єднань громадян, підприємств, установ і організацій, їх керівників та
       інших посадових чи службових осіб, депутатських груп, фракцій, окремих депутатів
       місцевих рад. Наведена відповідачем у виступі недостовірна інформація може бути
       кваліфікована тільки як неправдиві фактичні дані, які не є оціночними судженнями.

       У жовтні 2018 року ОСОБА_2 подав відзив на касаційну скаргу, у якому вказав на те, що
       позивач фактично визнав те, що рішення суду першої інстанції є законним та
       обґрунтованим, але, дбаючи тільки про свої політичні амбіції міський голова міста
       Чернівці, під час апеляційного провадження звернувся до Апеляційного суду Чернівецької
       області із заявою про відмову від частини позовних вимог.

       Рух справи у суді касаційної інстанції

       Ухвалою Верховного Суду від 24 липня 2018 року відкрито касаційне провадження у справі
       та надано строк для подання відзиву на касаційну скаргу.

       Ухвалою Верховного Суду від 15 травня 2019 року справу призначено до судового
       розгляду.

       Згідно з частиною першою статті 402 ЦПК України у суді касаційної інстанції скарга
       розглядається за правилами розгляду справи судом першої інстанції в порядку спрощеного
       позовного провадження без повідомлення учасників справи з урахуванням статті 400цього
       Кодексу.

       За змістом статті 412 ЦПК України підставами для скасування судових рішень повністю
       або частково і ухвалення нового рішення у відповідній частині або зміни рішення є
       неправильне застосування норм матеріального права або порушення норм процесуального
       права.

       Позиція Верховного Суду

       Вивчивши матеріали справи, перевіривши доводи касаційної скарги, Верховний Суд у
       складі колегії суддів Першої судової палати Касаційного цивільного суду дійшов висновку,
       що касаційна скарга підлягає частковому задоволенню, а рішення судів апеляційної
       інстанції - скасуванню з передачею справи на новий розгляд до суду апеляційної інстанції
       з таких підстав.

       Судом установлено, що ОСОБА_2 є депутатом VII скликання Чернівецької міської ради.

       ОСОБА_1 є Чернівецьким міським головою.

       ІНФОРМАЦІЯ_1 під час виступу на пленарному засіданні 31 сесії VII скликання
       Чернівецької міської ради ОСОБА_2 поширив таку інформацію щодо міського голови
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 212 of
                                      276

       ОСОБА_1 : «... ОСОБА_1 нам тут розказує про вдалий менеджмент, про те, що він вдалий
       керівник. Так я вам хочу сказати, що саме цей представник «Народного фронту» знищив те
       комунальне підприємство, яке ми утворювали. Ми хотіли, щоб комунальне підприємство
       «Містобуд» будувало в місті житло, ремонтувало садочки, робило по місту капітальні
       ремонти. Але оцей от представник «Народного фронту», який тут сидить і посміхається і
       знущається над депутатами і мешканцями міста Чернівці, саме він, саме він знищив
       комунальне підприємство, довів його до банкрутства, вкравши півтора - мільйон триста
       гривень, постраждав бухгалтер підприємства. Потім тихенько, тишком-нишком вони
       перевели це комунальне підприємство в підпорядкування Калинівського ринку і подальші
       його дії було знищення комунального підприємства. Цей недолугий менеджер, який
       сьогодні сидить, це говоряща голова, яка вміє тільки говорити і нічого робити, просто
       знущається над Чернівчанами...».

       Після постановлення ухвали Апеляційним судом Чернівецької області від 29 травня 2018
       року про прийняття відмови ОСОБА_1 від позову, для розгляду його позовних вимог про
       визнання недостовірною інформації залишилася цитата: «…саме він знищив комунальне
       підприємство, довів його до банкрутства, вкравши півтора - мільйон триста гривень».

       Нормативно-правове обґрунтування

       Відповідно до статті 32 Конституції України кожному гарантується судовий захист права
       спростовувати недостовірну інформацію про себе і членів своєї сім`ї та права вимагати
       вилучення будь-якої інформації, а також право на відшкодування матеріальної і моральної
       шкоди, завданої збиранням, зберіганням, використанням та поширенням такої
       недостовірної інформації.

       Статтею 201 ЦК України передбачено, що честь, гідність і ділова репутація є особистими
       немайновими благами, які охороняються цивільним законодавством.

       Згідно із статтями 297, 299 ЦК України кожен має право на повагу до його гідності та честі,
       на недоторканність своєї ділової репутації.

       Відповідно до статті 91 ЦК України юридична особа здатна мати такі ж цивільні права та
       обов`язки (цивільну правоздатність), як і фізична особа, крім тих, які за своєю природою
       можуть належати лише людині.

       Особистими немайновими благами, які охороняються цивільним законодавством, є,
       зокрема, ділова репутація, ім`я (найменування), а також інші блага, які охороняються
       цивільним законодавством (частина перша статті 201 ЦК України).

       Згідно із частиною першою статті 94 ЦК України юридична особа має право на
       недоторканність її ділової репутації, на таємницю кореспонденції, на інформацію та інші
       особисті немайнові права, які можуть їй належати.

       Під діловою репутацією юридичної особи, у тому числі підприємницьких товариств,
       фізичних осіб - підприємців, адвокатів, нотаріусів та інших осіб, розуміється оцінка їх
       підприємницької, громадської, професійної чи іншої діяльності, яку здійснює така особа як
       учасник суспільних відносин.

       Юридичним складом правопорушення, наявність якого може бути підставою для
       задоволення позову прозахист гідності та честі фізичної особи, а також ділової репутації
       фізичної та юридичної особи, є сукупність таких обставин: поширення інформації, тобто
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 213 of
                                      276

       доведення її до відома хоча б одній особі у будь-який спосіб; поширена інформація
       стосується певної фізичної чи юридичної особи, тобто позивача; поширення недостовірної
       інформації, тобто такої, яка не відповідає дійсності; поширення інформації, що порушує
       особисті немайнові права, тобто або завдає шкоди відповідним особистим немайновим
       благам, або перешкоджає особі повно і своєчасно здійснювати своє особисте немайнове
       право.

       Під поширенням інформації необхідно розуміти: опублікування її у пресі, передання по
       радіо, телебаченню чи з використанням інших засобів масової інформації; поширення в
       мережі Інтернет чи з використанням інших засобів телекомунікаційного зв`язку;
       викладення в характеристиках, заявах, листах, адресованих іншим особам; повідомлення в
       публічних виступах, в електронних мережах, а також в іншій формі хоча б одній особі.

       Поширенням інформації також є вивішування (демонстрація) в громадських місцях
       плакатів, гасел, інших творів, а також розповсюдження серед людей листівок, що за своїм
       змістом або формою порочать гідність, честь фізичної особи або ділової репутації фізичної
       та юридичної особи.

       Недостовірною вважається інформація, яка не відповідає дійсності або викладена
       неправдиво, тобто містить відомості про події та явища, яких не існувало взагалі або які
       існували, але відомості про них не відповідають дійсності (неповні або перекручені).

       Позивач повинен довести факт поширення інформації відповідачем, а також те, що
       внаслідок цього було порушено його особисті немайнові права.

       Вирішуючи питання про визнання поширеної інформації недостовірною, суди повинні
       визначати характер такої інформації та з`ясовувати, чи є вона фактичним твердженням чи
       оціночним судженням.

       Відповідно до частини другої статті 30 Закону України «Про інформацію» оціночними
       судженнями, за винятком наклепу, є висловлювання, які не містять фактичних даних,
       критика, оцінка дій, а також висловлювання, що не можуть бути витлумачені як такі, що
       містять фактичні дані, зокрема з огляду на характер використання мовно-стилістичних
       засобів (вживання гіпербол, алегорій, сатири). Оціночні судження не підлягають
       спростуванню та їх правдивість не доводиться.

       Статтею 10 Конвенції про захист прав людини і основоположних свобод(далі - Конвенція)
       передбачено, що кожен має право на свободу вираження поглядів. Це право включає
       свободу дотримуватися своїх поглядів, одержувати і передавати інформацію та ідеї без
       втручання органів державної влади і незалежно від кордонів. Здійснення цих свобод,
       оскільки воно пов`язане з обов`язками і відповідальністю, може підлягати таким
       формальностям, умовам, обмеженням або санкціям, що встановлені законом в інтересах
       національної безпеки, територіальної цілісності або громадської безпеки, для охорони
       порядку або запобігання злочинам, для охорони здоров`я або моралі, для захисту репутації
       або прав інших осіб, для запобігання розголошенню конфіденційної інформації або
       підтримання авторитету і безсторонності суду і є необхідним в демократичному
       суспільстві.

       Згідно з усталеною практикою Європейського суду з прав людини свобода вираження
       поглядів є однією з важливих засад демократичного суспільства та однією з базових умов
       прогресу суспільства в цілому та самореалізації кожної окремої особи. Відповідно до
       пункту 2 статті 10 Конвенції вона стосується не тільки «інформації» чи «ідей», які
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 214 of
                                      276

       сприймаються зі схваленням чи розглядаються як необразливі або нейтральні, але й тих, які
       можуть ображати, шокувати чи непокоїти. Саме такими є вимоги плюралізму,
       толерантності та широти поглядів, без яких немає «демократичного суспільства» (рішення
       у справі «Карпюк та інші проти України від 06 жовтня 2015 року).

       Як зазначено в рішеннях Європейського суду з прав людини (справи Лінгенса, Де Гаєс і
       Гійзельс, Гудвіна, Прагер і Обершлік) свобода вираження поглядів, гарантована пунктом 1
       статті 10, становить одну з основних підвалин демократичного суспільства й одну з
       принципових умов його розвитку та умов реалізації кожної особи. За умови додержання
       пункту 2 свобода вираження стосується не лише тієї «інформації» чи тих «ідей», які
       отримані належним чином або розглядаються як необразливі чи незначні, а й тих, що
       викликають образу, обурення або неспокій. Такими є вимоги плюралізму, терпимості й
       широти поглядів, без яких «демократичне суспільство» неможливе.

       Повинно бути зроблене чітке розмежування між констатацією фактів та оціночними
       судженнями. У той час як наявність фактів може бути продемонстровано, достовірність
       оціночних суджень не піддається доведенню. Вимогу доводити достовірність оціночних
       суджень неможливо виконати, вона порушує свободу думки як таку, що є базовою
       частиною права, гарантованого статтею 19 (Lingens, cited above, p. 28, пункт 46).

       Суд враховує при цьому правову позицію Європейського суду з прав людини щодо різниці
       між поняттями «оціночне судження» та «фактів». Так, у пункті 39 рішення Європейського
       суду з прав людини від 28 березня 2013 року у справі «Нова Газета і Бородянський проти
       Росії» вказано, що правдивість оціночних суджень не піддається доведенню і їх потрібно
       відрізняти від фактів, існування яких може бути доведено.        У пункті 75 рішення
       Європейського суду з прав людини від 12 липня 2001 року у справі «Фельдек проти
       Словаччини» суд зазначав, що на відміну від оціночних суджень, реальність фактів можна
       довести.

       Отже, при оцінці твердження про поведінку третьої особи, деколи може бути важко, як і в
       цій справі, віднайти різницю між оцінкою фактів та оціночними судженнями. Проте навіть
       оціночне судження може бути надмірним, якщо воно не має під собою фактичних підстав.
       (Jerusalem v. Austria, no. 26958/95, n. 43, ECHR 2001-11).

       Відповідно до статті 62 Конституції України, статті 6 Конвенції особа вважається
       невинуватою у вчиненні злочину і не може бути піддана кримінальному покаранню, доки
       її вину не буде доведено в законному порядку і встановлено обвинувальним вироком суду.

       Ніхто не зобов`язаний доводити свою невинуватість у вчиненні злочину.

       У частинах першій, другій та п`ятій статті 17 КПК України зазначено, що особа вважається
       невинуватою у вчиненні кримінального правопорушення і не може бути піддана
       кримінальному покаранню, доки її вину не буде доведено у порядку, передбаченому цим
       Кодексом, і встановлено обвинувальним вироком суду, що набрав законної сили. Ніхто не
       зобов`язаний доводити свою невинуватість у вчиненні кримінального правопорушення і
       має бути виправданим, якщо сторона обвинувачення не доведе винуватість особи поза
       розумним сумнівом. Поводження з особою, вина якої у вчиненні кримінального
       правопорушення не встановлена обвинувальним вироком суду, що набрав законної сили,
       має відповідати поводженню з невинуватою особою.

       Презумпцію невинуватості необхідно розглядати в загальноправовому і процесуальному
       значеннях. Як загально правова вимога вона визначає положення особи в суспільстві. Хоча
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 215 of
                                      276

       цей принцип сформульований як кримінальний процесуальний, однак його дія виходить за
       рамки лише кримінального процесу. Презумпція невинуватості - об`єктивне право
       положення. Це вимога закону, звернена до всіх громадян, посадових осіб, державних і
       громадських організацій, до суспільної думки в цілому. Такої позиції дотримується і
       Європейський Суд з прав людини, що у своєму рішенні від 10 лютого 1995 року у справі
       «Аллене де Рібермон проти Франції» підкреслив, що сфера застосування принципу
       презумпції невинуватості є значно першою: він обов`язковий не лише для кримінального
       суду, який вирішує питання про обґрунтованість обвинувачення, а й для всіх інших органів
       держави.

       У найзагальнішому вигляді правило презумпції невинуватості означає, що особа може бути
       визнана винуватою у вчиненні злочину і покарана лише за умови, що її вина буде доведена
       в передбаченому законом порядку і встановлена обвинувальним вироком суду.
       Повідомлення особі про підозру, складання слідчим та затвердження прокурором
       обвинувального акта на стадії досудового розслідування, розгляд справи у підготовчому
       провадженні не вирішують наперед визнання його винуватим у вчиненні злочину. Лише
       один орган у державі наділений таким правом - це суд, який є відповідно до Конституції
       України (стаття 124) носієм судової влади, що здійснює правосуддя в умовах законності,
       незалежності, гласності та змагальності.

       Вирок суду є єдиним процесуальним документом, що встановлює винуватість.

       При цьому Європейський суд з прав людини зазначає, що презумпцію невинуватості буде
       порушено, якщо судове рішення або заява посадової особи щодо особи, обвинуваченої у
       вчиненні кримінального злочину, відображає думку про її вину до того, як вона буде
       доведена відповідно до закону. Достатньо мати навіть за відсутності будь-якого
       формального висновку певні підстави припускати, що суд або посадова особа вважає
       обвинуваченого винним. Питання про те, чи порушує заява посадової особи державного
       органу принцип презумпції невинуватості, необхідно визначати в контексті конкретних
       обставин, за яких оспорювану заяву було зроблено (пункт 42 рішення від 21 вересня 2006
       року в справі «Грабчук проти України» (заява № 8599/02); пункт 48 рішення від 12 січня
       2012 року в справі «Довженко проти України» (заява № 36650/03)).

       Висновки за результатами розгляду касаційної скарги

       Разом з тим суд першої інстанції, з яким погодився й суд апеляційної інстанції, ухвалюючи
       рішення про відмову у задоволенні позову у зв`язку з тим, що висловлювання ОСОБА_2 є
       оціночними судженнями, які представляють громадський інтерес, не надав оцінку такому
       висловлюванню та не здійснив розмежування між фактичними твердженнями та
       оціночними судженнями.

       Так суд першої інстанції вказав на те, що цитата: «…вкравши півтора - мільйон триста
       гривень, постраждав бухгалтер підприємства» є узагальнюючою негативною оцінкою
       ОСОБА_1 на посаді керівника підприємства.

       Суд апеляційної інстанції, в свою чергу, зазначив, що слова відповідача: «…знищив
       комунальне підприємство «Містобуд», довів його до банкрутства, вкравши півтора мільйон
       триста гривень» слід сприймати як словесний оборот - алегорію, а тому такі слова є
       оціночним судженням.

       З такими висновками не можна погодитись з огляду на таке.
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 216 of
                                      276

       За тлумачним словником алегорія - це втілення абстрактного поняття в конкретному
       художньому образі. Цей термін буквально перекладається «іносказання». Можна сказати,
       що алегорія - це алегоричне зображення якого-небудь явища дійсності.

       Такий висновок апеляційного суду є необґрунтованим, нічим не мотивованим та не
       підтверджує, що слова відповідача, про спростування яких заявлено вимогу, можна
       сприймати як алегорію.

       Крім того, суди не звернули уваги на те, що висловлювання відповідача щодо дій позивача
       є такими, що можуть бути перевірені на предмет їх правдивість, оскільки дії, про які заявляє
       відповідач підпадають під ознаки кримінально-караного діяння, що у свою чергу виключає
       віднесення слів ОСОБА_2 щодо діяльності ОСОБА_1 до оціночних суджень чи критичних
       зауважень про його діяльність.

       Враховуючи системний аналіз норм КПК України та принцип презумпції невинуватості,
       який закріплений у статті 62 Конституції України, статті 2 КК України, статті 6
       Європейської конвенції про захист прав людини та основоположних свобод, статті 11
       Загальної декларації прав людини, суд дійшов до висновку про те, що відсутні правові
       підстави стверджувати, що особа, яка не перебуває в статусі підозрюваного чи в іншому із
       зазначених вище процесуальних статусів, має відношення до вчинення злочину, який
       розслідується. Відповідно доположень КПК України здійснюється досудове розслідування
       злочинів (статті 215, 216, 246, 294 КПК України), а про початок здійснення чи наявність
       кримінального провадження стосовно конкретної особи можливо стверджувати виключно
       у випадку наявності підозрюваних у таких провадженнях.

       Таким чином, посилання на конкретну фізичну особу у контексті її зв`язку зі злочином,
       кримінальним провадженням чи його розслідуванням можливо лише у випадку, коли особа
       перебуває у статусі підозрюваного, обвинуваченого або підсудного.

       Вироком Шевченківського районного суду м. Чернівці від 19 березня 2014 року притягнуто
       до кримінальної відповідальності іншу особу - бухгалтера підприємства.

       Суди не встановили, чи є вирок суду щодо позивача про вчинення таких дій, що підпадають
       під ознаки злочину, на який вказав відповідач, чи на час поширення оспорюваної інформації
       стосовно позивача складено та повідомлено про підозру у тому кримінальному
       правопорушенні, про які зазначив відповідач у своєму виступі, а тому з огляду на
       відсутність дослідження судами доказів у справі, зокрема, чи є висловлювання відповідача
       вираженням суб`єктивної думки і поглядів і чи можливо такі висловлювання перевірити на
       предмет їх відповідності, рішення суду апеляційної інстанції не може вважатися законними
       та обґрунтованими, оскільки фактичні твердження та оціночні судження є різними
       поняттями, а розмежовування цих термінів лежить в основі захисту права на честь, гідність
       та ділову репутацію.

       Суди, порушуючи норми матеріального права, не взяли до уваги норми національного та
       міжнародного права, прецедентної судової практики Європейського суду з прав людини
       щодо презумпції невинуватості, не перевірили належним чином доводи сторін у справі, не
       визначили характер поширеної відповідачем інформації та не з`ясовували, чи є вона
       фактичним твердженням чи оціночним судженням, тому дійшли передчасного висновку за
       встановлених обставин про наявність правових підстав для відмови у задоволенні позову.

       Крім того, судом апеляційної інстанції у своєму рішенні здійснено посилання на рішення
       Європейського суду з прав людини, яке стосується преси та журналістів, що свідчить про
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 217 of
                                      276

       те, що розгляд справи апеляційним судом здійснено поверхово, із застосуванням практики
       цього суду, яка стосується інших правовідносин, тобто без надання оцінки висловлюванням
       відповідача щодо дій позивача. Вказане рішення цитується безвідносно до цієї справи, без
       наведення аргументації, а, крім того, у цих справах наявні інші правовідносини.

       Аналізуючи зміст оспорюваного висловлювання з урахуванням мовностилістичних засобів,
       за допомогою яких оголошена оспорювана інформація, суди дійшли помилкових висновків,
       що висловлювання відповідача є оціночними судженнями.

       Також судами здійснено посилання на практику Європейського суду з прав людини, яка
       стосується меж допустимої критики щодо політичного діяча чи іншої публічної особи, при
       цьому суди не звернули увагу на те, що цитата: «…саме він знищив комунальне
       підприємство, довів його до банкрутства, вкравши півтора - мільйон триста гривень» не
       стосується діяльності ОСОБА_1 як міського голови, а як колишнього очільника КП
       «Містобуд».

       Суди попередніх інстанцій не проаналізували чи можливо перевірити наведені твердження
       на предмет відповідності дійсності; не встановили, чи наведені в інформації обставини
       існували взагалі; не зазначили, якими доказами, поданими позивачем такі обставини
       спростовуються чи поданими відповідачем підтверджуються.

       При вирішені спору, суди дійшли передчасних висновків, оскільки формально вказати про
       те, що цитата: «…саме він знищив комунальне підприємство, довів його до банкрутства,
       вкравши півтора - мільйон триста гривень» є оціночними судженнями недостатньо.

       Верховний Суд дійшов переконання, що суди першої та апеляційної інстанцій розглянули
       спір із порушенням норм процесуального права, не дослідили зібрані докази у справі, не
       надали їм належної оцінки, не навели мотивів врахування одних доказів та відхилення
       інших, а тому постановлені судові рішення не відповідають критеріям обґрунтованості та
       правомірності, висновки, які вони зробили, є передчасними. Враховуючи, що усунути
       допущені порушення Верховний Суд не вправі через обмеження повноважень як суду
       касаційної інстанції, тому справедливим та підставним є направлення справи на новий
       розгляд до суду апеляційної інстанції, з метою процесуальної економії та з огляду на те, що
       саме цей суд прийняв відмову від частини позовних вимог ОСОБА_1 .

       Під час нового розгляду суд повинен надати оцінку доводам сторін та встановити, чи є
       поширена відповідачем інформація фактичним твердженням чи оціночним судженням.

       Узагальнюючи викладене, Верховний Суд дійшов висновку про скасування рішення суду
       апеляційної інстанції про відмову у задоволенні позову та передачу справи на новий
       розгляд до суду апеляційної інстанції

       Керуючись статтями 406, 409, 411, 415, 416 ЦПК України, Верховний Суд у складі колегії
       суддів Першої судової палати Касаційного цивільного суду

       ПОСТАНОВИВ:

       Касаційну скаргу представника ОСОБА_1 - ОСОБА_3 задовольнити частково.

       Постанову Апеляційного суду Чернівецької області від 07 червня 2018 року скасувати,
       справу передати на новий розгляд до суду апеляційної інстанції.
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 218 of
                                      276

       Постанова суду касаційної інстанції є остаточною і оскарженню не підлягає.

       Головуючий                                       О. В. Ступак

       Судді:                                          І. Ю. Гулейков

                                                                   А. С. Олійник

                                                                   Г. І. Усик

                                                                   В. В. Яремко
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 219 of
                                      276

       Category of case No. 727/8388/17: Civil cases (from 01/01/2019); Action proceeding cases;
       Cases on disputes on the defending non-property rights of individuals, of which
       Sent by the court: undefined. Registered: 06/28/2019. Made public: 07/02/2019.
       Date of entry into force: 06/05/2019
       Proceedings number: 61-39916ск18



        Supreme Court


       Judgment

       in the name of Ukraine

       June 05, 2019

       Kyiv

       Case No. 727/8388/17

       proceeding No. 61-39916св18

       The Supreme Court, composed of the Panel of Judges of the First Judicial Chamber of the Civil
       Court of Cassation: presiding – O.V. Stupak (judge-rapporteur),

              judges:                    I.Yu. Huleykov, A.S. Oliynyk,

                                   H.I. Usyk,            V.V. Yaremko,

       participants in the case:

       plaintiff – PERSON_1 ,

       defendant – PERSON_2 ,

       considered in the manner of a simplified action proceeding the cassation appeal of the
       representative of PERSON_1 – PERSON_3 against the decision of the Shevchenkivskyi District
       Court of Chernivtsi dated February 13, 2018 composed of Judge O.V. Semenko and the judgment
       of the Appellate Court of Chernivtsi Region dated June 07, 2018 composed of a panel of judges:
       N.Yu. Polovinkina, M.I. Kulyanda, O.O. Odynak,

       FOUND:

       Summary of claims and court decisions

       In August 2017, PERSON_1 filed a lawsuit against PERSON_2 for the recognition of the
       information as false, its refutation and compensation for moral damage.

       The plaintiff substantiated his claims by the fact that he was an official of a local self-government
       body and held an elective position of the Chernivtsi mayor. INFORMATION_1 during a speech
       at the plenary meeting of the 31st session of the VII convocation of the Chernivtsi City Council
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 220 of
                                      276

       PERSON_2 disseminated the following information: “... PERSON_1 here tells us about successful
       management, that he is a successful leader. So I want to tell you that it was this representative of
       the “Narodny Front” who destroyed the municipal enterprise that we were creating. We wanted
       the “Mistobud” Municipal Enterprise to build housing in the city, repair kindergartens, and make
       major repairs around the city. But this representative of the “Narodny Front”, who sits here, smiles
       and mocks the deputies and residents of Chernivtsi, it was he, who destroyed the municipal
       enterprise, brought it to bankruptcy, having stolen one and a half to three hundred hryvnias, the
       company's accountant suffered. Then, secretly, they transferred this municipal enterprise to the
       subordination of the Kalynivsky market and his further actions were the destruction of the utility
       enterprise. Such ridiculous manager who is sitting today is talking head, who can only speak and
       do nothing, just mocks the residents of Chernivtsi …”.

       He indicates that the information disseminated by PERSON_2 is untruthful, humiliates his honor,
       dignity and business reputation, inflicts moral harm and mental suffering.

       Referring to the above, the plaintiff asked to recognize the information disseminated by
       PERSON_2 during his speech at the plenary meeting of the 31st session of the VII convocation of
       the Chernivtsi City Council, which took place INFORMATION_1, to be false and humiliating his
       honor, dignity and business reputation; oblige PERSON_2 to refute such information at the next
       session of the Chernivtsi City Council (including extraordinary), namely: “I, PERSON_2, a deputy
       of the Chernivtsi City Council from the “Ridne misto” faction, declare that the information I
       disseminated in the plenary hall of the Chernivtsi City Council during the plenary session of the
       31st session of the VII convocation of the Chernivtsi City Council INFORMATION_1 about
       mayor PERSON_1, which contained information on the destruction, bringing to bankruptcy and
       theft of the property of the “Mistobud” Municipal Enterprise, is false and is refuted by me. I refute
       the following information: “... PERSON_1 here tells us about successful management, that he is a
       successful leader. So I want to tell you that it was this representative of the “Narodny Front” who
       destroyed the municipal enterprise that we were creating. We wanted the “Mistobud” Municipal
       Enterprise to build housing in the city, repair kindergartens, and make major repairs around the
       city. But this representative of the “Narodny Front”, who sits here, smiles and mocks the deputies
       and residents of Chernivtsi, it was he, who destroyed the municipal enterprise, brought it to
       bankruptcy, having stolen one and a half to three hundred hryvnias, the company's accountant
       suffered. Then, secretly, they transferred this municipal enterprise to the subordination of the
       Kalynivsky market and his further actions were the destruction of the utility enterprise. Such
       ridiculous manager who is sitting today is talking head, who can only speak and do nothing, just
       mocks the residents of Chernivtsi”, by the decision of the Shevchenkivskyi District Court of
       Chernivtsi the specified information was recognized as false and degrading honor, dignity and
       business reputation of PERSON_1”. The plaintiff asks to collect from PERSON_2 in his favor
       moral damage in the amount of 50,000.00 hryvnias.

       By the decision of the Shevchenkivskyi District Court of Chernivtsi dated February 13, 2018, the
       claim of PERSON_1 was refused.

       Refusing to satisfy the claim, the Court of First Instance proceeded from the fact that the expression
       “having stolen one and a half million - three hundred hryvnias, the company's accountant suffered”
       – this part of the speech of PERSON_2 concerns the situation that developed at the “Mistobud”
       Municipal Enterprise (hereinafter – Mistobud ME) during the management of this enterprise by
       PERSON_1, when many violations were established, and the financial performance of this
       enterprise was significantly reduced. At the same time, the defendant provides a generalizing
       negative assessment of the activities of PERSON_1 in the position of the head of Mistobud ME,
       indicating that the accountant of the enterprise was responsible for such activities, since the
       accountant of the enterprise PERSON_5 was indeed brought to criminal liability according to the
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 221 of
                                      276

       verdict of the Shevchenkivskyi District Court of Chernivtsi dated March 19, 2014 in criminal case
       No.727/5381/13-к. Analyzing the speech of PERSON_2 the topic for discussion, the place of his
       statements, the use of broadcasting means, the statements of the defendant cannot be interpreted
       as containing factual data, despite the fact that the latter contain a critical assessment of events
       related to the activities of PERSON_1.

       By the order of the Court of Appeal of the Chernivtsi Region dated May 29, 2018, the court granted
       PERSON_1’s refusal from the claim to PERSON_2 on recognition of information distributed by
       PERSON_2 during his speech at the plenary meeting of the 31st session of the VII convocation of
       the Chernivtsi City Council, which took place INFORMATION_1 as false, in part “... PERSON_1
       here tells us about successful management, that he is a successful leader. So I want to tell you that
       it was this representative of the “Narodny Front” who destroyed the municipal enterprise that we
       were creating. We wanted the “Mistobud” Municipal Enterprise to build housing in the city, repair
       kindergartens, and make major repairs around the city. But this representative of the “Narodny
       Front”, who sits here, smiles and mocks the deputies and residents of Chernivtsi… Then, secretly,
       they transferred this municipal enterprise to the subordination of the Kalynivsky market and his
       further actions were the destruction of the municipal enterprise. Such ridiculous manager who is
       sitting today is talking head, who can only speak and do nothing, just mocks the residents of
       Chernivtsi …”, and on refutation, recovery from PERSON_2 in favor of PERSON_1 moral
       damage in the amount of 50,000.00 hryvnias. The proceedings in this part of the case are closed.

       By the resolution of the Appellate Court of Chernivtsi Region dated June 07, 2018, the judgment
       of the Court of First Instance in another part was upheld.

       Upholding the decision of the Court of First Instance, the Court of Appeal proceeded from the fact
       that the statement of the defendant “destroyed the “Mistobud” Municipal Enterprise, brought it to
       bankruptcy, having stolen one and a half million - three hundred hryvnias” must be perceived as a
       verbal turnover (allegory), which means the termination of the activities of Mistobud ME, is a
       value judgment on the results of the economic activities of the Mistobud ME, a generalizing
       negative assessment of PERSON_1’s activities as a manager, does not contain actual data,
       including about the commission of crimes by PERSON_1. To the contrary, the information
       provided contains value judgments of PERSON_2 and criticism of PERSON_1’s actions on the
       activities of PERSON_1 as director of the “Mistobud” Municipal Enterprise. So, the information
       disseminated by PERSON_2 contains value judgments, taking into account the comparison of
       certain facts that took place and concerned a public person, the level of criticism of which is much
       wider, and, in addition, the information concerned public interest – the activities of Mistobud ME.
       At the same time, the limit of permissible criticism using value judgments during a public speech
       of PERSON_2 on INFORMATION_1 at the plenary meeting of the 31st session of the VII
       convocation of the Chernivtsi City Council is complied with.

       Summary and generalizing arguments of the cassation appeal, positions of other participants

       In July 2018, a representative of PERSON_1 – PERSON_3 filed a cassation appeal with the
       Supreme Court against the judgment of the Shevchenkivskyi District Court of Chernivtsi dated
       February 13, 2018 and the resolution of the Court of Appeal of the Chernivtsi region dated June
       07, 2018. In the cassation appeal, he asks to cancel the disputed court decisions and make a new
       decision to satisfy his lawsuit in terms of the claims remaining after the Court of Appeal issued a
       ruling on the termination of proceedings in the case in some of his claims. The plaintiff refers to
       the incorrect application of substantive law by the courts and violation of the rules of procedural
       law. He indicates that according to the certificate of the Department of Information Technologies
       of the Ministry of Internal Affairs of series AAA No. 0132477, as of July 17, 2017, he was not
       brought to criminal responsibility, has no removed or outstanding conviction and is not wanted,
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 222 of
                                      276

       which also proves the unreliability of information about bringing Mistobud ME to bankruptcy.
       The courts of previous instances ignored item 5 of part one of Article 8 of the Law of Ukraine “On
       the Status of Deputies of Local Councils”, which imposes on PERSON_2, as a deputy of a local
       council, the obligation not to allow offensive statements, not to use in public speeches unreliable
       or unverified information regarding public authorities, local government bodies, associations of
       citizens, enterprises, institutions and organizations, their leaders and other officials or officials,
       deputy groups, factions, individual deputies of local councils. The false information provided by
       the defendant in the speech can only be qualified as untruthful factual data, which are not value
       judgments.

       In October 2018 PERSON_2 filed a response to the cassation appeal, in which he indicated that
       the plaintiff actually admitted that the decision of the Court of First Instance was legal and
       reasonable, but, caring only about his political ambitions, the mayor of Chernivtsi, during the
       appeal proceedings, applied to the Appellate Court of Chernivtsi Region with a statement to waive
       part of the claim.

       Progress of the case in a Court of Cassation

       By the order of the Supreme Court dated July 24, 2018, the cassation proceedings were opened in
       the case and a time limit has been given for submitting a response to the cassation appeal.

       By the order of the Supreme Court dated May 15, 2019, the case was scheduled for trial.

       According to part one of Article 402 of the CPC [Civil Procedure Code] of Ukraine, in the Court
       of Cassation, the complaint is considered according to the rules for considering the case by the
       Court of First Instance in the manner of simplified action proceedings without notifying the
       participants in the case, taking into account Article 400 of this Code.

       Under Article 412 of the CPC [Civil Procedure Code] of Ukraine, the grounds for canceling court
       decisions in whole or in part and making a new decision in the relevant part or changing the
       decision are the incorrect application of substantive law or a violation of procedural law.

       Position of the Supreme Court

       Having studied the materials of the case, having checked the arguments of the cassation appeal,
       the Supreme Court, as a part of the Panel of Judges of the First Court Chamber of the Civil Court
       of Cassation, concluded that the cassation appeal should be satisfied, and the decision of the courts
       of appeal – canceled with the transfer of the case for new consideration to the Court of Appeal
       according to the following grounds.

       The court found that PERSON_2 is a deputy of the VII convocation of the Chernivtsi City Council.

       PERSON_1 is the Chernivtsi mayor.

       On INFORMATION_1 during a speech at the plenary meeting of the 31st session of the VII
       convocation of the Chernivtsi City Council, PERSON_2 disseminated the following information
       regarding the mayor PERSON_1: “... PERSON_1 here tells us about successful management, that
       he is a successful leader. So I want to tell you that it was this representative of the “Narodny Front”
       who destroyed the municipal enterprise that we were creating. We wanted the “Mistobud:
       Municipal Enterprise to build housing in the city, repair kindergartens, and make major repairs
       around the city. But this representative of the “Narodny Front”, who sits here, smiles and mocks
       the deputies and residents of Chernivtsi, it was he, who destroyed the municipal enterprise, brought
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 223 of
                                      276

       it to bankruptcy, having stolen one and a half million - three hundred hryvnias, the company's
       accountant suffered. Then, secretly, they transferred this municipal enterprise to the subordination
       of the Kalynivsky market and his further actions were the destruction of the municipal enterprise.
       Such ridiculous manager who is sitting today is talking head, who can only speak and do nothing,
       just mocks the residents of Chernivtsi …”.

       Following the issuance of the order by the Appellate Court of Chernivtsi Region dated May 29,
       2018 on the acceptance of PERSON_1’s refusal from the claim, for consideration of his claims on
       recognition of information as false, the following quote remained: “… it was he, who destroyed
       the utility enterprise, brought it to bankruptcy, having stolen one and a half - million three hundred
       hryvnias”.

       Legal and regulatory rationale

       According to Article 32 of the Constitution of Ukraine, everyone is guaranteed judicial defense of
       the right to refute false information about himself and his family members and the right to demand
       the removal of any information, as well as the right to compensation for pecuniary and moral
       damage caused by the collection, storage, use and dissemination of such false information.

       Article 201 of the CC [Civil Code] of Ukraine provides that honor, dignity and business reputation
       are personal non-property benefits, which are protected by civil law.

       According to Articles 297, 299 of the CC [Civil Code] of Ukraine, everyone has the right to respect
       for his dignity and honor, to the inviolability of his business reputation.

       In accordance with Article 91 of the CC [Civil Code] of Ukraine, a legal entity is capable of having
       the same civil rights and obligations (civil legal capacity) as an individual, except for those that by
       their nature can only belong to a person.

       Personal non-property benefits that are protected by civil law are, among other things, business
       reputation, name (title), as well as other benefits that are protected by civil law (part one of Article
       201 of the CC [Civil Code] of Ukraine).

       According to the part one of Article 94 of the CC [Civil Code] of Ukraine, a legal entity has the
       right to inviolability of its business reputation, privacy of correspondence, information and other
       personal non-property rights belonging to it.

       The business reputation of a legal entity, including entrepreneurial companies, individual
       entrepreneurs, lawyers, notaries and other persons, is understood as an assessment of their
       entrepreneurial, social, professional or other activities conducted by such a person as a participant
       in public relations.

       The legal structure of an offense, the presence of which may be the basis for satisfying a claim for
       the protection of the honor and dignity of an individual, as well as the business reputation of an
       individual and legal entity, is a combination of the following circumstances: dissemination of
       information, that is, bringing it to the attention of at least one person in any way; the disseminated
       information concerns a specific individual or legal entity, that is, the plaintiff; dissemination of
       false information, that is, information that does not correspond to reality; dissemination of
       information that violates personal non-property rights, i.e. either prejudices the relevant personal
       non-property benefits, or prevents a person from fully and timely exercising his personal non-
       property right.
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 224 of
                                      276

       The dissemination of information should be understood as its publication in print, transmission by
       radio, television or using other media; distribution on the Internet or using other means of
       telecommunications; statements in characteristics, statements, letters addressed to other persons;
       communication in public speeches, in electronic networks, as well as in any other form to at least
       one person.

       By disseminating information, hanging (displaying) posters, slogans, and other works in public
       places, as well as distributing leaflets among people, by their content or form discredit the dignity,
       honor of an individual or the business reputation of an individual and legal entity.

       Information is considered false if it does not correspond to reality or is untruthfully stated, that is,
       contains information about events and phenomena that did not exist at all or that existed, but
       information about them does not correspond to reality (incomplete or distorted).

       The plaintiff must prove the fact of dissemination of information by the defendant, as well as the
       fact that as a result of this, his personal non-property rights were violated.

       When deciding on the recognition of a disseminated information as false, the courts must
       determine the nature of such information and find out whether it is a factual statement or a value
       judgment.

       According to the part two of Article 30 of the Law of Ukraine “On Information”, value judgments,
       with the exception of libel, are criticism, assessment of actions, statements that do not contain
       factual data, as well as statements that cannot be interpreted as containing factual data, in
       particular, given the nature of the use of linguistic and stylistic means (the use of hyperboles,
       allegories, satire). Value judgments are not subject to refutation and their veracity is not necessary.

       Article 10 of the Convention for the Protection of Human Rights and Fundamental Freedoms
       provides that everyone has the right to freedom of expression. This right includes the freedom to
       hold opinions, receive and impart information and ideas, without interference from public
       authorities and regardless of borders. The exercise of these freedoms, insofar as it is associated
       with duties and responsibilities, may be subject to certain formalities, conditions, restrictions or
       sanctions established by law in the interests of national security, territorial integrity or public order,
       for the protection of order or prevention of crime, protection of health and morals, protection of
       the reputation or rights of others, to prevent the disclosure of confidential information or to ensure
       the credibility and impartiality of the judiciary and is necessary in a democratic society.

       According to the established practice of the European Court of Human Rights, freedom of
       expression is one of the important foundations of a democratic society and one of the basic
       conditions for the progress of society as a whole and the self-realization of each individual. In
       accordance with item 2 of Article 10 of the Convention, it concerns not only “information” or
       “ideas” that are accepted with approval, considered harmless or neutral, but also those that may
       offend, shock or disturb. These are the requirements for pluralism, tolerance and broad-
       mindedness, without which there is no “democratic society” (decision in the case “Karpyuk and
       Others v. Ukraine dated October 06, 2015).

       As stated in the decisions of the European Court of Human Rights (Lingens, De Haes and Gijsels,
       Goodwin, Prager and Oberschlick cases), freedom of expression, guaranteed by item 1 of Article
       10, is one of the basic foundations of a democratic society and one of the fundamental conditions
       for its progress and the realization of every individual. Subject to item 2, freedom of expression
       concerns not only those “information” or those “ideas” that are duly received or are considered
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 225 of
                                      276

       harmless or unimportant, but also those that offend, outrage or worry. These are the demands for
       pluralism, tolerance and broad-mindedness, without which a “democratic society” is impossible.

       A clear distinction must be made between stating facts and value judgments. While the existence
       of facts can be demonstrated, the veracity of value judgments cannot be proven. The requirement
       to prove the reliability of value judgments cannot be met, it violates freedom of thought as such,
       which is a fundamental part of the right guaranteed by Article 19 (Lingens, cited above, section
       28, item 46).

       The Court takes into account the legal position of the European Court of Human Rights regarding
       the difference between the concepts of “value judgment” and “facts”. So, in item 39 of the decision
       of the European Court of Human Rights dated March 28, 2013 in the case “Novaya Gazeta and
       Borodyanskiy v. Russia” it is stated that the truthfulness of value judgments cannot be proven and
       must be distinguished from facts, the existence of which can be proved.          In item 75 of the
       decision of the European Court of Human Rights dated July 12, 2001 in the case “Feldek v.
       Slovakia”, the court noted that, in contrast to value judgments, the reality of the facts can be
       proved.

       Consequently, when evaluating a statement about the behavior of a third party, it can sometimes
       be difficult, as in this case, to distinguish between evaluation of facts and value judgments.
       However, even a value judgment can be excessive if it is not based on factual grounds. (Jerusalem
       v. Austria, no. 26958/95, n. 43, ECHR 2001-11).

       In accordance with Article 62 of the Constitution of Ukraine, Article 6 of the Convention, a person
       is considered innocent of committing a crime and cannot be subjected to criminal punishment until
       his guilt is proven through legal procedure and established by a court verdict of guilty.

       No one is obliged to prove his innocence of committing a crime.

       The parts one, two and five of Article 17 of the CPC [Criminal Procedure Code] of Ukraine
       indicate that a person is considered innocent of committing a criminal offense and cannot be
       subjected to criminal punishment until his guilt is proven in the manner prescribed by this Code
       and established by the court verdict of guilty that entered into legal force. No one is obliged to
       prove his innocence of committing a criminal offense and must be acquitted unless the prosecution
       proves the person's guilt beyond a reasonable doubt. The treatment of a person whose guilt in the
       commission of a criminal offense has not been established by a court conviction that has entered
       into legal force must be consistent with the treatment of an innocent person.

       The presumption of innocence must be viewed in general legal and procedural sense. As a general
       legal requirement, it determines the position of the individual in society. Although this principle
       is formulated as a criminal procedural principle, however, its effect goes beyond the scope of only
       the criminal process. The presumption of innocence is an objective legal provision. This is a
       requirement of the law, addressed to all citizens, officials, state and public organizations, to public
       thought in general. This position is also adhered to by the European Court of Human Rights, in its
       decision dated February 10, 1995 in the case “Allenet de Ribermont v. France”, which emphasized
       that the scope of application of the principle of the presumption of innocence is significantly first:
       it is mandatory not only for the criminal court, which decides whether the charge is justified, but
       also for all other organs of the state.

       In its most general form, the rule of presumption of innocence means that a person can be found
       guilty of committing a crime, as well as punished, only on the condition that his/her guilt is proven
       in the manner prescribed by law and established by a court verdict of guilty. Notice of suspicion
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 226 of
                                      276

       to a person, drawing up the accusation act by an investigator and approving the same by a
       prosecutor at the stage of pre-trial investigation, consideration of a case in preparatory proceedings
       do not decide in advance whether he/she is guilty of committing a crime. Only one body in the
       state is endowed with such a right - this is the court, which, in accordance with the Constitution of
       Ukraine (Article 124), is the bearer of the judicial power, which administers justice in conditions
       of legality, independence, transparency and in accordance with adversarial principle.

       A court verdict is the only procedural document that establishes guilt.

       At the same time, the European Court of Human Rights notes that the presumption of innocence
       will be instituted if a court decision or statement by an official against a person accused of a
       criminal offense reflects an opinion about his guilt before it is proven in accordance with the law.
       It is enough to have, even in the absence of any formal opinion, certain grounds to assume that the
       court or the official considers the accused guilty. Whether a statement by a public official violates
       the principle of the presumption of innocence should be determined in the context of the particular
       circumstances in which the disputed statement was made (item 42 of the decision dated September
       21, 2006 in the case “Hrabchuk v. Ukraine” (application No. 8599/02); item 48 of the decision
       dated January 12, 2012 in the case “Dovzhenko v. Ukraine” (application No. 36650/03)).

       Conclusions based on the results of consideration of the cassation appeal

       At the same time, the Court of First Instance, with which the Court of Appeal also agreed, when
       deciding to dismiss the claim due to the fact that the statements of PERSON_2 are value judgments
       that are of public interest, did not provide an assessment of such a statement and did not distinguish
       between factual statements and value judgments.

       So, the Court of First Instance indicated that the quote: “…having stolen one and a half million -
       three hundred hryvnias” is a generalizing negative assessment of PERSON_1 as the head of the
       enterprise.

       The Court of Appeal, in turn, noted that the defendant’s words: “…destroyed the municipal
       enterprise, brought it to bankruptcy, having stolen one and a half million three hundred hryvnias”
       should be perceived as a verbal turnover - an allegory, and therefore such words are a value
       judgment.

       One cannot agree with such conclusions, given the following.



       According to the explanatory dictionary, an allegory is the embodiment of an abstract concept in
       a concrete artistic image. This term literally translates as “indirectness”. We can say that an
       allegory is an allegorical depiction of a phenomenon of reality.

       Such a conclusion of the Court of Appeal is unfounded, unmotivated and does not confirm that the
       words of the defendant, the refutation of which is sought by the claim, can be perceived as an
       allegory.

       In addition, the courts did not pay attention to the fact that the statements of the defendant
       regarding the actions of the plaintiff are such that can be checked for their veracity, since the
       actions claimed by the defendant fall under the signs of a criminal act, which, in turn excludes the
       attribution of the words of PERSON_2 about the activities of PERSON_1 to value judgments or
       critical remarks about his activities.
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 227 of
                                      276

       Taking into account the systematic analysis of the norms of the CPC [Criminal Procedure Code]
       of Ukraine and the principle of the presumption of innocence, which is enshrined in Article 62 of
       the Constitution of Ukraine, Article 2 of the CrC [Criminal Code] of Ukraine, Article 6 of the
       European Convention for the Protection of Human Rights and Fundamental Freedoms, Article 11
       of the Universal Declaration of Human Rights, the court concluded that there are no legal grounds
       to assert that a person who is not in the status of a suspect or in another of the above procedural
       statuses, is related to the commission of a crime being investigated. In accordance with the
       provisions of the CPC [Criminal Procedure Code] of Ukraine, pretrial investigation of crimes is
       conducted (Articles 215, 216, 246, 294 of the CPC [Criminal Procedure Code] of Ukraine), and
       one can state on the commencement or the existence of criminal proceedings against a specific
       person only if there are suspects in such proceedings.

       Thus, references to a specific individual in the context of its connection with a crime, criminal
       proceedings or its investigation are possible only if the person is in the status of a suspect, accused
       or defendant.

       By the verdict of the Shevchenkivskyi District Court of Chernivtsi dated March 19, 2014 another
       person was brought to criminal responsibility – the company’s accountant.

       The courts have not established whether there is court verdict against the plaintiff on the
       commission of actions falling under the signs of a crime indicated by the defendant; whether at the
       time of dissemination of the disputed information about the plaintiff, a notice of suspicion was
       drawn up and the defendant was notified of suspicion of that criminal offense, which the defendant
       noted in his speech. Therefore, due to the lack of examination by the courts of the evidence in the
       case, in particular, whether the defendant’s statements constitute the expression of subjective
       opinion and views, and whether it is possible to check such statements for their compliance, the
       decision of the Court of Appeal cannot be considered lawful and justified, since factual statements
       and value judgments are different concepts, and the delimitation of these terms is the basis for the
       protection of the right to honor, dignity and business reputation.

       The courts, in violation of the substantive law, did not take into account the norms of national and
       international law, the case law of the European Court of Human Rights on the presumption of
       innocence, did not properly check the arguments of the parties in the case, did not determine the
       nature of the information disseminated by the defendant, and did not find out whether it was a
       factual statement or a value judgment, therefore, came to a premature conclusion from the
       established circumstances that there were legal grounds for refusing the claim.

       In addition, the Court of Appeal in its decision made a reference to the decision of the European
       Court of Human Rights concerning the press and journalists, which indicates that the consideration
       of the case by the Court of Appeal was conducted superficially, using the practice of this court,
       concerns other legal relations, that is, without providing an assessment of the statements of the
       defendant regarding the actions of the plaintiff. This decision is cited without regard to this case,
       without specifying the argumentation, and, in addition, these cases concern other legal relations.

       Analyzing the content of the disputed statement, taking into account the linguistic and stylistic
       means by which the disputed information was announced, the courts came to erroneous
       conclusions that the statements of the defendant were value judgments.

       Also, the courts made references to the practice of the European Court of Human Rights,
       concerning the boundaries of permissible criticism in relation to a politician or other public person,
       however the courts did not pay attention to the fact that the quote: “…it was he, who destroyed the
       utility enterprise, brought it to bankruptcy, having stolen one and a half to three hundred hryvnias”
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 228 of
                                      276

       does not concern the activities of PERSON_1 as the mayor, but as the former head of Mistobud
       UE.

       The courts of previous instances did not analyze whether it is possible to check the given
       statements for compliance with reality; did not establish whether the circumstances mentioned in
       the information existed at all; did not indicate what evidence submitted by the plaintiff such
       circumstances are refuted or presented by the defendant are confirmed.

       In resolving the dispute, the courts came to premature conclusions, since it is not enough to
       formally indicate that the quote: “…it was he, who destroyed the municipal enterprise, brought it
       to bankruptcy, having stolen one and a half to three hundred hryvnias” is value judgments.

       The Supreme Court is convinced that the courts of first and appeal instances considered the dispute
       in violation of the rules of procedural law, did not examine the collected evidence in the case, did
       not provide them with a proper assessment, did not give reasons for taking into account some
       evidence and rejecting others, and therefore the court decisions made do not meet the criteria of
       validity and legality, the conclusions they made are premature. Considering that the Supreme
       Court is not entitled to eliminate the committed violations through its powers as a court of
       cassation, it is fair and justified to refer the case for new consideration to the Court of Appeal, for
       the purpose of procedural economy and in view of the fact that it was this court that accepted the
       waiver of part of the claims of PERSON_1.

       During a new trial, the court must assess the arguments of the parties and establish whether the
       information disseminated by the defendant is a factual statement or a value judgment.

       Summarizing the above, the Supreme Court came to the conclusion that the decision of the Court
       of Appeal on the refusal to satisfy the claim shall be cancelled and the case shall be transferred of
       for new consideration to the Court of Appeal.

       Guided by Articles 406, 409, 411, 415, 416 of the CivPC of Ukraine, the Supreme Court composed
       of the Panel of Judges of the First Court Chamber of the Civil Court of Cassation

       RESOLVED:

       To partially satisfy the cassation appeal of the representative of PERSON_1 – PERSON_3.

       To cancel the judgment of the Appellate Court of Chernivtsi Region dated June 07, 2018, to
       transfer the case for new consideration to the Court of Appeal.

       Judgment of the Court of Cassation is final and not subject to appeal.

       Presiding                                            O.V. Stupak

       Judges:                                                   I.Yu. Huleykov

                                                                             A.S. Oliynyk

                                                                             H.I. Usyk

                                                                             V.V. Yaremko
       Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 229 of
                                             276



DATE OF TRANSLATION:                         13-Jan-2021
ELECTRONIC FILE NAME:                        Judgment No. 727_8388_17
SOURCE LANGUAGE:                             Ukrainian
TARGET LANGUAGE:                             English
TRANSPERFECT JOB ID:                         US0881324


TransPerfect is globally certified under the standards ISO 9001:2015, ISO 17100:2015, and
ISO 18587:2017. This Translation Certificate confirms the included documents have been
completed in conformance with the Quality Management System documented in its ISO
process maps and are, to the best knowledge and belief of all TransPerfect employees
engaged on the project, full and accurate translations of the source material.

                TRANSPERFECT TRANSLATIONS INTERNATIONAL, INC.
                          TRANSPERFECT GLOBAL HQ
                 1250 BROADWAY, 7TH FLOOR, NEW YORK, NY 10001



 Tcert v. 4.0
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 230 of
                                      276

     Категорія справи № 6-3687ск15: не визначено.
     Надіслано судом: не визначено. Зареєстровано: 24.02.2015. Оприлюднено: 24.02.2015.
     Номер судового провадження: не визначено




     Ухвала

     ІМЕНЕМ УКРАЇНИ

     13 лютого 2015 рокум. Київ Суддя Вищого спеціалізованого суду України з
     розгляду цивільних і кримінальних справ Мартинюк В.І., розглянувши касаційну
     скаргу ОСОБА_2 на рішення Жовтневого районного суду м. Дніпропетровська від
     14 жовтня 2014 року та рішення апеляційного суду Дніпропетровської області від 12
     січня 2015 року у справі за позовом ОСОБА_2 до прокуратури Дніпропетровської
     області, старшого слідчого слідчого відділу слідчого управління прокуратури
     Дніпропетровської області ОСОБА_6, прокурора відділу процесуального
     керівництва у кримінальних провадженнях слідчих прокуратури Дніпропетровської
     області ОСОБА_7, Генеральної прокуратури України про відшкодування
     матеріальної і моральної шкоди,

     в с т а н о в и в:

     У травні 2014 року ОСОБА_2 звернувся до суду з позовом до прокуратури
     Дніпропетровської області, старшого слідчого слідчого відділу слідчого управління
     прокуратури Дніпропетровської області ОСОБА_6, прокурора відділу
     процесуального керівництва у кримінальних провадженнях слідчих прокуратури
     Дніпропетровської області ОСОБА_7, Генеральної прокуратури України про
     відшкодування матеріальної і моральної шкоди

     Рішенням Жовтневого районного суду м. Дніпропетровська від 14 жовтня 2014 року
     в задоволенні позову ОСОБА_2 відмовлено.

     Рішенням апеляційного суду Дніпропетровської області від 12 січня 2015 року
     рішення Жовтневого районного суду м. Дніпропетровська від 14 жовтня 2014 року
     змінено в частині обґрунтування правових підстав відмови в задоволенні позову.

     У касаційній скарзі ОСОБА_2 просить рішення Жовтневого районного суду м.
     Дніпропетровська від 14 жовтня 2014 року та рішення апеляційного суду
     Дніпропетровської області від 12 січня 2015 року скасувати, мотивуючи свою
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 231 of
                                      276

     вимогу порушенням судами норм процесуального права й неправильним
     застосуванням норм матеріального права, та передати справу на новий розгляд.

     У відкритті касаційного провадження у справі слід відмовити з таких підстав.

     Відмовляючи у задоволенні позовних вимог, суд першої інстанції, керуючись
     положеннями ст. 62 Конституції України, ст. ст. 22, 23, 1177 ЦК України,
     обґрунтовано виходив із того, що відсутні підстави для задоволення позовних вимог
     ОСОБА_2 про відшкодування моральної та матеріальної шкоди, завдання якої він
     пов'язує із вчиненням умисних злочинів, що призвели до вбивства його сина та
     покриттям винних осіб саме відповідачами при виконанні ними своїх службових
     повноважень, оскільки відсутній вирок суду, що набрав законної сили по факту
     навмисного вбивства ОСОБА_5, смерть останнього насильницькою визнана не була,
     відповідачі не є фігурантами злочину відносно сина позивача, щодо них кримінальні
     провадження не порушувалися, обвинувальних вироків не виносилося.

     Апеляційний суд погодився з висновками суду першої інстанції щодо відмови в
     позові, змінивши при цьому правове обґрунтування такої відмови.

     Відповідно до п. 5 ч. 4 ст. 328 ЦПК України суддя відмовляє у відкритті касаційного
     провадження, якщо касаційна скарга є необґрунтованою і викладені у ній доводи не
     викликають необхідності перевірки матеріалів справи.

     Із матеріалів касаційної скарги та змісту оскаржуваних судових рішень убачається,
     що скарга є необґрунтованою і наведені в ній доводи не дають підстав для висновків
     щодо незаконності та неправильності зазначених судових рішень.

     Керуючись ст. 328 ЦПК України,

     у х в а л и в:

     Відмовити ОСОБА_2 у відкритті касаційного провадження у справі за позовом
     ОСОБА_2 до прокуратури Дніпропетровської області, старшого слідчого слідчого
     відділу слідчого управління прокуратури Дніпропетровської області ОСОБА_6,
     прокурора відділу процесуального керівництва у кримінальних провадженнях
     слідчих прокуратури Дніпропетровської області ОСОБА_7, Генеральної
     прокуратури України про відшкодування матеріальної і моральної шкоди.

     Додані до скарги матеріали повернути заявнику.

     Ухвала оскарженню не підлягає.

     Суддя Вищого спеціалізованого
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 232 of
                                      276

     суду України з розгляду

     цивільних і кримінальних справ                        В.І. Мартинюк
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 233 of
                                      276

     Category of the case No. 6-3687ск15: undefined.
     Sent by the court: undefined. Registered: 02/24/2015. Made public: 02/24/2015.
     Proceedings number: undefined




     Judgment

     IN THE NAME OF UKRAINE

     February 13, 2015 Kyiv The Judge of the High Specialized Court of Ukraine for Civil and Criminal
     Matters V.I. Martyniuk, having considered the cassation appeal of PERSON_2 against the decision
     of the Zhovtnevyi District Court of Dnipropetrovsk dated October 14, 2014 and the decision of the
     Appellate Court of Dnipropetrovsk Region dated January 12, 2015 in the case on a claim of
     PERSON_2 against the Prosecutor’s Office of Dnipropetrovsk Region, Senior Investigator of the
     Investigation Unit of the Investigation Department of the Prosecutor’s Office of Dnipropetrovsk
     Region PERSON_6, Prosecutor of the Department of Procedural Guidance in Criminal Proceedings
     of the Investigators of the Prosecutor’s Office of Dnipropetrovsk Region PERSON_7, Prosecutor`s
     General Office of Ukraine for compensation for pecuniary and moral damage,

     found:

     In May 2014 PERSON_2 applied to the court with a claim against the Prosecutor’s Office of
     Dnipropetrovsk Region, Senior Investigator of the Investigation Unit of the Investigation Department
     of the Prosecutor’s Office of Dnipropetrovsk Region PERSON_6, Prosecutor of the Department of
     Procedural Guidance in Criminal Proceedings of the Investigators of Prosecutor’s Office of
     Dnipropetrovsk Region PERSON_7, Prosecutor`s General Office of Ukraine for compensation for
     pecuniary and moral damage

     By the decision of the Zhovtnevyi District Court of Dnipropetrovsk dated October 14, 2014, the claim
     of PERSON_2 was refused.

     By the decision of the Appellate Court of Dnipropetrovsk Region dated January 12, 2015, the decision
     of the Zhovtnevyi District Court of Dnipropetrovsk dated October 14, 2014 was changed in the part
     concerning justification of legal grounds for refusal to grant the claim.

     In the cassation appeal, PERSON_2 asks to cancel the decision of the Zhovtnevyi District Court of
     Dnipropetrovsk dated October 14, 2014 and the decision of the Appellate Court of Dnipropetrovsk
     Region dated January 12, 2015, justifying its requirement with violation by the courts of the rules of
     procedural law and incorrect application of the rules of substantive law, and to transfer the case for
     new consideration.

     The opening of cassation proceedings in the case should be refused on the following grounds.
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 234 of
                                      276

     When dismissing the claim, the Court of First Instance, guided by the provisions of Article 62 of the
     Constitution of Ukraine, Articles 22, 23, 1177 of the [Civil Code] of Ukraine, rightfully concluded
     that there were no grounds to grant the claims of PERSON_2 for compensation of moral and pecuniary
     losses, infliction of which he attributes to commission of premeditated crimes that led to murder of
     his son and hiding the guilty persons by the defendants when performing their official duties, as there
     was no court sentence that had entered into legal force as regards premeditated murder of PERSON_5,
     the death of the latter had not been declared violent, the defendants had not featured in the crimes as
     regards the plaintiff's son, no criminal proceedings had been commenced in respect of them, and no
     court verdict of guilty had been rendered.

     The Court of Appeal agreed with the conclusions of the Court of the First Instance to refuse the claim
     having changed the legal justification of such refusal.

     According to item 5 of part 4 of Article 328 of the CPC [Civil Procedure Code] of Ukraine, the judge
     refuses to open cassation proceedings if the cassation appeal is unjustified and the arguments set out
     in it do not cause the need to verify the case materials.

     It is seen from the materials of the cassation appeal and the substance of the appealed court decisions,
     that the appeal is unjustified and the arguments given in it do not give grounds for conclusions about
     the illegality and incorrectness of the specified court decisions.

     Guided by Article 328 of the CPC [Civil Procedure Code] of Ukraine.

     resolved:

     To refuse PERSON_2 in opening of cassation proceedings in case on claim of PERSON_2 against
     the Prosecutor’s Office of Dnipropetrovsk Region, Senior Investigator of the Investigation Unit of the
     Investigation Department of the Prosecutor’s Office of Dnipropetrovsk Region PERSON_6,
     Prosecutor of the Department of Procedural Guidance in Criminal Proceedings of Investigators of the
     Prosecutor’s Office of Dnipropetrovsk Region PERSON_7, Prosecutor`s General Office of Ukraine
     for compensation for pecuniary and moral damage.

     To return the materials attached to the case to the plaintiff.

     The resolution is not subject to appeal.



     Judge of the High Specialized

     Court of Ukraine for

     Civil and Criminal Matters                                           V.I. Martyniuk
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 235 of
                                      276




       DATE OF TRANSLATION:                     14-Jan-21
                                                Order of the High Specialized Court in case No. 6-
       ELECTRONIC FILE NAMES:
                                                3687ск15
       SOURCE LANGUAGE:                         Ukrainian
       TARGET LANGUAGES:                        English
       TRANSPERFECT JOB ID:                     US0888264

       TransPerfect is globally certified under the standards ISO 9001:2015, ISO 17100:2015, and
       ISO 18587:2017. This Translation Certificate confirms the included documents have been
       completed in conformance with the Quality Management System documented in its ISO
       process maps and are, to the best knowledge and belief of all TransPerfect employees
       engaged on the project, full and accurate translations of the source material.

                       TRANSPERFECT TRANSLATIONS INTERNATIONAL, INC.
                                  TRANSPERFECT GLOBAL HQ
                        1250 BROADWAY, 7TH FLOOR, NEW YORK, NY 10001

       TCert v. 4.0
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 236 of
                                      276

     Категорія справи №296/9905/15-ц: не визначено.
     Надіслано судом: не визначено. Зареєстровано: 09.10.2017. Оприлюднено: 10.10.2017.
     Номер судового провадження: не визначено




                                                Ухвала

                                            іменем україни

                                     04 жовтня 2017 року м. Київ

                         Колегія суддів судової палати у цивільних справах

       Вищого спеціалізованого суду України з розгляду цивільних і кримінальних справ у
                                           складі:

     головуючого     Ситнік О.М.,

     суддів:         Іваненко Ю.Г.,          Леванчука А.О.,

                      Маляренка А.В.,          Ступак О.В.,

     розглянувши в судовому засіданні справу за позовом Житомирського об'єднаного управління
     Пенсійного фонду України в Житомирській області до ОСОБА_3 про стягнення надміру
     виплачених коштів, за касаційною скаргою ОСОБА_3 на рішення апеляційного суду
     Житомирської області від 15 листопада 2016 року,

                                           в с т а н о в и л а:

     У серпні 2015 року Управління Пенсійного фонду України в м. Житомирі, правонаступником
     якого є Житомирське об'єднане управління Пенсійного фонду України в Житомирській області
     (далі - Житомирське ОУ ПФ України в Житомирській області), звернулося до суду з указаним
     позовом, в якому просило стягнути з ОСОБА_3 на свою користь 35 596 грн 04 коп. надміру
     виплачених коштів.

     Свої вимоги позивач обґрунтовував тим, що 20 квітня 1999 року відповідач звернулася із
     заявою про призначення пенсії за віком, в якій вказала, що пенсія з інших підстав чи від іншого
     відомства їй не призначалася. На підставі цієї заяви та додатних до неї документів
     Корольовським районним управлінням соціального захисту населення м. Житомира
     протоколом від 20 квітня 1999 року ОСОБА_3 була призначена пенсія за віком. Згодом стало
     відомо, що відповідач перебуває на обліку в Головному управлінні Пенсійного фонду України
     в Житомирській області та з 03 лютого 1996 року отримує пенсію в разі втрати годувальника.
     За таких обставин позивач вважає, що ОСОБА_3, звертаючись за призначенням пенсії за віком,
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 237 of
                                      276

     приховала той факт, що отримує іншу державну пенсію. Оскільки чинне законодавство не
     передбачає права одночасно отримувати різні державні пенсії, то сума пенсії, надміру
     виплачена внаслідок зловживань із боку ОСОБА_3, могла бути повернута останньою
     добровільно, але відповідач безпідставно отримані кошти не повернула.

     Рішенням Корольовського районного суду м. Житомира від 22 вересня 2016 року у задоволенні
     позову відмовлено.

     Вирішено питання про судові витрати.

     Рішенням апеляційного суду Житомирської області від 15 листопада 2016 року рішення
     Корольовського районного суду м. Житомира від 22 вересня 2016 року скасовано та ухвалено
     нове рішення про задоволення позову.

     Стягнуто з ОСОБА_3 на користь Житомирського ОУ ПФ України в Житомирській області 35
     596 грн 04 коп. надміру виплачених коштів.

     У касаційній скарзі ОСОБА_3 просить скасувати рішення апеляційного суду та залишити в
     силі рішення суду першої інстанції, обґрунтовуючи свою вимогу порушенням апеляційним
     судом норм процесуального права та неправильним застосуванням норм матеріального права.

     Відповідно до п. 6 розд. XII «Прикінцеві та перехідні положення» Закону України від 02 червня
     2016 року № 1402-VIII «Про судоустрій і статус суддів» Вищий спеціалізований суд України з
     розгляду цивільних і кримінальних справ діє в межах повноважень, визначених процесуальним
     законом, до початку роботи Верховного Суду та до набрання чинності відповідним
     процесуальним законодавством, що регулює порядок розгляду справ Верховним Судом.

     У зв'язку з цим справа підлягає розгляду в порядку, передбаченому Цивільним процесуальним
     кодексом України від 18 березня 2004 року.

     Вивчивши матеріали справи, перевіривши доводи касаційної скарги, колегія суддів дійшла
     висновку, що касаційна скарга підлягає задоволенню частково з огляду на таке.

     З урахуванням вимог ст. 213 ЦПК України рішення суду повинно бути законним і
     обґрунтованим.

     Згідно зі ст. 214 ЦПК України під час ухвалення рішення суд вирішує такі питання: чи мали
     місце обставини, якими обґрунтовувалися вимоги і заперечення, та якими доказами вони
     підтверджуються; чи є інші фактичні дані (пропущення строку позовної давності тощо), які
     мають значення для вирішення справи, та докази на їх підтвердження; які правовідносини
     сторін випливають із встановлених обставин; яка правова норма підлягає застосуванню до цих
     правовідносин.

     Відповідно до ст. ст. 303, 304 ЦПК України під час розгляду справи в апеляційному порядку
     апеляційний суд перевіряє законність і обґрунтованість рішення суду першої інстанції в межах
     доводів апеляційної скарги та вимог, заявлених у суді першої інстанції. Справа розглядається
     в апеляційному суді за правилами, встановленими для розгляду справи судом першої
     інстанції, з винятками і доповненнями, встановленими законом.
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 238 of
                                      276

     Проте рішення апеляційного суду не відповідає зазначеним нормам процесуального права.

     Відмовляючи в задоволенні указаного позову, суд першої інстанції виходив із недоведеності
     заявлених позовних вимог, оскільки позивачем не доведено відповідними доказами вини
     відповідача та зловживань із її боку при поданні документів для призначення пенсії за віком.
     При цьому суд зазначив, що вирок у кримінальній справі стосовно ОСОБА_3 скасовано, справу
     направлено для організації у справі додаткового розслідування та рішення по суті справи на
     теперішній час не прийнято, а тому доказів вини ОСОБА_3 не встановлено. Крім того, суд
     виходив із того, що за результатами висновку експерта від 14 грудня 2009 року № 1/1127
     неможливо вирішити питання, чи виконані підписи в графах заяви від 20 квітня 1999 року
     ОСОБА_3 чи іншою особою. За таких обставин суд вважав, що станом на час розгляду справи
     в суді не доведено відповідними доказами вини ОСОБА_3 та зловживань з її боку при поданні
     документів для призначення пенсії за віком.

     Скасовуючи рішення суду першої інстанції й ухвалюючи нове рішення про задоволення
     позову, апеляційний суд навпаки вважав, що позивачем доведено недобросовісність із боку
     відповідача, яка, звернувшись у 1999 році за призначенням їй пенсії за віком, приховала той
     факт, що у 1996 році їй призначена пенсія по втраті годувальника, у зв'язку з чим суд дійшов
     висновку, що безпідставно набута відповідачем та надміру виплачена їй сума у розмірі 35 596
     грн 04 коп. за період із 12 березня 1999 року по 31 травня 2009 року підлягає поверненню
     позивачу.

     Однак із вказаними висновками не можна погодитися виходячи з наступного.

     Стаття 1 ЦПК України передбачає, що завданнями цивільного судочинства є справедливий,
     неупереджений та своєчасний розгляд і вирішення цивільних справ з метою захисту
     порушених, невизнаних або оспорюваних прав, свобод чи інтересів фізичних осіб, прав та
     інтересів юридичних осіб, інтересів держави.

     За змістом ст. 10 ЦПК України цивільне судочинство здійснюється на засадах змагальності
     сторін.

     Зокрема, ч. 4 ст. 10 ЦПК України передбачено, що суд сприяє всебічному і повному з'ясуванню
     обставин справи: роз'яснює особам, які беруть участь у справі, їх права та обов'язки,
     попереджує про наслідки вчинення або невчинення процесуальних дій і сприяє здійсненню
     їхніх прав у випадках, встановлених цим Кодексом.

     Відповідно до ст. 60 ЦПК України кожна сторона зобов'язана довести ті обставини, на які вона
     посилається як на підставу своїх вимог і заперечень, крім випадків, встановлених статтею 61
     цього Кодексу.

     Частиною 4 ст. 61 ЦПК України установлено, що вирок у кримінальній справі, що набрав
     законної сили, або постанова суду у справі про адміністративне правопорушення обов'язкові
     для суду, що розглядає справу про цивільно-правові наслідки дій особи, стосовно якої ухвалено
     вирок або постанову суду, з питань, чи мали місце ці дії та чи вчинені вони цією особою.

     Разом із тим за приписами ч. 2 ст. 59 ЦПК України обставини справи, які за законом мають
     бути підтверджені певними засобами доказування, не можуть підтверджуватись іншими
     засобами доказування.
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 239 of
                                      276

     Судом установлено, що ОСОБА_3, перебуваючи на обліку в Головному управлінні Пенсійного
     фонду України в Житомирській області із 03 лютого 1996 року отримує пенсію у разі втрати
     годувальника.

     Протоколом від 20 квітня 1999 року № 1686 Корольовського районного управління
     соціального захисту населення м. Житомира, яке згодом було реорганізовано в Управління
     Пенсійного фонду України в Корольовському районі м. Житомира та в наступному - в
     Управління Пенсійного фонду України в м. Житомирі, правонаступником останнього є
     позивач, ОСОБА_3 із 12 березня 1999 року призначено іншу державну пенсію за віком.

     Вироком Корольовського районного суду м. Житомира від 14 березня 2012 року ОСОБА_3
     засуджено за вчинення злочинів, передбачених ч. 2 ст. 358, ч. 3 ст. 358, ч. 2 ст. 192 КК України,
     присуджено стягнути з ОСОБА_3 на користь Управління Пенсійного фонду України в
     Корольовському районі м. Житомира заподіяну матеріальну шкоду у розмірі 35 596 грн 04 коп.

     Ухвалою апеляційного суду Житомирської області від 26 лютого 2013 року скасовано вирок
     Корольовського районного суду м. Житомира від 14 березня 2013 року стосовно ОСОБА_3,
     справу направлено прокурору м. Житомира для організації у справі додаткового
     розслідування.

     Апеляційним судом установлено, що ухвалою Богунського районного суду м. Житомира від
     04 серпня 2016 року скасовано постанову слідчого від 21 вересня 2013 року про закриття
     кримінального провадження (а. с. 97).

     У матеріалах справи на а. с. 60 міститься копія постанови старшого слідчого СВ
     Корольовського РВ УМВС України в Житомирській області про закриття кримінального
     провадження від 21 вересня 2013 року, згідно з якою закрито кримінальне провадження,
     внесене до Єдиного реєстру досудових розслідувань від 17 квітня 2013 року №
     12013060040001101, у зв'язку з відсутністю в діянні складу кримінального правопорушення за
     ознаками складу злочину, передбаченого ч. 2 ст. 190, ч. ч. 2, 3 ст. 358 КК України. Згідно зі
     змістом цієї постанови під час досудового розслідування не було здобуто достатніх доказів, які
     б вказували на причетність до вчинення вказаних правопорушень ОСОБА_3, та не доведено її
     вини.

     На а. с. 97 знаходиться копія ухвали Богунського районного суду м. Житомира від 04 серпня
     2016 року, якою скасовано постанову старшого слідчого СВ Корольовського РВ УМВС
     України в Житомирській області від 21 вересня 2013 року про закриття кримінального
     провадження із тих підстав, що під час винесення постанови слідчим не було з'ясовано всіх
     обставин, які мають істотне значення для правильного вирішення справи, на які звернув увагу
     апеляційний суд Житомирської області у своїй ухвалі від 26 лютого 2013 року, з урахуванням
     зібраних доказів у їх сукупності та не надано належної юридичної оцінки діям ОСОБА_3, а
     також не вжито всіх передбачених законом заходів щодо виявлення та притягнення до
     відповідальності винної особи, яка вчинила відповідне кримінальне правопорушення, оскільки
     заподіяні державні збитки продовжують мати місце і ніхто не поніс законної відповідальності
     за їх спричинення.

     Таким чином, станом на час ухвалення апеляційним судом рішення про задоволення позову у
     справі відсутній вирок у кримінальній справі, що набрав законної сили, який за вищевказаних
     обставин є допустимим доказом у цій справі, зважаючи на положення ч. 4 ст. 61 ЦПК України.
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 240 of
                                      276

     Виходячи з викладеного, необґрунтованими є висновки апеляційного суду про доведеність
     факту недобросовісності з боку відповідача.

     Разом із тим апеляційний суд залишив поза увагою положення п. 4 ч. 1 ст. 201 ЦПК України,
     відповідно до якої суд зобов'язаний зупинити провадження у справі у разі неможливості
     розгляду цієї справи до вирішення іншої справи, що розглядається в порядку конституційного,
     цивільного, господарського, кримінального чи адміністративного судочинства.

     Оскільки усупереч вимогам ст. ст. 212-215, 303, 304, 316 ЦПК України суд апеляційної
     інстанцій порушив норми процесуального права, що призвело до неможливості встановити
     фактичні обставини, які мають значення для правильного вирішення справи, на порушення ч.
     4 ст. 10 ЦПК України не сприяв всебічному і повному з'ясуванню обставин справи, тому
     колегія суддів дійшла висновку, що касаційна скарга підлягає задоволенню частково, а
     ухвалене у справі рішення суду апеляційної інстанції - скасуванню з направленням справи на
     новий розгляд до апеляційного суду з підстав, передбачених ч. 3 ст. 338 ЦПК України.

     Керуючись ст. ст. 336, 338 ЦПК України, колегія суддів судової палати у цивільних справах
     Вищого спеціалізованого суду України з розгляду цивільних і кримінальних справ

                                           у х в а л и л а:

     Касаційну скаргу ОСОБА_3 задовольнити частково.

     Рішення апеляційного суду Житомирської області від 15 листопада 2016 року скасувати,
     справу передати на новий розгляд до суду апеляційної інстанції.

     Ухвала оскарженню не підлягає.

     Головуючий                                   О.М. Ситнік

     Судді:                                       Ю.Г. Іваненко

                                                  А.О. Леванчук

                                                  А.В.Маляренко

                                                  О.В.Ступак
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 241 of
                                      276

     Category of the case No. 296/9905/15-ц: undefined.
     Sent by the court: undefined. Registered: 10/09/2017. Made public: 10/10/2017.
     Proceedings number: undefined




                                                        Judgment

                                                 in the name of Ukraine

                                                 October 04, 2017 Kyiv

                                   The Panel of Judges of the Civil Court Chamber

               of the High Specialized Court of Ukraine for Civil and Criminal Matters, composed of:

     presiding     O.M. Sytnik,

     judges:           Yu.H. Ivanenko,            A.O. Levanchuk,

                       A.V. Maliarenko,           O.V. Stupak,

     having considered in a court hearing the case upon the claim of Zhytomyr Joint Administration of the Pension
     Fund of Ukraine against PERSON_3 on collection of excessively paid funds, upon cassation appeal of
     PERSON_3 against the decision of the Appellate Court of Zhytomyr Region dated November 15, 2016,

                                                          found:

     In August 2015, the Administration of the Pension Fund of Ukraine in Zhytomyr, the legal successor of which
     is Zhytomyr Joint Administration of the Pension Fund of Ukraine in Zhytomyr Region (hereinafter the
     Zhytomyr JA of PF of Ukraine in Zhytomyr Region), applied to the court with the said claim, in which it asked
     to collect from PERSON_3 in its favor 35,596 hryvnias 04 kop. of excessively paid funds.

     The plaintiff justified its claims by saying that on April 20, 1999, the defendant applied for an old-age pension,
     in which she indicated that the pension was not assigned to her on other grounds or from another department.
     On the basis of this application and the documents attached to it, the Koroliovskyi District Administration of
     Social Protection of the Population of Zhytomyr by minutes dated April 20, 1999, assigned to PERSON_3 an
     old-age pension. Subsequently, it became known that the defendant is registered with the Main Department of
     the Pension Fund of Ukraine in Zhytomyr Region and had been receiving a survivor`s pension since February
     03, 1996. In such circumstances, the plaintiff believes that PERSON_3, applying for an old-age pension,
     concealed the fact that she receives another state pension. Since the current legislation does not provide for the
     right to receive different state pensions at the same time, the amount of pension overpaid as a result of abuse
     on the part of PERSON_3 could have been returned by the latter voluntarily, but the defendant did not return
     the funds received without justification.

     By the decision of the Koroliovskyi District Court of Zhytomyr dated September 22, 2016, the claim was
     refused.
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 242 of
                                      276

     The matter of court expenses was resolved.

     By the decision of the Appellate Court of the Zhytomyr Region dated November 15, 2015, the decision of the
     Koroliovskyi District Court of Zhytomyr dated September 22, 2016 was cancelled and a new decision to satisfy
     the claim was made.

     35,596 hryvnias 04 kop. of overpaid funds was collected from PERSON_3 in favor of Zhytomyr JA of PF of
     Ukraine in Zhytomyr Region.

     In the cassation appeal, PERSON_3 asks to cancel the decision of the Court of Appeal and leave in force the
     decision of the Court of First Instance, justifying her claim by violation of the rules of procedural law and
     incorrect application of the rules of substantive law by the Court of Appeal.

     According to item 6 of Chapter XII “Final and Transitional Provisions” of the Law of Ukraine No. 1402-VIII
     dated June 02, 2016 “On the Judiciary and the Status of Judges”, the High Specialized Court of Ukraine for
     Civil and Criminal Matters operates within the powers determined by the procedure law, pending the
     commencement of the work of the Supreme Court and until the entry into force of the relevant procedural
     legislation governing the procedure for considering cases by the Supreme Court.

     In this regard, the case is subject to consideration in the manner prescribed by the Civil Procedure Code of
     Ukraine dated March 18, 2004.

     Having studied the case materials and verified the arguments of the cassation appeal, the panel of judges
     concluded that the cassation appeal is subject to satisfaction in part, taking into account the following.

     Subject to Article 213 of the CPC [Civil Procedure Code] of Ukraine, a court decision must be lawful and
     justified.

     According to Article 214 of the CPC [Civil Procedure Code] of Ukraine, when making a decision, the court
     decides the following issues: whether circumstances that substantiated the claims and objections took place,
     and what evidence they were supported by; whether there are other factual data (omission of the limitation
     period, etc.) that are important for the adjudication of the case, and evidence in support of them; what legal
     relations of the parties arise from the established circumstances; what legal norm is to be applied to these legal
     relations.

     Pursuant to Articles 303, 304 of the [Civil Procedure Code] of Ukraine, when considering a case on appeal, the
     Court of Appeal verifies the legality and validity of the decision of the Court of First Instance within the limits
     of the arguments of the appeal and the claims stated in the Court of First Instance. The case is considered in the
     Court of Appeal according to the rules established for the consideration of the case by the Court of First
     Instance, with exceptions and additions established by law.

     However, the decision of the Court of Appeal does not comply with the specified rules of procedural law.

     Refusing to satisfy the specified claim, the Court of First Instance proceeded from the lack of proof of the stated
     claims, since the plaintiff did not prove the defendant's guilt and abuse on her part when submitting documents
     for assigning an old-age pension. Herewith, the court noted that the sentence in the criminal case against
     PERSON_3 was canceled, the case was sent for organizing an additional investigation in the case and the
     decision on the merits of the case has not yet been made, and therefore no evidence of guilt of PERSON_3 has
     been established. In addition, the court proceeded from the fact that according to the results of the expert opinion
     No. 1/1127 dated December 14, 2009, it is impossible to decide on the matter whether the signatures in the
     columns of the application dated April 20, 1999 were made by PERSON_3 or another person. In such
     circumstances, the court considered that as of the time of consideration of the case in court, the relevant
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 243 of
                                      276

     evidence did not prove the guilt of PERSON_3 and abuse on her part when submitting documents for the
     assignment of an old-age pension.

     Canceling the decision of the Court of First Instance and making a new decision to satisfy the claim, the Court
     of Appeal, on the contrary, considered that the plaintiff proved bad faith on the part of the defendant, who,
     applying in 1999 for the assignment of an old-age pension, concealed the fact that in 1996 she was assigned a
     survivor's pension. In connection with this, the court concluded that the amount of 35,596 hryvnias 04 kopecks
     unreasonably acquired by the defendant and overpaid to her for the period from March 12, 1999 to May 31,
     2009, is subject to return to the plaintiff.

     However, we cannot agree with these conclusions based on the following.

     Article 1 of the CPC [Civil Procedure Code] of Ukraine provides that the tasks of civil justice include fair,
     impartial and timely consideration and resolution of civil cases in order to protect the violated, undeclared or
     disputed rights, freedoms or interests of individuals, the rights and interests of legal entities, and the interests
     of the state.

     By contents of Article 10 of the CPC [Civil Procedure Code] of Ukraine civil proceedings are conducted on
     the basis of adversarial principle.

     In particular, Part 4 of Article 10 of the CPC [Civil Procedure Code] Ukraine provides that a court fosters a
     comprehensive and complete clarification of the circumstances of the case: explains to persons participating in
     the case their rights and obligations, warns about the consequences of performing or not performing procedural
     actions, and promotes the exercise of their rights in cases established by this Code.

     According to Art. 60 of the CPC [Civil Procedure Code] of Ukraine, each party must prove the circumstances
     to which it refers as the basis for its claims and objections, except for the cases established by Article 61 of this
     Code.

     Part 4 of Article 61 of the CPC [Civil Procedure Code] of Ukraine establishes that a sentence in a criminal case
     that became effective, or a court decision in a case on an administrative offense, are binding on the court, which
     considers the case on the civil consequences of the actions of the person against whom the sentence or court
     decision was made, on the matters whether these actions took place and whether they were committed by this
     person.

     At the same time, according to the provisions of Part 2 of Article 59 of the CPC [Civil Procedure Code] of
     Ukraine, the circumstances of the case, which by law must be confirmed by certain means of proof, cannot be
     confirmed by other means of proof.

     The court established that PERSON_3, being registered with the Main Department of the Pension Fund of
     Ukraine in Zhytomyr Region, has been receiving a survivors’ pension since February 03, 1996.

     By minutes No. 1686 dated 20 April 1999 of Koroliovskyi District Administration of Social Protection of the
     Population of Zhytomyr, subsequently reorganized to the Administration of the Pension Fund of Ukraine in
     Koroliovskyi District of Zhytomyr and then – to the Administration of the Pension Fund of Ukraine in
     Zhytomyr, the legal successor of the latter being the plaintiff, since March 12, 1999 PERSON_3 was assigned
     another state old-age pension.

     By the sentence of the Koroliovskyi District Court of Zhytomyr dated March 14, 2012, PERSON_3 was
     convicted for committing the crimes provided for in Part 2 of Article 358, Part 3 of Article 358, Part 2 of Article
     192 of the Criminal Code of Ukraine, the pecuniary damage in the amount of 35,596 hryvnias 04 kop was
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 244 of
                                      276

     recovered from PERSON_3 in favor of the Administration of the Pension Fund of Ukraine in the Koroliovsky
     District of Zhytomyr.

     By the decision of the Appellate Court of Zhytomyr Region dated February 26, 2013, the sentence of the
     Koroliovsky District Court of Zhytomyr dated March 14, 2013 concerning PERSON_3 was cancelled, the case
     was sent to the prosecutor of Zhytomyr for organization of additional investigation in the case.

     The Court of Appeal established that by the judgment of the Bogunskyi District Court of Zhytomyr dated
     August 04, 2016, the resolution of investigator dated September 21, 2013 to close criminal proceedings (case
     sheet 97) was canceled.

     The materials of the case on case sheet 60 contain a copy of the resolution of the Senior Investigator of the IU
     [Investigation Unit] of Koroliovskyi DD [District Department] of DMIA [Department of the Ministry of
     Internal Affairs] of Ukraine in Zhytomyr Region on closing the criminal proceedings dated September 21,
     2013, according to which the criminal proceedings that was entered to the Unified Register of Pretrial
     Investigations dated April 17, 2013 No. 12013060040001101, was canceled since the act in question did not
     constitute a criminal offence by elements of offense envisaged in Part 2 of Article 190, Parts 2, 3 of Article 358
     of the Criminal Code of Ukraine. According to the content of this resolution, during the pre-trial investigation,
     sufficient evidence that would indicate the involvement of PERSON_3 in the commission of these offenses
     was not obtained, and her guilt was not proved.

     Case sheet 97 contains a copy of the judgment of the Bogunskyi District Court of Zhytomyr dated August 04,
     2016, which canceled the resolution of the Senior Investigator of the IU of Koroliovskyi DD of DMIA of
     Ukraine in Zhytomyr Region dated September 21, 2013, on closing the criminal proceedings on the grounds
     that at the time of making the decision, the investigator did not clarify all the circumstances that are essential
     for the correct resolution of the case, to which the Appellate Court of Zhytomyr Region drew attention to in its
     decision dated February 26, 2013, taking into account the collected evidence in its entirety and did not provide
     a proper legal assessment of the actions of PERSON_3, and did not take all the measures provided for by law
     to identify and bring to justice the guilty person who committed the relevant criminal offense, since the state
     losses caused continue to occur and no one has been brought to legal responsibility for causing them.

     Thus, when the appellate court rendered its judgment to grant the claim in the case, no court verdict had been
     rendered in a criminal matter that has entered into legal force, which in the above circumstances is admissible
     evidence in this case, taking into account the provisions of Part 4 of Article 61 of the CPC [Civil Procedure
     Code] of Ukraine.

     Based on the above, the conclusions of the Court of Appeal on the proven fact of bad faith on the part of the
     defendant are unfounded.

     At the same time, the Court of Appeal ignored the provisions of item 4 of Part 1 of Article 201 of the CPC
     [Civil Procedure Code] of Ukraine, according to which the court is obliged to suspend the proceedings in a
     case if it is impossible to consider this case until another case, which is being considered in constitutional,
     civil, economic, criminal or administrative proceedings, is resolved,.

     Since contrary to the requirements of Articles 212-215, 303, 304, 316 of the CPC [Civil Procedure Code] of
     Ukraine the Court of Appeal violated the rules of procedural law, which led to the inability to establish the
     factual circumstances that are important for the correct resolution of the case, in violation of Part 4 of Article
     10 of the CPC [Civil Procedure Code] of Ukraine did not contribute to a comprehensive and complete
     clarification of the circumstances of the case, the panel of judges concluded that the cassation appeal is subject
     to satisfaction in part, and the decision of the Court of Appeal rendered in the case is subject to cancelation
     with referral of the case for a new consideration to the Court of Appeal on the grounds provided for in Part 3
     of Article 338 of the CPC [Civil Procedure Code] of Ukraine.
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 245 of
                                      276

     Guided by Articles 336, 338 of the CPC [Civil Procedure Code] of Ukraine, the Panel of Judges of the Civil
     Court Chamber of the High Specialized Court of Ukraine for Civil and Criminal Matters

                                                     resolved:

     To partially grant the cassation appeal of PERSON_3.

     To cancel the judgment of the Appellate Court of Zhytomyr Region dated November 15, 2016, to transfer the
     case for new consideration to the Court of Appeal.

     The judgment is not subject to appeal.

     Presiding                                   O.M. Sytnik

     Judges:                                      Yu.H. Ivanenko

                                                     A.O. Levanchuk

                                                     A.V. Maliarenko

                                                     O.V. Stupak
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 246 of
                                      276




       DATE OF TRANSLATION:                     14-Jan-21
                                                Order of the High Specialized Court in case No.
       ELECTRONIC FILE NAMES:
                                                296_9905_15-ц
       SOURCE LANGUAGE:                         Ukrainian
       TARGET LANGUAGES:                        English
       TRANSPERFECT JOB ID:                     US0888264

       TransPerfect is globally certified under the standards ISO 9001:2015, ISO 17100:2015, and
       ISO 18587:2017. This Translation Certificate confirms the included documents have been
       completed in conformance with the Quality Management System documented in its ISO
       process maps and are, to the best knowledge and belief of all TransPerfect employees
       engaged on the project, full and accurate translations of the source material.

                       TRANSPERFECT TRANSLATIONS INTERNATIONAL, INC.
                                  TRANSPERFECT GLOBAL HQ
                        1250 BROADWAY, 7TH FLOOR, NEW YORK, NY 10001

       TCert v. 4.0
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 247 of
                                      276



   Категорія справи № 296/9905/15-Ц: Цивільні справи (до 01.01.2019); Позовне провадження;
   Інші справи позовного провадження.
   Надіслано судом: не визначено. Зареєстровано: 31.05.2020. Оприлюднено: 01.06.2020.
   Дата набрання законної сили: 08.04.2020
   Номер судового провадження: 61-1803ск17




   ПОСТАНОВА

   ІМЕНЕМ УКРАЇНИ

   8 квітня 2020 року

   м. Київ

   справа № 296/9905/15-ц

   провадження № 61-1803св17

   Верховний Суд у складі колегії суддів Другої судової палати Касаційного цивільного суду:

   головуючого - судді Кузнєцова В. О.,

   суддів: Жданової В. С., Карпенко С. О. (судді-доповідача), Стрільчука В. А., Тітова М. Ю.,

   учасники справи:

   позивач - Житомирське об`єднане управління Пенсійного фонду України в Житомирській
   області,

   відповідач - ОСОБА_1 ,

   розглянувши у порядку спрощеного позовного провадження касаційну скаргу Житомирського
   об`єднаного управління Пенсійного фонду України в Житомирській області на рішення
   Корольовського районного суду м. Житомира від 22 вересня 2016 року, ухвалене у складі судді
   Бондарчука В. В., та рішення апеляційного суду Житомирської області від 12 грудня 2017 року,
   ухвалене колегією у складі суддів: Галацевич О. М., Григорусь Н. Й., Коломієць О. С.,

   ВСТАНОВИВ:

   Короткий зміст позовних вимог

   У серпні 2016 року Управління Пенсійного фонду України в м. Житомирі Житомирської
   області звернулося з позовом до ОСОБА_1 про стягнення надміру виплаченої пенсії за період з
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 248 of
                                      276



   12 березня 1999 року до 31 травня 2009 року у розмірі 35 596,04 гривень.

   В обґрунтування позову послалося на те, що 20 квітня 1999 року позивач звернулася до
   Корольовського районного управління соціального захисту населення міста Житомира із заявою
   про призначення пенсії за віком та вказала, що пенсія з інших підстав чи від іншого відомства їй
   не призначалася.

   Протоколом від 20 квітня 1999 року Корольовське районне управління соціального захисту
   населення м. Житомира призначило ОСОБА_1 пенсію за віком з 12 березня 1999 року
   щомісячно. У травні 2009 року позивач дізнався, що відповідач перебуває на обліку в
   Головному управлінні Пенсійного фонду України в Житомирській області і з 3 лютого 1996
   року отримує пенсію у зв`язку з втратою годувальника.

   Оскільки ОСОБА_1 , звернувшись за призначенням пенсії за віком, приховала, що отримує іншу
   державну пенсію, за період з 12 березня 1999 року до 31 травня 2009 року їй надміру виплачено
   35 596,04 гривень. За вказаним фактом щодо відповідача здійснювалося досудове розслідування
   у кримінальній справі за ознаками вчинення злочину, передбаченого частиною другою
   статті 192, частинами другою та третьою статті 358 КК України.

   За таких обставин та на підставі статті 1166 ЦК України позивач просив стягнути з ОСОБА_1
   надміру виплачену пенсію у розмірі 35 596,04 гривень як майнову шкоду, завдану її
   неправомірними діями.

   Короткий зміст судових рішень судів першої і апеляційної інстанцій та мотиви їх
   прийняття

   Протокольною ухвалою Корольовського районного суду Житомирської області від 22 вересня
   2016 року замінено позивача Управління Пенсійного фонду України в м. Житомирі
   Житомирської області на правонаступника -Житомирське об`єднане управління Пенсійного
   фонду України в Житомирській області.

   Рішенням Корольовського районного суду Житомирської області від 22 вересня 2016 року у
   задоволенні позову відмовлено. Стягнено з Житомирського об`єднаного управління Пенсійного
   фонду України в Житомирській області у дохід держави 1 378 гривень судового збору.

   Відмовляючи у задоволенні позовних вимог, суд першої інстанції виходив з того, що позивач не
   довів вину відповідача в отриманні надмірних пенсійних виплат та зловживання з її боку при
   поданні документів про призначення пенсії за віком.

   В апеляційному порядку суди справу переглядали неодноразово.

   Останнім рішенням апеляційного суду Житомирської області від 12 грудня 2017 року рішення
   Корольовського районного суду міста Житомира від 22 вересня 2016 року в частині стягнення з
   Житомирського об`єднаного управління Пенсійного фонду України в Житомирській області
   судового збору скасовано.

   У іншій частині рішення Корольовського районного суду міста Житомира від 22 вересня 2016
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 249 of
                                      276



   року залишено без змін. Стягнено з Житомирського об`єднаного управління Пенсійного фонду
   України в Житомирській області на користь ОСОБА_1 427,15 гривень у відшкодування
   судового збору.

   Мотивуючи рішення, суд апеляційної інстанції зазначив, що до спірних правовідносин підлягає
   застосуванню стаття 1215 ЦК України, згідно з якою не підлягає поверненню безпідставно
   набута пенсія, яка виплачена за відсутності рахункової помилки з боку платника і
   недобросовісності з боку набувача. Оскільки у цій справі не встановлено ні рахункової помилки
   з боку Житомирського об`єднаного управління Пенсійного фонду України в Житомирській
   області, ні недобросовісності у діях ОСОБА_1 , суд апеляційної інстанції вважав правильним
   по суті висновок суду першої інстанції про відмову у стягненні 35 596,04 гривень надміру
   виплаченої пенсії.

   Скасовуючи рішення Корольовського районного суду міста Житомира від 22 вересня 2016 року
   в частині стягнення з Житомирського об`єднаного управління Пенсійного фонду України в
   Житомирській області судового збору, апеляційний суд послався на те, що відповідно до пункту
   18 частини першої статті 5 Закону України «Про судовий збір» у редакції, чинній на день
   подання позову, Пенсійний фонд України та його органи звільнялися від сплати судового збору.

   Короткий зміст вимог касаційної скарги та узагальнені доводи особи, яка її подала

   У грудні 2017 року Житомирське об`єднане управління Пенсійного фонду України в
   Житомирській області звернулося до Вищого спеціалізованого суду України з розгляду
   цивільних і кримінальних справ з касаційною скаргою, у якій просило рішення Корольовського
   районного суду від 22 вересня 2016 року та рішення апеляційного суду Житомирської області
   від 12 грудня 2017 року скасувати і ухвалити нове рішення про задоволення позову.

   Касаційна скарга мотивована тим, що судові рішення судів першої та апеляційної інстанцій
   ухвалені з неправильним застосуванням норм матеріального права і порушенням норм
   процесуального права.

   Заявник зазначає, що ОСОБА_1 , звертаючись до Корольовського районного управління
   соціального захисту населення міста Житомира із заявою про призначення пенсії за віком, діяла
   недобросовісно, так як приховала факт отримання пенсії у зв`язку з втратою годувальника.

   Посилається на те, що у висновку експерта від 14 грудня 2009 року № 1/1127, складеному за
   результатами проведення почеркознавчої експертизи, відсутня конкретна відповідь на питання
   щодо підписання чи непідписання відповідачем заяви про призначення пенсії за віком.

   На думку заявника, в силу частини другої статті 1166 ЦК України саме на відповідача
   покладено обов`язок спростування підписання і подання заяви із недостовірними відомостями і
   вона цей факт не спростувала.

   Суди попередніх інстанцій, як вказує заявник, не врахували, що ухвалою Богунського
   районного суду м. Житомира від 4 серпня 2016 року у справі № 295/10234/16-к скасовано
   постанову слідчого СВ Корольовського РВ УМВС України в Житомирській області від 21
   вересня 2013 року про закриття кримінального провадження, внесеного до Єдиного реєстру
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 250 of
                                      276



   досудових розслідувань за № 120013060040001011 за фактом можливих неправомірних дій
   ОСОБА_1 .

   Позиція інших учасників справи

   У лютому 2018 року ОСОБА_1 подала відзив на касаційну скаргу, у якому послалася на
   безпідставність її доводів. Вказала, що почеркознавча експертиза підтвердила непідписання нею
   заяви про призначення пенсії за віком, тому доводи позивача щодо обману або умисних
   недобросовісних дій з її боку безпідставні.

   Провадження в суді касаційної інстанції

   Відповідно до пункту 6 розділу XII «Прикінцеві та перехідні положення» Закону України «Про
   судоустрій і статус суддів» Вищий спеціалізований суд України з розгляду цивільних і
   кримінальних справ діяв в межах повноважень, визначених процесуальним законом, до початку
   роботи Верховного Суду та до набрання чинності відповідним процесуальним законодавством,
   що регулює порядок розгляду справ Верховним Судом.

   15 грудня 2017 року набрав чинності Закон України від 3 жовтня 2017 року № 2147-VIII «Про
   внесення змін до Господарського процесуального кодексу України, Цивільного процесуального
   кодексу України, Кодексу адміністративного судочинства України та інших законодавчих
   актів», за яким судом касаційної інстанції у цивільних справах є Верховний Суд (стаття 388
   ЦПК України).

   Відповідно до підпункту 4 пункту 1 розділу XIIІ «Перехідні положення» ЦПК України у
   редакції Закону України від 3 жовтня 2017 року № 2147-VIII касаційні скарги (подання) на
   судові рішення у цивільних справах, які подані і розгляд яких не закінчено до набрання
   чинності цією редакцією Кодексу, передаються до Касаційного цивільного суду та
   розглядаються спочатку за правилами, що діють після набрання чинності цією редакцією
   Кодексу.

   У грудні 2017 року касаційну скаргу передано до Верховного Суду.

   Ухвалою Верховного Суду від 9 січня 2018 року відкрито касаційне провадження у справі і
   ухвалою цього суду від 20 березня 2020 року справу призначено до судового розгляду.

   Встановлені судами першої та апеляційної інстанцій фактичні обставини справи

   Суди попередніх інстанцій встановили, що ОСОБА_1 з 3 лютого 1996 року перебуває на обліку
   в Головному управлінні Пенсійного фонду України в Житомирській області і відповідно
   до Закону України «Про пенсійне забезпечення осіб, звільнених з військової служби, та деяких
   інших осіб» отримує пенсію у зв`язку з втратою годувальника.

   20 квітня 1999 року до Корольовського районного управління соціального захисту населення
   міста Житомира від імені ОСОБА_1 подано заяву про призначення пенсії за віком, у якій
   вказано, що пенсія з інших підстав чи від іншого відомства їй не призначалася.
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 251 of
                                      276



   Протоколом від 20 квітня 1999 року № 1686 Корольовське районне управління соціального
   захисту населення міста Житомира призначило ОСОБА_1 державну пенсію за віком з 12
   березня 1999 року.

   У період 12 березня 1999 року до 31 травня 2009 року відповідач одночасно отримувала пенсію
   за віком та пенсію у зв`язку з втратою годувальника; надміру виплачена за цей період сума
   становить 35 596,04 гривень.

   Розпорядженням Управління Пенсійного фонду України в Корольовському районі міста
   Житомира від 20 травня 2009 року закрито особовий рахунок ОСОБА_1 з 1 червня 2009 року.

   З висновку експерта відділу кримінальних експертиз Науково-дослідного експертно-
   криміналістичного центру при Управлінні МВС України в Житомирській області від 14 грудня
   2009 року у справі № 1/1127, складеному за результатами проведення почеркознавчої
   експертизи, суди встановили, що підписи у графах « Назначалась » та « Подпись заявителя»
   заяви про призначення пенсії за віком ймовірно виконані не ОСОБА_1 , а іншою особою.

   Вироком Корольовського районного суду м. Житомира від 14 березня 2012 року ОСОБА_1
   визнано винною у вчиненні злочинів, передбачених частиною другою статті 192, частинами
   другою та третьою статті 358 КК України, проте ухвалою апеляційного суду Житомирської
   області від 26 лютого 2013 року вказаний вирок скасовано із направленням справи прокурору
   міста Житомира для організації додаткового розслідування.

   Постановою старшого слідчого СВ Корольовського РВ УМВС України в Житомирській області
   від 21 вересня 2013 року кримінальне провадження № 12013060040001101, внесене до Єдиного
   реєстру досудових розслідувань за фактом можливих неправомірних дій ОСОБА_1 , закрито у
   зв`язку з відсутністю в діянні складу кримінального правопорушення, передбаченого
   частиною другою статті 192, частинами другою та третьою статті 358 КК України.

   Ухвалою Богунського районного суду м. Житомира від 4 серпня 2016 року цю постанову
   скасовано.

   19 червня 2014 року кримінальне провадження № 12013060040001101 повторно закрито у
   зв`язку з відсутністю в діянні ОСОБА_1 складу кримінального правопорушення, передбаченого
   частиною другою статті 192, частинами другою та третьою статті 358 КК України.

   Обставин, які б свідчили про те, що надмірна виплата ОСОБА_1 пенсії відбулася у зв`язку з
   рахунковою помилкою органів Пенсійного фонду України або через недобросовісні дії
   набувача, судами не встановлено.

   Позиція Верховного Суду, застосовані норми права та мотиви, з яких виходить суд при
   прийнятті постанови

   Відповідно до статті 3 ЦПК України провадження в цивільних справах здійснюється відповідно
   до законів, чинних на час вчинення окремих процесуальних дій, розгляду і вирішення справи.

   Згідно з пунктом 2 розділу ІІ «;Прикінцеві та перехідні положення» Закону України «Про
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 252 of
                                      276



   внесення змін до Господарського процесуального кодексу України, Цивільного процесуального
   кодексу України, Кодексу адміністративного судочинства України щодо вдосконалення порядку
   розгляду судових справ» № 460-IX від 15 січня 2020 року касаційні скарги на судові рішення,
   які подані і розгляд яких не закінчено до набрання чинності цим Законом, розглядаються в
   порядку, що діяв до набрання чинності цим Законом.

   Відповідно до частини другої статті 389 ЦПК України у редакції Закону України від 3 жовтня
   2017 року № 2147-VIII підставами касаційного оскарження є неправильне застосування судом
   норм матеріального права чи порушення норм процесуального права.

   Під час розгляду справи в касаційному порядку суд перевіряє в межах касаційної скарги
   правильність застосування судом першої або апеляційної інстанції норм матеріального чи
   процесуального права і не може встановлювати або (та) вважати доведеними обставини, що не
   були встановлені в рішенні чи відкинуті ним, вирішувати питання про достовірність того чи
   іншого доказу, про перевагу одних доказів над іншими (частина перша статті 400 ЦПК
   України у редакції Закону України від 3 жовтня 2017 року № 2147-VIII).

   Вивчивши матеріали цивільної справи та перевіривши доводи касаційної скарги і відзиву на неї,
   суд дійшов таких висновків.

   Згідно зі статтею 1 Закону України «Про пенсійне забезпечення» у редакції, чинній на час
   подання відповідачем заяви про призначення пенсії за віком, громадяни України мають право на
   державне пенсійне забезпечення за віком, по інвалідності, у зв`язку з втратою годувальника та в
   інших випадках, передбачених Законом.

   Відповідно до статті 6 Закону України «Про пенсійне забезпечення» у тій же редакції особам,
   які мають одночасно право на різні державні пенсії, призначається одна пенсія за їх вибором, за
   винятком пенсій інвалідам внаслідок поранення, контузії чи каліцтва, що їх вони дістали при
   захисті Батьківщини або при виконанні інших обов`язків військової служби, або внаслідок
   захворювання, пов`язаного з перебуванням на фронті чи з виконанням інтернаціонального
   обов`язку.

   Стаття 103 Закону України «Про пенсійне забезпечення» у редакції, чинній на час подання
   позову, встановлювала, що наслідком надмірної виплати пенсіонерові пенсії через зловживання
   з його боку (в результаті подання документів з явно неправильними відомостями, неподання
   відомостей про зміни у складі членів сім`ї тощо) є стягнення таких сум.

   Згідно з частиною першою статті 50 Закону України «Про загальнообов`язкове державне
   пенсійне страхування» у редакції, чинній на час подання позову, суми пенсій, виплачені надміру
   внаслідок зловживань з боку пенсіонера або подання страхувальником недостовірних даних,
   можуть бути повернуті пенсіонером добровільно або стягуються на підставі рішень
   територіальних органів Пенсійного фонду чи в судовому порядку.

   Звертаючись з цим позовом до ОСОБА_1 про стягнення надміру виплаченої пенсії за період з 12
   березня 1999 року до 31 травня 2009 року у розмірі 35 596,04 гривень, Житомирське об`єднане
   управління Пенсійного фонду України в Житомирській області послалося на статтею 1166 ЦК
   України і просило стягнути дану суму як майнову шкоду, завдану неправомірними діями
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 253 of
                                      276



   відповідача.

   Проте сума надміру виплаченої пенсії є майном, збереженим без достатньої правової підстави, і
   на правовідносини щодо повернення цієї суми поширюються положення глави 83 ЦК
   України,натомість стаття 1166 ЦК України, яка врегульовує порядок відшкодування шкоди у
   деліктних правовідносинах, до спірних правовідносин не підлягає застосуванню.

   Водночас незгода суду з наведеним у позовній заяві правовим обґрунтуванням спірних
   правовідносин не є підставою для відмови у позові. Зазначення позивачем конкретної правової
   норми на обґрунтування позову не є визначальним при вирішенні судом питання про те, яким
   законом слід керуватися при вирішенні спору.

   Суди, з`ясувавши при розгляді справи, що сторона або інший учасник судового процесу на
   обґрунтування своїх вимог або заперечень послався не на ті норми права, що фактично
   регулюють спірні правовідносини, самостійно здійснюють правильну правову кваліфікацію
   останніх та застосовують для прийняття рішення ті норми матеріального і процесуального
   права, предметом регулювання яких є відповідні правовідносини.

   Такі дії суди вчиняють згідно з принципом jura novit curia («суд знає закони»), за змістом якого
   суди уповноважені під час розгляду справи самостійно перевірити доводи сторін щодо
   порушення їх прав.

   Оскільки саме на суд покладено обов`язок надати правову кваліфікацію правовідносинам
   сторін, виходячи із фактів, установлених під час розгляду справи, та визначення, яка правова
   норма підлягає застосуванню для вирішення спору, і самостійне застосування судом для
   прийняття рішення саме такої норми матеріального права не суперечить положенням
   цивільного процесуального законодавства.

   Подібні за змістом правові висновки викладені у постанові Великої Палати Верховного Суду від
   4 грудня 2019 року у справі № 917/1739/17.

   Суд апеляційної інстанції, переглядаючи справу, дійшов правильного висновку про те, що
   спірні правовідносини, які виникли щодо стягнення надміру виплаченої пенсії, врегульовані
   статтями 1212, 1215 ЦК України.

   Так, частиною першою статті 1212 ЦК України передбачено, що особа, яка набула майно або
   зберегла його у себе за рахунок іншої особи (потерпілого) без достатньої правової підстави
   (безпідставно набуте майно), зобов`язана повернути потерпілому це майно. Особа зобов`язана
   повернути майно і тоді, коли підстава, на якій воно було набуте, згодом відпала.

   Згідно з пунктом першим частини першої статті 1215 ЦК України не підлягає поверненню
   безпідставно набуті заробітна плата і платежі, що прирівнюються до неї, пенсії, допомоги,
   стипендії, відшкодування шкоди, завданої каліцтвом, іншим ушкодженням здоров`я або смертю,
   аліменти та інші грошові суми, надані фізичній особі як засіб до існування, якщо їх виплата
   проведена фізичною або юридичною особою добровільно, за відсутності рахункової помилки з
   її боку і недобросовісності з боку набувача.
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 254 of
                                      276



   Тлумачення цієї норми свідчить, що законодавцем передбачені два виключення із відповідного
   правила: по-перше, якщо виплата відповідних грошових сум є результатом рахункової помилки
   зі сторони особи, яка проводила таку виплату; по-друге, у разі недобросовісності зі сторони
   набувача виплати.

   При цьому правильність здійснених розрахунків, за якими була проведена виплата, а також
   добросовісність набувача презюмуються, і відповідно тягар доказування наявності рахункової
   помилки та недобросовісності набувача покладається на платника відповідних грошових сум.

   Оскільки у ході розгляду справи судами попередніх інстанцій не встановлено недобросовісності
   у діях ОСОБА_1 або наявність рахункової помилки з боку органів Пенсійного фонду України
   при виплаті їй пенсії за віком, висновок щодо відмови у стягненні з відповідача надміру
   виплаченої пенсії у розмірі 35 596,04 гривень є правильним.

   Доводи касаційної скарги про те, що ОСОБА_1 , звертаючись до Корольовського районного
   управління соціального захисту населення міста Житомира із заявою про призначення пенсії за
   віком, діяла недобросовісно і приховала факт отримання пенсії у зв`язку з втратою
   годувальника, касаційний суд відхиляє, оскільки належність ОСОБА_1 підписів на цій заяві не
   доведена і за результатами почеркознавчої експертизи експерт дійшов висновку про ймовірне
   виконання таких підписів не відповідачем, а іншою особою.

   Твердження заявника про відсутність у висновку експерта від 14 грудня 2009 року у справі №
   1/1127 конкретної відповіді на питання щодо підписання чи непідписання відповідачем заяви
   про призначення пенсії за віком не спростовують правильність висновків судів попередніх
   інстанцій про відмову у позові, так як жодних доказів зворотного позивач не подав, незважаючи
   на те, що доведення неправомірності дій набувача коштів покладається на платника відповідних
   грошових сум.

   Посилання заявника на частину другу статті 1166 ЦК України, згідно з якою на завдавача шкоди
   покладається обов`язок доведення відсутності у цьому своєї вини, не мають правового значення,
   так як стаття 1166 ЦК України не поширює дію на спірні правовідносини, які врегульовані
   положеннями глави 83 ЦК України.

   Касаційний суд відхиляє доводи заявника про те, що неправомірність дій ОСОБА_1
   підтверджена здійсненням щодо неї досудового розслідування у кримінальному провадженні №
   120013060040001011, оскільки це провадження закрите не підставі пункту 2 частини
   першої статті 284 КПК України, а саме у зв`язку з відсутністю в діянні складу кримінального
   правопорушення. Крім того, саме по собі здійснення досудового розслідування за фактом
   можливого вчинення кримінального правопорушення не свідчить про неправомірність дій
   особи, так як за змістом статті 62 Конституції України особа вважається невинуватою у
   вчиненні злочину і не може бути піддана кримінальному покаранню, доки її вину не буде
   доведено в законному порядку і встановлено обвинувальним вироком суду.

   Європейський суд з прав людини вказав, що пункт 1 статті 6 Конвенції про захист прав людини
   і основоположних свобод зобов`язує суди давати обґрунтування своїх рішень, але це не може
   сприйматись як вимога надавати детальну відповідь на кожен аргумент.
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 255 of
                                      276



   Межі цього обов`язку можуть бути різними в залежності від характеру рішення. Крім того,
   необхідно брати до уваги, між іншим, різноманітність аргументів, які сторона може представити
   в суд, та відмінності, які існують у державах-учасницях, з огляду на положення законодавства,
   традиції, юридичні висновки, викладення та формулювання рішень.

   Таким чином, питання, чи виконав суд свій обов`язок щодо подання обґрунтування, що
   випливає зі статті 6 Конвенції, може бути визначено тільки у світлі конкретних обставин справи
   (рішення у справі «Проніна проти України»). Оскаржувані судові рішення відповідають
   критерію обґрунтованості судового рішення.

   За таких обставин суд касаційної інстанції дійшов висновку, що суди попередніх інстанцій,
   встановивши фактичні обставини справи, які мають значення для правильного її вирішення,
   ухвалили судові рішення щодо відмови у стягненні надміру виплаченої пенсії з додержанням
   норм матеріального і процесуального права, що відповідно до статті 410 ЦПК України у
   редакції Закону України від 3 жовтня 2017 року № 2147-VIII є підставою для залишення
   касаційної скарги без задоволення, а рішення суду першої інстанції в частині, залишеній без
   змін судом апеляційної інстанції, та рішення апеляційного суду без змін.

   Щодо судових витрат

   Оскільки касаційна скарга підлягає залишенню без задоволення, підстав для нового розподілу
   судових витрат, понесених у зв`язку з розглядом справи у судах першої та апеляційної
   інстанцій, а також розподілу судових витрат, понесених у зв`язку з переглядом справи у суді
   касаційної інстанції, немає.

   Керуючись статтею 409, статтею 410 ЦПК України у редакції Закону України від 3 жовтня 2017
   року № 2147-VIII та статтею 416 ЦПК України, Верховний Суд у складі колегії суддів Другої
   судової палати Касаційного цивільного суду

   ПОСТАНОВИВ :

   Касаційну скаргу Житомирського об`єднаного управління Пенсійного фонду України в
   Житомирській області залишити без задоволення.

   Рішення Корольовського районного суду м. Житомира від 22 вересня 2016 року в частині,
   залишеній без змін судом апеляційної інстанції, та рішення апеляційного суду Житомирської
   області від 12 грудня 2017 року залишити без змін.

   Постанова суду касаційної інстанції набирає законної сили з моменту її прийняття, є
   остаточною і оскарженню не підлягає.

   Головуючий Судді: В. О. Кузнєцов В. С. Жданова С. О. Карпенко В. А. Стрільчук М. Ю. Тітов
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 256 of
                                      276



   Category of the case No.296/9905/15-Ц: Civil cases (before01/01/2019); Action proceedings; Other
   cases of action proceedings.
   Sent by the court: undefined. Registered: 05/31/2020. Made public: 06/01/2020.
   Date of entry into force: 04/08/2020
   Proceedings number: 61-1803ск17


    Supreme
    Court



   JUDGMENT

   IN THE NAME OF UKRAINE

   April 08, 2020

   Kyiv

   case No. 296/9905/15-ц

   proceeding No. 61-1803св17

   The Supreme Court, composed of a Panel of Judges of the Second Judicial Chamber of the Civil Court
   of Cassation:

   presiding - judge V.O. Kuznetsov,

   judges: V.S. Zhdanova, S.O. Karpenko (judge-rapporteur), V.A. Strilchuk, M.Yu. Titov,

   participants in the case:

   plaintiff - Zhytomyr Joint Administration of the Pension Fund of Ukraine in Zhytomyr Region,

   defendant – PERSON_1,

   having considered in the manner of simplified claim proceedings the cassation appeal of the Zhytomyr
   Joint Administration of the Pension Fund of Ukraine in Zhytomyr Region against the decision of the
   Koroliovskyi District Court of Zhytomyr dated September 22, 2016, made by Judge V.V. Bondarchuk
   and the decision of the Court of Appeal of Zhytomyr Region dated December 12, 2017, made by a
   panel composed of judges: O.M. Halatsevych, N.Y. Hryhorus, O.S. Kolomiets,

   FOUND:

   Summary of claims
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 257 of
                                      276


   In August 2016, the Administration of the Pension Fund of Ukraine in Zhytomyr, Zhytomyr Region
   filed a claim against PERSON_1 for the recovery of overpaid pension for the period from March 12,
   1999 to May 31, 2009 in the amount of 35,596.04 hryvnias.

   In support of the claim, it referred to the fact that on April 20, 1999 the plaintiff applied to the
   Koroliovskyi District Administration for Social Protection of Population of Zhytomyr with an
   application for the awarding a retirement pension and indicated that the pension was not intended for
   her on other grounds or from another department.

   By minutes dated April 20, 1999, the Koroliovskyi District Administration of Social Protection of the
   Population of Zhytomyr assignedPERSON_1 a retirement pension from March 12, 1999 on a monthly
   basis. In May 2009, the plaintiff found out that the defendant was registered with the Main Department
   of the Pension Fund of Ukraine in the Zhytomyr Region and from February 03, 1996 received a
   survivor`s pension.

   Since PERSON_1, having applied for the assignment of a retirement pension, concealed that she was
   receiving another state pension, for the period from March 12, 1999 to May 31, 2009, she was overpaid
   35,596.04 hryvnias. On this fact, a pre-trial investigation was conducted in relation to the defendant in
   a criminal case on the grounds of committing a crime provided for by part two of Article 192, parts two
   and three of Article 358 of the CC [Criminal Code] of Ukraine.

   Under such circumstances and on the basis of Article 1166 of the CC [Civil Code] of Ukraine, the
   plaintiff asked to recover from PERSON_1 the overpaid pension in the amount of 35,596.04 hryvnias
   as pecuniary damage caused by her illegal actions.

   Summary of court decisions of the courts of first and appellate instances and the reasons for their
   adoption

   By the protocol decision of the Koroliovskyi District Court of Zhytomyr Region dated September 22,
   2016, the plaintiff Administration of the Pension Fund of Ukraine in Zhytomyr, Zhytomyr Region was
   replaced with the legal successor – Zhytomyr Joint Administration of the Pension Fund of Ukraine in
   Zhytomyr Region.

   By the decision of the Koroliovskyi District Court of Zhytomyr Region dated September 22, 2016, the
   claim was rejected. 1,378 hryvnias of the court fee were recovered from the Zhytomyr Joint
   Administration of the Pension Fund of Ukraine in Zhytomyr Region in the income of the state.

   In refusing to satisfy the claims, the Court of First Instance proceeded from the fact that the plaintiff
   did not prove the defendant’s guilt in receiving excessive pension payments and abuse on her part when
   submitting documents on the awarding a retirement pension.

   On appeal, the courts have considered the case several times.

   By the latest decision of the Court of Appeal of Zhytomyr Region dated December 12, 2017 the
   decision of the Koroliovskyi District Court of Zhytomyr dated September 22, 2016 regarding the
   recovery of the court fee from the Zhytomyr Joint Administration of the Pension Fund of Ukraine in
   Zhytomyr Region was canceled.
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 258 of
                                      276


   The rest of the decision of the Koroliovskyi District Court of Zhytomyr dated September 22, 2016 was
   upheld. 427.15 hryvnias in reimbursement for the court fee were recovered from the Zhytomyr Joint
   Administration of the Pension Fund of Ukraine in Zhytomyr Region in favor of PERSON_1.

   Motivating the decision, the Court of Appeal noted that Article 1215 of the CC [Civil Code] of
   Ukraine, according to which an unjustifiably acquired pension paid in the absence of a counting error
   on the part of the payer and bad faith on the part of the recipient, is not subject to return, is applicable
   to the disputed legal relations. Since in this case neither a counting error on the part of the Zhytomyr
   Joint Administration of the Pension Fund of Ukraine in Zhytomyr Region, nor bad faith in the actions
   of PERSON_1was established, the Court of Appeal considered the conclusion of the Court of First
   Instance to refuse to recover 35,596.04 hryvnias of overpaid pension as correct on merits.

   Canceling the decision of the Koroliovskyi District Court of Zhytomyr dated September 22, 2016
   regarding the recovery of the court fee from the Zhytomyr Joint Administration of the Pension Fund of
   Ukraine in Zhytomyr Region, the Court of Appeal referred to the fact that, in accordance with item 18
   of part one of Article 5 of the Law of Ukraine “On Court Fees” as amended on the day the claim was
   filed, the Pension Fund of Ukraine and its bodies were exempted from paying court fees.

   Summary of the requirements of the cassation appeal and generalized arguments of the person
   who submitted it

   In December 2017, the Zhytomyr Joint Administration of the Pension Fund of Ukraine in Zhytomyr
   Region appealed to the High Specialized Court of Ukraine for Civil and Criminal Matters with a
   cassation appeal, in which it asked to cancel the decision of the Koroliovskyi District Court dated
   September 22, 2016 and the decision of the Court of Appeal of Zhytomyr Region dated December 12,
   2017 and make a new decision to satisfy the claim.

   The cassation appeal is motivated by the fact that the court decisions of the courts of first and appellate
   instances were made with incorrect application of substantive law and a violation of procedural law.

   The applicant notes that PERSON_1, referring to the Koroliovskyi District Administration for Social
   Protection of Population of Zhytomyr with a statement about the assignment of the retirement pension,
   acted in bad faith, since it concealed the fact of receiving a survivor`s pension.

   It refers to the fact that in the expert opinion No. 1/1127 dated December 14, 2009, drawn up based on
   the results of the handwriting examination, there is no specific answer to the question of whether the
   defendant signed or did not sign an application for the assignment of the retirement pension.

   According to the applicant, by virtue of part two of Article 1166 of the CC [Civil Code] of Ukraine, it
   is the defendant who is obliged to refute the signing and submission of an application with inaccurate
   information, and she did not refute this fact.

   The courts of previous instances, as the applicant points out, did not take into account that by the
   decision of the Bohunskiy District Court of Zhytomyr dated August 04, 2016 in case No.
   295/10234/16-к the decision of the investigator of the Koroliovskyi DD of the AMIA of Ukraine in the
   Zhytomyr Region dated September 21, 2013 on ceasing criminal proceedings entered in the Unified
   Register of Pre-trial Investigations under No. 120013060040001011 on the fact of possible illegal
   actions of PERSON_1, was canceled.
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 259 of
                                      276


   Position of other participants in the case

   In February 2018 PERSON_1 filed a response to the cassation appeal, in which she referred to the
   groundlessness of her arguments. She pointed out that the handwriting examination confirmed that she
   had not signed an application for the assignment of the retirement pension therefore the plaintiff’s
   arguments regarding deception or willful fraud on her part are groundless.

   Proceedings in a court of cassation

   According to item 6 of Section XII “Final and Transitional Provisions” of the Law of Ukraine “On the
   Judiciary and the Status of Judges” the High Specialized Court of Ukraine for Civil and Criminal
   Matters acted within the powers determined by the procedural law, pending the commencement of the
   operation of the Supreme Court and until the entry into force of the relevant procedural legislation
   governing the procedure for considering cases by the Supreme Court.

   On December 15, 2017, the Law of Ukraine No. 2147-VIII dated October 03, 2017 “On Amendments
   to the Commercial Procedure Code of Ukraine, the Civil Procedure Code of Ukraine, the Code of
   Administrative Justice Ukraine and other legislative acts” came into force, according to which the court
   of cassation in civil cases is the Supreme Court (Article 388 of the CPC [Civil Procedure Code] of
   Ukraine).

   In accordance with sub-item 4 of item 1 of Section XIII “Transitional Provisions” of the CPC [Civil
   Procedure Code] of Ukraine as amended by the Law of Ukraine No. 2147-VIII dated October 03, 2017,
   cassation complaints (appeals) against court decisions in civil cases, filed and consideration of which
   has not been completed before the entry into force of this version of the Code, are transferred to the
   Cassation Civil Court and are considered first with the rules in force after the entry into force of this
   version of the Code.

   In December 2017, the cassation appeal was transferred to the Supreme Court.

   By the decision of the Supreme Court dated January 09, 2018, the cassation proceedings in the case
   were initiated and by the decision of this court dated March 20, 2020, the case was scheduled for trial.

   The factual circumstances of the case established by the courts of first and appeal instances

   The courts of previous instances established that PERSON_1 since February 03, 1996 is registered with
   the Main Department of the Pension Fund of Ukraine in Zhytomyr Region and in accordance with the
   Law of Ukraine “On Pension Support to Persons Dismissed from Military Service and Some Other
   Persons” receives a survivor`s pension.

   On April 20, 1999, on behalf of PERSON_1, an application for the assignment of the retirement
   pension was submitted to the Koroliovskyi District Administration for Social Protection of Population
   of Zhytomyr, which indicated that the pension on other grounds or another department was not
   assigned to her.
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 260 of
                                      276


   By the Minutes No. 1686 dated April 20, 1999, the Koroliovskyi District Administration for Social
   Protection of Population of Zhytomyr has assigned to PERSON_1 a state retirement pension since
   March 12, 1999.

   From March 12, 1999 to May 31, 2009, the defendant simultaneously received the retirement pension
   and the survivor`s pension; the amount overpaid for this period is 35,596.04 hryvnias.

   By the order of the Administration of the Pension Fund of Ukraine in the Koroliovskyi District of
   Zhytomyr dated May 20, 2009, an individual account of PERSON_1 was closed from June 01, 2009.

   From the conclusion of the expert of the Department of Criminal Examinations of the Scientific
   Research Expert and Forensic Center under the Directorate of the MIA of Ukraine in the Zhytomyr
   Region dated December 14, 2009 in case No. 1/1127, drawn up based on the results of the handwriting
   examination, the courts established that the signatures in the columns “Assigned” and “Signature of the
   applicant” of the application for the assignment of the retirement pension were probably executed not
   by PERSON_1, but by another person.

   By the sentence of Koroliovskyi District Court of Zhytomyr dated March 14, 2012 PERSON_1 was
   found guilty of committing crimes provided for in part two of Article 192, parts two and three of
   Article 358 of the CC [Criminal Code] of Ukraine, however, by the decision of the Court of Appeal of
   the Zhytomyr Region dated February 26, 2013, this verdict was canceled and the case was sent to the
   prosecutor of Zhytomyr to organize an additional investigation.

   By the judgment of the senior investigator of the ID of the Koroliovskyi DD of the AMIA of Ukraine
   in the Zhytomyr Region dated September 21, 2013, criminal proceedings No. 12013060040001101,
   entered into the Unified Register of Pre-trial Investigations on the fact of possible illegal actions of
   PERSON_1, were ceased due to the absence in the actions of a criminal offense provided for by part
   two of Article 192, parts two and three of Article 358 of the CC of Ukraine.

   By the decision of the Bohunskiy District Court of Zhytomyr dated August 04, 2016, this judgment
   was canceled.

   On June 19, 2014, criminal proceedings No. 12013060040001101 were re-ceased due to the absence in
   the actions of PERSON_1 of a criminal offense provided for in part two of Article 192, parts two and
   three of Article 358 of the CC [Criminal Code] of Ukraine.

   The courts have not established the circumstances that would indicate that the overpayment of pension
   to PERSON_1 took place due to a counting error of the Pension Fund of Ukraine or through unfair
   actions of the recipient.

   The position of the Supreme Court, the rules of law applied and the motives from which the
   court proceeds when adopting a decision

   According to Article 3 of the CPC [Civil Procedure Code] of Ukraine, civil proceedings are conducted
   in accordance with the laws in force during the performance of certain procedural actions,
   consideration and resolution of the case.
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 261 of
                                      276


   According to item 2 of Section II “;Final and Transitional Provisions” of the Law of Ukraine “On
   Amendments to the Commercial Procedure Code of Ukraine, the Civil Procedure Code of Ukraine, the
   Code of Administrative Justice of Ukraine regarding the improvement of the procedure for considering
   court cases” No. 460-IX dated January 15, 2020 cassation appeals against court decisions that have
   been submitted and the consideration of which has not been completed before the entry into force of
   this Law shall be considered in accordance with the procedure in force before the entry into force of
   this Law.

   According to the part two of Article 389 of the CPC [Civil Procedure Code] of Ukraine as amended by
   the Law of Ukraine No. 2147-VIIIdated October 03, 2017, the grounds for cassation appeal are the
   court’s incorrect application of substantive law or a violation of procedural law.

   When considering a case in cassation, the court verifies, within the scope of the cassation appeal, the
   correctness of the application by the court of the first or appeal instances of the norms of substantive or
   procedural law and cannot establish and (or) consider proven circumstances that were not established in
   the decision or were rejected by it, decide the question of the reliability of this or that evidence, the
   advantage of some evidence over others (part one of Article 400 of the CPC [Civil Procedure Code]of
   Ukraine as amended by the Law of Ukraine No. 2147-VIII dated October 03, 2017).

   Having studied the materials of the case and having checked the arguments of the cassation appeal and
   the response to it, the court came to the following conclusions.

   According to Article 1 of the Law of Ukraine “On Pension Support” in the version in effect at the time
   the defendant submits an application for the assignment of the retirement pension, citizens of Ukraine
   have the right to state retirement and disability pensions, survivor`s pensions and in other cases
   provided by law.

   In accordance with Article 6 of the Law of Ukraine “On Pension Support” in the same version, persons
   who are simultaneously entitled to various state pensions are assigned one pension of their choice, with
   the exception of pensions for disabled people due to injury, concussion or injury received while
   defending the Motherland or while performing other duties of military service, or as a result of an
   illness associated with being at the front or with the performance of an international duty.

   Article 103 of the Law of Ukraine “On Pension Support” in the version in effect at the time of filing the
   claim established that the consequence of excessive payment of a pension to a pensioner for abuse on
   his part (as a result of submission of documents with deliberately incorrect information, failure to
   provide information about changes in the composition of family members, etc.) is the recovery of such
   amounts.

   According to the part one of Article 50 of the Law of Ukraine “On Compulsory State Pension
   Insurance” in the wording effective at the time of filing the claim, the amounts of pensions overpaid
   due to abuse on the part of the pensioner or the provision of inaccurate data by the insured may be
   returned by the pensioner voluntarily or recovered on the basis of decisions of the territorial bodies of
   the Pension Fund or in court.

   Appealing with this claim to PERSON_1 for the recovery of the overpaid pension for the period from
   March 12, 1999 to May 31, 2009 in the amount of 35,596.04 hryvnias, the Zhytomyr Joint
   Administration of the Pension Fund of Ukraine in Zhytomyr Region referred to Articles 1166 of the
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 262 of
                                      276


   CC [Civil Code] of Ukraine and asked to recover this amount as pecuniary damage caused by unlawful
   actions of the defendant.

   However, the amount of overpaid pension is property kept without a sufficient legal basis, and the
   provisions of Chapter 83 of the CC [Civil Code] of Ukraine apply to the legal relations for the return of
   this amount, but Article 1166 of the CC [Civil Code] of Ukraine, which regulates the procedure for
   compensation for harm in tort legal relations, is not applicable to the disputed legal relations.

   At the same time, the court’s disagreement with the legal substantiation of the disputed legal relations
   given in the statement of claim is not a ground for refusing the claim. The plaintiff's indication of a
   specific legal norm in substantiation of the claim is not decisive in the court’s decision on the question
   of which law should be followed when resolving the dispute.

   The courts, having found out during the consideration of the case that a party or another participant in
   the trial in support of their claims or objections referred to the wrong norms of law, which in fact
   regulate disputed legal relations, independently exercise the correct legal qualifications of the latter and
   apply those norms of substantive and procedural law, the subject of regulation of which is the
   corresponding legal relations.

   Such actions of the court are conducted in accordance with the principle of jura novit curia (“the court
   knows the laws”), according to the content of which the courts are empowered to independently verify
   the arguments of the parties about the violation of their rights when considering a case.

   Since it is the court that is charged with the obligation to provide legal qualifications to the legal
   relations of the parties, based on the facts established during the consideration of the case, and to
   determine which legal norm is to be applied to settle the dispute, and the independent application by the
   court of this particular norm of substantive law to make a decision does not contradict the provisions of
   civil procedural legislation.

   Legal conclusions of similar content are set out in the decision of the Grand Chamber of the Supreme
   Court dated December 04, 2019 in case No. 917/1739/17.

   The Court of Appeal, reviewing the case, came to the correct conclusion that the controversial legal
   relations arising from the recovery of the overpaid pension was settled by Articles 1212, 1215 of the
   CC [Civil Code] of Ukraine.

   So, part one of Article 1212 of the CC [Civil Code] of Ukraine provides that a person who acquired
   property or kept it at the expense of another person (victim) without a sufficient legal basis
   (groundlessly acquired property) is obliged to return this property to the victim. The person is obliged
   to return the property even when the basis on which it was acquired has disappeared over time.

   According to item one of the part one of Article 1215 of the CC [Civil Code] of Ukraine, unjustifiably
   acquired wages and payments that are equal to it, pensions, benefits, scholarships, compensation for
   harm caused by injury, other damage to health or death, alimony and other monetary amounts provided
   to an individual as a means of subsistence are not subject to return, if their payment was made by an
   individual or legal entity voluntarily, in the absence of an accounting error on its part and bad faith on
   the part of the recipient.
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 263 of
                                      276




   The interpretation of this provision indicates that the legislator provides for two exceptions to the
   relevant rule: first, if the payment of the corresponding sums of money is the result of an accounting
   error on the part of the person who made such payment; secondly, in case of bad faith on the part of the
   recipient.

   In this case, the correctness of the calculations for which the payment was made, as well as the good
   faith of the recipient are presumed and, accordingly, the burden of proving the existence of a counting
   error and the bad faith of the recipient rests with the payer of the corresponding sums of money.

   Since in the course of the consideration of the case by the courts of previous instances, it was not
   established that there was bad faith in the actions of PERSON_1 or the presence of a counting error on
   the part of the bodies of the Pension Fund of Ukraine when paying her the retirement pension, the
   conclusion about the refusal to recover from the defendant the overpaid pension in the amount of
   35,596.04 hryvnias is correct.

   The arguments of the cassation appeal that PERSON_1, referring to the Koroliovskyi District
   Administration for Social Protection of Population of Zhytomyr with an application for the assignment
   of the retirement pension, acted in bad faith and concealed the fact of receiving a survivor`s pension,
   the cassation court rejects, since the belonging of the signatures of PERSON_1 in the application has
   not been proven and according to the results of handwriting examination the expert came to the
   conclusion that such signatures are likely to be executed not by the defendant, but by another person.

   The applicant's statement about the absence in the expert opinion dated December 14, 2009 in case No.
   1/1127 of a specific answer to the question of whether the defendant signed or did not sign the
   application for the retirement pension does not refute the correctness of the conclusions of the courts of
   previous instances about the dismissal of the claim, since the plaintiff filed no evidence to the contrary,
   despite the fact that the proof of the illegality of the actions of the recipient of the funds is imposed on
   the payer of the corresponding sums of money.

   The applicant’s reference to part two of Article 1166 of the CC [Civil Code] of Ukraine, according to
   which the tortfeasor is obliged to prove the absence of his fault in this, have no legal significance, since
   Article 1166 of the CC [Civil Code] of Ukraine does not apply to disputed legal relations, which are
   regulated by the provisions of Chapter 83 of the CC [Civil Code] of Ukraine.

   The cassation court rejects the applicant’s arguments that the illegality of the actions of PERSON_1
   was confirmed by the conduct of the pre-trial investigation with respect to her in criminal proceedings
   No. 120013060040001011, since this proceeding was closed on the basis of item 2 of part one of
   Article 284 of the CPC [Criminal Procedure Code] of Ukraine, namely due to the absence of a criminal
   offense in the action. In addition, the mere conduct of a pre-trial investigation into a possible
   commission of a criminal offense does not indicate the illegality of the person’s actions, because
   pursuant to Article 62 of the Constitution of Ukraine, a person shall be deemed innocent of committing
   a crime, as well as shall not be subjected to a criminal punishment, unless his/her guilt has been proved
   through a legal procedure and established by a court verdict of guilty.
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 264 of
                                      276


   The European Court of Human Rights has indicated that item 1 of Article 6 of the Convention for the
   Protection of Human Rights and Fundamental Freedoms obliges courts to provide reasons for their
   decisions, but this cannot be taken as a requirement to provide a detailed answer to every argument.

   The limits of this obligation may vary depending on the nature of the decision. In addition, it is
   necessary to take into account, among other things, the variety of arguments a party may submit to the
   court, and the differences that exist in the participating States, taking into account the provisions of
   legislation, traditions, legal opinions, statements and wording of decisions.

   Thus, the question whether the court has fulfilled its duty to provide justification, which follows from
   Article 6 of the Convention, can only be determined in the light of the specific circumstances of the
   case (decision in the case “Pronina v. Ukraine”). The disputed court decisions meet the criterion of the
   validity of the court decision.

   In such circumstances, the court of cassation came to the conclusion that the courts of previous
   instances, having established the factual circumstances of the case that are important for its correct
   decision, made court decisions to refuse to recover the overpaid pension in compliance with the
   substantive and procedural law, that in accordance with Article 410 of the CPC [Civil Procedure Code]
   of Ukraine as amended by the Law of Ukraine No. 2147-VIII dated October 03, 2017 is the basis for
   leaving the cassation appeal without satisfaction, and upholding the decision of the Court of First
   Instance in the part left unchanged by the Court of Appeal, and the decision of the Court of Appeal
   unchanged.

   On legal expenses

   Since the cassation appeal must be dismissed, there are no grounds for a new distribution of court costs
   incurred in connection with the consideration of the case in the courts of first and appeal instances, as
   well as the distribution of court costs incurred in connection with the review of the case in the court of
   cassation instance.

   Guided by Article 409, Article 410 of the CPC [Civil Procedure Code] of Ukraine as amended by the
   Law of Ukraine No. 2147-VIII dated October 03, 2017 and Article 416 of the CPC [Civil Procedure
   Code] of Ukraine, the Supreme Court, composed of a Panel of Judges of the Second Judicial Chamber
   of the Civil Court of Cassation

   RESOLVED:

   To leave the cassation appeal of the Zhytomyr Joint Administration of the Pension Fund of Ukraine in
   Zhytomyr Region without satisfaction.

   To uphold the decision of the Koroliovskyi District Court of Zhytomyr dated September 22, 2016 in
   the part left unchanged by the Court of Appeal, and the decision of the Court of Appeal of the
   Zhytomyr Region dated December 12, 2017.

   The judgment of the Court of Cassation comes into legal force from the moment of its adoption, is final
   and not subject to appeal.
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 265 of
                                      276


   Presiding Judges: V.O. Kuznetsov V.S. Zhdanova S.O. Karpenko V.A. Strilchuk M.Yu. Titov
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 266 of
                                      276




       DATE OF TRANSLATION: 1/31/2021


       ENGLISH ELECTRONIC FILE NAME:
       Judgment of the Supreme Court in case 296_9905_15-ц_EN


       SOURCE LANGUAGE: Ukrainian
       TARGET LANGUAGE: English
       TRANSPERFECT JOB ID: US0890664


       TransPerfect is globally certified under the standards ISO 9001:2015, ISO 17100:2015, and ISO 18587:2017.
       This Translation Certificate confirms the included documents have been completed in conformance with the
       Quality Management System documented in its ISO process maps and are, to the best knowledge and belief
       of all TransPerfect employees engaged on the project, full and accurate translations of the source material.




                               TRANSPERFECT TRANSLATIONS INTERNATIONAL, INC.
                                          TRANSPERFECT GLOBAL HQ
                                1250 BROADWAY, 7TH FLOOR, NEW YORK, NY 10001
       TCert v. 4.0
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 267 of
                                      276




                                      ЗАКОН УКРАЇНИ

                                      Про запобігання корупції

                       (Відомості Верховної Ради (ВВР), 2014, № 49, ст.2056)

       […]

       Стаття 3. Суб’єкти, на яких поширюється дія цього Закону

       1. Суб’єктами, на яких поширюється дія цього Закону, є:

       1) особи, уповноважені на виконання функцій держави або місцевого самоврядування:

       а) Президент України, Голова Верховної Ради України, його Перший заступник та
       заступник, Прем’єр-міністр України, Перший віце-прем’єр-міністр України, віце-прем’єр-
       міністри України, міністри, інші керівники центральних органів виконавчої влади, які не
       входять до складу Кабінету Міністрів України, та їх заступники, Голова Служби безпеки
       України, Генеральний прокурор, Голова Національного банку України, його перший
       заступник та заступник, Голова та інші члени Рахункової палати, Уповноважений
       Верховної Ради України з прав людини, Уповноважений із захисту державної мови,
       Голова Верховної Ради Автономної Республіки Крим, Голова Ради міністрів Автономної
       Республіки Крим;

       б) народні депутати України, депутати Верховної Ради Автономної Республіки Крим,
       депутати місцевих рад, сільські, селищні, міські голови;

       в) державні службовці, посадові особи місцевого самоврядування;

       г) військові посадові особи Збройних Сил України, Державної служби спеціального
       зв’язку та захисту інформації України та інших утворених відповідно до законів
       військових формувань, крім військовослужбовців строкової військової служби, курсантів
       вищих військових навчальних закладів, курсантів вищих навчальних закладів, які мають у
       своєму складі військові інститути, курсантів факультетів, кафедр та відділень військової
       підготовки;

       ґ) судді, судді Конституційного Суду України, Голова, заступник Голови, члени,
       інспектори Вищої ради правосуддя, посадові особи секретаріату Вищої ради правосуддя,
       Голова, заступник Голови, члени, інспектори Вищої кваліфікаційної комісії суддів
       України, посадові особи секретаріату цієї Комісії, посадові особи Державної судової
       адміністрації України, присяжні (під час виконання ними обов’язків у суді);

       д) особи рядового і начальницького складу державної кримінально-виконавчої служби,
       податкової міліції, особи начальницького складу органів та підрозділів цивільного
       захисту, Державного бюро розслідувань, Національного антикорупційного бюро України;

       е) посадові та службові особи органів прокуратури, Служби безпеки України, Державного
       бюро розслідувань, Національного антикорупційного бюро України, дипломатичної
       служби, державної лісової охорони, державної охорони природно-заповідного фонду,
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 268 of
                                      276

       центрального органу виконавчої влади, що реалізує державну податкову політику, і
       центрального органу виконавчої влади, що реалізує державну митну політику;

       є) Голова, заступник Голови Національного агентства з питань запобігання корупції;

       ж) члени Центральної виборчої комісії;

       з) поліцейські;

       и) посадові та службові особи інших державних органів, органів влади Автономної
       Республіки Крим;

       і) члени державних колегіальних органів;

       ї) Керівник Офісу Президента України, його Перший заступник та заступники,
       уповноважені, прес-секретар Президента України;

       й) Секретар Ради національної безпеки і оборони України, його помічники, радники,
       помічники, радники Президента України (крім осіб, посади яких належать до патронатної
       служби та які обіймають їх на громадських засадах);

       […]
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 269 of
                                      276




                                          LAW OF UKRAINE

                                         On Prevention of Corruption

                       (Bulletin of the Verkhovna Rada (BVR), 2014, No. 49, p. 2056)

       […]

       Article 3. Subjects covered by this Law.

       1. The subjects covered by this Law are:

       1) persons authorized to perform the functions of the state or local self-government:

       a) The President of Ukraine, the Chairman of the Verkhovna Rada of Ukraine, his First Deputy
       and Deputy, Prime Minister of Ukraine, First Vice Prime Minister of Ukraine, Vice Prime
       Ministers of Ukraine, ministers, other heads of central executive bodies that are not part of
       Cabinet of Ministers of Ukraine, and their deputies, the Head of the Security Service of Ukraine,
       the Prosecutor General, the Chairman of the National Bank of Ukraine, his first deputy and
       deputy, the chairman and other members of the Accounting Chamber, the Ukrainian Parliament
       Commissioner for Human Rights, the Commissioner for the Protection of the State Language,
       the Chairman of the Verkhovna Rada of the Autonomous Republic of Crimea, Chairman of the
       Council of Ministers of the Autonomous Republic of Crimea;

       b) members of Parliament of Ukraine, deputies of the Verkhovna Rada of the Autonomous
       Republic of Crimea, deputies of local councils, rural, settlement, city mayors;

       c) civil servants, officials of local self-government;

       d) military officers of the Armed Forces of Ukraine, the State Service for Special
       Communication and Information Protection of Ukraine and other military units formed in
       accordance with the laws, except for military personnel of compulsory military service, cadets of
       higher military educational institutions, cadets of higher educational institutions that include
       military institutes, cadets of faculties, chairs and departments of military education;

       e) judges, judges of the Constitutional Court of Ukraine, Chairman, Deputy Chairman, members,
       inspectors of the High Council of Justice, officials of the Secretariat of the High Judicial
       Council, Chairman, Deputy Chairman, members, inspectors of the High Judicial Qualifications
       Commission of Ukraine, officials of the secretariat of this Commission, officials of the State
       Judicial Administration of Ukraine, jurors (during the performance of their duties in court)

       f) persons of the rank and file and the commanding staff of the State Bailiffs’ Service, the tax
       police, persons of the commanding staff of bodies and departments of civil protection, the State
       Bureau of Investigation of Ukraine, the National Anti-Corruption Bureau of Ukraine;

       g) officials and officers of the prosecutor’s office, the Security Service of Ukraine, the State
       Bureau of Investigation, the National Anti-Corruption Bureau of Ukraine, the diplomatic service,
       the state forest protection, the state protection of the nature reserve fund, the central executive
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 270 of
                                      276

       body that implements the state tax policy, and the central executive body that implements the
       state customs policy;

       h) Chairman, Deputy Chairman of the National Agency on Corruption Prevention;

       i) members of the Central Election Commission;

       j) police officers;

       k) officials and officers of other state bodies, authorities of the Autonomous Republic of Crimea;

       l) members of state collegial bodies;

       m) Head of the Office of the President of Ukraine, his First Deputy and deputies, authorized
       representatives, press secretary of the President of Ukraine;

       n) the Secretary of the National Security and Defense Council of Ukraine, his assistants,
       advisers, assistants, advisers to the President of Ukraine (except for persons whose posts relate to
       the executive support service and who hold them on a voluntary basis);

       […]
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 271 of
                                      276




       DATE OF TRANSLATION: 1/31/2021


       ENGLISH ELECTRONIC FILE NAME:
       Law on Prevention of Corruption (Article 3)_EN


       SOURCE LANGUAGE: Ukrainian
       TARGET LANGUAGE: English
       TRANSPERFECT JOB ID: US0890664


       TransPerfect is globally certified under the standards ISO 9001:2015, ISO 17100:2015, and ISO 18587:2017.
       This Translation Certificate confirms the included documents have been completed in conformance with the
       Quality Management System documented in its ISO process maps and are, to the best knowledge and belief
       of all TransPerfect employees engaged on the project, full and accurate translations of the source material.




                               TRANSPERFECT TRANSLATIONS INTERNATIONAL, INC.
                                          TRANSPERFECT GLOBAL HQ
                                1250 BROADWAY, 7TH FLOOR, NEW YORK, NY 10001
       TCert v. 4.0
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 272 of
                                      276




                                   ЗАКОН УКРАЇНИ
           Про внесення змін до деяких законодавчих актів України
                щодо забезпечення діяльності Національного
         антикорупційного бюро України та Національного агентства
                       з питань запобігання корупції

                           (Відомості Верховної Ради (ВВР), 2015, № 17, ст.118)
         Верховна Рада України п о с т а н о в л я є :
         I. Внести зміни до таких законодавчих актів України:
         […]
      4. Розділ III Цивільного процесуального кодексу України (Відомості Верховної Ради
   України, 2004 р., №№ 40-42, ст. 492) доповнити главою 9 такого змісту:
                              "Глава 9
          ОСОБЛИВОСТІ ПОЗОВНОГО ПРОВАДЖЕННЯ У СПРАВАХ ПРО
              ВИЗНАННЯ НЕОБҐРУНТОВАНИМИ АКТИВІВ ТА ЇХ
                           ВИТРЕБУВАННЯ
       Стаття 233 1. Пред’явлення позову про визнання необґрунтованими активів та їх
                       -




   витребування
       1. Позов про визнання необґрунтованими активів та їх витребування від визначених в цій
   статті осіб подається в інтересах держави прокурором упродовж строку загальної позовної
   давності з дня набрання законної сили обвинувальним вироком щодо особи, уповноваженої на
   виконання функцій держави або місцевого самоврядування.
         2. Позов про визнання необґрунтованими активів та їх витребування може бути пред’явлено
   до:
       1) особи, уповноваженої на виконання функцій держави або місцевого самоврядування,
   стосовно якої набрав законної сили обвинувальний вирок суду за вчинення корупційного
   злочину або легалізації (відмивання) доходів, одержаних злочинним шляхом;
       2) особи, пов’язаної з особою, зазначеною у пункті 1 цієї частини, - юридичної особи, яка є
   власником (користувачем) майна, стосовно якого існують докази того, що воно отримано або
   що ним користується чи розпоряджається (розпоряджалася) особа, зазначена у пункті 1 цієї
   частини.
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 273 of
                                      276


       У разі пред’явлення позову до особи, зазначеної у пункті 1 цієї частини, прокурор вживає
   заходів щодо встановлення майна, стосовно якого існують докази того, що воно отримано
   особою, зазначеною у пункті 1 цієї частини, або що ним користується чи розпоряджається
   (розпоряджалася) така особа. У разі встановлення такого майна, обов’язковим є також
   пред’явлення позову до юридичної особи, яка є його власником (користувачем).
       3. Для цілей цієї глави:
       1) термін "активи" означає грошові кошти або інше майно, а також доходи від них;
       2) особами, уповноваженими на виконання функцій держави або місцевого самоврядування,
   є особи, зазначені у пункті 1 частини першої статті 3 Закону України "Про запобігання
   корупції".
       Стаття 2332. Визнання необґрунтованими активів
                   -




       1. Суд визнає необґрунтованими активи, якщо судом на підставі поданих доказів не
   встановлено, що активи або грошові кошти, необхідні для придбання активів, щодо яких
   поданий позов про визнання їх необґрунтованими, були набуті на законній підставі.
       Стаття 2333. Правові наслідки визнання активів необґрунтованими
                   -




       1. Активи, визнані судом відповідно до статті 233 2 цього Кодексу необґрунтованими,
                                                            -




   стягуються в дохід держави.
        2. Якщо суд відповідно до статті 233 2 цього Кодексу визнає необґрунтованими частину
                                             -




   активів, в дохід держави стягується частина активів відповідача, яка визнана необґрунтованою,
   а у разі неможливості виділення такої частини - її вартість.
       3. У разі неможливості звернення стягнення на активи, визнані необґрунтованими, на
   відповідача покладається обов’язок сплатити вартість таких активів.
       4. Стягнення в дохід держави активів, визнаних судом необґрунтованими, здійснюється в
   порядку, встановленому Законом України "Про виконавче провадження".
       […]
       II. Цей Закон набирає чинності з дня його опублікування, крім положень:
       пункту 4 та підпунктів 6, 9 пункту 5 розділу I цього Закону, які набирають чинності через
   три місяці з дня опублікування цього Закону;
       підпунктів 1, 2, абзаців другого - четвертого підпункту "а" та підпункту "б" підпункту 6
   пункту 1 розділу I цього Закону, які набирають чинності з дня введення в дію Закону
   України "Про запобігання корупції" (Відомості Верховної Ради України, 2014 р., № 49, ст.
   2056).


       Президент України                                                         П.ПОРОШЕНКО


            м. Київ
      12 лютого 2015 року
          № 198-VIII
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 274 of
                                      276




                                 LAW OF UKRAINE
        On Amending Certain Legislative Acts of Ukraine Regulating the
        Activities of the National Anti-Corruption Bureau of Ukraine and
                  the National Agency on Corruption Prevention

                        (Bulletin of the Verkhovna Rada (BVR), 2015, No. 17, p.118)
       The Verkhovna Rada of Ukraine decrees:
       I. To amend the following legislative acts of Ukraine:
       […]
       4. Section III of the Civil Procedure Code of Ukraine (Bulletin of the Verkhovna Rada of Ukraine,
   2004, No. 40-42, p. 492) shall be supplemented with Section 9 as follows:
                                  "Section 9
             SPECIFIC FEATURES OF THE ACTION PROCEEDING IN THE
             CASE OF RECOGNIZING THE ASSETS AS UNJUSTIFIED AND
                             THEIR RECOVERY
       Article 2331. Filing of a claim for recognition of assets as unjustified and their recovery
                    -




        1. A claim for recognition of assets as unjustified and their recovery from persons specified in this
   article is filed in the interests of the state by a prosecutor during the general limitation period from the
   effective date of a court verdict of guilty against a person authorized to perform the functions of the
   state or local self-government.
       2. A claim for recognition of assets as unjustified and their recovery may be brought against:
        1) a person authorized to perform the functions of the state or local self-government, in respect of
   which a court verdict of guilty has entered into force for committing a corruption-related crime or
   legalization (laundering) of proceeds criminally-obtained;
        2) a person related to the person specified in item 1 of this part - a legal entity that is the owner
   (user) of the property, in respect of which there is evidence that it has been received or used or disposed
   of by the person specified in item 1 of this part.
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 275 of
                                      276


       If a claim is filed against the person specified in item 1 of this part, the prosecutor shall take
   measures to identify the property in relation to which there is evidence that it was received by the
   person specified in item 1 of this part, or that such person uses or disposes (disposed) of it. If such
   property is identified, it is also mandatory to file a claim against the legal entity that owns(uses) it.
       3. For the purposes of this chapter:
       1) the term “assets” means monetary funds or other property, as well as income from them;
       2) the persons authorized to perform the functions of the state or local self-government are the
   persons specified in item 1 of the first part of Article 3 of the Law of Ukraine “On Prevention of
   Corruption".
       Article 233 2. The recognition of assets as unjustified
                   -




        1. The court recognizes the assets as unjustified if the court, on the basis of the evidence provided,
   has not established that the assets or funds necessary to acquire the assets in respect of which a claim
   has been filed for recognizing them as unjustified, were acquired lawfully
       Article 2333. Legal consequences of recognizing assets as unjustified
                   -




       1. Assets recognized by a court in accordance with Article 233 2 of this Code as unjustified shall be
                                                                        -




   recovered to the state revenue.
       2. If the court, in accordance with Article 233 2 of this Code, recognizes a part of the assets as
                                                         -




   unjustified, a part of the assets of the defendant, which is recognized as unjustified, and in case of
   impossibility of separating such a part, its value, shall be recovered to the state revenue.
        3. If it is impossible to foreclose on assets recognized as unjustified, the defendant is obliged to
   pay the cost of such assets.
       4. The recovery of assets recognized by the court as unjustified to the state revenue is performed in
   accordance with the procedure established by the Law of Ukraine “On Enforcement Proceedings”.
       […]
       II. The law comes into force from the date of its publication, except for the provisions:
      item 4 and sub-items 6, 9 of item 5 of Chapter I of this Law, which shall enter into force three
   months after the date of publication of this Law;
       sub-items 1, 2, paragraphs two – four of sub-item “a” and sub-item “b” of sub-item 6 of item 1 of
   Chapter I of this Law, which come into force from the effective date of the Law of Ukraine “On
   Prevention of Corruption” (Bulletin of the Verkhovna Rada of Ukraine, 2014, No. 49, p. 2056).


       President of Ukraine                                                             P. POROSHENKO


              Kyiv
        February 12, 2015
            No. 198-VIII
Case 1:20-cv-23278-MGC Document 36-2 Entered on FLSD Docket 02/05/2021 Page 276 of
                                      276




       DATE OF TRANSLATION: 1/31/2021


       ENGLISH ELECTRONIC FILE NAME:
       Law on amending acts regulating NACB and NACP_EN


       SOURCE LANGUAGE: Ukrainian
       TARGET LANGUAGE: English
       TRANSPERFECT JOB ID: US0890664


       TransPerfect is globally certified under the standards ISO 9001:2015, ISO 17100:2015, and ISO 18587:2017.
       This Translation Certificate confirms the included documents have been completed in conformance with the
       Quality Management System documented in its ISO process maps and are, to the best knowledge and belief
       of all TransPerfect employees engaged on the project, full and accurate translations of the source material.




                               TRANSPERFECT TRANSLATIONS INTERNATIONAL, INC.
                                          TRANSPERFECT GLOBAL HQ
                                1250 BROADWAY, 7TH FLOOR, NEW YORK, NY 10001
       TCert v. 4.0
